 

Exhibit 10.1

 

EXECUTION VERSION

 

 

INDENTURE AND SECURITY AGREEMENT

 

by and between

 

OWL ROCK CLO II, LTD.
Issuer

 

OWL ROCK CLO II, LLC
Co-Issuer

 

and

 

STATE STREET BANK AND TRUST COMPANY

 

Trustee

 

Dated as of December 12, 2019

 

 



 

 

 

TABLE OF CONTENTS

 

   Page        ARTICLE I Definitions  2        Section 1.1       Definitions  2 
Section 1.2       Usage of Terms  68  Section 1.3       Assumptions as to
Assets  68        ARTICLE II The Securities  71        Section 2.1       Forms
Generally  71  Section 2.2       Forms of Notes  71  Section
2.3       Authorized Amount; Stated Maturity; Denominations  72  Section
2.4       Additional Securities  74  Section 2.5       Execution,
Authentication, Delivery and Dating  75  Section 2.6       Registration,
Registration of Transfer and Exchange  76  Section 2.7       Mutilated, Defaced,
Destroyed, Lost or Stolen Note  84  Section 2.8       Payment of Principal and
Interest and Other Amounts; Principal and Interest Rights Preserved  85  Section
2.9       Persons Deemed Owners  88  Section 2.10     Cancellation  88  Section
2.11     DTC Ceases to be Depository  88  Section 2.12     Non-Permitted
Holders  89  Section 2.13     Treatment and Tax Certification  91        ARTICLE
III Conditions Precedent  94        Section 3.1       Conditions to Issuance of
Securities on Closing Date  94  Section 3.2       Conditions to Issuance of
Additional Securities  97  Section 3.3       Custodianship; Delivery of
Collateral Obligations and Eligible Investments  99        ARTICLE IV
Satisfaction and Discharge  99        Section 4.1       Satisfaction and
Discharge of Indenture  99  Section 4.2       Application of Trust Money  101 
Section 4.3       Repayment of Monies Held by Paying Agent  101  Section
4.4       Limitation on Obligation to Incur Administrative Expenses  101       
ARTICLE V Remedies  102        Section 5.1       Events of Default  102  Section
5.2      Acceleration of Maturity; Rescission and Annulment  104 

 



- i -

 

 

Section 5.3       Collection of Indebtedness and Suits for Enforcement by
Trustee  105  Section 5.4       Remedies  107  Section 5.5       Optional
Preservation of Assets  109  Section 5.6       Trustee May Enforce Claims
Without Possession of Notes  110  Section 5.7       Application of Money
Collected  111  Section 5.8       Limitation on Suits  111  Section
5.9       Unconditional Rights of Holders to Receive Principal and Interest 
111  Section 5.10     Restoration of Rights and Remedies  112  Section
5.11     Rights and Remedies Cumulative  112  Section 5.12     Delay or Omission
Not Waiver  112  Section 5.13     Control by Majority of Controlling Class  112 
Section 5.14     Waiver of Past Defaults  113  Section 5.15     Undertaking for
Costs  113  Section 5.16     Waiver of Stay or Extension Laws  114  Section
5.17     Sale of Assets  114  Section 5.18     Action on the Notes  115       
ARTICLE VI The Trustee  115        Section 6.1       Certain Duties and
Responsibilities  115  Section 6.2       Notice of Event of Default  116 
Section 6.3       Certain Rights of Trustee  117  Section 6.4       Not
Responsible for Recitals or Issuance of Notes  120  Section 6.5       May Hold
Securities  120  Section 6.6       Money Held in Trust  120  Section
6.7       Compensation and Reimbursement  120  Section 6.8       Corporate
Trustee Required; Eligibility  121  Section 6.9       Resignation and Removal;
Appointment of Successor  121  Section 6.10     Acceptance of Appointment by
Successor  123  Section 6.11     Merger, Conversion, Consolidation or Succession
to Business of Trustee  123  Section 6.12     Co-Trustees  123  Section
6.13     Certain Duties of Trustee Related to Delayed Payment of Proceeds and
the Assets  124  Section 6.14     Authenticating Agents  125  Section
6.15     Withholding  126  Section 6.16     Fiduciary for Holders Only; Agent
for each other Secured Party  126  Section 6.17     Representations and
Warranties of the Bank  126        ARTICLE VII Covenants  127        Section
7.1       Payment of Principal and Interest  127  Section 7.2       Maintenance
of Office or Agency  128  Section 7.3       Money for Note Payments to be Held
in Trust  128  Section 7.4       Existence of the Issuers  130  Section
7.5       Protection of Assets  131 

 



- ii -

 

 

Section 7.6       Opinions as to Assets  132  Section 7.7       Performance of
Obligations  132  Section 7.8       Negative Covenants  133  Section
7.9       Statement as to Compliance  136  Section 7.10     The Issuer May
Consolidate, etc.  136  Section 7.11     Successor Substituted  139  Section
7.12     No Other Business  139  Section 7.13     Annual Rating Review  140 
Section 7.14     Reporting  140  Section 7.15     Calculation Agent  141 
Section 7.16     Certain Tax Matters  141  Section 7.17     Effective Date;
Purchase of Additional Collateral Obligations  147  Section
7.18     Representations Relating to Security Interests in the Assets  150 
Section 7.19     Limitation on Long Dated Obligations  152  Section
7.20     Proceedings  153  Section 7.21     Involuntary Bankruptcy Proceedings 
153        ARTICLE VIII Supplemental Indentures  153        Section
8.1       Supplemental Indentures Without Consent of Holders  153  Section
8.2       Supplemental Indentures With Consent of Holders  156  Section
8.3       Execution of Supplemental Indentures  158  Section 8.4       Effect of
Supplemental Indentures  160  Section 8.5       Reference in Notes to
Supplemental Indentures  160  Section 8.6       Hedge Agreements  160       
ARTICLE IX Redemption Of Notes  161        Section 9.1       Mandatory
Redemption  161  Section 9.2       Optional Redemption  161  Section
9.3       Tax Redemption  164  Section 9.4       Redemption Procedures  165 
Section 9.5       Notes Payable on Redemption Date  167  Section
9.6       Special Redemption  167  Section 9.7       Optional Re-Pricing  168 
Section 9.8       Clean-Up Call Redemption  170        ARTICLE X Accounts,
Accountings And Releases  172        Section 10.1     Collection of Money  172 
Section 10.2     Collection Account  172  Section 10.3     Transaction Accounts 
174  Section 10.4     The Revolver Funding Account  176  Section
10.5     Contributions  177  Section 10.6     Reinvestment of Funds in Accounts;
Reports by Trustee  177  Section 10.7     Accountings  179 

 



- iii -

 

 

Section 10.8     Release of Assets  186  Section 10.9     Reports by Independent
Accountants  187  Section 10.10   Reports to Rating Agency and Additional
Recipients  188  Section 10.11   Procedures Relating to the Establishment of
Accounts Controlled by the Trustee  189  Section 10.12   Section 3(c)(7)
Procedures  189        ARTICLE XI Application Of Monies  192        Section
11.1     Disbursements of Monies from Payment Account  192        ARTICLE XII
Sale of Collateral Obligations;  Purchase of Additional Collateral Obligations 
196        Section 12.1     Sales of Collateral Obligations  196  Section
12.2     Purchase of Additional Collateral Obligations  198  Section
12.3     Optional Purchase or Substitution of Collateral Obligations  201 
Section 12.4     Conditions Applicable to All Sale and Purchase Transactions 
203        ARTICLE XIII Holders’ Relations  204        Section
13.1     Subordination  204  Section 13.2     Standard of Conduct  204       
ARTICLE XIV Miscellaneous  204        Section 14.1     Form of Documents
Delivered to Trustee  205  Section 14.2     Acts of Holders  206  Section
14.3     Notices, etc.  207  Section 14.4     Notices to Holders; Waiver  209 
Section 14.5     Effect of Headings and Table of Contents  210  Section
14.6     Successors and Assigns  210  Section 14.7     Severability  210 
Section 14.8     Benefits of Indenture  210  Section 14.9     Liability of
Issuers  210  Section 14.10   Governing Law  210  Section 14.11   Submission to
Jurisdiction  210  Section 14.12   WAIVER OF JURY TRIAL  211  Section
14.13   Counterparts  211  Section 14.14   Acts of Issuer  211  Section
14.15   Confidential Information  211  Section 14.16  17g-5 Information  213    
   ARTICLE XV Assignment Of Certain Agreements  215        Section
15.1     Assignment of Collateral Management Agreement  215 

 



- iv -

 

 

Schedules and Exhibits      Schedule 1  List of Collateral Obligations
Schedule 2  S&P Industry Classifications Schedule 3  Moody’s Rating Definitions
Schedule 4  S&P Recovery Rate Tables Schedule 5  Moody’s Equivalent Diversity
Score Classification      Exhibit A  Forms of Secured Note      Exhibit B  Forms
of Transfer and Exchange Certificates B-1  Form of Transferor Certificate for
Transfer to Regulation S Global Note B-2  Form of Transferor Certificate for
Transfer to Rule 144A Global Note B-3  Form of Transferee Certificate     
Exhibit C  Form of Note Owner Certificate Exhibit D  Form of Weighted Average
S&P Recovery Rate Notice Exhibit E  Form of Notice of Substitution

 

- v -

 

 

INDENTURE AND SECURITY AGREEMENT, dated as of December 12, 2019, by and between
Owl Rock CLO II, Ltd., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (together with its permitted successors and
assigns, the “Issuer”), Owl Rock CLO II, LLC, a limited liability company
organized under the laws of the State of Delaware (together with its permitted
successors and assigns, the “Co-Issuer” and together with the Issuer, the
“Issuers”) and State Street Bank and Trust Company, a Massachusetts trust
company, as trustee (herein, together with its permitted successors and assigns
in the trusts hereunder, the “Trustee”).

 

PRELIMINARY STATEMENT

 

The Issuers are duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided herein. The Issuers are entering into this
Indenture, and the Trustee is accepting the trusts created hereby, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuers in
accordance with the agreement’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Secured Notes, the Collateral Manager, the Trustee and the
Collateral Administrator (collectively, the “Secured Parties”), all of its
right, title and interest in, to and under, in each case, whether owned or
existing on the Closing Date, or thereafter acquired or arising, (a) the
Collateral Obligations (listed, as of the Closing Date, in Schedule 1 to this
Indenture) and all payments thereon or with respect thereto, any Closing Date
Participation Interests and all payments thereon or with respect thereto, and
all Collateral Obligations acquired by the Issuer in the future and all payments
thereon or with respect thereto, (b) each of the Accounts, and any Eligible
Investments purchased with funds on deposit therein, and all income from the
investment of funds therein, (c) the Collateral Management Agreement as set
forth in Article XV hereof, the EU Retention Letter, the Account Control
Agreement, the Collateral Administration Agreement, the Fiscal Agency Agreement
and the Loan Sale Agreement, (d) all Cash or Money owned by the Issuer, (e) any
Equity Securities received by the Issuer, (f) all accounts, chattel paper,
deposit accounts, financial assets, general intangibles, instruments, investment
property, letter-of-credit rights and other supporting obligations relating to
the foregoing (in each case as defined in the UCC), (g) any other property of
the Issuer (whether or not constituting Collateral Obligations or Eligible
Investments); and (h) all proceeds with respect to the foregoing (the assets
referred to in (a) through (h) are collectively referred to as the “Assets”);
provided that such grants shall not include (a) the U.S.$250 transaction fee
paid to the Issuer in consideration of the issuance of the Securities, (b) the
proceeds of the issuance and allotment of the Issuer’s ordinary shares, (c) the
membership interests of the Co-Issuer, (d) any account in the Cayman Islands or
elsewhere maintained in respect of the funds referred to in items (a) and (b),
together with any interest thereon and (e) the Preferred Shares Payment Account
and any funds deposited in or credited to such account (the “Excluded
Property”).

 



1

 

 

The above Grant is made in trust to secure the Secured Notes and certain other
amounts payable by the Issuer as described herein. Except as set forth in the
Priority of Payments and Article XIII of this Indenture, the Secured Notes are
secured by the Grant equally and ratably without prejudice, priority or
distinction between any Secured Note and any other Secured Note by reason of
difference in time of issuance or otherwise. The Grant is made to secure, in
accordance with the priorities set forth in the Priority of Payments and Article
XIII of this Indenture, (i) the payment of all amounts due on the Secured Notes
in accordance with their terms, (ii) the payment of all other sums (other than
in respect of the Preferred Shares) payable under this Indenture, (iii) the
payment of amounts owing by the Issuer under the Collateral Management
Agreement, the Collateral Administration Agreement and the Loan Sale Agreement
and (iv) compliance with the provisions of this Indenture, all as provided
herein. The foregoing Grant shall, for the purpose of determining the property
subject to the lien of this Indenture, be deemed to include any debt and any
investments granted to the Trustee by or on behalf of the Issuer, whether or not
such debt or investments satisfy the criteria set forth in the definitions of
“Collateral Obligation” or “Eligible Investments,” as the case may be.

 

The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.

 

ARTICLE I

Definitions

 

Section 1.1            Definitions. Except as otherwise specified herein or as
the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Indenture, and the definitions
of such terms are equally applicable both to the singular and plural forms of
such terms and to the masculine, feminine and neuter genders of such terms. The
word “including” shall mean “including without limitation.” All references
herein to designated “Articles,” “Sections,” “sub-Sections” and other
subdivisions are to the designated articles, sections, sub-sections and other
subdivisions of this Indenture. The words “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Indenture as a whole and not to any
particular article, section, sub-Section or other subdivision.

 

“17g-5 Information”: The meaning specified in Section 14.16.

 

“17g-5 Website”: A password-protected website which shall initially be located
at https://www.structuredfn.com. Any change of the 17g-5 Website shall only
occur after notice has been delivered by the Issuer to the Information Agent,
the Trustee, the Collateral Administrator, the Collateral Manager, the Initial
Purchaser and the Rating Agency setting the date of change and new location of
the 17g-5 Website.

 

“1940 Act”: The United States Investment Company Act of 1940, as amended from
time to time.

 

“Accountants’ Effective Date Comparison AUP Report”: The meaning specified in
Section 7.17(c).

 

“Accountants’ Effective Date Recalculation AUP Report”: The meaning specified in
Section 7.17(c).

 



2

 

 

“Accountants’ Report”: A certificate of the firm or firms appointed by the
Issuer pursuant to Section 10.9(a).

 

“Accounts”: (i) The Payment Account, (ii) the Collection Account, (iii) the
Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Expense Reserve
Account, (vi) the Interest Reserve Account and (vii) the Custodial Account, each
of which shall be comprised of a securities account, a related deposit account
and such subaccounts as the Trustee or the Custodian, as the case may be, shall
determine.

 

“Account Control Agreement”: The Account Control Agreement dated as of the
Closing Date among the Issuer, the Trustee and State Street, as securities
intermediary and as depository bank.

 

“Act” and “Act of Holders”: The meanings specified in Section 14.2.

 

“Additional Long Dated Obligation”: The meaning specified in Section 7.19.

 

“Additional Notes”: Any Secured Notes (including, Junior Mezzanine Notes) issued
pursuant to Section 2.4.

 

“Additional Securities”: Collectively, any Additional Notes and any additional
Preferred Shares issued pursuant to the Memorandum and Articles.

 

“Additional Securities Closing Date”: The closing date for the issuance of any
Additional Securities pursuant to Section 2.4.

 

“Adjusted Class Break-even Default Rate”: The rate equal to (a)(i) the Class
Break-even Default Rate multiplied by (ii)(x) the Target Initial Par Amount
divided by (y) the Collateral Principal Amount plus the S&P Collateral Value of
all Defaulted Obligations plus (b)(i)(x) the Collateral Principal Amount plus
the S&P Collateral Value of all Defaulted Obligations minus (y) the Target
Initial Par Amount, divided by (ii)(x) the Collateral Principal Amount plus the
S&P Collateral Value of all Defaulted Obligations multiplied by (y) 1 minus the
Weighted Average S&P Recovery Rate.

 

“Adjusted Collateral Principal Amount”: As of any date of determination, (a) the
Aggregate Principal Balance of the Collateral Obligations (other than Defaulted
Obligations, Long Dated Obligations, Discount Obligations and any Closing Date
Participation Interests), plus (b) without duplication, the amounts on deposit
in all Accounts (including Eligible Investments therein) representing Principal
Proceeds, plus (c) the aggregate of the Defaulted Obligation Balances for each
Defaulted Obligation and Long Dated Obligation, plus (d) the aggregate of the
purchase prices for each Discount Obligation, excluding accrued interest,
expressed as a percentage of par and multiplied by the Principal Balance
thereof, for such Discount Obligation, plus (e) with respect to any Closing Date
Participation Interest, on or prior to the Effective Date, its Principal
Balance, and anytime thereafter, its S&P Recovery Amount, minus (f) the Excess
CCC Adjustment Amount; provided that, with respect to any Collateral Obligation
that satisfies more than one of the definitions of Defaulted Obligation, Long
Dated Obligation, Discount Obligation and Closing Date Participation Interest,
or any asset that falls into the Excess CCC Adjustment Amount, such Collateral
Obligation shall, for the purposes of this definition, be treated, in each case
without duplication, as belonging to the category of Collateral Obligations
which results in the lowest Adjusted Collateral Principal Amount on any date of
determination.

 



3

 

 

“Administration Agreement”: The Administration Agreement, dated the Closing
Date, between the Issuer and the Administrator, providing for the administrative
functions of the Issuer, as modified, amended, and supplemented and in effect
from time to time.

 

“Administrative Expense Cap”: An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.025% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year and the actual
number of days elapsed) of the Fee Basis Amount on the related Determination
Date and (b) U.S.$250,000 per annum (prorated for the related Interest Accrual
Period on the basis of a 360-day year consisting of twelve (12) 30-day months);
provided that (1) in respect of any Payment Date after the third Payment Date
following the Closing Date, if the aggregate amount of Administrative Expenses
paid pursuant to Section 11.1(a)(i)(A), Section 11.1(a)(ii)(A) and Section
11.1(a)(iii)(A) (including any excess applied in accordance with this proviso)
on the three immediately preceding Payment Dates and during the related
Collection Periods is less than the stated Administrative Expense Cap (without
regard to any excess applied in accordance with this proviso) in the aggregate
for such three preceding Payment Dates, then the excess may be applied to the
Administrative Expense Cap with respect to the then-current Payment Date; and
(2) in respect of the third Payment Date following the Closing Date, such excess
amount shall be calculated based on the Payment Dates preceding such Payment
Date.

 

“Administrative Expenses”: The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date in accordance with the Priority of Payments) and payable in the
following order by the Issuer: first, to the Trustee pursuant to Section 6.7 and
the other provisions of this Indenture, second, to the Fiscal Agent and the
Collateral Administrator pursuant to the Fiscal Agency Agreement and the
Collateral Administration Agreement, respectively, and the Bank in any of its
other capacities, third, to the Administrator, the fees and expenses payable
under the Administration Agreement (including all filing, registration and
annual return fees payable to the Cayman Islands government and registered
office fees), fourth, on a pro rata basis, the following amounts to the
following parties:

 

(i)       Independent accountants, agents (other than the Collateral Manager),
the remaining officers and managers of the Issuers (if any) and counsel of the
Issuers for fees and expenses;

 

(ii)       the Rating Agency for fees and expenses (including any annual fee,
amendment fees and surveillance fees) in connection with any rating of the
Secured Notes or in connection with the rating of (or provision of credit
estimates in respect of) any Collateral Obligations;

 

(iii)       the Collateral Manager for fees and expenses under the Collateral
Management Agreement but excluding the Collateral Management Fee;

 



4

 

 

(iv)      any other Person in respect of any other fees or expenses permitted
under this Indenture and the documents delivered pursuant to or in connection
with this Indenture (including without limitation the payment of all legal and
other fees and expenses incurred in connection with the purchase or sale of any
Collateral Obligations and any other expenses incurred in connection with the
Collateral Obligations) and the Securities, including but not limited to, any
amounts due in respect of the listing of the Notes on any stock exchange or
trading system; and

 

(v)       the Administrator under the Administration Agreement and Independent
accountants, agents (other than the Collateral Manager) and counsel of the
Issuers for indemnities payable to such Person and to pay Tax Account Reporting
Rules Compliance Costs;

 

and fifth, on a pro rata basis and without duplication, indemnities payable to
any Person (not already paid pursuant to clause (v) above) pursuant to any
Transaction Document; provided that (x) amounts due in respect of actions taken
on or before the Closing Date shall not be payable as Administrative Expenses
but shall be payable only from the Expense Reserve Account pursuant to
Section 10.3(d) and (y) for the avoidance of doubt, amounts that are expressly
payable to any Person under the Priority of Payments in respect of an amount
that is stated to be payable as an amount other than as Administrative Expenses
(including, without limitation, interest and principal in respect of the
Securities) shall not constitute Administrative Expenses.

 

“Administrator”: Walkers Fiduciary Limited (or any successor or assign thereto),
in its capacity as an administrator under the Administration Agreement.

 

“Advisers Act”: The United States Investment Advisers Act of 1940, as amended.

 

“Affected Class”: Any Class of Secured Notes that, as a result of the occurrence
of (and due to) a Tax Event, has not received 100% of the aggregate amount of
principal and interest that would otherwise be due and payable to such Class on
any Payment Date.

 

“Affiliate”: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer, employee or
general partner (a) of such Person, (b) of any subsidiary or parent company of
such Person or (c) of any Person described in clause (i) above. For the purposes
of this definition, “control” of a Person means the power, direct or indirect,
(x) to vote more than 50% of the securities having ordinary voting power for the
election of directors of such Person or (y) to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.
With respect to the Issuers, this definition shall exclude the Administrator or
any other entity to which the Administrator is or will be providing
administrative services or acting as share trustee.

 

“Agent Members”: Members of, or participants in, DTC, Euroclear or Clearstream.

 



5

 

 

“Aggregate Funded Spread”: As of any Measurement Date, the sum of: (a) in the
case of each Floating Rate Obligation (other than a Defaulted Obligation) that
bears interest at a spread over a London interbank offered rate based index
(including, for any Permitted Deferrable Obligation, only the excess of the
required current cash pay interest required by the Underlying Documents thereon
over the applicable index and excluding the unfunded portion of any Delayed
Drawdown Collateral Obligation and Revolving Collateral Obligation), (i) the
stated interest rate spread paid in Cash on such Collateral Obligation above
such index multiplied by (ii) the Principal Balance of such Collateral
Obligation; provided that, (i) with respect to any Reference Rate Floor
Obligation, the stated interest rate spread paid in Cash on such Collateral
Obligation over the applicable index shall be deemed to be equal to the sum of
(x) the stated interest rate spread paid in Cash over the applicable index and
(y) the excess, if any, of the specified “floor” rate relating to such
Collateral Obligation over the applicable index and (ii) the interest rate of
each Step-Up Obligation will be deemed to be its current rate of interest and
the interest rate of each Step-Down Obligation will be deemed to be the lowest
rate of interest that such Collateral Obligation will by its terms pay in the
future solely as a function of the passage of time; and (b) in the case of each
Floating Rate Obligation (including, for any Permitted Deferrable Obligation,
only the required current cash pay interest required by the Underlying Documents
thereon and excluding the unfunded portion of any Delayed Drawdown Collateral
Obligation and Revolving Collateral Obligation) that bears interest at a spread
over an index other than a London interbank offered rate based index, (i) the
excess of the sum of such spread and such index paid in Cash over the Reference
Rate as of the immediately preceding Interest Determination Date (which spread
or excess may be expressed as a negative percentage) multiplied by (ii) the
Principal Balance of each such Collateral Obligation. Notwithstanding the
foregoing, if a Reference Rate Amendment has been adopted and the Alternate
Reference Rate is the same benchmark rate currently in effect for determining
interest on a Floating Rate Obligation, references to “London interbank offered
rate based index” in this definition of Aggregate Funded Spread with respect to
such Floating Rate Obligation shall be deemed to be a reference to such
benchmark rate that is the same as the Alternate Reference Rate.

 

“Aggregate Outstanding Amount”: With respect to (i) any of the Secured Notes as
of any date, the aggregate unpaid principal amount of such Secured Notes
Outstanding on such date and (ii) the Preferred Shares as of any date, the
notional amount represented by such Outstanding Preferred Shares, assuming a
notional amount of $1,000 per share.

 

“Aggregate Principal Balance”: When used with respect to all or a portion of the
Collateral Obligations or the Assets, the sum of the Principal Balances of all
or of such portion of the Collateral Obligations or Assets, respectively.

 

“Aggregate Unfunded Spread”: As of any Measurement Date, the sum of the products
obtained by multiplying (i) for each Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation (other than Defaulted Obligations), the related
commitment fee rate then in effect as of such date and (ii) the undrawn
commitments of each such Delayed Drawdown Collateral Obligation and Revolving
Collateral Obligation as of such date.

 

“Alternate Reference Rate”: The alternative reference rate selected by the
Collateral Manager to replace the then-current Reference Rate pursuant to a
Reference Rate Amendment that is: (1) if such alternative reference rate is not
the Benchmark Replacement Rate (as determined by the Collateral Manager), the
rate proposed by the Collateral Manager and consented to by a Majority of the
Controlling Class and a Majority of the Preferred Shares (in each case, such
consent not to be unreasonably withheld or delayed) and (2) if such alternative
reference rate is the Benchmark Replacement Rate (as determined by the
Collateral Manager), such Benchmark Replacement Rate; provided that if such
Benchmark Replacement Rate is being adopted following the occurrence of a
Benchmark Replacement Date described in clause (ii) of the definition thereof,
the consent of a Majority of the Controlling Class will be required; provided
further, that, if at any time while any Floating Rate Note is Outstanding LIBOR
ceases to exist or be reported and a Reference Rate Amendment has not been
adopted, the Collateral Manager will direct (by notice to the Issuer, the
Calculation Agent, the Rating Agency and the Trustee (who shall forward such
notice to the Holders)) that the Reference Rate with respect to the Floating
Rate Notes will equal the Fallback Rate.

 



6

 

 

“AML Compliance”: Compliance with the Cayman AML Regulations.

 

“Applicable Issuer”: With respect to (a) the Co-Issued Notes, the Issuers and
(b) the Preferred Shares, the Issuer.

 

“Appraised Value”: With respect to any Collateral Obligation beneficially owned
by the Issuer, the value of such Collateral Obligation, as determined by the
applicable Approved Appraisal Firm, as set forth in the related appraisal (or,
if a range of values is set forth therein, the midpoint of such values).

 

“Approved Appraisal Firm”: (a) Each of the following firms: Houlihan Lokey,
Inc., Duff & Phelps LLC, Lincoln Advisors, Murray, Devine and Company and
Valuation Research Corporation and (b) each Independent financial adviser of
recognized standing retained by the Issuer, the Collateral Manager or the agent
or lenders under any Collateral Obligation, as approved by the Collateral
Manager; provided that with respect to this clause (b), consent to such approval
has been obtained from a Majority of the Controlling Class.

 

“Assets”: The meaning specified in the Granting Clauses.

 

“Asset Replacement Percentage”: On any date of calculation, a fraction
(expressed as a percentage) where the numerator is the outstanding principal
balance of the Floating Rate Obligations that were indexed to a reference rate
identified in the definition of “Benchmark Replacement Rate” as of such
calculation date and the denominator is the outstanding principal balance of all
Floating Rate Obligations as of such calculation date.

 

“Assumed Reinvestment Rate”: The Reference Rate (as determined on the most
recent Interest Determination Date relating to an Interest Accrual Period
beginning on a Payment Date or the Closing Date) minus 0.25% per annum; provided
that the Assumed Reinvestment Rate shall not be less than 0.00%.

 

“Authenticating Agent”: With respect to the Notes or a Class of Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14 hereof.

 



7

 

 

“Authorized Officer”: With respect to the Issuer or the Co-Issuer, any Officer
or any other Person who is authorized to act for the Issuer or the Co-Issuer, as
applicable, in matters relating to, and binding upon, the Issuer or the
Co-Issuer, or, in the case of the Issuer, an Officer, employee or agent of the
Collateral Manager who is authorized to act for the Collateral Manager in
matters for which the Collateral Manager has authority to act on behalf of the
Issuer and, for the avoidance of doubt, any appointed attorney-in-fact of the
Issuer. With respect to the Collateral Manager, any Officer, employee or agent
of the Collateral Manager who is authorized to act for the Collateral Manager in
matters relating to, and binding upon, the Collateral Manager with respect to
the subject matter of the request, certificate or order in question. With
respect to the Retention Holder, any Officer, employee or agent of the Retention
Holder who is authorized to act for the Retention Holder in matters relating to,
and binding upon, the Retention Holder with respect to the subject matter of the
request, certificate or order in question. With respect to the Trustee or any
other bank or trust company acting as trustee of an express trust or as
custodian, a Trust Officer. Each party may receive and accept a certification of
the authority of any other party as conclusive evidence of the authority of any
Person to act, and such certification may be considered to be in full force and
effect until receipt by such other party of written notice to the contrary.

 

“Balance”: On any date, with respect to Cash or Eligible Investments in any
account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

 

“Bank”: State Street Bank and Trust Company, in its individual capacity and not
as Trustee, or any successor thereto.

 

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.

 

“Bankruptcy Law”: The Bankruptcy Code and any successor statute or any other
applicable federal or state bankruptcy law or similar law, including, without
limitation, Part V of the Companies Law of the Cayman Islands and the Companies
Winding Up Rules 2018 of the Cayman Islands, each as amended from time to time,
and any bankruptcy, insolvency, winding up, reorganization or similar law
enacted under the laws of the Cayman Islands or any other applicable
jurisdiction.

 

“Bankruptcy Subordination Agreement”: The meaning specified in Section 5.4(f).

 

“Base Management Fee”: The fee payable to the Collateral Manager in arrears on
each Payment Date pursuant to Section 8(a) of the Collateral Management
Agreement and Section 11.1 hereof, in an amount equal to 0.15% per annum,
calculated on the basis of the actual number of days in the applicable Interest
Accrual Period divided by 360, of the Fee Basis Amount at the beginning of the
Collection Period relating to such Payment Date.

 

“Benchmark Replacement Date”: The earlier to occur of the following events with
respect to the then-current Reference Rate: (i) in the case of clause (a) or (b)
of the definition of “Benchmark Transition Event,” the later of (x) the date of
the public statement or publication of information referenced therein and (y)
the date on which the administrator of the then-current Reference Rate
permanently or indefinitely ceases to provide the then-current Reference Rate;
(ii) in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein; or (iii) in the case of clause (d) of the definition of
“Benchmark Transition Event”, the date specified by the Collateral Manager
following the date of the related Monthly Report.

 



8

 

 

“Benchmark Replacement Rate”: The first applicable alternative set forth in the
order below determined to be available or determinable on a commercially
reasonable basis by the Collateral Manager as of the applicable Benchmark
Replacement Date:

 

(1) the sum of: (a) Term SOFR and (b) the Benchmark Replacement Rate Adjustment;

 

(2) the sum of: (a) Compounded SOFR and (b) the Benchmark Replacement Rate
Adjustment; and

 

(3) the sum of: (a) the alternate rate of interest that has been selected or
recommended by the Relevant Governmental Body as the replacement for the
then-current Reference Rate for the applicable Index Maturity and (b) the
Benchmark Replacement Rate Adjustment;

 

provided, that if the Benchmark Replacement Rate is adopted pursuant to a
Reference Rate Amendment and the initial Benchmark Replacement Rate adopted
pursuant to such Reference Rate Amendment is any rate other than Term SOFR or
Compounded SOFR and the Collateral Manager later determines that Term SOFR or
Compounded SOFR are available or determinable on a commercially reasonable
basis, then a new Benchmark Transition Event and related Benchmark Replacement
Date will be deemed to have occurred and Term SOFR (or, solely if Term SOFR is
unavailable, Compounded SOFR, as applicable) will become the new Unadjusted
Benchmark Replacement Rate (without the need for execution of a Reference Rate
Amendment) and thereafter the Alternate Reference Rate will be calculated by
reference to the sum of (x) Term SOFR or Compounded SOFR, as applicable, and (y)
the applicable Benchmark Replacement Rate Adjustment. All such determinations
made by the Collateral Manager as described above will be conclusive and
binding, and, absent manifest error, may be made in the Collateral Manager’s
sole determination, and will become effective without consent from any other
party; provided, that if the Benchmark Replacement Rate is Compounded SOFR, the
Calculation Agent will determine such rate solely in accordance with
administrative procedures and directions provided by the Collateral Manager.

 

“Benchmark Replacement Rate Adjustment”: With respect to any replacement of the
then-current Reference Rate with an Unadjusted Benchmark Replacement Rate, the
first applicable alternative set forth in the order below determined by the
Collateral Manager to be available or determinable on a commercially reasonable
basis as of the applicable Benchmark Replacement Date:

 

(1)        the spread adjustment (which may be a positive or negative value or
zero), or method for calculating or determining such spread adjustment that has
been selected or recommended by the Relevant Governmental Body for the
applicable Unadjusted Benchmark Replacement Rate; and

 

(2)        the spread adjustment (which may be a positive or negative value or
zero), or method for calculating or determining such spread adjustment, that has
been selected by the Collateral Manager after giving due consideration to any
industry-accepted spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the then-current Reference Rate
with the applicable Unadjusted Benchmark Replacement Rate for Dollar-denominated
collateralized loan obligation securitization transactions at such time.

 



9

 

 

“Benchmark Transition Event”: The occurrence of one or more of the following
events with respect to the then-current Reference Rate, as determined by the
Collateral Manager: (a) public statement or publication of information by or on
behalf of the administrator of the then-current Reference Rate announcing that
such administrator has ceased or will cease to provide the then-current
Reference Rate, permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the then-current Reference Rate; (b) a public statement or
publication of information by the regulatory supervisor for the administrator of
the then-current Reference Rate, the Relevant Governmental Body, an insolvency
official with jurisdiction over the administrator for the then-current Reference
Rate, a resolution authority with jurisdiction over the administrator for the
then-current Reference Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the then-current Reference Rate,
which states that the administrator of the then-current Reference Rate has
ceased or will cease to provide the then-current Reference Rate permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the then-current
Reference Rate; (c) a public statement or publication of information by the
regulatory supervisor for the administrator of the then-current Reference Rate
announcing that the then-current Reference Rate is no longer representative; or
(d) the Asset Replacement Percentage is greater than 50%, as reported in the
most recent Monthly Report, and the Collateral Manager has directed the
occurrence of a Benchmark Transition Event.

 

“Beneficial Ownership Certificate”: The meaning specified in Section 14.2(e).

 

“Benefit Plan Investor”: (i) Any employee benefit plan (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (ii) any “plan”
subject to Section 4975 of the Code, or (iii) any entity whose underlying assets
are deemed to include “plan assets” (as defined by the Plan Asset Regulation) by
reason of such an employee benefit plan’s or a plan’s investment in such entity.

 

“Bond”: A debt security that is not a Loan or a Participation Interest.

 

“Book Value”: “Book value” within the meaning of Treasury Regulations Section
1.704-1(b)(2)(iv), adjusted (to the extent permitted under Treasury Regulations
Section 1.704-1(b)(2)(iv)(f)) as necessary to reflect the relative economic
interests of the beneficial owners of the Preferred Shares (as determined for
U.S. federal income tax purposes).

 

“Bridge Loan”: Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the Obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).

 



10

 

 

“Business Day”: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.

 

“Calculation Agent”: The meaning specified in Section 7.15.

 

“Cash”: Such funds denominated in currency of the United States as at the time
shall be legal tender for payment of all public and private debts, including
funds standing to the credit of an Account.

 

“Cause”: The meaning set forth in the Collateral Management Agreement.

 

“Cayman AML Regulations”: The Anti-Money Laundering Regulations (2018 Revision)
and The Guidance Notes on the Prevention and Detection of Money Laundering and
Terrorist Financing in the Cayman Islands, each as amended from time to time.

 

“Cayman FATCA Legislation”: The Cayman Islands Tax Information Authority Law
(2017 Revision) (as amended) together with regulations and guidance notes made
pursuant to such law, as amended from time to time.

 

“CCC Excess”: The amount equal to the excess, if any, of the Aggregate Principal
Balance of all S&P CCC Collateral Obligations over an amount equal to 17.5% of
the Collateral Principal Amount as of such date of determination; provided that
in determining which of the S&P CCC Collateral Obligations shall be included in
the CCC Excess, the S&P CCC Collateral Obligations with the lowest Market Value
(expressed as a percentage of the Principal Balance of such Collateral
Obligations as of such date of determination) shall be deemed to constitute such
CCC Excess.

 

“Certificate of Authentication”: The meaning specified in Section 2.1.

 

“Certificated Note”: The meaning specified in Section 2.2(b)(iii).

 

“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Class”: In the case of (i) the Secured Notes, all of the Secured Notes having
the same Interest Rate, Stated Maturity and class designation and (ii) the
Preferred Shares, all of the Preferred Shares. With respect to any exercise of
voting rights, any Pari Passu Classes of Securities that are entitled to vote on
a matter will vote together as a single Class, except as expressly provided
otherwise herein.

 

“Class A Notes”: The Class A-1L Notes, the Class A-1F Notes and the Class A-2
Notes, collectively.

 

“Class A-1F Notes”: The Class A-1F Senior Secured Fixed Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 



11

 

 

“Class A-1L Notes”: The Class A-1L Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

“Class A-1 Notes”: The Class A-1L Notes and the Class A-1F Notes, collectively.

 

“Class A-2 Notes”: The Class A-2 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

“Class A/B Coverage Tests”: The Class A/B Overcollateralization Ratio Test and
the Class A/B Interest Coverage Test.

 

“Class A/B Interest Coverage Test”: A test that is satisfied as of the Interest
Coverage Test Effective Date and any other date thereafter on which such test is
required to be determined hereunder if (i) the Interest Coverage Ratio for the
Class A Notes and the Class B Notes on such date is at least equal to the
Required Interest Coverage Ratio or (ii) the Class A Notes and the Class B Notes
are no longer outstanding.

 

“Class A/B Overcollateralization Ratio Test”: A test that is satisfied as of the
Effective Date and any other date thereafter on which such test is required to
be determined hereunder, if (i) the Overcollateralization Ratio for the Class A
Notes and the Class B Notes on such date is at least equal to the Required
Overcollateralization Ratio or (ii) the Class A Notes and the Class B Notes are
no longer outstanding.

 

“Class B Notes”: The Class B-L Notes and the Class B-F Notes, collectively.

 

“Class B-F Notes”: The Class B-F Senior Secured Fixed Rate Notes issued pursuant
to this Indenture and having the characteristics specified in Section 2.3.

 

“Class B-L Notes”: The Class B-L Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

“Class Break-even Default Rate”: With respect to the Highest Ranking Class:

 

(a)               prior to the S&P CDO Monitor Election Date, the rate equal to
(a) 0.107690 plus (b) the product of (x) 3.249443 and (y) the Weighted Average
Floating Spread plus (c) the product of (x) 1.364115 and (y) the Weighted
Average S&P Recovery Rate; or

 

(b)               on and after the S&P CDO Monitor Election Date, the maximum
percentage of defaults, at any time, that the Current Portfolio or the Proposed
Portfolio, as applicable, can sustain, as determined through application of the
applicable S&P CDO Monitor chosen by the Collateral Manager in accordance with
this Indenture that is applicable to the portfolio of Collateral Obligations,
which, after giving effect to the assumptions on recoveries, defaults and timing
and to the Priority of Payments, will result in sufficient funds remaining for
the payment of such Class or Classes of Secured Notes in full. After the
Effective Date, S&P will provide the Collateral Manager with an input file that
incorporates the Class Break-even Default Rates for each S&P CDO Monitor
determined by the Collateral Manager (with notice to the Collateral
Administrator) pursuant to the definition of “S&P CDO Monitor.” After the S&P
CDO Monitor Election Date, S&P will provide the Collateral Manager with the
Class Break-even Default Rates for each S&P CDO Monitor input file based upon
the Weighted Average Floating Spread and the Weighted Average S&P Recovery Rate
to be associated with such S&P CDO Monitor input file as selected by the
Collateral Manager from Section 2 of Schedule 4 or any other Weighted Average
Floating Spread and Weighted Average S&P Recovery Rate selected by the
Collateral Manager from time to time.

 



12

 

 

“Class Default Differential”: With respect to the Highest Ranking Class, the
rate calculated by subtracting the Class Scenario Default Rate at such time for
such Class of Secured Notes from (x) prior to the S&P CDO Monitor Election Date,
the Adjusted Class Break-even Default Rate or (y) on and after the S&P CDO
Monitor Election Date, the Class Break-even Default Rate, in each case, for such
Class of Secured Notes at such time.

 

“Class Scenario Default Rate”: With respect to the Highest Ranking Class:

 

(a)               prior to the S&P CDO Monitor Election Date, the rate at such
time equal to (i) 0.247621 plus (ii)(x) the Weighted Average S&P Rating Factor
divided by (y) 9162.65 minus (iii)(x) the Default Rate Dispersion divided by (y)
16757.2 minus (iv)(x) the Obligor Diversity Measure divided by (y) 7677.8 minus
(v)(x) the Industry Diversity Measure divided by (y) 2177.56 minus (vi)(x) the
Regional Diversity Measure divided by (y) 34.0948 plus (vii)(x) the Weighted
Average Life divided by (y) 27.3896; or

 

(b)               on and after the S&P CDO Monitor Election Date, an estimate of
the cumulative default rate for the Current Portfolio or the Proposed Portfolio,
as applicable, consistent with S&P’s initial rating of such Class or Classes of
Secured Notes, determined by application by the Collateral Manager and the
Collateral Administrator of the S&P CDO Monitor at such time.

 

“Clean-Up Call Redemption”: A redemption of the Secured Notes in accordance with
Section 9.8.

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

“Clearing Corporation”: (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under
Section 8-102(a)(5) of the UCC.

 

“Clearing Corporation Security”: Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

“Clearstream”: Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

 

“Closing Date”: December 12, 2019.

 



13

 

 

“Closing Date Participation Interest”: The participation interests acquired by
the Issuer pursuant to the Loan Sale Agreements on the Closing Date.

 

“Code”: The United States Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder.

 

“Co-Issued Notes”: The Class A Notes and the Class B Notes.

 

“Co-Issuer”: Owl Rock CLO II, LLC, a limited liability company organized under
the laws of the State of Delaware, and any successor thereto.

 

“Collateral Administration Agreement”: An agreement dated as of the Closing Date
among the Issuer, the Collateral Manager and the Collateral Administrator, as
amended from time to time in accordance with the terms thereof.

 

“Collateral Administrator”: State Street, in its capacity as Collateral
Administrator under the Collateral Administration Agreement, and any successor
thereto.

 

“Collateral Interest Amount”: As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations, but including Interest Proceeds actually
received from Defaulted Obligations), in each case during the Collection Period
in which such date of determination occurs (or after such Collection Period but
on or prior to the related Payment Date if such Interest Proceeds would be
treated as Interest Proceeds with respect to such Collection Period).

 

“Collateral Management Agreement”: The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Collateral Obligations and the other Assets by the Collateral Manager on behalf
of the Issuer, as amended from time to time in accordance with the terms
thereof.

 

“Collateral Management Fee”: The fee payable to the Collateral Manager in
arrears on each Payment Date pursuant to Section 8(a) of the Collateral
Management Agreement and Section 11.1 hereof, comprised of (x) the Base
Management Fee and (y) the Subordinated Management Fee.

 

“Collateral Manager”: Owl Rock Capital Advisors LLC, a Delaware limited
liability company, until a successor Person shall have become the Collateral
Manager pursuant to the provisions of the Collateral Management Agreement, and
thereafter “Collateral Manager” shall mean such successor Person.

 

“Collateral Manager Securities”: Any Securities owned by the Collateral Manager,
an Affiliate thereof, or any account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof or for which the
Collateral Manager or an Affiliate thereof acts as the investment adviser or
with respect to which the Collateral Manager or an Affiliate thereof exercises
discretionary control thereover.

 



14

 

 

“Collateral Manager Standard”: The standard of care applicable to the Collateral
Manager set forth in the Collateral Management Agreement.

 

“Collateral Obligation”: A Senior Secured Loan, a First-Lien Last-Out Loan or a
Second Lien Loan (including, but not limited to, interests in such loans
acquired by way of a purchase or assignment) or a Participation Interest therein
that (x) as of the date the Issuer commits to purchase (or ORCC commits to
contribute to the Issuer) such obligation or (y) if a portion of the proceeds
from a prepayment of a Collateral Obligation are exchanged (other than in
connection with a restructuring of a Collateral Obligation due to financial
distress or for the purpose of avoiding a payment default) as consideration for
a new obligation, as of the date the Issuer commits to such exchange, such
obligation:

 

(i)              is Dollar denominated and is neither convertible by the issuer
thereof into, nor payable in, any other currency;

 

(ii)             is not (A) a Defaulted Obligation or (B) a Credit Risk
Obligation;

 

(iii)            is not a lease;

 

(iv)            if it is a Deferrable Obligation, it is a Permitted Deferrable
Obligation;

 

(v)            provides for a fixed amount of principal payable in Cash on
scheduled payment dates and/or at maturity and does not by its terms provide for
earlier amortization or prepayment at a price of less than par;

 

(vi)            does not constitute Margin Stock;

 

(vii)          gives rise only to payments that are not subject to withholding
tax, other than withholding tax as to which the Obligor must make additional
payments so that the net amount received by the Issuer after satisfaction of
such tax is the amount due to the Issuer before the imposition of any
withholding tax or any withholding taxes imposed under FATCA;

 

(viii)          has an S&P Rating;

 

(ix)             is not a debt obligation whose repayment is subject to
substantial non-credit related risk as determined by the Collateral Manager;

 

(x)              except for Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations, is not an obligation pursuant to which any
future advances or payments to the borrower or the Obligor thereof may be
required to be made by the Issuer;

 

(xi)             does not have an “f”, “r”, “p”, “sf” or “t” subscript assigned
by S&P or, if such obligation is not rated by S&P, does not have an “sf”
subscript assigned by any other NRSRO;

 



15

 

 

(xii)            is not a repurchase obligation, a commodity forward contract, a
Bond, a Zero Coupon Bond, an Unsecured Loan, a Bridge Loan, a Commercial Real
Estate Loan or a Structured Finance Obligation;

 

(xiii)           will not require the Issuer or the pool of Assets to be
registered as an investment company under the 1940 Act;

 

(xiv)           is not an Equity Security or by its terms convertible into or
exchangeable for an Equity Security;

 

(xv)           is not the subject of an Offer of exchange, or tender by its
issuer, for cash, securities or any other type of consideration other than a
Permitted Offer;

 

(xvi)           does not have an S&P Rating that is below “CCC-”;

 

(xvii)          does not mature after the earliest Stated Maturity of any
Secured Note Outstanding;

 

(xviii)         other than in the case of a Fixed Rate Obligation, accrues
interest at a floating rate determined by reference to (a) the Dollar prime
rate, federal funds rate or Libor or (b) a similar interbank offered rate,
commercial deposit rate or any other index;

 

(xix)            is Registered;

 

(xx)             is not a Synthetic Security;

 

(xxi)            does not pay interest less frequently than semi-annually;

 

(xxii)           is not a letter of credit and does not support a letter of
credit;

 

(xxiii)          is not an interest in a grantor trust;

 

(xxiv)          is purchased at a price at least equal to 65% of its Principal
Balance;

 

(xxv)           is not issued by an Obligor Domiciled in Greece, Italy, Portugal
or Spain;

 

(xxvi)          is issued by a Non-Emerging Market Obligor Domiciled in the
United States, Canada, a Group I Country, a Group II Country, a Group III
Country or a Tax Jurisdiction;

 

(xxvii)         is an Eligible Asset;

 

(xxviii)        is not a warrant and does not have attached equity warrants;

 

(xxix)           is not a participation interest in a Participation Interest;

 

(xxx)            is issued by an Obligor with a most-recently calculated EBITDA
(calculated in accordance with the Underlying Documents) of at least
U.S.$10,000,000;

 



16

 

 

(xxxi)          is not an obligation of a Portfolio Company;

 

(xxxii)         if it is a First-Lien Last-Out Loan it is not a Cov-Lite Loan;
and

 

(xxxiii)        if it is a Cov-Lite Loan (x) it is not a First-Lien Last-Out
Loan and (y) the Obligor with respect to such Cov-Lite Loan has a most recently
calculated EBITDA (calculated in accordance with the Underlying Documents) of at
least U.S.$40,000,000.

 

“Collateral Principal Amount”: As of any date of determination, the sum of
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations except as otherwise expressly set forth herein) and
(b) without duplication, the amounts on deposit in any Account (including
Eligible Investments therein) representing Principal Proceeds; provided that for
purposes of calculating the Concentration Limitations and the CCC Excess,
Defaulted Obligations shall be included in the Collateral Principal Amount with
a principal balance equal to the Defaulted Obligation Balance thereof.

 

“Collateral Quality Test”: A test satisfied as of the Effective Date and any
other date thereafter on which such test is required to be determined hereunder
if, in the aggregate, the Collateral Obligations owned (or in relation to a
proposed purchase of a Collateral Obligation, both owned and proposed to be
owned) by the Issuer satisfy each of the tests set forth below (or, after the
Effective Date, if any such test is not satisfied at the time of reinvestment,
the level of compliance with such test is maintained or improved as described in
the Investment Criteria):

 

(i)the S&P CDO Monitor Test;     (ii)at any time on or after the S&P CDO Monitor
Election Date, the Minimum Weighted Average S&P Recovery Rate Test;     (iii)at
any time on or after the S&P CDO Monitor Election Date, the Minimum Weighted
Average Coupon Test;     (iv)at any time on or after the S&P CDO Monitor
Election Date, the Minimum Weighted Average Floating Spread Test; and     (v)the
Weighted Average Life Test.

 

“Collection Account”: The trust account established pursuant to Section 10.2
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.

 

“Collection Period”: (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the date
that is 10 Business Days prior to the first Payment Date; and (ii) with respect
to any other Payment Date, the period commencing on the day immediately
following the prior Collection Period and ending (a) in the case of the final
Collection Period preceding the latest Stated Maturity of any Class of Notes, on
the day of such Stated Maturity, (b) in the case of the final Collection Period
preceding an Optional Redemption, Tax Redemption or Clean-Up Call Redemption in
whole of the Secured Notes, or an Optional Preferred Shares Redemption on the
Redemption Date and (c) in any other case, at the close of business on the date
that is 10 Business Days prior to such Payment Date.

 



17

 

 

“Commercial Real Estate Loan”: Any Loan for which the underlying collateral
consists primarily of real property owned by the Obligor and is evidenced by a
note or other evidence of indebtedness.

 

“Compounded SOFR”: A rate equal to the compounded average of SOFRs for the
applicable Index Maturity, with such rate, or methodology for such rate, and
conventions for such rate (which, for example, may be compounded in arrears with
a lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Accrual Period or compounded in
advance) being established by the Collateral Manager in accordance with the
rate, or methodology for this rate, and conventions for this rate selected or
recommended by the Relevant Governmental Body for determining Compounded SOFR;
provided that if, and to the extent that, the Collateral Manager determines that
Compounded SOFR cannot be determined in accordance with the foregoing, then the
rate, or methodology for this rate, and conventions for this rate will be
selected by the Collateral Manager giving due consideration to any
industry-accepted market practice for similar Dollar-denominated collateralized
loan obligation securitization transactions at such time.

 

“Concentration Limitations”: Limitations satisfied on each Measurement Date on
or after the Effective Date and during the Reinvestment Period if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, owned and proposed to be owned) by the
Issuer comply with all of the requirements set forth below (or in relation to a
proposed purchase after the Effective Date, if any such requirement is not
satisfied, the level of compliance with such requirement is maintained or
improved after giving effect to the purchase), calculated in each case as
required by Section 1.3 herein:

 

(i)                not less than 95.0% of the Collateral Principal Amount may
consist of Senior Secured Loans and Eligible Investments;

 

(ii)              not more than 3.0% of the Collateral Principal Amount may
consist of obligations issued by a single Obligor and its Affiliates, except
that, without duplication, (x) Collateral Obligations issued by up to five (5)
Obligors and their respective Affiliates may each constitute up to 4.0% of the
Collateral Principal Amount and (y) not more than 2.0% of the Collateral
Principal Amount may consist of First-Lien Last-Out Loans and Second Lien Loans
issued by a single Obligor and its Affiliates; provided, that one obligor shall
not be considered an Affiliate of another obligor solely because they are
controlled by the same financial sponsor;

 

(iii)              not more than 17.5% of the Collateral Principal Amount may
consist of Collateral Obligations with an S&P Rating of “CCC+” or below (other
than a Defaulted Obligation);

 

(iv)             not more than 5.0% of the Collateral Principal Amount may
consist of Fixed Rate Obligations;

 

(v)              not more than 2.5% of the Collateral Principal Amount may
consist of Current Pay Obligations;

 



18

 

 

(vi)             not more than 10.0% of the Collateral Principal Amount may
consist, in the aggregate, of unfunded commitments under Delayed Drawdown
Collateral Obligations and unfunded and funded commitments under Revolving
Collateral Obligations;

 

(vii)            (a) excluding, prior to the first Payment Date, any Closing
Date Participation Interests, not more than 10.0% of the Collateral Principal
Amount may consist of Participation Interests and (b) excluding any Closing Date
Participation Interests, the Third Party Credit Exposure Limits may not be
exceeded with respect to any such Participation Interest;

 

(viii)           not more than 10.0% of the Collateral Principal Amount may have
an S&P Rating derived from a Moody’s Rating as set forth in clause (iii)(a) of
the definition of the term “S&P Rating”;

 

(ix)             not more than the percentage listed below of the Collateral
Principal Amount may be issued by Obligors Domiciled in the country or countries
set forth opposite such percentage:

 

  % Limit Country or Countries         15.0% All countries (in the aggregate)
other than the United States;         10.0% Canada;         10.0% all countries
(in the aggregate) other than the United States, Canada and the United Kingdom;
        5.0% any individual Group I Country;         2.5% all Group II Countries
in the aggregate;         2.5% any individual Group II Country;         2.0% all
Group III Countries in the aggregate; and         2.5% all Tax Jurisdictions in
the aggregate.      

(x)               not more than 12.5% of the Collateral Principal Amount may
consist of Collateral Obligations that are issued by Obligors that belong to any
single S&P Industry Classification, except that the largest and the
second-largest S&P Industry Classifications may each represent up to 15.0% of
the Collateral Principal Amount;

 

(xi)             not more than 10.0% of the Collateral Principal Amount may
consist of Collateral Obligations that pay interest at least semi-annually, but
less frequently than quarterly;

 



19

 

 

(xii)                        not more than 5.0% of the Collateral Principal
Amount may consist of Collateral Obligations that are Permitted Deferrable
Obligations;

 

(xiii)                        not more than 5.0% of the Collateral Principal
Amount may consist of Collateral Obligations that are First-Lien Last-Out Loans
or Second Lien Loans, collectively;

 

(xiv)                        not more than 10.0% of the Collateral Principal
Amount may consist of Cov-Lite Loans;

 

(xv)                        not more than 5.0% of the Collateral Principal
Amount may consist of Collateral Obligations that are DIP Collateral
Obligations; and

 

(xvi)                        not more than 10.0% of the Collateral Principal
Amount may consist of Collateral Obligations with respect to which the related
Obligor had, at the time the Issuer committed to purchase such Collateral
Obligation, an EBITDA as most recently calculated (in accordance with the
Underlying Documents) of less than U.S.$15,000,000.

 

“Confidential Information”: The meaning specified in Section 14.15(b).

 

“Controlling Class”: The Class A-1 Notes so long as any Class A-1 Notes are
Outstanding; then the Class A-2 Notes so long as any Class A-2 Notes are
Outstanding; then the Class B Notes so long as any Class B Notes are
Outstanding; and then the Preferred Shares.

 

“Corporate Trust Office”: The principal corporate trust office of the Trustee at
which this Indenture is administered, currently located at State Street Bank and
Trust Company, 1776 Heritage Drive, Mail Code: JAB0130, North Quincy,
Massachusetts 02171 Attention: Structured Trust and Analytics, Ref: Owl Rock CLO
II, Ltd., or such other address as the Trustee may designate from time to time
by notice to the Holders, the Collateral Manager and the Issuer or the principal
corporate trust office of any successor Trustee.

 

“Cov-Lite Loan”: A Collateral Obligation the Underlying Documents for which do
not (i) contain any financial covenants or (ii) require the Obligor thereunder
to comply with any Maintenance Covenant (regardless of whether compliance with
one or more Incurrence Covenants is otherwise required by such Underlying
Documents); provided that, notwithstanding the foregoing, a Collateral
Obligation shall be deemed for all purposes (other than the S&P Recovery Rate
for such Collateral Obligation) not to be a Cov-Lite Loan if the Underlying
Documents for such Collateral Obligation contain a cross-default or cross
acceleration provision to, or such Collateral Obligation is pari passu with,
another loan, debt obligation or credit facility of the underlying Obligor that
contains one or more Maintenance Covenants.

 

“Coverage Tests”: The Class A/B Overcollateralization Ratio Test and the Class
A/B Interest Coverage Test.

 



20

 

 

“Credit Improved Criteria”: The criteria that will be met if, with respect to
any Collateral Obligation, any of the following occur:

 

(a)               such Collateral Obligation has experienced a reduction in its
spread over the Reference Rate or other reference rate of 10% or more compared
to the spread in effect as of the date of purchase by the Issuer of such
Collateral Obligation; or

 

(b)               such Collateral Obligation has a Market Value above the higher
of (i) par and (ii) the initial purchase price paid by the Issuer for such
Collateral Obligation.

 

“Credit Improved Obligation”: Any Collateral Obligation which, in the judgment
of the Collateral Manager (which may not be called into question due to
subsequent events or investment determinations made by the Collateral Manager
for its other clients or investment vehicles managed by the Collateral Manager),
has improved in credit quality after it was acquired by the Issuer; provided,
that during a Restricted Trading Period, a Collateral Obligation will qualify as
a Credit Improved Obligation only if (i) it has been upgraded by S&P at least
one rating sub-category (which rating may include a credit estimate) or has been
placed and remains on a credit watch with positive implication by S&P since it
was acquired by the Issuer, (ii) the Credit Improved Criteria are satisfied with
respect to such Collateral Obligation or (iii) a Majority of the Controlling
Class consents to treat such Collateral Obligation as a Credit Improved
Obligation.

 

“Credit Risk Criteria”: The criteria that will be met if, with respect to any
Collateral Obligation, any of the following occur:

 

(a)               the spread over the Reference Rate or other reference rate for
such Collateral Obligation has been increased since the date of purchase by the
Issuer by (A) 0.25% or more (in the case of a Collateral Obligation with a
spread over the applicable reference rate (prior to such increase) less than or
equal to 2%), (B) 0.375% or more (in the case of a Collateral Obligation with a
spread over the applicable reference rate (prior to such increase) greater than
2% but less than or equal to 4%) or (C) 0.5% or more (in the case of a
Collateral Obligation with a spread over the applicable reference rate (prior to
such increase) greater than 4%) due, in each case, to a deterioration in the
related Obligor’s financial ratios or financial results in accordance with the
Underlying Documents relating to such Collateral Obligation; or

 

(b)               the Market Value of such Collateral Obligation has decreased
by at least 2.5% of the price paid by the Issuer for such Collateral Obligation
due to a deterioration in the related Obligor’s financial ratios or financial
results in accordance with the Underlying Documents relating to such Collateral
Obligation.

 



21

 

 

“Credit Risk Obligation”: Any Collateral Obligation that, in the judgment of the
Collateral Manager (which may not be called into question due to subsequent
events or investment determinations made by the Collateral Manager for its other
clients or investment vehicles managed by the Collateral Manager), has a
material risk of declining in credit quality or price; provided, that during a
Restricted Trading Period, a Collateral Obligation will qualify as a Credit Risk
Obligation for purposes of sales of Collateral Obligations only if (i) such
Collateral Obligation has been downgraded by S&P at least one rating
sub-category (which rating may include a credit estimate) or has been placed and
remains on a credit watch with negative implication by S&P since it was acquired
by the Issuer, (ii) the Credit Risk Criteria are satisfied with respect to such
Collateral Obligation or (iii) a Majority of the Controlling Class consents to
treat such Collateral Obligation as a Credit Risk Obligation.

 

“CRS”: The OECD Standard for Automatic Exchange of Financial Account Information
– Common Reporting Standard, as amended from time to time, including any
implementing legislation or related regulations or guidance notes.

 

“Current Pay Obligation”: Any Collateral Obligation that would otherwise be
treated as a Defaulted Obligation but as to which no payments are due and
payable that are unpaid and with respect to which the Collateral Manager has
certified to the Trustee (with a copy to the Collateral Administrator) in
writing that it believes, in its reasonable business judgment, that the Obligor
of such Collateral Obligation (a) is current on all interest payments, principal
payments and other amounts due and payable thereunder and will continue to make
scheduled payments of interest thereon and will pay the principal thereof and
all other amounts due and payable thereunder by maturity or as otherwise
contractually due, (b) if the Obligor is subject to a bankruptcy proceeding, it
has been the subject of an order of a bankruptcy court that permits it to make
the scheduled payments on such Collateral Obligation and all interest payments,
principal payments and other amounts due and payable thereunder have been paid
in Cash when due and (c) the Collateral Obligation has a Market Value of at
least 80% of its par value.

 



22

 

 

“Current Portfolio”: At any time, the portfolio of Collateral Obligations and
Cash and Eligible Investments representing Principal Proceeds (determined in
accordance with Section 1.3 to the extent applicable), then held by the Issuer.

 

“Custodial Account”: The custodial account established pursuant to
Section 10.3(b).

 

“Custodian”: The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

 

“Cut-Off Date”: Each date on or after the Closing Date on which a Collateral
Obligation is transferred to the Issuer.

 

“DBSI”: Deutsche Bank Securities, Inc.

 

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

 

“Default Rate Dispersion”: As of any date of determination, the number obtained
by (a) summing the products for each Collateral Obligation (other than Defaulted
Obligations) of (i) the absolute value of (x) the S&P Rating Factor of such
Collateral Obligation minus (y) the Weighted Average S&P Rating Factor by (ii)
the outstanding principal balance at such time of such Collateral Obligation and
(b) dividing such sum by the aggregate outstanding principal balance on such
date of all Collateral Obligations (other than Defaulted Obligations).

 



23

 

 

“Defaulted Obligation”: Any Collateral Obligation included in the Assets as to
which:

 

(a)               a default as to the payment of principal and/or interest has
occurred and is continuing with respect to such Collateral Obligation (without
regard to any grace period applicable thereto (except as otherwise provided in
this clause (a)), or waiver or forbearance thereof, after the passage (in the
case of a default that in the Collateral Manager’s judgment, as certified to the
Trustee in writing, is not due to credit-related causes) of five (5) Business
Days or seven calendar days, whichever is greater, but in no case beyond the
passage of any grace period applicable thereto);

 

(b)               the Collateral Manager has knowledge of a default as to the
payment of principal and/or interest has occurred and is continuing on another
debt obligation of the same Obligor which is senior or pari passu in right of
payment to such Collateral Obligation (without regard to any grace period
applicable thereto (except as otherwise provided in this clause (b)), or waiver
or forbearance thereof, after the passage (in the case of a default that in the
Collateral Manager’s judgment, as certified to the Trustee in writing, is not
due to credit-related causes) of three (3) Business Days or five calendar days,
whichever is greater, but in no case beyond the passage of any grace period
applicable thereto) and holders of such other debt obligation of the same issuer
have accelerated the maturity of all or a portion of such other debt obligation;
provided that both the Collateral Obligation and such other debt obligation are
full recourse obligations of the applicable Obligor or secured by the same
collateral;

 

(c)               other than in the case of DIP Collateral Obligations, the
Obligor or others have instituted proceedings to have the Obligor adjudicated as
bankrupt or insolvent or placed into receivership and such proceedings have not
been stayed or dismissed or such Obligor has filed for protection under Chapter
11 of the Bankruptcy Code;

 

(d)               such Collateral Obligation has an S&P Rating of “SD” or “CC”
or lower or had such rating before such rating was withdrawn;

 

(e)               such Collateral Obligation is junior or pari passu in right of
payment as to the payment of principal and/or interest to another debt
obligation of the same Obligor which has an S&P Rating of “SD” or “CC” or lower
or had such rating before such rating was withdrawn; provided that both the
Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable Obligor or secured by the same collateral;

 

(f)                the Collateral Manager has received notice or a Responsible
Officer thereof has actual knowledge that a default has occurred under the
Underlying Documents and any applicable grace period has expired and the holders
of such Collateral Obligation have accelerated the repayment of the Collateral
Obligation (but only until such acceleration has been rescinded) in the manner
provided in the Underlying Documents;

 

(g)               the Collateral Manager has in its reasonable commercial
judgment otherwise declared such debt obligation to be a “Defaulted Obligation”;

 



24

 

 

(h)               such Collateral Obligation is a Participation Interest with
respect to which the Selling Institution has defaulted in any respect in the
performance of any of its payment obligations under the Participation Interest;

 

(i)                 such Collateral Obligation is a Participation Interest in a
Loan that would, if such Loan were a Collateral Obligation, constitute a
“Defaulted Obligation” or with respect to which the Selling Institution has an
S&P Rating of “SD” or “CC” or lower or had such rating before such rating was
withdrawn;

 

(j)                 such Collateral Obligation is a Deferring Obligation; or

 

(k)               such Collateral Obligation has, since the date it was acquired
by the Issuer, become subject to an amendment, waiver or modification that had
the effect of reducing the principal amount of such Collateral Obligation;

 

provided that (i) a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to clauses (b) through (e) above if such Collateral
Obligation (or, in the case of a Participation Interest, the underlying Loan) is
a Current Pay Obligation and (ii) the Aggregate Principal Balance of Current Pay
Obligations exceeding 7.5% of the Collateral Principal Amount will be treated as
Defaulted Obligations.

 

Notwithstanding anything in this Indenture to the contrary, the Collateral
Manager shall give the Trustee prompt written notice should any Collateral
Obligation become a Defaulted Obligation. Until so notified or until a Trust
Officer obtains actual knowledge that a Collateral Obligation has become a
Defaulted Obligation, the Trustee shall not be deemed to have any notice or
knowledge that a Collateral Obligation has become a Defaulted Obligation.
Notwithstanding the foregoing, the Trustee shall remain obligated to perform its
duties set forth in and in accordance with Section 6.13 hereof.

 

“Defaulted Obligation Balance”: For any Defaulted Obligation or Long Dated
Obligation, the S&P Collateral Value of such Defaulted Obligation or Long Dated
Obligation; provided that the Defaulted Obligation Balance will be zero for (x)
any such Defaulted Obligation or Long Dated Obligation that the Issuer has owned
for more than three years since its default date (in the case of Defaulted
Obligations) or modification or amendment date (in the case of Long Dated
Obligations), (y) any Excess Long Dated Obligations and (z) any Long Dated
Obligations with a stated maturity beyond two years following the earliest
Stated Maturity of any Secured Note Outstanding.

 

“Deferrable Obligation”: A Collateral Obligation (including any Permitted
Deferrable Obligation) that by its terms permits the deferral or capitalization
of payment of accrued, unpaid interest.

 

“Deferred Subordinated Management Fee”: The amount of the Subordinated
Management Fee deferred on a Payment Date for any reason (including a voluntary
deferral). Any portion of such amount that is not paid on a Payment Date for any
reason other than a voluntary deferral shall accrue interest at a rate per annum
equal to the Reference Rate for the period beginning on the first Payment Date
on which the Subordinated Management Fee was due (and not paid) through the
Payment Date on which the Deferred Subordinated Management Fee (including
accrued interest) is paid.

 



25

 

 

“Deferring Obligation”: A Deferrable Obligation (other than a Permitted
Deferrable Obligation) that is deferring the payment of the cash interest due
thereon and has been so deferring the payment of such cash interest due thereon
(i) with respect to Collateral Obligations that have an S&P Rating of at least
“BBB-”, for the shorter of two consecutive accrual periods or one year, and
(ii) with respect to Collateral Obligations that have an S&P Rating of “BB+” or
below, for the shorter of one accrual period or six consecutive months, which
deferred capitalized interest has not, as of the date of determination, been
paid in Cash.

 

“Delayed Drawdown Collateral Obligation”: A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Documents relating thereto, (b) specifies a maximum amount
that can be borrowed on one or more fixed borrowing dates, and (c) does not
permit the re-borrowing of any amount previously repaid by the borrower
thereunder; but any such Collateral Obligation will be a Delayed Drawdown
Collateral Obligation only until all commitments by the Issuer to make advances
to the borrower expire or are terminated or are reduced to zero.

 

“Deliver” or “Delivered” or “Delivery”: The taking of the following steps:

 

(i)                        in the case of each Certificated Security (other than
a Clearing Corporation Security), Instrument and Participation Interest in which
the underlying loan is represented by an Instrument,

 

(a)               causing the delivery of such Certificated Security or
Instrument to the Custodian by registering the same in the name of the Custodian
or its affiliated nominee or by endorsing the same to the Custodian or in blank;

 

(b)               causing the Custodian to indicate continuously on its books
and records that such Certificated Security or Instrument is credited to the
applicable Account; and

 

(c)               causing the Custodian to maintain continuous possession of
such Certificated Security or Instrument;

 

(ii)                        in the case of each Uncertificated Security (other
than a Clearing Corporation Security),

 

(a)               causing such Uncertificated Security to be continuously
registered on the books of the issuer thereof to the Custodian; and

 

(b)               causing the Custodian to indicate continuously on its books
and records that such Uncertificated Security is credited to the applicable
Account;

 

(iii)                        in the case of each Clearing Corporation Security,

 

(a)               causing the relevant Clearing Corporation to credit such
Clearing Corporation Security to the securities account of the Custodian, and

 

(b)               causing the Custodian to indicate continuously on its books
and records that such Clearing Corporation Security is credited to the
applicable Account;

 

(iv)                        in the case of each security issued or guaranteed by
the United States or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security, a
“Government Security”),

 

(a)               causing the creation of a Security Entitlement to such
Government Security by the credit of such Government Security to the securities
account of the Custodian at such FRB, and

 

(b)               causing the Custodian to indicate continuously on its books
and records that such Government Security is credited to the applicable Account;

 

(v)                        in the case of each Security Entitlement not governed
by clauses (i) through (iv) above,

 

(a)               causing a Securities Intermediary (x) to indicate on its books
and records that the underlying Financial Asset has been credited to the
Custodian’s securities account, (y) to receive a Financial Asset from a
Securities Intermediary or acquire the underlying Financial Asset for a
Securities Intermediary, and in either case, accepting it for credit to the
Custodian’s securities account or (z) to become obligated under other law,
regulation or rule to credit the underlying Financial Asset to a Securities
Intermediary’s securities account,

 

(b)               causing such Securities Intermediary to make entries on its
books and records continuously identifying such Security Entitlement as
belonging to the Custodian and continuously indicating on its books and records
that such Security Entitlement is credited to the Custodian’s securities
account, and

 

(c)               causing the Custodian to indicate continuously on its books
and records that such Security Entitlement (or all rights and property of the
Custodian representing such Security Entitlement) is credited to the applicable
Account;

 

(vi)                        in the case of Cash or Money,

 

(a)               causing the delivery of such Cash or Money to the Trustee for
credit to the applicable Account or to the Custodian,

 

(b)               if delivered to the Custodian, causing the Custodian to
deposit such Cash or Money to a deposit account over which the Custodian has
control (within the meaning of Section 9-104 of the UCC), and

 



26

 

 

(c)               causing the Custodian to indicate continuously on its books
and records that such Cash or Money is credited to the applicable Account; and

 

(vii)                        in the case of each general intangible (including
any Participation Interest in which neither the Participation Interest nor the
underlying loan is represented by an Instrument),

 

(a)               causing the filing of a Financing Statement in the office of
the Recorder of Deeds of the District of Columbia, Washington, D.C.; and

 

(b)               taking such other action as may be necessary under the laws of
the Cayman Islands in order to ensure that the Trustee has a perfected security
interest therein and obtaining any necessary consent to the security interest of
the Trustee thereunder.

 

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Documents relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).

 

“Determination Date”: The date that is 10 Business Days prior to each Payment
Date.

 

“DIP Collateral Obligation”: A loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code and fully secured by senior
liens.

 

“Discount Obligation”: Any Collateral Obligation forming part of the Assets
which was purchased (as determined without averaging prices of purchases on
different dates) for less than (a) 85.0% of its Principal Balance, if such
Collateral Obligation has an S&P Rating lower than “B-“ or (b) 80.0% of its
Principal Balance, if such Collateral Obligation has an S&P Rating of “B-“ or
higher; provided that: (x) such Collateral Obligation shall cease to be a
Discount Obligation at such time as the Market Value (expressed as a percentage
of the par amount of such Collateral Obligation) determined for such Collateral
Obligation on each day during any period of 30 consecutive days since the
acquisition by the Issuer of such Collateral Obligation, equals or exceeds 90.0%
on each such day.

 

“Dissolution Expenses”: The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Assets and the dissolution of the Issuers, as reasonably calculated by the
Collateral Manager or the Issuer, based in part on expenses incurred by the
Trustee and reported to the Collateral Manager or the Issuer.

 

“Distribution Report”: The meaning specified in Section 10.7(b).

 

“Dodd-Frank Act”: The Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010.

 

“Dollar” or “U.S.$”: A dollar or other equivalent unit in such coin or currency
of the United States as at the time shall be legal tender for all debts, public
and private.

 



27

 

 

“Domicile” or “Domiciled”: With respect to any Obligor with respect to, or
issuer of, a Collateral Obligation:

 

(a)               except as provided in clauses (b) and (c) below, its country
of organization;

 

(b)               if it is organized in a Tax Jurisdiction, each of such
jurisdiction and the country in which, in the Collateral Manager’s good faith
estimate, a substantial portion of its operations are located or from which a
substantial portion of its revenue is derived, in each case directly or through
subsidiaries (which shall be any jurisdiction and country known at the time of
designation by the Collateral Manager to be the source of the majority of
revenues, if any, of such Obligor or issuer); or

 

(c)              if its payment obligations in respect of such Collateral
Obligation are guaranteed by a person or entity that is organized in the United
States or Canada, then the United States or Canada.

 

“DTC”: The Depository Trust Company, its nominees, and their respective
successors.

 

“Due Date”: Each date on which any payment is due on an Asset in accordance with
its terms.

 

“Effective Date”: The earlier to occur of (i) April 6, 2020 and (ii) the first
date on which the Collateral Manager certifies to the Trustee and the Collateral
Administrator that the Target Initial Par Condition has been satisfied.

 

“Effective Date Report”: The meaning specified in Section 7.17(c).

 

“Effective Date S&P CDO Monitor Assumptions”: If the S&P CDO Monitor Election
Date has not occurred prior to the Effective Date, then, for purposes of
determining compliance with the S&P CDO Monitor Test in connection with the
Effective Date S&P Conditions, the following rules of construction: (a) the
Adjusted Class Break-even Default Rate will be calculated by excluding from the
Collateral Principal Amount any amounts in the Ramp-Up Account to be designated
as Interest Proceeds after the Effective Date as described Section 10.3(c) and
(b) notwithstanding the definition thereof, the Aggregate Funded Spread of the
Collateral Obligations will be calculated without taking into account any
applicable “floor” rate specified in the related underlying instruments.

 

“Effective Date S&P Conditions”: The conditions that are satisfied if (A) in
connection with the Effective Date, the S&P CDO Monitor is being calculated in
accordance with the Effective Date S&P CDO Monitor Assumptions, (B) the
Collateral Manager (on behalf of the Issuer) certifies to S&P that, as of the
Effective Date, the S&P CDO Monitor Test and the Target Initial Par Condition
are satisfied and (C) the Issuer causes the Collateral Manager to make available
to S&P (i) the Effective Date Report showing satisfaction of the S&P CDO Monitor
Test and the Target Initial Par Condition and (ii) the Excel Default Model Input
File.

 

“Effective Date Tested Items”: Each component test (other than the S&P CDO
Monitor Test) of the Collateral Quality Test, the Class A/B
Overcollateralization Ratio Test, the Concentration Limitations and the Target
Initial Par Condition.

 



28

 

 

“Eligible Assets”: Financial assets, either fixed or revolving, that by their
terms convert into Cash within a finite time period plus any rights or other
assets designed to assure the servicing or timely distribution of proceeds to
security holders.

 

“Eligible Institution”: The meaning specified in Section 10.1.

 

“Eligible Investment Required Ratings”: A long-term debt rating of at least “A+”
by S&P or a long-term debt rating of at least “A” by S&P and a short-term debt
rating of at least “A-1” by S&P.

 

“Eligible Investments”: Either (a) Cash or (b) any Dollar investment that, at
the time it is Delivered (directly or through an intermediary or bailee), is one
or more of the following obligations or securities:

 

(i)                        direct obligations of, and obligations the timely
payment of principal and interest on which is fully and expressly guaranteed by,
the United States or any agency or instrumentality of the United States the
obligations of which are expressly backed by the full faith and credit of the
United States and which obligations of such agency or instrumentality satisfy
the Eligible Investment Required Ratings;

 

(ii)                        (A) demand and time deposits in, certificates of
deposit of, trust accounts with, bankers’ acceptances issued by, or federal
funds sold by any depository institution or trust company incorporated under the
laws of the United States (including the Bank) or any state thereof and subject
to supervision and examination by federal and/or state banking authorities, in
each case payable within 183 days of issuance, so long as the commercial paper
and/or the debt obligations of such depository institution or trust company (or,
in the case of the principal depository institution in a holding company system,
the commercial paper or debt obligations of such holding company) at the time of
such investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings or (B) demand or time deposits that are
covered by an extended Federal Deposit Insurance Corporation (“FDIC”) insurance
program where 100% of the deposits are insured by the FDIC, which is backed by
the full faith and credit of the United States, so long as the commercial paper
and/or the debt obligations of such depository institution or trust company (or,
in the case of the principal depository institution in a holding company system,
the commercial paper or debt obligations of such holding company) at the time of
such investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

 

(iii)                        commercial paper (excluding extendible commercial
paper or asset-backed commercial paper) which satisfies the Eligible Investment
Required Ratings; and

 

(iv)                        shares or other securities of registered money
market funds which funds have, at all times, credit ratings of “AAAm” by S&P and
the highest credit rating assigned by another NRSRO (excluding S&P);

 



29

 

 

provided that (A) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (iv) above, as mature (or are putable at par to the issuer
thereof) no later than the earlier of 60 days and the Business Day prior to the
next Payment Date (unless such Eligible Investments are issued by the Trustee in
its capacity as a banking institution, in which case such Eligible Investments
may mature on such Payment Date), (B) Eligible Investments may not include any
investments not treated as “cash equivalents” for purposes of Section
__.10(c)(8)(iii)(A) of the regulations implementing the Volcker Rule in
accordance with any applicable interpretive guidance thereunder, (C) none of the
foregoing obligations shall constitute Eligible Investments if (a) all, or
substantially all, of the remaining amounts payable thereunder consist of
interest and not principal payments or (b) such obligation or security has an
“f,” “r,” “p,” “sf” or “t” subscript assigned by S&P and (D) Eligible
Investments cannot have payments that are subject to withholding tax if owned by
the Issuer unless the issuer or obligor or other Person (and guarantor, if any)
is required to make “gross-up” payments that cover the full amount of any such
withholding taxes. The Trustee shall not be responsible for determining or
overseeing compliance with the foregoing. Eligible Investments may include,
without limitation, those investments for which the Bank or the Trustee or an
Affiliate of the Bank or the Trustee is the obligor or depository institution,
or provides services and receives compensation subject to the proviso in the
second preceding sentence.

 

“Enforcement Event”: The meaning specified in Section 11.1(a)(iv).

 

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

 

“Equity Security”: Any security that by its terms does not provide for periodic
payments of interest at a stated coupon rate and repayment of principal at a
stated maturity and any other security or other obligation that is not a
Collateral Obligation or an Eligible Investment; provided that the Issuer’s
ownership interests in the Co-Issuer shall not constitute Equity Securities; it
being understood that Equity Securities may not be purchased by the Issuer but
may be received by the Issuer in exchange for a Collateral Obligation or a
portion thereof in connection with an insolvency, winding up, bankruptcy,
reorganization, debt restructuring or workout of the Obligor thereof.

 

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

 

“EU Originated Assets”: With respect to the Collateral Obligations acquired by
the Issuer, the Retention Holder, either itself or through related entities,
directly or indirectly, was involved or will be involved in the original
agreement which created or will create such obligation.

 

“EU Origination Requirement”: The requirement which will be satisfied if, on the
Closing Date:

 

(i)       the Aggregate Principal Balance of all EU Originated Assets; divided
by

 

(ii)       the Aggregate Principal Balance of all Collateral Obligations and
Eligible Investments owned by the Issuer (including any Collateral Obligations
and Eligible Investments that the Issuer has made a binding commitment to
acquire),

 

is greater than 50.0%.

 



30

 

 

“EU Retained Interest”: A material net economic interest in the first loss
tranche of not less than 5% of the nominal value of the securitized exposures
within the meaning of paragraph 3(d) of Article 6 of the EU Securitization
Regulation, in the form of Preferred Shares in such amount (as at the Closing
Date) acquired on the Closing Date and retained by the Retention Holder pursuant
to the EU Retention Letter.

 

“EU Retention Deficiency”: An event which shall occur if the Preferred Shares
held by the Retention Holder are insufficient to constitute the EU Retained
Interest.

 

“EU Retention Letter”: The risk retention letter entered into by the Retention
Holder on the Closing Date with the Issuers, the Initial Purchaser and the
Trustee (for the benefit of the Holders).

 

“EU Risk Retention Requirements”: Collectively, the EU Securitization Regulation
together with any implementing laws or regulations in force in any Member State
of the European Union as of the Closing Date, any relevant regulatory and/or
implementing technical standards adopted by the European Commission in relation
thereto, any relevant regulatory and/or implementing technical standards
applicable in relation thereto pursuant to any transitional arrangements made
pursuant to the EU Risk Retention Requirements, and, in each case, any relevant
guidance published in relation thereto by the European Banking Authority or the
European Securities and Markets Authority (or, in either case, any predecessor
authority) or by the European Commission.

 

“EU Securitization Regulation”: Regulation (EU) 2017/2402 of the European
Parliament and of the Council of December 12, 2017.

 

“Euroclear”: Euroclear Bank S.A./N.V.

 

“Event of Default”: The meaning specified in Section 5.1.

 

“Excel Default Model Input File”: An electronic spreadsheet file in Microsoft
Excel format to be provided to S&P, as shall be agreed to by the Collateral
Administrator, the Collateral Manager and S&P and which file shall include the
following information (if available) with respect to each Collateral Obligation:
(a) the name of the issuer thereof, the country of Domicile of the issuer
thereof and the particular issue held by the Issuer, (b) the CUSIP, LoanX ID or
other applicable identification number associated with such Collateral
Obligation, (c) the par value of such Collateral Obligation, (d) the type of
issue (including, by way of example, whether such Collateral Obligation is a
Senior Secured Loan, Second Lien Loan, Cov-Lite Loan, First-Lien Last-Out Loan,
etc.), using such abbreviations as may be selected by the Collateral
Administrator, (e) a description of the index or other applicable benchmark upon
which the interest payable on such Collateral Obligation is based (including, by
way of example, fixed rate, step-up rate, zero coupon and LIBOR) and whether
such Collateral Obligation is a Reference Rate Floor Obligation and the
specified “floor” rate per annum related thereto, (f) the coupon (in the case of
a Collateral Obligation which bears interest at a fixed rate) or the spread over
the applicable index (in the case of a Collateral Obligation which bears
interest at a floating rate), (g) the S&P Industry Classification for such
Collateral Obligation, (h) the stated maturity of such Collateral Obligation,
(i) the S&P Rating of such Collateral Obligation or the issuer thereof, as
applicable, (j) the trade date and settlement date of each Collateral
Obligation, (k) in the case of any purchase which has not settled, the purchase
price thereof, and (l) such other information as the Collateral Administrator
may determine to include in such file. In addition, such file shall include a
description of any Balance of Cash and other Eligible Investments. In respect of
the file provided to S&P in connection with the Issuer’s request to S&P to
confirm its Initial Ratings of each Class of Notes pursuant to Section 7.17,
such file shall include a separate breakdown of the Aggregate Principal Balance
and identity of all Collateral Obligations with respect to which the Issuer has
entered into a binding commitment to acquire but with respect to which no
settlement has occurred.

 



31

 

 

“Excess CCC Adjustment Amount”: As of any date of determination, an amount equal
to the excess, if any, of (i) the Aggregate Principal Balance of all Collateral
Obligations included in the CCC Excess, over (ii) the sum of the Market Values
of all Collateral Obligations included in the CCC Excess.

 

“Excess Long Dated Obligation”: Long Dated Obligations (or applicable portions
thereof) representing the excess, if any, of the Aggregate Principal Balance of
all Long Dated Obligations over an amount equal to 5.0% of the Collateral
Principal Amount as of such date of determination; provided that in determining
which of the Long Dated Obligations shall be included in the excess, the Long
Dated Obligations with the latest stated maturities shall be deemed to
constitute such excess.

 

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.

 

“Exercise Notice”: The meaning specified in Section 9.7(c).

 

“Expense Reserve Account”: The trust account established pursuant to
Section 10.3(d).

 

“Fair Market Value”: With respect to any Collateral Obligation, the Market Value
of such Collateral Obligation as determined by the Collateral Manager in its
sole discretion in accordance with its valuation policy applicable to the Issuer
and ORCC and marked as such on the books and records of ORCC.

 

“Fallback Rate”: The greater of (A) zero and (B) the sum of (1) the Reference
Rate Modifier and (2) as determined and selected by the Collateral Manager in
its commercially reasonable discretion, either (x) the quarterly pay reference
rate recognized or acknowledged as being the industry standard replacement rate
for leveraged loans (which recognition may be in the form of a press release, a
member announcement, member advice, letter, protocol, publication of standard
terms or otherwise) by the Loan Syndications and Trading Association®; (together
with any successor organization, “LSTA”) or the Federal Reserve or (y) the
quarterly pay reference rate that is used in calculating the interest rate of at
least 50% of (i) the Floating Rate Obligations (by par amount) or (ii) floating
rate securities being issued in collateralized loan obligation transactions that
have priced in the preceding three months, as determined by the Collateral
Manager as of the date the Fallback Rate is implemented; provided, that if a
Benchmark Replacement Rate is determined by the Collateral Manager to be
available or determinable on a commercially reasonable basis at any time when
the Fallback Rate is effective, then such Benchmark Replacement Rate will be the
Fallback Rate.

 

“FATCA”: Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with such Sections of the Code, or any U.S. or non-U.S.
fiscal or regulatory legislation, rules, practices or guidance notes adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code.

 



32

 

 

“Federal Reserve Board”: The Board of Governors of the Federal Reserve System.

 

“Fee Basis Amount”: As of any date of determination, the sum of (a) the
Collateral Principal Amount, (b) the Aggregate Principal Balance of all
Defaulted Obligations and (c) the aggregate amount of all Principal Financed
Accrued Interest.

 

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financing Statements”: The meaning specified in Section 9-102(a)(39) of the
UCC.

 

“First-Lien Last-Out Loan”: Any Collateral Obligation that would be a Senior
Secured Loan except that, following a default, such Collateral Obligation
becomes fully subordinated to other senior secured loans of the same Obligor and
is not entitled to any payments until such other senior secured loans are paid
in full.

 

“Fiscal Agency Agreement”: The Fiscal Agency Agreement dated as of the Closing
Date among the Fiscal Agent, the Share Registrar and the Issuer, as amended from
time to time in accordance with the terms thereof.

 

“Fiscal Agent”: State Street, in its capacity as Fiscal Agent under the Fiscal
Agency Agreement, and any successor thereto.

 

“Fixed Rate Notes”: Any Notes that bear interest at fixed rates, which on the
Closing Date will consist of the Class A-1F Notes and the Class B-F Notes.

 

“Fixed Rate Obligation”: Any Collateral Obligation that bears a fixed rate of
interest.

 

“Floating Rate Notes”: Any Notes that bear interest at floating rates, which on
the Closing Date will consist of the Class A1-L Notes, the Class A-2 Notes and
the Class B-L Notes.

 

“Floating Rate Obligation”: Any Collateral Obligation that bears a floating rate
of interest.

 

“GAAP”: The meaning specified in Section 6.3(j).

 

“Global Note”: Any Regulation S Global Note or Rule 144A Global Note.

 

“Grant” or “Granted”: To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 



33

 

 

“Group I Country”: The Netherlands, Australia, New Zealand and the United
Kingdom.

 

“Group II Country”: Germany, Ireland, Sweden and Switzerland.

 

“Group III Country”: Austria, Belgium, Denmark, Finland, France, Iceland,
Liechtenstein, Luxembourg and Norway.

 

“Highest Ranking Class”: Excluding the Class A-1 Notes, any outstanding Class
rated by S&P with respect to which there is no Priority Class (excluding the
Class A-1 Notes) that is outstanding.

 

“Holder” or “holder”: With respect to (i) any Secured Note, the Person whose
name appears on the Register as the registered holder of such Secured Note kept
at the offices of the Trustee, and, in the context of any risk involved in
purchasing, holding or transferring any of the Secured Notes or any
representation, warranty or covenant required or deemed to be made by an
investor in any of the Secured Notes, “Holder” or “holder” will include the
beneficial owner of such security, except as otherwise provided herein and (ii)
any Preferred Shares, the Person whose name appears on the Share Register as the
registered holder of such Preferred Shares.

 

“Holder AML Obligations”: The meaning specified in Section 2.6(e).

 

“Incurrence Covenant”: A covenant by any borrower to comply with one or more
financial covenants (including without limitation any covenant relating to a
borrowing base, asset valuation or similar asset-based requirement) only upon
the occurrence of certain actions of the borrower, including a debt issuance,
drawing a revolver, dividend payment, share purchase, merger, acquisition or
divestiture.

 

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Independent”: As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, manager, director or Person performing similar
functions. “Independent” when used with respect to any accountant may include an
accountant who audits the books of such Person if in addition to satisfying the
criteria set forth above, the accountant is independent with respect to such
Person within the meaning of Rule 101 of the Code of Professional Conduct of the
American Institute of Certified Public Accountants. For purposes of this
definition, no special member, manager, director or independent review party of
any Person will fail to be Independent solely because such Person acts as an
independent special member, independent manager, independent director or
independent review party thereof or of any such Person’s affiliates.

 



34

 

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

 

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

 

“Index Maturity”: With respect to any Class of Securities, the period indicated
with respect to such Class in Section 2.3.

 

“Industry Diversity Measure”: As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P Industry Classification, obtained by dividing (i) the aggregate
outstanding principal balance at such time of all Collateral Obligations (other
than Defaulted Obligations) issued by Obligors that belong to such S&P Industry
Classification by (ii) the aggregate outstanding principal balance at such time
of all Collateral Obligations (other than Defaulted Obligations).

 

“Information”: S&P’s “Credit Estimate Information Requirements” dated April
2011, and any other available information S&P reasonably requests in order to
produce a credit estimate for a particular asset.

 

“Information Agent”: The meaning specified in Section 14.16.

 

“Initial Purchaser”: DBSI, in its capacity as the Initial Purchaser of the Notes
under the Purchase Agreement.

 

“Initial Rating”: With respect to the Secured Notes, the rating or ratings, if
any, indicated in Section 2.3.

 

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”: (i) With respect to the initial Payment Date (or, in
the case of a Re-Priced Class or a Class that is subject to Refinancing, the
first Payment Date following the Re-Pricing Date or the date of the Refinancing,
respectively), the period from and including the Closing Date (or, in the case
of (x) a Re-Pricing, the applicable Re-Pricing Date or (y) a Refinancing, the
date of such Refinancing) to but excluding such Payment Date; and (ii) with
respect to each succeeding Payment Date, the period from and including the
immediately preceding Payment Date to but excluding the following Payment Date
until the principal of the Securities is paid or made available for payment. For
purposes of determining any Interest Accrual Period in the case of the Fixed
Rate Notes, the Payment Date will be assumed to be the 20th day of the relevant
month (irrespective of whether such day is a Business Day).

 

“Interest Collection Subaccount”: The meaning specified in Section 10.2(a).

 



35

 

 

“Interest Coverage Ratio”: For any designated Class or Classes of Secured Notes,
as of any date of determination, the percentage derived from the following
equation: (A – B) / C, where:

 

A = The Collateral Interest Amount as of such date of determination;

 

B = Amounts payable (or expected as of the date of determination to be
payable) on the following Payment Date as set forth in clauses (A) and (B)
(excluding any Base Management Fee waived by the Collateral Manager) in
Section 11.1(a)(i); and

 

C = Interest due and payable on the Secured Notes of such Class or Classes and
each Class of Secured Notes that rank senior to or pari passu with such Class or
Classes on such Payment Date.

 

“Interest Coverage Test Effective Date”: The Determination Date relating to the
second Payment Date after the Closing Date.

 

“Interest Determination Date”: The second London Banking Day preceding the first
day of each Interest Accrual Period.

 

“Interest Proceeds”: With respect to any Collection Period or Determination
Date, without duplication, the sum of:

 

(i)                        all payments of interest and delayed compensation
(representing compensation for delayed settlement) received in Cash by the
Issuer during the related Collection Period on the Collateral Obligations and
Eligible Investments, including the accrued interest received in connection with
a sale thereof during the related Collection Period, less any such amount that
represents Principal Financed Accrued Interest;

 

(ii)                        all principal and interest payments received by the
Issuer during the related Collection Period on Eligible Investments purchased
with Interest Proceeds;

 

(iii)                        all amendment and waiver fees, late payment fees
and other fees received by the Issuer during the related Collection Period,
except for those in connection with (a) the lengthening of the maturity of the
related Collateral Obligation or (b) except with respect to call premiums or
prepayment fees, the reduction of the par amount of the related Collateral
Obligation; provided that amendment and waiver fees received by the Issuer in
connection with a Specified Amendment will be Principal Proceeds, in each case
as determined by the Collateral Manager with notice to the Trustee, the Fiscal
Agent and the Collateral Administrator;

 

(iv)                        commitment fees and other similar fees received by
the Issuer during such Collection Period in respect of Revolving Collateral
Obligations and Delayed Drawdown Collateral Obligations;

 

(v)                        any amounts deposited in the Expense Reserve Account
pursuant to Section 3.1(a)(xi)(B);

 



36

 

 

(vi)                        any amounts deposited in the Collection Account from
the Expense Reserve Account and/or the Ramp-Up Account that are designated as
Interest Proceeds in the sole discretion of the Collateral Manager pursuant to
Section 10.3(c) or Section 10.3(d), as applicable, in respect of the related
Determination Date and/or the Effective Date;

 

(vii)                       any contributions made to the Issuer which are
designated as Interest Proceeds as permitted by this Indenture; and

 

(viii)                     any amounts deposited in the Collection Account from
the Interest Reserve Account that are designated as Interest Proceeds in the
sole discretion of the Collateral Manager pursuant to Section 10.3(e);

 

provided that any amounts received in respect of any Defaulted Obligation
(including interest received on Defaulted Obligations and proceeds of Equity
Securities and other assets received by the Issuer in lieu of a current or prior
Defaulted Obligation or a portion thereof in connection with a workout,
restructuring or similar transaction of the obligor thereof) will constitute
Principal Proceeds (and not Interest Proceeds) until, so long as a such
Collateral Obligation remains a Defaulted Obligation, the aggregate of all
collections in respect of such Defaulted Obligation since it became a Defaulted
Obligation equals the Principal Balance of such Collateral Obligation at the
time it became a Defaulted Obligation; provided, further, that capitalized
interest shall not constitute Interest Proceeds. Notwithstanding the foregoing,
in the Collateral Manager’s sole discretion, Interest Proceeds may be classified
as Principal Proceeds; provided that such designation will not result in
non-payment of interest on any Class of Secured Notes.

 

“Interest Rate”: With respect to each Class of Secured Notes, the per annum
stated interest rate payable on such Class with respect to each Interest Accrual
Period equal to (i) with respect to any Class of Floating Rate Notes, the
Reference Rate for such Interest Accrual Period plus the spread specified in
Section 2.3 or (ii) with respect to any Class of Fixed Rate Notes, the fixed
rate of interest specified in Section 2.3; provided that with respect to any
Interest Accrual Period during which a Re-Pricing has occurred, the applicable
Interest Rate of any Re-Priced Class shall reflect the applicable Re-Pricing
Rate from, and including, the applicable Re-Pricing Date.

 

“Interest Reserve Account”: The trust account established pursuant to
Section ‎10.3(e).

 

“Interest Reserve Amount”: U.S.$0.

 

“Investment Criteria”: The criteria specified in Section 12.2(a).

 

“IRS”: The U.S. Internal Revenue Service.

 

“Issuer”: The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

 

“Issuer Order” and “Issuer Request”: A written order or request (which may be a
standing order or request) dated and signed in the name of the Issuer or the
Co-Issuer or by a Responsible Officer of the Issuer or the Co-Issuer or by the
Collateral Manager by a Responsible Officer thereof, on behalf of the Issuer or
the Co-Issuer.

 



37

 

 

“Issuers”: The Issuer and the Co-Issuer.

 

“Issuers’ Notice Agent”: Any agent in the Borough of Manhattan, the City of
New York appointed by the Issuer or the Co-Issuer where notices and demands to
or upon the Issuer or the Co-Issuer, respectively, in respect of the Securities
or this Indenture may be served, which shall initially be CT Corporation.

 

“Junior Class”: With respect to a particular Class of Secured Notes, (a) each
Class of Secured Notes that is subordinated to such Class and (b) the Preferred
Shares, as indicated in Section 2.3.

 

“Junior Mezzanine Notes”: The meaning specified in Section 2.4.

 

“Libor”: The London inter-bank offered rates.

 

“LIBOR”: With respect to the Floating Rate Notes, for any Interest Accrual
Period will equal the greater of (i) zero and (ii)(a) the rate appearing on the
Reuters Screen for deposits with a term of three months; provided that LIBOR for
the first Interest Accrual Period will equal the rate determined by
interpolating between the rate appearing on the Reuters Screen for deposits with
a term of 3 months and the rate appearing on the Reuters Screen for deposits
with a term of 6 months or (b) if such rate is unavailable at the time LIBOR is
to be determined, LIBOR shall be determined on the basis of the rates at which
deposits in U.S. Dollars are offered by four major banks in the London market
selected by the Calculation Agent after consultation with the Collateral Manager
(the “Reference Banks”) at approximately 11:00 a.m., London time, on the
Interest Determination Date to prime banks in the London interbank market for a
period approximately equal to such Interest Accrual Period and an amount
approximately equal to the Aggregate Outstanding Amount of the Floating Rate
Notes. The Calculation Agent will request the principal London office of each
Reference Bank to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR shall be the arithmetic mean of such quotations
(rounded upward to the next higher 1/100). If fewer than two quotations are
provided as requested, LIBOR with respect to such Interest Accrual Period will
be the arithmetic mean of the rates quoted by three major banks in New York, New
York selected by the Calculation Agent after consultation with the Collateral
Manager at approximately 11:00 a.m., New York time, on such Interest
Determination Date for loans in U.S. Dollars to leading European banks for a
term approximately equal to such Interest Accrual Period and an amount
approximately equal to the Aggregate Outstanding Amount of the Floating Rate
Notes. If the Calculation Agent is required but is unable to determine a rate in
accordance with at least one of the procedures described above, including if (x)
LIBOR is no longer reported on the Reuters Screen or (y) a Benchmark Transition
Event and related Benchmark Replacement Date have occurred and a Reference Rate
Amendment has not yet been effected, then (1) if a Fallback Rate is available,
LIBOR shall be deemed to be such Fallback Rate and (2) otherwise, LIBOR will be
LIBOR as determined on the previous Interest Determination Date.

 

Neither the Calculation Agent nor the Collateral Manager will have any liability
for (x) the selection of Reference Banks or major banks in New York, New York
whose quotations may be used for purposes of calculating LIBOR or for the
failure of any Reference Bank or major bank to provide a quotation or (y)
quotations received from such Reference Banks or major banks, as applicable.

 



38

 

 

“LIBOR”, when used with respect to a Collateral Obligation, means the “libor”
rate determined in accordance with the terms of such Collateral Obligation, as
such rate may be modified or replaced in accordance with the terms of such
Collateral Obligation and all references to “LIBOR” with respect to such
Collateral Obligation shall mean such modified or replacement rate.

 

“Lien”: Any grant of a security interest in, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing (including
any UCC financing statement or any similar instrument filed against a Person’s
assets or properties).

 

“Limited Liability Company Agreement”: The Limited Liability Company Agreement
of the Co-Issuer, between the sole member and the independent manager, dated as
of the Closing Date.

 

“Loan”: Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.

 

“Loan Sale Agreement”: That certain Loan Sale Agreement, dated as of the Closing
Date, as amended from time to time in accordance with the terms thereof, by and
between ORCC or ORCC Financing Subsidiary, as applicable, and the Issuer whereby
ORCC or ORCC Financing Subsidiary, as applicable, will sell to the Issuer,
without recourse, all of the right, title and interest of ORCC or ORCC Financing
Subsidiary, as applicable, in and to any Collateral Obligations and the proceeds
thereof.

 

“London Banking Day”: A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

 

“Long Dated Obligation”: Any Collateral Obligation, the stated maturity date of
which is extended to occur after the earliest Stated Maturity of any Secured
Note Outstanding pursuant to an amendment or modification of its terms following
its acquisition by the Issuer and any Additional Long Dated Obligation.

 

“Maintenance Covenant”: A covenant by any borrower to comply with one or more
financial covenants (including without limitation any covenant relating to a
borrowing base, asset valuation or similar asset-based requirement) during each
reporting period, that exists regardless of whether or not such borrower has
taken any specified action and includes a covenant that applies only when the
related loan is funded.

 

“Majority”: With respect to (a) any Class or Classes of Secured Notes, the
Holders of more than 50% of the Aggregate Outstanding Amount of the Secured
Notes of such Class or Classes, as applicable, and (b) the Preferred Shares, the
Holders of more than 50% of the Preferred Shares.

 



39

 

 

“Margin Stock”: “Margin Stock” as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into “Margin Stock”.

 

“Market Value”: With respect to any loans or other assets, the amount
(determined by the Collateral Manager) equal to the product of the principal
amount thereof and the price (as a percentage of par) determined in the
following manner:

 

(i) the bid price determined by (A) the Loan Pricing Corporation, LoanX Inc.,
Markit Group Limited, Mergent, IDC or, in each case, any successor thereto or
(B) any other nationally recognized loan or bond pricing service selected by the
Collateral Manager (with notice to the Rating Agency); provided that, with
respect to this clause (B), consent to each such other nationally recognized
loan or bond pricing service has been obtained from a Majority of the
Controlling Class;

 

(ii) if the price described in clause (i) is not available or the Collateral
Manager makes a commercially reasonable determination that it does not reflect
the value of such Asset pursuant to the Collateral Manager’s valuation policy,
(A) the average of the bid prices determined by three Qualified Broker/Dealers
active in the trading of such asset that are Independent from each other and the
Issuer and the Collateral Manager or (B) if only two such bids can be obtained,
the lower of the bid prices of such two bids;

 

(iii) if the Market Value of an asset cannot be determined in accordance with
clause (i) or (ii) above, then the Market Value shall be the Appraised Value;
provided that the Appraised Value of such Collateral Obligation has been
obtained or updated within the immediately preceding four months;

 

(iv) if a price or such bid described in clause (i), (ii) or (iii) is not
available, then the Market Value of an asset will be the lower of (x) such
asset’s S&P Recovery Rate and (y) the price at which the Collateral Manager
reasonably believes such asset could be sold in the market within 30 days, as
certified by the Collateral Manager to the Trustee and determined by the
Collateral Manager consistent with the manner in which it would determine the
market value of an asset for purposes of other funds or accounts managed by it;
or

 

(v) if the Market Value of any loan or other asset is not determined in
accordance with clauses (i)- (iv) above, then such Market Value shall be deemed
zero until such determination is made in accordance with clauses (i), (ii),
(iii) or (iv) above.

 

“Material Change”: An event that occurs with respect to a Collateral Obligation
upon the occurrence of any of the following (a) non-payment of interest or
principal, (b) the rescheduling of any interest or principal, (c) any covenant
breach, (d) any restructuring of debt with respect to the Obligor of such
Collateral Obligation, (e) the addition of payment in kind terms, change in
maturity date or any change in coupon rates and (f) the occurrence of the
significant sale or acquisition of assets by the Obligor.

 

“Material Covenant Default”: A default by an Obligor with respect to any
Collateral Obligation, and subject to any grace periods contained in the related
Underlying Document, that gives rise to the right of the lender(s) thereunder to
accelerate the principal of such Collateral Obligation.

 



40

 

 

“Maturity”: With respect to any Security, the date on which the unpaid principal
of such Security becomes due and payable as therein or herein provided, whether
at the Stated Maturity (if applicable) or by acceleration, redemption or
otherwise.

 

“Measurement Date”: (i) Any day on which a purchase of a Collateral Obligation
occurs, (ii) any Determination Date, (iii) the date as of which the information
in any Monthly Report is calculated, (iv) with five (5) Business Days’ prior
written notice, any Business Day requested by the Rating Agency and (v) the
Effective Date.

 

“Member State”: Any member state of the European Union.

 

“Memorandum and Articles”: The Amended and Restated Memorandum and Articles of
Association of the Issuer, as originally adopted and as amended and restated
from time to time in accordance with their terms.

 

“Minimum Denominations”: As defined in Section 2.3.

 

“Minimum Weighted Average Coupon Test”: The test that will be applicable at any
time on or after the S&P CDO Monitor Election Date and will be satisfied on any
date of determination if the Weighted Average Coupon equals or exceeds 7.00%.

 

“Minimum Weighted Average Floating Spread Test”: The test that will be
applicable at any time on or after the S&P CDO Monitor Election Date and will be
satisfied on any date of determination if the Weighted Average Floating Spread
equals or exceeds the S&P Minimum Weighted Average Floating Spread selected by
the Collateral Manager in connection with the S&P CDO Monitor Test.

 

“Minimum Weighted Average S&P Recovery Rate Test”: The test that will be
applicable at any time on or after the S&P CDO Monitor Election Date and will be
satisfied on any date of determination if the Weighted Average S&P Recovery Rate
for the Highest Ranking Class equals or exceeds the S&P Minimum Weighted Average
Recovery Rate for such Class of Secured Notes selected by the Collateral Manager
in connection with the definition of S&P CDO Monitor.

 

“Money”: The meaning specified in Section 1-201(24) of the UCC.

 

“Monthly Report”: The meaning specified in Section 10.7(a).

 

“Monthly Report Determination Date”: The meaning specified in Section 10.7(a).

 

“Moody’s”: Moody’s Investors Service, Inc. and any successor in interest
thereto.

 

“Moody’s Equivalent Diversity Score”: A single number that indicates collateral
concentration in terms of both issuer and industry concentration, calculated as
set forth in Schedule 5 hereto.

 

“Moody’s Equivalent Weighted Average Rating Factor”: The number (rounded up to
the nearest whole number) determined by:

 



41

 

 

(a)summing the products of (i) the Principal Balance of each Collateral
Obligation (excluding Equity Securities and Defaulted Obligations) multiplied by
(ii) the Moody’s Equivalent Rating Factor (as described below) of such
Collateral Obligation; and

 

(b)dividing such sum by the Aggregate Principal Balance of all such Collateral
Obligations.

 

The “Moody’s Equivalent Rating Factor” for each Collateral Obligation, is the
number set forth in the table below opposite the S&P Rating of such Collateral
Obligation.

 

S&P Rating

 

Moody’s Equivalent Rating Factor

 

S&P Rating

 

Moody’s Equivalent Rating Factor

    1   BB+   940 AA+   10   BB   1,350 AA   20   BB-   1,766 AA-   40   B+  
2,220 A+   70   B   2,720 A   120   B-   3,490 A-   180   CCC+   4,770 BBB+  
260   CCC   6,500 BBB   360   CCC-   8,070 BBB-   610   CC or lower   10,000

 

“Moody’s Rating”: With respect to any Collateral Obligation, the rating
determined pursuant to Schedule 3 hereto.

 

“Moody’s Senior Secured Loan”: The meaning specified in Schedule 3 (or such
other schedule provided by Moody’s to the Issuer, the Trustee and the Collateral
Manager).

 

“Net Exposure Amount”: As of the applicable Cut-Off Date, with respect to any
Substitute Collateral Obligation which is a Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation, the lesser of (i) the aggregate amount
of the then unfunded funding obligations thereunder, and (ii) the amount
necessary to cause, upon completion of such substitution on the applicable
Cut-Off Date, the amount of funds on deposit in the Revolver Funding Account to
be at least equal to the sum of the unfunded funding obligations under all
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations
then included in the Assets.

 

“Non-Call Period”: The period from and including the Closing Date to but
excluding the Payment Date in January 2021.

 

“Non-Emerging Market Obligor”: An Obligor that is Domiciled in (a) the United
States or Canada, (b) any country that has a foreign currency issuer credit
rating of at least “AA-” by S&P, or (c) a Tax Jurisdiction.

 

“Non-Permitted ERISA Holder”: As defined in Section 2.12(c).

 

“Non-Permitted Holder”: As defined in Section 2.12(b).

 



42

 

 

“Note Interest Amount”: With respect to any Class of Secured Notes and any
Payment Date, the amount of interest for the related Interest Accrual Period
payable in respect of each U.S.$100,000 of outstanding principal amount of such
Class of Secured Notes.

 

“Note Payment Sequence”: The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:

 

(i) to the payment pro rata and pari passu of principal of (A) the Class A-1L
Notes until the Class A-1L Notes have been paid in full and (B) the Class A-1F
Notes until the Class A-1F Notes have been paid in full;

 

(ii) to the payment of principal of the Class A-2 Notes, until the Class A-2
Notes have been paid in full; and

 

(iii) to the payment pro rata and pari passu of principal of (A) the Class B-L
Notes, until the Class B-L Notes have been paid in full and (B) the Class B-F
Notes, until the Class B-F Notes have been paid in full;

 

provided that, in connection with any Tax Redemption, Optional Redemption or
Clean-Up Call Redemption, Holders of 100% of the Aggregate Outstanding Amount of
any Class of Secured Notes may elect to receive less than 100% of the Redemption
Price that would otherwise be payable to the Holders of such Class of Secured
Notes.

 

“Notes”: The Secured Notes.

 

“Notice of Substitution”: The meaning specified in Section 12.3(a)(ii).

 

“NRSRO”: Any nationally recognized statistical rating organization, other than
the Rating Agency.

 

“NRSRO Certification”: A certification executed by a NRSRO in favor of the
Issuer and the Information Agent that states that such NRSRO has provided the
Issuer with the appropriate certifications under Exchange Act
Rule 17g-5(a)(3)(iii)(B) and that such NRSRO has access to the 17g-5 Website.

 

“Obligor”: With respect to any Collateral Obligation, any Person or Persons
obligated to make payments pursuant to or with respect to such Collateral
Obligation, including any guarantor thereof, but excluding, in each case, any
such Person that is an obligor or guarantor that is in addition to the primary
obligors or guarantors with respect to the assets, cash flows or credit on which
the related Collateral Obligation is principally underwritten.

 

“Obligor Diversity Measure”: As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each Obligor, obtained by dividing (i) the aggregate outstanding principal
balance at such time of all Collateral Obligations (other than Defaulted
Obligations) issued by such Obligor by (ii) the aggregate outstanding principal
balance at such time of all Collateral Obligations (other than Defaulted
Obligations).

 

“Offer”: As defined in Section 10.8(c).

 



43

 

 

“Offering”: The offering of any Secured Notes pursuant to the relevant Offering
Circular.

 

“Offering Circular”: Each offering circular relating to the offer and sale of
the Secured Notes, including any supplements thereto.

 

“Officer”: (a) With respect to the Issuer and any corporation, any director, the
Chairman of the Board of Directors, the President, any Vice President, the
Secretary, an Assistant Secretary, the Treasurer or an Assistant Treasurer of
such entity or any Person authorized by such entity, including, for the
avoidance of doubt, any duly appointed attorney-in-fact of the Issuer, (b) with
respect to the Co-Issuer and any limited liability company, any managing member
or manager thereof or any person to whom the rights and powers of management
thereof are delegated in accordance with the limited liability company agreement
of such limited liability company and (c) with respect to the Collateral
Manager, any manager or member of the Collateral Manager or any duly authorized
officer of the Collateral Manager with direct responsibility for the
administration of the Collateral Management Agreement and this Indenture and
also, with respect to a particular matter, any other duly authorized officer of
the Collateral Manager to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.

 

“Opinion of Counsel”: A written opinion addressed to the Trustee and, if
required by the terms hereof, the Rating Agency, in form and substance
reasonably satisfactory to the Trustee (and, if so addressed, the Rating
Agency), of a nationally or internationally recognized and reputable law firm
one or more of the partners of which are admitted to practice, before the
highest court of any State of the United States or the District of Columbia (or
the Cayman Islands, in the case of an opinion relating to the laws of the Cayman
Islands), which law firm, as the case may be, may, except as otherwise expressly
provided herein, be counsel for the Issuer, and which law firm, as the case may
be, shall be reasonably satisfactory to the Trustee. Whenever an Opinion of
Counsel is required hereunder, such Opinion of Counsel may rely on opinions of
other counsel who are so admitted and so satisfactory, which opinions of other
counsel shall accompany such Opinion of Counsel and shall be addressed to the
Trustee (and, if required by the terms hereof, the Rating Agency) or shall state
that the Trustee (and, if required by the terms hereof, the Rating Agency) shall
be entitled to rely thereon.

 

“Optional Preferred Shares Redemption”: The meaning specified in Section 9.2(j).

 

“Optional Redemption”: A redemption of the Secured Notes in accordance with
Section 9.2.

 

“ORCC”: Owl Rock Capital Corporation, a Maryland corporation.

 

“ORCC Financing Subsidiary”: ORCC Financing III LLC, a Delaware limited
liability company, in its capacity as seller under the Loan Sale Agreement.

 

“Organizational Documents”: With respect to (a) the Issuer, its Memorandum and
Articles and (b) the Co-Issuer, its Certificate of Formation and Limited
Liability Company Agreement, in each case, as originally executed and as
supplemented, amended and restated from time to time in accordance with their
terms.

 



44

 

 

“Other Plan Law”: Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.

 

“Outstanding”: With respect to:

 

(a)          the Secured Notes or the Secured Notes of any specified Class, as
of any date of determination, all of the Secured Notes or all of the Secured
Notes of such Class, as the case may be, theretofore authenticated and delivered
under this Indenture except:

 

(i)           Secured Notes theretofore canceled by the Trustee or delivered to
the Trustee for cancellation in accordance with the terms of Section 2.10;

 

(ii)          Secured Notes or portions thereof for whose payment or redemption
funds in the necessary amount have been theretofore irrevocably deposited with
the Trustee or any Paying Agent in trust for the Holders of such Secured Notes
pursuant to Section 4.1(a)(i)(B); provided that if such Secured Notes or
portions thereof are to be redeemed or prepaid, as applicable, notice of such
redemption has been duly given pursuant to this Indenture or provision therefor
satisfactory to the Trustee has been made;

 

(iii)         Secured Notes in exchange for or in lieu of which other Secured
Notes have been authenticated and delivered pursuant to this Indenture, unless
proof satisfactory to the Trustee is presented that any such Secured Notes are
held by a “protected purchaser” (within the meaning of Section 8-303 of the
UCC); and

 

(iv)         Secured Notes alleged to have been mutilated, destroyed, lost or
stolen for which replacement Notes have been issued as provided in Section 2.7;
and

 

(b)          Preferred Shares, all of such Preferred Shares shown as issued and
outstanding in the Share Register;

 

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (a) Securities owned by the Issuer or the
Co-Issuer or (only in the case of a vote on (i) the removal of the Collateral
Manager for Cause or (ii) the waiver of any event constituting Cause) Collateral
Manager Securities shall be disregarded and deemed not to be Outstanding, except
that, in determining whether the Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent or waiver, only
Securities that a Trust Officer of the Trustee actually knows to be so owned
shall be so disregarded and (b) Securities so owned that have been pledged in
good faith shall be regarded as Outstanding if the pledgee establishes to the
reasonable satisfaction of the Trustee the pledgee’s right so to act with
respect to such Securities and that the pledgee is not one of the Persons
specified above.

 

“Overcollateralization Ratio”: With respect to any specified Class or Classes of
Secured Notes as of any date of determination, the percentage derived from:
(i) the Adjusted Collateral Principal Amount on such date divided by (ii) the
Aggregate Outstanding Amount on such date of the Secured Notes of such Class or
Classes, each Priority Class of Secured Notes and each Pari Passu Class of
Secured Notes.

 



45

 

 

“Pari Passu Class”: With respect to any specified Class of Securities, each
Class of Securities that ranks pari passu to such Securities, as indicated in
Section 2.3.

 

“Partial Refinancing Interest Proceeds”: In connection with a Refinancing in
part by Class of one or more Classes of Secured Notes, with respect to each such
Class, Interest Proceeds up to the amount of accrued and unpaid interest on such
Class, but only to the extent that such Interest Proceeds would be available
under the Priority of Payments to pay accrued and unpaid interest on such Class
on the date of a Refinancing of such Class (or, in the case of a Refinancing
occurring on a date other than a Payment Date, only to the extent that such
Interest Proceeds would be available under the Priority of Payments to pay
accrued and unpaid interest on such Class on the next Payment Date, taking into
account Scheduled Distributions on the Assets that are expected to be received
on or prior to the next Determination Date).

 

“Participation Interest”: A participation interest in a loan originated by a
bank or financial institution that, at the time of acquisition, or the Issuer’s
commitment to acquire the same, satisfies each of the following criteria:
(i) the loan underlying such participation would constitute a Collateral
Obligation were it acquired directly, (ii) the Selling Institution is a lender
on the loan, (iii) the aggregate participation in the loan granted by such
Selling Institution to any one or more participants does not exceed the
principal amount or commitment with respect to which the Selling Institution is
a lender under such loan, (iv) such participation does not grant, in the
aggregate, to the participant in such participation a greater interest than the
Selling Institution holds in the loan or commitment that is the subject of the
participation, (v) the entire purchase price for such participation is paid in
full (without the benefit of financing from the Selling Institution or its
affiliates (excluding any financing in the form of Securities)) at the time of
the Issuer’s acquisition (or, to the extent of a participation in the unfunded
commitment under a Revolving Collateral Obligation or Delayed Drawdown
Collateral Obligation, at the time of the funding of such loan), (vi) the
participation provides the participant all of the economic benefit and risk of
the whole or part of the loan or commitment that is the subject of the loan
participation and (vii) such participation is documented under an LSTA, a Loan
Market Association or a similar agreement standard for loan participation
transactions among institutional market participants. For the avoidance of
doubt, a Participation Interest shall not include a sub-participation interest
in any loan.

 

“Partner”: The meaning specified in Section 7.16(n).

 

“Partnership Interest”: The meaning specified in Section 7.16(n).

 

“Partnership Representative”: The meaning specified in Section 7.16(n).

 

“Paying Agent”: Any Person authorized by the Issuers to pay the principal of or
interest on any Notes on behalf of the Issuers as specified in Section 7.2.

 

“Payment Account”: The payment account of the Trustee established pursuant to
Section 10.3(a).

 

“Payment Date”: The 20th day of January, April, July and October of each year
(or, if such day is not a Business Day, the next succeeding Business Day)
(together with any Redemption Date (other than a Redemption Date in connection
with a redemption of Secured Notes in part by Class not occurring on a regularly
scheduled Payment Date)), commencing on the Payment Date in April 2020; provided
that (x) the final scheduled Payment Date will be the Stated Maturity (subject
to any earlier payment or redemption of the Secured Notes) and (y) for purposes
of the Priority of Payments, the Redemption Date with respect to a Clean-Up Call
Redemption will be deemed to be a Payment Date.

 



46

 

 

“PBGC”: The United States Pension Benefit Guaranty Corporation.

 

“Permitted Deferrable Obligation”: Any Deferrable Obligation that by the terms
of the related Underlying Document carries a current cash pay interest rate of
not less than (a) in the case of a Floating Rate Obligation, the Reference Rate
plus 1.00% per annum or (b) in the case of a Fixed Rate Obligation, the
zero-coupon swap rate in a fixed/floating interest rate swap with a term equal
to five years at the time the Issuer committed to purchase such Deferrable
Obligation.

 

“Permitted Liens”: With respect to the Assets: (i) security interests, liens and
other encumbrances created pursuant to the Transaction Documents, (ii) with
respect to agented Collateral Obligations, security interests, liens and other
encumbrances in favor of the lead agent, the collateral agent or the paying
agent on behalf of all holders of indebtedness of such Obligor under the related
facility and (iii) with respect to any Equity Security, any security interests,
liens and other encumbrances granted on such Equity Security to secure
indebtedness of the related Obligor and/or any security interests, liens and
other rights or encumbrances granted under any governing documents or other
agreement between or among or binding upon the Issuer as the holder of equity in
such Obligor.

 

“Permitted Offer”: An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting of (x) cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest or (y) other debt obligations that rank pari passu or senior to
the debt obligation being exchanged which have a face amount equal to or greater
than the full face amount of the debt obligation being exchanged and are
eligible to be Collateral Obligations plus any accrued and unpaid interest in
cash (or any combination of (x) and (y)) and (ii) as to which the Collateral
Manager has determined in its reasonable commercial judgment that the offeror
has sufficient access to financing to consummate the Offer.

 

“Person”: An individual, company, corporation (including a business trust),
partnership, limited liability company, joint venture, association, joint stock
company, statutory trust, trust (including any beneficiary thereof),
unincorporated association or government or any agency or political subdivision
thereof.

 

“Plan Asset Regulation”: The regulation promulgated by the United States
Department of Labor at 29 C.F.R. Section 2510.3-101, as modified by Section
3(42) of ERISA.

 

“Portfolio Company”: Any company that is controlled by the Collateral Manager,
an Affiliate thereof, or an account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof.

 

“Post-Reinvestment Period Settlement Obligation”: The meaning specified in
Section 12.2(b).

 



47

 

 

“Post-Transition S&P CCC Collateral Obligation”: A Collateral Obligation that,
at the time the Issuer committed to purchase such Collateral Obligation, has an
application to S&P for a credit estimate pending and that, upon the provision of
such credit estimate (after the acquisition of such Collateral Obligation by the
Issuer), becomes an S&P CCC Collateral Obligation.

 

“Potential Equity Notes”: As of the relevant time of determination, any Secured
Notes if the Issuer (upon their issuance for U.S. federal income tax purposes)
has not received an opinion in respect of such Secured Notes from nationally
recognized tax counsel experienced in such matters and reasonably acceptable to
the Issuer to the effect that such Secured Notes will be treated as debt for
U.S. federal income tax purposes.

 

“Preferred Shares”: 136,600 of preferred shares of the Issuer, U.S.$0.0001 par
value per share issued pursuant to the Memorandum and Articles on the Closing
Date (including any additional Preferred Shares issued pursuant to the
Memorandum and Articles and in compliance with the terms hereof), recorded as
issued and Outstanding in the Share Register.

 

“Preferred Shares Payment Account”: The account established under the Fiscal
Agency Agreement.

 

“Principal Balance”: Subject to Section 1.3, with respect to (a) any Asset other
than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth herein) any undrawn commitments
that have not been irrevocably reduced or withdrawn with respect to such
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided that for all purposes the Principal Balance of (1) any Equity Security
or interest only strip shall be deemed to be zero and (2) any Defaulted
Obligation that is not sold or terminated within three years after becoming a
Defaulted Obligation shall be deemed to be zero.

 

“Principal Collection Subaccount”: The meaning specified in Section 10.2(a).

 

“Principal Financed Accrued Interest”: With respect to (a) any Collateral
Obligation owned or purchased by the Issuer on the Closing Date, any unpaid
interest on such Collateral Obligation that accrued prior to the Closing Date
that was owing to the Issuer and remained unpaid as of the Closing Date and (b)
any Collateral Obligation purchased after the Closing Date, the amount of
Principal Proceeds, if any, applied towards the purchase of accrued interest on
such Collateral Obligation.

 

“Principal Proceeds”: With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any other amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture.

 

“Priority Category”: With respect to any Collateral Obligation, the applicable
category listed in the table under the heading “Priority Category” in Section
1(b) of Schedule 4.

 



48

 

 

“Priority Class”: With respect to any specified Class of Securities, each Class
of Securities that ranks senior to such Class, as indicated in Section 2.3.

 

“Priority of Payments”: The meaning specified in Section 11.1(a).

 

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding or procedure.

 

“Proposed Portfolio”: The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

 

“Purchase Agreement”: The note purchase agreement, entered into on December 12,
2019 between the Issuers and the Initial Purchaser.

 

“Purchase and Substitution Limit”: The meaning specified in Section 12.3(c).

 

“QIB”: A Qualified Institutional Buyer.

 

“QIB/QP”: Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Notes is both a Qualified Institutional Buyer and a
Qualified Purchaser.

 

“QP”: A Qualified Purchaser.

 

“Qualified Broker/Dealer”: Any of Bank of America Securities; The Bank of
Montreal; The Bank of New York Mellon; Barclays Bank plc; BNP Paribas; Canadian
Imperial Bank of Commerce; Citibank, N.A.; Credit Agricole S.A.; Credit Suisse;
Deutsche Bank AG; Goldman Sachs & Co.; HSBC Bank; Imperial Capital LLC;
Jefferies & Company, Inc.; JPMorgan Chase Bank, N.A.; KeyBank National
Association; Lloyds TSB Bank; Merrill Lynch, Pierce, Fenner & Smith
Incorporated; Morgan Stanley & Co.; Natixis; Royal Bank of Canada; The Royal
Bank of Scotland plc; Société Générale; SunTrust Bank, Inc.; The
Toronto-Dominion Bank; UBS AG; U.S. Bank National Association; Wells Fargo Bank,
National Association.

 

“Qualified Institutional Buyer”: The meaning specified in Rule 144A under the
Securities Act.

 

“Qualified Purchaser”: The meaning specified in Section 2(a)(51) of the 1940 Act
and Rule 2a51-2 or 2a51-3 under the 1940 Act.

 

“Ramp-Up Account”: The account established pursuant to Section 10.3(c).

 

“Rating Agency”: S&P, so long as any Secured Notes are rated thereby, or, with
respect to the Secured Notes or the Collateral Obligations, as applicable, if at
any time S&P ceases to provide rating services with respect to debt obligations,
any other nationally recognized investment rating agency selected by the Issuer
(or the Collateral Manager on behalf of the Issuer). If at any time S&P ceases
to be the Rating Agency, references to rating categories of such entity herein
shall be deemed instead to be references to the equivalent categories (as
determined by the Collateral Manager) of such other rating agency as of the most
recent date on which such other rating agency and S&P published ratings for the
type of obligation in respect of which such alternative rating agency is used.

 



49

 

 

“Record Date”: With respect to the Securities, the date 15 days prior to the
applicable Payment Date.

 

“Redemption Assets”: Collectively, the Collateral Obligations and Eligible
Investments.

 

“Redemption Date”: Any Business Day specified for a redemption of Securities
pursuant to Article IX (other than a Special Redemption).

 

“Redemption Price”: (a) For each Secured Note to be redeemed or sold and
transferred in connection with an Optional Redemption, Re-Pricing, Clean-Up Call
Redemption or Tax Redemption (x) 100% of the Aggregate Outstanding Amount of
such Secured Notes, plus (y) accrued and unpaid interest (including any
defaulted interest) thereon to the Redemption Date or Re-Pricing Date, as
applicable; provided that, in connection with any Tax Redemption, Optional
Redemption or Clean-Up Call Redemption, holders of 100% of the Aggregate
Outstanding Amount of any such Class of Secured Notes may elect to receive less
than 100% of the Redemption Price that would otherwise be payable to the Holders
of such Class of Secured Notes and (b) for each Preferred Share, its
proportional share (based on the Aggregate Outstanding Amount of such Preferred
Shares) of the amount of the proceeds of the Assets remaining after giving
effect to the Optional Redemption, Clean Up Call Redemption or Tax Redemption of
the Secured Notes in whole or after all of the Secured Notes have been repaid in
full and payment in full of (and/or creation of a reserve for) all expenses
(including, unless waived by the Collateral Manager all Collateral Management
Fees and Administrative Expenses) of the Issuers.

 

“Reference Rate”: With respect to (a) Floating Rate Notes, the greater of (x)
zero and (y)(i) prior to a Reference Rate Amendment, LIBOR and (ii) from and
after the effective date of any Reference Rate Amendment, the Alternate
Reference Rate adopted in the most recent such Reference Rate Amendment and (b)
Floating Rate Obligations, the reference rate applicable to such Floating Rate
Obligations calculated in accordance with the related Underlying Documents.

 

“Reference Rate Amendment”: A supplemental indenture to be executed by the
Co-Issuers and the Trustee at the direction of the Collateral Manager to elect
an Alternate Reference Rate with respect to the Floating Rate Notes (and make
related changes advisable or necessary in the judgment and as determined by the
Collateral Manager to implement the use of such replacement rate, including any
Reference Rate Modifier) pursuant to Section 8.1(a)(xxiv).

 

“Reference Rate Floor Obligation”: As of any date of determination, a Floating
Rate Obligation (a) the interest in respect of which is paid based on a
reference rate corresponding to the Reference Rate then applicable to the
Floating Rate Notes and (b) that provides that such reference rate is (in
effect) calculated as the greater of (i) a specified “floor” rate per annum and
(ii) the value of such reference rate for the applicable interest period for
such Collateral Obligation.

 

“Reference Rate Modifier”: A modifier, other than the Benchmark Replacement Rate
Adjustment, applied to a reference rate to the extent necessary to cause such
rate to be comparable to the then-current Reference Rate, which may include an
addition to or subtraction from such unadjusted rate and, for the avoidance of
doubt, may be the modifier promulgated or advised by the LSTA or the Alternative
Reference Rates Committee.

 



50

 

 

“Refinancing”: The meaning specified in Section 9.2(c).

 

“Refinancing Proceeds”: The net Cash proceeds from a Refinancing.

 

“Regional Diversity Measure”: As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P Region Classification, obtained by dividing (i) the aggregate
outstanding principal balance at such time of all Collateral Obligations (other
than Defaulted Obligations) issued by Obligors that belong to such S&P Region
Classification by (ii) the aggregate outstanding principal balance at such time
of all Collateral Obligations (other than Defaulted Obligations).

 

“Register” and “Registrar”: The respective meanings specified in Section 2.6(a).

 

“Registered”: In registered form for U.S. federal income tax purposes and issued
after July 18, 1984; provided that a certificate of interest in a grantor trust
shall not be treated as Registered unless each of the obligations or securities
held by the trust was issued after that date.

 

“Regulation S”: Regulation S, as amended, under the Securities Act.

 

“Regulation S Global Note”: The meaning specified in Section 2.2(b)(i).

 

“Reinvestment Period”: The period from and including the Closing Date to and
including the earliest of (i) the Payment Date in January 2022, (ii) the date of
the acceleration of the Maturity of any Class of Secured Notes pursuant to
Section 5.2, (iii) the date on which the Collateral Manager has delivered
written notice to the Trustee, the Fiscal Agent and the Rating Agency that it
has reasonably determined that it can no longer reinvest in additional
Collateral Obligations in accordance with the terms hereof and the Collateral
Management Agreement in connection with a Special Redemption pursuant to clause
(i) of the definition of “Special Redemption,” (iv) the date of any Tax
Redemption and (v) the date of any Clean-Up Call Redemption.

 

“Reinvestment Target Par Balance”: As of any date of determination, the Target
Initial Par Amount minus the amount of any reduction in the Aggregate
Outstanding Amount of the Securities through the payment of Principal Proceeds
plus the aggregate amount of Principal Proceeds received by the Issuer from the
issuance of any additional Secured Notes, Junior Mezzanine Notes or Preferred
Shares (after giving effect to such issuance of any Additional Securities).

 

“Relevant Governmental Body”: The Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Re-Priced Class”: The meaning specified in Section 9.7(a).

 

“Re-Pricing”: The meaning specified in Section 9.7(a).

 

“Re-Pricing Date”: The meaning specified in Section 9.7(b).

 



51

 

 

“Re-Pricing Eligible Notes”: The Class B Notes.

 

“Re-Pricing Intermediary”: The meaning specified in Section 9.7(a).

 

“Re-Pricing Rate”: The meaning specified in Section 9.7(b)(i).

 

“Required Interest Coverage Ratio”: For the Class A Notes and the Class B Notes,
120.00%.

 

“Required Overcollateralization Ratio”: For the Class A Notes and the Class B
Notes, 138.50%.

 

“Resolution”: With respect to the Issuer, a resolution of the board of directors
of the Issuer duly appointed by the shareholders of the Issuer or otherwise duly
appointed from time to time and, with respect to the Co-Issuer, a duly passed
resolution of the manager or the member of the Co-Issuer.

 

“Responsible Officer”: With respect to any Person, any duly authorized director,
officer or manager of such Person with direct responsibility for the
administration of the applicable agreement and also, with respect to a
particular matter, any other duly authorized director, officer or manager of
such Person to whom such matter is referred because of such director’s,
officer’s or manager’s knowledge of and familiarity with the particular subject.
Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any Person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Restricted Trading Period”: The period during which (a)(i) the S&P rating of
any of the Class A Notes is one or more sub-categories below its rating on the
Closing Date or (ii) the S&P rating of the Class B Notes is two or more
sub-categories below its rating on the Closing Date and (b) after giving effect
to any sale (and any related reinvestment) or purchase of the relevant
Collateral Obligation, (i) the aggregate principal balance of all Collateral
Obligations plus, without duplication, amounts on deposit in the Principal
Collection Subaccount (including to the extent such amounts have been designated
for application as Principal Proceeds in connection with a contribution to the
Issuer) and the Ramp-Up Account will be less than the Reinvestment Target Par
Balance or (ii)(A) any of the Coverage Tests are not satisfied or (B) solely
with respect to any purchase or reinvestment of sale proceeds, the Collateral
Quality Test is not satisfied, or if any test thereof is not satisfied, the
level of compliance with such test is not maintained or improved unless with
respect to any proposed sale of a Collateral Obligation, after giving effect to
such sale and application of proceeds on the next succeeding Payment Date such
Coverage Tests will be satisfied; provided, that such period will not be a
Restricted Trading Period (so long as the S&P rating of the Class A Notes or the
Class B Notes has not been further downgraded, withdrawn or put on watch for
potential downgrade) upon the direction of the Issuer with the consent of a
Majority of the Class A-1 Notes.

 

“Retention Holder”: ORCC.

 

“Reuters Screen”: Reuters Page LIBOR01 (or such other page that may replace that
page on such service for the purpose of displaying comparable rates) as reported
by Bloomberg Financial Markets Commodities News (or any successor thereto) as of
11:00 a.m., London time, on the Interest Determination Date.

 



52

 

 

“Revolver Funding Account”: The meaning specified in Section 10.4.

 

“Revolving Collateral Obligation”: Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities (but excluding secured letters of
credit), unfunded commitments under specific facilities and other similar loans
and investments) that by its terms may require one or more future advances to be
made to the borrower by the Issuer; provided that any such Collateral Obligation
will be a Revolving Collateral Obligation only until all commitments to make
advances to the borrower expire or are terminated or irrevocably reduced to
zero.

 

“Rule 144A”: Rule 144A, as amended, under the Securities Act.

 

“Rule 144A Global Note”: The meaning specified in Section 2.2(b)(ii).

 

“Rule 144A Information”: The meaning specified in Section 7.14.

 

“Rule 17g-5”: The meaning specified in Section 14.16.

 

“S&P”: S&P Global Ratings, a nationally recognized statistical rating
organization comprised of: (a) a separately identifiable business unit within
Standard & Poor’s Financial Services LLC, a Delaware limited liability company
wholly owned by S&P Global Inc.; and (b) the credit ratings business operated by
various other subsidiaries that are wholly-owned, directly or indirectly, by S&P
Global Inc.; and, in each case, any successor thereto.

 

“S&P CCC Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation) with an S&P Rating of “CCC+” or lower.

 

“S&P CDO Monitor”: The dynamic, analytical computer model developed by S&P and
used to calculate the default frequency in terms of the amount of debt assumed
to default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable S&P Minimum Weighted Average
Recovery Rate) and S&P’s proprietary corporate default studies, as may be
amended by S&P from time to time upon notice to the Issuer, the Trustee, the
Collateral Manager and the Collateral Administrator. Each S&P CDO Monitor will
be chosen by the Collateral Manager (with notice to the Collateral
Administrator) and associated with either (x) an S&P Minimum Weighted Average
Recovery Rate and an S&P Minimum Weighted Average Floating Spread from Section 2
of Schedule 4 or (y) an S&P Minimum Weighted Average Recovery Rate and an S&P
Minimum Weighted Average Floating Spread confirmed by S&P, provided that as of
any date of determination the Weighted Average S&P Recovery Rate for the Highest
Ranking Class equals or exceeds the S&P Minimum Weighted Average Recovery Rate
for such Class chosen by the Collateral Manager and the Weighted Average
Floating Spread equals or exceeds the S&P Minimum Weighted Average Floating
Spread chosen by the Collateral Manager. The model version of the S&P CDO
Monitor is available at https://www.sp.sfproducttools.com.

 



53

 

 

“S&P CDO Monitor Election Date”: The date specified by the Collateral Manager,
at any time after the Closing Date upon at least five (5) Business Days’ prior
written notice to S&P, the Trustee and the Collateral Administrator, evidencing
the Collateral Manager’s election to utilize the S&P CDO Monitor in determining
compliance with the S&P CDO Monitor Test.

 

“S&P CDO Monitor Test”: A test that will be satisfied on any date of
determination (following receipt, at any time on or after the S&P CDO Monitor
Election Date, by the Issuer and the Collateral Administrator of the Class
Break-even Default Rates for each S&P CDO Monitor input file (in accordance with
the definition of “Class Break-even Default Rate”)) if, after giving effect to a
proposed sale or purchase of an additional Collateral Obligation, the Class
Default Differential of the Highest Ranking Class of the Proposed Portfolio is
positive. The S&P CDO Monitor Test will be considered to be improved if the
Class Default Differential of the Proposed Portfolio that is not positive is
greater than the corresponding Class Default Differential of the Current
Portfolio.

 

“S&P Collateral Value”: With respect to any Defaulted Obligation or Long Dated
Obligation, the lesser of (i) the S&P Recovery Amount of such Defaulted
Obligation or Long Dated Obligation, as applicable, as of the relevant
Measurement Date and (ii) the Market Value of such Defaulted Obligation or Long
Dated Obligation, as applicable, as of the relevant Measurement Date.

 

“S&P Industry Classification”: The S&P Industry Classifications set forth in
Schedule 2 hereto, which industry classifications may be updated at the option
of the Collateral Manager if S&P publishes revised industry classifications.

 

“S&P Minimum Weighted Average Recovery Rate”: As of any date of determination
for each Class of Secured Notes, the recovery rate applicable to such Class of
Secured Notes determined by reference to the “Recovery Rate” as set forth in the
table in Section 2 of Schedule 4 chosen by the Collateral Manager (with prior
notification to the Collateral Administrator and S&P) as currently applicable to
the Collateral Obligations.

 

“S&P Rating”: With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

(i)           (a) if there is an issuer credit rating of the issuer of such
Collateral Obligation by S&P as published by S&P, or the guarantor which
unconditionally and irrevocably guarantees such Collateral Obligation pursuant
to a form of guaranty which satisfies S&P’s then-current criteria applicable to
guaranty agreements, then the S&P Rating shall be such rating (regardless of
whether there is a published rating by S&P on the Collateral Obligations of such
issuer held by the Issuer; provided that private ratings (that is, ratings
provided at the request of the Obligor) may be used for purposes of this
definition if the related Obligor has consented to the disclosure thereof and a
copy of such consent has been provided to S&P) or (b) if there is no issuer
credit rating of the issuer by S&P but (1) there is a senior secured rating on
any obligation or security of the issuer, then the S&P Rating of such Collateral
Obligation shall be one sub-category below such rating; (2) if clause (1) above
does not apply, but there is a senior unsecured rating on any obligation or
security of the issuer, the S&P Rating of such Collateral Obligation shall equal
such rating; and (3) if neither clause (1) nor clause (2) above applies, but
there is a subordinated rating on any obligation or security of the issuer, then
the S&P Rating of such Collateral Obligation shall be one sub-category above
such rating;

 



54

 

 

(ii)           with respect to any Collateral Obligation that is a DIP
Collateral Obligation, the S&P Rating thereof will be the credit rating assigned
to such issue by S&P, or if such DIP Collateral Obligation was assigned a
point-in-time rating by S&P that was withdrawn, such withdrawn rating may be
used for 12 months after the assignment of such rating; provided that, if the
Collateral Manager is or becomes aware of a Specified Amendment with respect to
the DIP Collateral Obligation that, in the Collateral Manager’s reasonable
judgment, would have a material adverse impact on the value of the DIP
Collateral Obligation, such withdrawn rating may not be used unless S&P
otherwise confirms the rating or provides an updated one; provided further that
if any such Collateral Obligation that is a DIP Collateral Obligation is newly
issued and the Collateral Manager expects an S&P credit rating within 90 days,
the S&P Rating of such Collateral Obligation shall be “CCC-” until such credit
rating is obtained from S&P; provided further that, if the Collateral Manager is
or becomes aware of a Material Change with respect to the DIP Collateral
Obligation that would have a material adverse impact on the value of the DIP
Collateral Obligation, the Collateral Manager shall notify S&P of such Material
Change as soon as practicable after review of such Material Change in a
reasonable time period after obtaining relevant information of such Material
Change from the Obligor;

 

(iii)         if there is not a rating by S&P on the issuer or on an obligation
of the issuer, then the S&P Rating may be determined pursuant to clauses
(a) through (c) below:

 

(a)               if an obligation of the issuer is publicly rated by Moody’s
or, with the written consent of S&P, any successor-in-interest to Moody’s, then
the S&P Rating will be the S&P equivalent of the Moody’s Rating of such
obligation, except that the S&P Rating of such obligation will be (1) one
sub-category below the S&P equivalent of the Moody’s Rating if such Moody’s
Rating is “Baa3” or higher and (2) two sub-categories below the S&P equivalent
of the Moody’s Rating if such Moody’s Rating is “Ba1” or lower (for the
avoidance of doubt, if S&P does not provide consent in connection with a
successor of Moody’s, the S&P Rating may be determined pursuant to clauses (b)
through (c) below, to the extent applicable);

 



55

 

 

(b)              the S&P Rating may be based on a credit estimate provided by
S&P, and in connection therewith, the Issuer, the Collateral Manager on behalf
of the Issuer or the issuer of such Collateral Obligation will, prior to or
within thirty (30) days after the acquisition of such Collateral Obligation,
apply (and concurrently submit all available Information in respect of such
application) to S&P for a credit estimate which will be its S&P Rating; provided
that, until the receipt from S&P of such estimate, such Collateral Obligation
will have an S&P Rating as determined by the Collateral Manager in its sole
discretion if the Collateral Manager certifies to the Trustee that it believes
that such S&P Rating determined by the Collateral Manager is commercially
reasonable and will be at least equal to such rating; provided further that if
such Information is not submitted within such thirty (30) day period, then,
pending receipt from S&P of such estimate, the Collateral Obligation will have
(1) the S&P Rating as determined by the Collateral Manager for a period of up to
ninety (90) days after the acquisition of such Collateral Obligation and (2) an
S&P Rating of “CCC-“ following such ninety day period; unless, during such
ninety day period, the Collateral Manager has requested the extension of such
period and S&P, in its sole discretion, has granted such request; provided
further that with respect to any Collateral Obligation for which S&P has
provided a credit estimate, the Collateral Manager (on behalf of the Issuer)
will request that S&P confirm or update such estimate annually (and pending
receipt of such confirmation or new estimate, the Collateral Obligation will
have the prior estimate); provided further that such credit estimate shall
expire 12 months after the acquisition of such Collateral Obligation, following
which such Collateral Obligation shall have an S&P Rating of “CCC-” unless,
during such 12-month period, the Issuer applies for renewal thereof in
accordance with Section 7.13(b), in which case such credit estimate shall
continue to be the S&P Rating of such Collateral Obligation until S&P has
confirmed or revised such credit estimate, upon which such confirmed or revised
credit estimate shall be the S&P Rating of such Collateral Obligation; provided
further that such confirmed or revised credit estimate shall expire on the next
succeeding 12-month anniversary of the date of the acquisition of such
Collateral Obligation and (when renewed annually in accordance with
Section 7.13(b)) on each 12-month anniversary thereafter; provided further that
the Issuer will submit all available Information in respect of such Collateral
Obligation to S&P notwithstanding that the Issuer is not applying to S&P for a
credit estimate; provided further that the Issuer will promptly notify S&P of
any material events effecting any such Collateral Obligation if the Collateral
Manager reasonably determines that such notice is required in accordance with
S&P’s published criteria for credit estimates titled “What Are Credit Estimates
And How Do They Differ From Ratings?” dated April 2011 (as the same may be
amended or updated from time to time);

 

(c)               with respect to a DIP Collateral Obligation, if the S&P Rating
cannot otherwise be determined pursuant to this definition, the S&P Rating of
such Collateral Obligation will be “CCC-”; and

 

(d)               with respect to a Collateral Obligation that is not a
Defaulted Obligation, the S&P Rating of such Collateral Obligation will at the
election of the Issuer (at the direction of the Collateral Manager) be “CCC-”;
provided that (i) neither the issuer of such Collateral Obligation nor any of
its Affiliates are subject to any bankruptcy or reorganization proceedings and
(ii) the issuer has not defaulted on any payment obligation in respect of any
debt security or other obligation of the issuer at any time within the two year
period ending on such date of determination, all such debt securities and other
obligations of the issuer that are pari passu with or senior to the Collateral
Obligation are current and the Collateral Manager reasonably expects them to
remain current; provided that the Issuer will submit all available Information
in respect of such Collateral Obligation to S&P as if the Issuer were applying
to S&P for a credit estimate; provided further that, if there is a Material
Change with respect to any Collateral Obligation with an S&P Rating of “CCC-”
determined pursuant to this clause, the Issuer, or the Collateral Manager on
behalf of the Issuer, shall, upon notice or knowledge thereof, notify S&P and
provide available Information with respect thereto via email to
CreditEstimates@spglobal.com; or

 



56

 

 

(iv)         with respect to a Current Pay Obligation that is rated “D” or “SD”
by S&P, the S&P Rating of such Current Pay Obligation will be, at the election
of the Issuer (at the direction of the Collateral Manager), “CCC” or the S&P
Rating determined pursuant to clause (iii)(b) above; provided that the
Collateral Manager may not determine such S&P Rating pursuant to clause
(iii)(b)(1) above;

 

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating.

 

“S&P Rating Condition”: With respect to any action taken or to be taken by or on
behalf of the Issuer, a condition that is satisfied if S&P provides written
confirmation (including by means of electronic message, facsimile transmission,
press release or posting to its website) to the Issuer and the Trustee (unless
in the form of a press release or posted to its website) that no immediate
withdrawal or reduction with respect to its then-current rating by S&P of any
Class of Secured Notes will occur as a result of such action; provided that the
S&P Rating Condition will be deemed to be satisfied if no Class of Secured Notes
then Outstanding is rated by S&P and provided further that such rating condition
shall be deemed inapplicable with respect to such event or circumstance if
(i) S&P has given written notice to the effect that it will no longer review
events or circumstances of the type requiring satisfaction of the S&P Rating
Condition for purposes of evaluating whether to confirm the then-current ratings
(or initial ratings) of obligations rated by S&P; or (ii) S&P has given written
notice to the Issuer, the Collateral Manager or the Trustee (or their counsel)
that it will not review such event or circumstance for purposes of evaluating
whether to confirm the then-current ratings (or Initial Ratings) of the Secured
Notes then rated by S&P.

 

“S&P Recovery Amount”: With respect to any Collateral Obligation, an amount
equal to: (a) the applicable S&P Recovery Rate multiplied by (b) the Principal
Balance of such Collateral Obligation.

 

“S&P Recovery Rate”: With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule 4 using the Initial Rating of the most senior
Class of Secured Notes Outstanding at the time of determination.

 

“S&P Recovery Rating”: With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery rate” assigned by S&P to such
Collateral Obligation based upon the tables set forth in Schedule 4 hereto.

 

“S&P Region Classification”: With respect to a Collateral Obligation, the
applicable classification set forth in the table titled “S&P Region
Classification” in Section 3 of Schedule 4.

 

“Sale”: The meaning specified in Section 5.17.

 



57

 

 

“Sale Proceeds”: All proceeds (excluding accrued interest, if any) received with
respect to Assets as a result of sales of such Assets in accordance with the
restrictions described in Article XII less any reasonable expenses incurred by
the Collateral Manager, the Collateral Administrator or the Trustee (other than
amounts payable as Administrative Expenses) in connection with such sales. Sale
Proceeds will include Principal Financed Accrued Interest received in respect of
such sale.

 

“Schedule of Collateral Obligations”: The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall include the borrower and
Principal Balance of each Collateral Obligation included therein, as amended
from time to time (without the consent of or any action on the part of any
Person) to reflect the release of Collateral Obligations pursuant to Article X
hereof and the inclusion of additional Collateral Obligations as provided in
Section 12.2 and Section 12.3 hereof.

 

“Scheduled Distribution”: With respect to any Collateral Obligation, each
payment of principal and/or interest scheduled to be made by the related Obligor
under the terms of such Collateral Obligation (determined in accordance with the
assumptions specified in Section 1.3 hereof) after (a) in the case of the
initial Collateral Obligations, the Closing Date or (b) in the case of
Collateral Obligations added or substituted after the Closing Date, the related
trade date for such Collateral Obligation, as adjusted pursuant to the terms of
the related Underlying Documents.

 

“Second Lien Loan”: Any Loan that: (a) is not (and cannot by its terms become)
subordinate in right of payment to any other obligation of the Obligor of the
Loan (other than with respect to liquidation, trade claims, capitalized leases
or similar obligations) but which is subordinated (with respect to liquidation
preferences with respect to pledged collateral) to a Senior Secured Loan of the
Obligor; (b) is secured by a valid second-priority perfected security interest
or lien in, to or on specified collateral securing the Obligor’s obligations
under the Loan (subject to customary exceptions for permitted liens, including,
without limitation, tax liens); (c) the value of the collateral securing the
Loan at the time of purchase together with other attributes of the Obligor
(including, without limitation, its general financial condition, ability to
generate cash flow available for debt service and other demands for that cash
flow) is adequate (in the commercially reasonable judgment of the Collateral
Manager) to repay the Loan in accordance with its terms and to repay all other
Loans of equal or higher seniority secured by a lien or security interest in the
same collateral; and (d) is not secured solely or primarily by common stock or
other equity interests; provided that the limitation set forth in this clause
(d) shall not apply with respect to a Loan made to a parent entity that is
secured solely or primarily by the stock of one or more of the subsidiaries of
such parent entity to the extent that the granting by any such subsidiary of a
lien on its own property would violate law or regulations applicable to such
subsidiary (whether the obligation secured is such Loan or any other similar
type of indebtedness owing to third parties).

 

“Secured Notes”: The Class A Notes and the Class B Notes, authorized by, and
authenticated and delivered under, this Indenture (as specified in Section 2.3)
together with any additional Secured Notes issued pursuant to and accordance
with this Indenture.

 

“Secured Parties”: The meaning specified in the Granting Clauses.

 

“Securities”: Collectively, the Secured Notes and the Preferred Shares.

 



58

 

 

“Securities Act”: The United States Securities Act of 1933, as amended.

 

“Securities Intermediary”: As defined in Section 8-102(a)(14) of the UCC.

 

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Selling Institution”: The entity obligated to make payments to the Issuer under
the terms of a Participation Interest.

 

“Senior Secured Loan”: Any assignment of or Participation Interest in a Loan
that: (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan (other than with
respect to trade claims, capitalized leases or similar obligations); (b) is
secured by a valid first-priority perfected security interest or lien in, to or
on specified collateral securing the obligor’s obligations under the Loan
(subject to customary exceptions for permitted liens, including, without
limitation, tax liens); (c) the value of the collateral securing the Loan at the
time of purchase together with other attributes of the obligor (including,
without limitation, its general financial condition, ability to generate cash
flow available for debt service and other demands for that cash flow) is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay the Loan in accordance with its terms and to repay all other Loans of
equal seniority secured by a first lien or security interest in the same
collateral; and (d) is not secured solely or primarily by common stock or other
equity interests; provided that, if such Loan is made to a parent entity that is
secured solely or primarily by the stock of one or more of the subsidiaries of
such parent entity to the extent that the granting by any such subsidiary of a
lien on its own property would violate law or regulations applicable to such
subsidiary (whether the obligation secured is such Loan or any other similar
type of indebtedness owing to third parties), then the limitation set forth in
this clause (d) shall not apply with respect to such Loan.

 

“Share Register”: The register maintained by or on behalf of the Issuer under
the Fiscal Agency Agreement.

 

“Share Registrar”: State Street, in its capacity as Share Registrar under the
Fiscal Agency Agreement, and any successor thereto.

 

“Shareholder”: With respect to any Preferred Shares, the Person in whose name
such Preferred Shares are registered in the Share Register.

 

“SOFR”: With respect to any day, the secured overnight financing rate published
for such day by the Federal Reserve Bank of New York, as the administrator of
the benchmark, (or a successor administrator) on the Federal Reserve Bank of New
York’s website.

 

“Sole Equity Owner”: A person who is treated for U.S. federal income tax
purposes as the sole owner of the Preferred Shares and the other securities that
are treated as equity of the Issuer for U.S. federal income tax purposes.

 

“Special Priority of Payments”: As defined in Section 11.1(a)(iv).

 

“Special Redemption”: As defined in Section 9.6.

 



59

 

 

“Special Redemption Amount”: As defined in Section 9.6.

 

“Special Redemption Date”: As defined in Section 9.6.

 

“Specified Amendment”: With respect to any Collateral Obligation, any amendment,
waiver or modification which would:

 

(a)          modify the amortization schedule with respect to such Collateral
Obligation in a manner that (i) reduces the dollar amount of any Scheduled
Distribution by more than the greater of (x) 15% and (y) U.S.$250,000, (ii)
postpones any Scheduled Distribution by more than two payment periods or (iii)
causes the Weighted Average Life of the applicable Collateral Obligation to
increase by more than 15%;

 

(b)          reduce or increase the cash interest rate payable by the Obligor
thereunder by more than 50 basis points (excluding any increase in an interest
rate arising by operation of a default or penalty interest clause under a
Collateral Obligation or as a result of an increase in the interest rate index
for any reason other than such amendment, waiver or modification or in
connection with a change in rate due to a Benchmark Transition Event);

 

(c)          extend the stated maturity date of such Collateral Obligation by
more than 12 months or beyond the Stated Maturity;

 

(d)          contractually or structurally subordinate such Collateral
Obligation by operation of a priority of payments, turnover provisions, the
transfer of assets in order to limit recourse to the related Obligor or the
granting of Liens (other than Permitted Liens) on any of the underlying
collateral securing such Collateral Obligation;

 

(e)           release any party from its obligations under such Collateral
Obligation, if such release would have a material adverse effect on the
Collateral Obligation;

 

(f)            reduce the principal amount of the applicable Collateral
Obligation; or

 

(g)          in the reasonable business judgment of the Collateral Manager, have
a material adverse impact on the value of such Collateral Obligation.

 

“Specified Obligor Information”: The meaning specified in Section 14.15(b).

 

“Standby Directed Investment”: Shall mean, initially, an interest bearing time
deposit (which investment is, for the avoidance of doubt, an Eligible
Investment); provided that the Issuer, or the Collateral Manager on behalf of
the Issuer, may by written notice to the Trustee change the Standby Directed
Investment to any other Eligible Investment of the type described in clause
(b) of the definition of “Eligible Investments” maturing not later than the
earlier of (i) 30 days after the date of such investment (unless putable at par
to the issuer thereof) or (ii) the Business Day immediately preceding the next
Payment Date (or such shorter maturities expressly provided herein).

 

“State Street”: State Street Bank and Trust Company.

 



60

 

 

“Stated Maturity”: The Payment Date in January 2031.

 

“Step-Down Obligation”: An obligation or security which by the terms of the
related Underlying Documents provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Down Obligation.

 

“Step-Up Obligation”: An obligation or security which by the terms of the
related Underlying Documents provides for an increase in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate), or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Up Obligation.

 

“Structured Finance Obligation”: Any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities; provided that
any asset-based loan facilities and loans directly to financial services
companies, factoring businesses, health care providers and other genuine
operating businesses do not constitute Structured Finance Obligations.

 

“Subordinated Management Fee”: The fee payable to the Collateral Manager in
arrears on each Payment Date pursuant to Section 8(a) of the Collateral
Management Agreement and Section 11.1 of this Indenture, in an amount equal to
0.25% per annum, calculated on the basis of the actual number of days in the
applicable Interest Accrual Period divided by 360, of the Fee Basis Amount at
the beginning of the Collection Period relating to such Payment Date.

 

“Substitute Collateral Obligations”: Collateral Obligations conveyed by ORCC to
the Issuer as substitute Collateral Obligations pursuant to Section 12.3(a)
since the Closing Date.

 

“Substitute Collateral Obligations Qualification Conditions”: The following
conditions:

 

(i)           the Coverage Tests, Collateral Quality Test and Concentration
Limitations are satisfied or, if any requirement or test thereof is not
satisfied, the level of compliance with such requirement or test is maintained
or improved;

 

(ii)          the Principal Balance of such Substitute Collateral Obligation
(or, if more than one Substitute Collateral Obligation will be added in
replacement of a Collateral Obligation or Collateral Obligations, the Aggregate
Principal Balance of such Substitute Collateral Obligations) equals or exceeds
the Principal Balance of the Collateral Obligation being substituted for and the
Net Exposure Amount, if any, with respect thereto shall have been deposited in
the Revolver Funding Account;

 



61

 

 

(iii)          the Fair Market Value of such Substitute Collateral Obligation
(or, if more than one Substitute Collateral Obligation will be added in
replacement of a Collateral Obligation or Collateral Obligations, the aggregate
Fair Market Value of such Substitute Collateral Obligations) equals or exceeds
the Fair Market Value of the Collateral Obligation being substituted;

 

(iv)          the S&P Rating of each Substitute Collateral Obligation is equal
to or higher than the S&P Rating of the Collateral Obligation being substituted
for;

 

(v)          such Substitute Collateral Obligation has the same or shorter
maturity than the Collateral Obligation being substituted for or the Weighted
Average Life Test is satisfied;

 

(vi)          the obligor of such Substitute Collateral Obligation is not the
same as the obligor of the Collateral Obligation being substituted for; and

 

(vii)         such substitution shall occur during the Reinvestment Period.

 

“Substitution Event”: An event which shall have occurred with respect to any:

 

(i)Collateral Obligation that becomes a Defaulted Obligation;    

(ii)Collateral Obligation that has a Material Covenant Default;    

(iii)Collateral Obligation that becomes subject to a proposed Specified
Amendment;    

(iv)obligation that is an Equity Security or otherwise no longer satisfies the
definition of Collateral Obligation;    

(v)Collateral Obligation that becomes a Post-Transition S&P CCC Collateral
Obligation; or    

(vi)Collateral Obligation that becomes a Credit Risk Obligation.

 

“Substitution Period”: The meaning specified in Section 12.3(a)(ii).

 

“Supermajority”: with respect to any Class of Securities, the holders of at
least 66-2/3% of the Aggregate Outstanding Amount of such Class of Securities.

 

“Synthetic Security”: A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.

 

“Target Initial Par Amount”: U.S.$400,000,000.

 

“Target Initial Par Condition”: A condition satisfied as of the Effective Date
if the Aggregate Principal Balance of Collateral Obligations (i) that are held
by the Issuer and (ii) of which the Issuer has committed to purchase on such
date, together with the amount of any proceeds of prepayments, maturities or
redemptions of Collateral Obligations purchased by the Issuer prior to such date
(other than any such proceeds that have been reinvested in Collateral
Obligations held by the Issuer), will equal or exceed the Target Initial Par
Amount.

 



62

 

 

“Tax”: Any tax, levy, impost, duty, charge or assessment of any nature
(including interest, penalties and additions thereto) imposed by any
governmental taxing authority.

 

“Tax Account Reporting Rules”: FATCA, and any other laws, intergovernmental
agreements, administrative guidance or official interpretations, adopted or
entered into on, before or after the date of this Indenture, by one or more
governments providing for the collection of financial account information and
the automatic exchange of such information between or among governments for
purposes of improving tax compliance, including but not limited to the Cayman
FATCA Legislation and the CRS.

 

“Tax Account Reporting Rules Compliance”: Compliance with Tax Account Reporting
Rules as necessary to avoid (a) fines, penalties, or other sanctions imposed on
the Issuer or any of its directors, or (b) the withholding or imposition of tax
from or in respect of payments to or for the benefit of the Issuer.

 

“Tax Account Reporting Rules Compliance Costs”: The costs to the Issuer of
achieving Tax Account Reporting Rules Compliance.

 

“Tax Advice”: Written advice from tax counsel of nationally recognized standing
in the United States experienced in transactions of the type being addressed
that (i) is based on knowledge by the person giving the advice of all relevant
facts and circumstances of the Issuer and transaction (which are described in
the advice or in a written description referred to in the advice which may be
provided by the Issuer or Collateral Manager) and (ii) is intended by the person
rendering the advice to be relied upon by the Issuer in determining whether to
take a given action.

 

“Tax Event”: (i)(x) Any Obligor under any Collateral Obligation being required
to deduct or withhold from any payment under such Collateral Obligation to the
Issuer for or on account of any Tax for whatever reason and such Obligor is not
required to pay to the Issuer such additional amount as is necessary to ensure
that the net amount actually received by the Issuer (free and clear of Taxes,
whether assessed against such Obligor or the Issuer (other than withholding tax
imposed on commitment fees or similar fees or fees that by their nature are
commitment fees or similar fees, to the extent that such withholding tax does
not exceed 30% of the amount of such fees)) will equal the full amount that the
Issuer would have received had no such deduction or withholding occurred and (y)
the total amount of such deductions or withholdings on the Assets results in a
payment by, or charge or tax burden to, the Issuer that results or will result
in the withholding of 5% or more of the aggregate Scheduled Distributions for
all Collateral Obligations for any Collection Period, or (ii) any jurisdiction
imposing net income, profits or similar Tax on the Issuer in an aggregate amount
in any Collection Period in excess of U.S.$1,000,000.

 

Notwithstanding anything in this Indenture, the Collateral Manager shall give
the Trustee prompt written notice of the occurrence of a Tax Event upon its
discovery thereof. Until the Trustee receives written notice from the Collateral
Manager or otherwise, the Trustee shall not be deemed to have notice or
knowledge to the contrary.

 



63

 

 

“Tax Jurisdiction”: The Bahamas, Bermuda, the British Virgin Islands, the Cayman
Islands, the Channel Islands, Jersey, Singapore, the U.S. Virgin Islands, Sint
Maarten, Saba, Sint Eustatius, Aruba, Bonaire or Curaçao.

 

“Tax Redemption”: The meaning specified in Section 9.3(a) hereof.

 

“Term SOFR”: The forward-looking term rate for the applicable Index Maturity
based on SOFR that has been selected or recommended by the Relevant Governmental
Body.

 

“Third Party Credit Exposure”: As of any date of determination, the Principal
Balance of each Collateral Obligation that consists of a Participation Interest.

 

“Third Party Credit Exposure Limits”: Limits that shall be satisfied if the
Third Party Credit Exposure with counterparties having the ratings below from
S&P do not exceed the percentage of the Collateral Principal Amount specified
below:

 

S&P’s credit rating of
Selling Institution Aggregate
Percentage
Limit Individual
Percentage
Limit AAA 20% 20% AA+ 10% 10% AA 10% 10% AA- 10% 10% A+ 5% 5% A 5% 5% Below A 0%
0%

 

provided that a Selling Institution having an S&P credit rating of “A” must also
have a short-term S&P rating of “A-1” otherwise its “Aggregate Percentage Limit”
and “Individual Percentage Limit” (each as shown above) shall be 0%.

 

“Trading Plan”: The meaning specified in Section 12.2(c).

 

“Trading Plan Period”: The meaning specified in Section 12.2(c).

 

“Transaction Documents”: This Indenture, the Collateral Management Agreement,
the Administration Agreement, the Loan Sale Agreement, the Fiscal Agency
Agreement, the Collateral Administration Agreement, the Account Control
Agreement, the EU Retention Letter and the Purchase Agreement.

 

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

 



64

 

 

“Trust Officer”: When used with respect to the Trustee, any officer within the
Corporate Trust Office (or any successor group of the Trustee) including any
vice president, assistant vice president or officer of the Trustee customarily
performing functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of such Person’s knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this transaction.

 

“Trustee”: As defined in the first sentence of this Indenture.

 

“UCC”: The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest, as amended from time to time.

 

“UCITS Directive”: Directive 2009/65/EC on Undertakings for Collective
Investment in Transferrable Securities, including any implementing and/or
delegated regulation, technical standards, level 2 measures and/or guidance
related thereto, as may be amended, replaced or supplemented from time to time.

 

“Unadjusted Benchmark Replacement Rate”: The Benchmark Replacement Rate
excluding the Benchmark Replacement Rate Adjustment.

 

“Uncertificated Security”: The meaning specified in Section 8-102(a)(18) of the
UCC.

 

“Underlying Document”: The loan agreement, credit agreement, indenture or other
customary agreement pursuant to which an Asset has been created or issued and
each other agreement that governs the terms of or secures the obligations
represented by such Asset or of which the holders of such Asset are the
beneficiaries.

 

“United States”: The United States of America, its territories and its
possessions.

 

“United States Tax Person”: A “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Unregistered Securities”: The meaning specified in Section 5.17(c).

 

“Unsecured Loan”: A senior unsecured Loan obligation of any Person which is not
(and by its terms is not permitted to become) subordinate in right of payment to
any other debt for borrowed money incurred by the Obligor under such Loan.

 

“U.S. Person”: The meaning specified in Regulation S.

 

“U.S. Risk Retention Rules”: The final rules implementing the credit risk
retention requirements of Section 941 of the Dodd-Frank Act.

 

“Volcker Rule”: Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 



65

 



 

“Weighted Average Coupon”: As of any date, the number, expressed as a
percentage, determined by summing the products obtained by multiplying:

 

  For each Fixed Rate Obligation, the stated interest coupon on such Collateral
Obligation X The principal balance of such Collateral Obligation (excluding the
unfunded portion of any Delayed Drawdown Collateral Obligations or Revolving
Collateral Obligations)

 

and dividing such sum by:

 

the aggregate principal balance of all Fixed Rate Obligations as of such date
(in each case, excluding the unfunded portion of any Delayed Drawdown Collateral
Obligations or Revolving Collateral Obligations that are Fixed Rate
Obligations);

 

provided that if the foregoing amount is less than 7.00%, then all or a portion
of the Weighted Average Coupon Adjustment, if any, as of such date, to the
extent not exceeding such shortfall, shall be added to such result.

 

“Weighted Average Coupon Adjustment”: As of any date of determination, a
fraction (expressed as a percentage), the numerator of which is equal to the
product of (i) the excess, if any, of the Weighted Average Floating Spread for
such date over the S&P Minimum Weighted Average Floating Spread selected by the
Collateral Manager at such time in connection with the S&P CDO Monitor Test, and
(ii) the aggregate principal balance of all Collateral Obligations that are not
Fixed Rate Obligations as of such date, and the denominator of which is the
aggregate principal balance of all Fixed Rate Obligations as of such date (in
each case, excluding the unfunded portion of any Delayed Drawdown Collateral
Obligations or Revolving Collateral Obligations). In computing the Weighted
Average Coupon Adjustment on any date, the Weighted Average Floating Spread for
such date shall be computed as if the Weighted Average Floating Spread
Adjustment was equal to zero.

 

“Weighted Average Floating Spread”: As of any Measurement Date, the number
obtained by dividing: (a) the amount equal to (A) the Aggregate Funded Spread
plus (B) the Aggregate Unfunded Spread by (b) an amount equal to the lesser of
(A) the Aggregate Principal Balance of all Floating Rate Obligations as of such
Measurement Date and (B) either (x) with respect to the S&P CDO Monitor Test,
the Aggregate Principal Balance of Floating Rate Obligations and (y) otherwise,
the Reinvestment Target Par Balance minus the Aggregate Principal Balance of
Fixed Rate Obligations; provided that if the foregoing amount is less than the
S&P Minimum Weighted Average Floating Spread selected by the Collateral Manager
in connection with the S&P CDO Monitor Test, then all or a portion of the
Weighted Average Floating Spread Adjustment, if any, as of such date, to the
extent not exceeding such shortfall, will be added to such result.

 

“Weighted Average Floating Spread Adjustment”: As of any Measurement Date, a
fraction (expressed as a percentage), the numerator of which is equal to the
product of (i) the excess, if any, of the Weighted Average Coupon for such date
over 7.00% and (ii) the Aggregate Principal Balance of all Fixed Rate
Obligations as of such date, and the denominator of which is the Aggregate
Principal Balance of all Collateral Obligations that are not Fixed Rate
Obligations as of such date (in each case, excluding the unfunded portion of any
Delayed Drawdown Collateral Obligations or Revolving Collateral Obligations). In
computing the Weighted Average Floating Spread Adjustment on any date, the
Weighted Average Coupon for such date will be computed as if the Weighted
Average Coupon Adjustment was equal to zero.

 



66

 

 

“Weighted Average Life”: As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:

 

(a)               the Average Life at such time of each such Collateral
Obligation by (b) the Principal Balance of such Collateral Obligation;

 

and dividing such sum by:

 

(b)               the Aggregate Principal Balance at such time of all such
Collateral Obligations.

 

For the purposes of the foregoing, the “Average Life” means, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date of determination to the
respective dates of each successive Scheduled Distribution of principal of such
Collateral Obligation and (b) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Obligation as of such date of
determination.

 

“Weighted Average Life Test”: A test satisfied on any date of determination if
the Weighted Average Life of the Collateral Obligations as of such date is less
than or equal to the value in the column entitled “Weighted Average Life Value”
in the table below corresponding to the immediately preceding Payment Date (or,
prior to the first Payment Date following the Closing Date, the Closing Date):

 

Weighted Average Life Value

 

Closing Date  7.00 Payment Date in April 2020  6.75 Payment Date in July 2020 
6.50 Payment Date in October 2020  6.25 Payment Date in January 2021  6.00
Payment Date in April 2021  5.75 Payment Date in July 2021  5.50 Payment Date in
October 2021  5.25 Payment Date in January 2022  5.00 Payment Date in April
2022  4.75 Payment Date in July 2022  4.50 Payment Date in October 2022  4.25
Payment Date in January 2023  4.00 Payment Date in April 2023  3.75 Payment Date
in July 2023  3.50 Payment Date in October 2023  3.25 Payment Date in January
2024  3.00 Payment Date in April 2024  2.75 Payment Date in July 2024  2.50
Payment Date in October 2024  2.25 Payment Date in January 2025  2.00 Payment
Date in April 2025  1.75 Payment Date in July 2025  1.50 Payment Date in October
2025  1.25 Payment Date in January 2026  1.00 Payment Date in April 2026  0.75
Payment Date in July 2026  0.50 Payment Date in October 2026  0.25 Payment Date
in January 2027 and after  0.00

 



67

 

 

“Weighted Average S&P Rating Factor”: The number (rounded up to the nearest
whole number) determined by:

 

(a)summing the products of (i) the principal balance of each Collateral
Obligation (excluding Defaulted Obligations) multiplied by (ii) the S&P Rating
Factor of such Collateral Obligation set forth in Section 4 of Schedule 4; and

 

(b)dividing such sum by the principal balance of all such Collateral Obligations
(excluding Defaulted Obligations).

 

“Weighted Average S&P Recovery Rate”: As of any date of determination, the
number, expressed as a percentage and determined separately for each Class of
Secured Notes that is rated by S&P, obtained by summing the products obtained by
multiplying the Principal Balance of each Collateral Obligation (other than
Defaulted Obligations) by its corresponding recovery rate as determined in
accordance with Section 1 of Schedule 4 hereto, dividing such sum by the
Aggregate Principal Balance of all Collateral Obligations (other than Defaulted
Obligations), and rounding to the nearest tenth of a percent.

 

“Zero Coupon Bond”: Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding, (b)
provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

 

Section 1.2            Usage of Terms. With respect to all terms in this
Indenture, the singular includes the plural and the plural the singular; words
importing any gender include the other genders; references to “writing” include
printing, typing, lithography and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Indenture; references to Persons include their permitted successors and assigns;
and the term “including” means “including without limitation.”

 

Section 1.3            Assumptions as to Assets. In connection with all
calculations required to be made pursuant to this Indenture with respect to
Scheduled Distributions on any Asset, or any payments on any other assets
included in the Assets, with respect to the sale of and reinvestment in
Collateral Obligations, and with respect to the income that can be earned on
Scheduled Distributions on such Assets and on any other amounts that may be
received for deposit in the Collection Account, the provisions set forth in this
Section 1.3 shall be applied. The provisions of this Section 1.3 shall be
applicable to any determination or calculation that is covered by this
Section 1.3, whether or not reference is specifically made to Section 1.3,
unless some other method of calculation or determination is expressly specified
in the particular provision.

 



68

 

 

(a)          All calculations with respect to Scheduled Distributions on the
Assets shall be made on the basis of information as to the terms of each such
Asset and upon reports of payments, if any, received on such Asset that are
furnished by or on behalf of the issuer of such Asset and, to the extent they
are not manifestly in error, such information or reports may be conclusively
relied upon in making such calculations.

 

(b)          For purposes of calculating the Coverage Tests, except as otherwise
specified in the Coverage Tests, such calculations will not include scheduled
interest and principal payments on Defaulted Obligations unless or until such
payments are actually made.

 

(c)           For each Collection Period and as of any date of determination,
the Scheduled Distribution on any Asset (including Current Pay Obligations but
excluding Defaulted Obligations, which, except as otherwise provided herein,
shall be assumed to have a Scheduled Distribution of zero, except to the extent
any payments have actually been received) shall be the sum of (i) the total
amount of payments and collections to be received during such Collection Period
in respect of such Asset (including the proceeds of the sale of such Asset
received and, in the case of sales which have not yet settled, to be received
during the Collection Period and not reinvested in additional Collateral
Obligations or Eligible Investments or retained in the Collection Account for
subsequent reinvestment pursuant to Section 12.2) that, if paid as scheduled,
will be available in the Collection Account at the end of the Collection Period
and (ii) any such amounts received by the Issuer in prior Collection Periods
that were not disbursed on a previous Payment Date.

 

(d)           Each Scheduled Distribution receivable with respect to a
Collateral Obligation shall be assumed to be received on the applicable Due
Date, and each such Scheduled Distribution shall be assumed to be immediately
deposited in the Collection Account to earn interest at the Assumed Reinvestment
Rate. All such funds shall be assumed to continue to earn interest until the
date on which they are required to be available in the Collection Account for
application, in accordance with the terms hereof, to payments of principal of or
interest on the Securities or other amounts payable pursuant to this Indenture.

 

(e)           References in Section 11.1(a) to calculations made on a “pro forma
basis” shall mean such calculations after giving effect to all payments, in
accordance with the Priority of Payments described herein, that precede (in
priority of payment) or include the clause in which such calculation is made.

 

(f)            For purposes of calculating all Concentration Limitations, in
both the numerator and the denominator of any component of the Concentration
Limitations, Defaulted Obligations will be treated as having a Principal Balance
equal to the Defaulted Obligation Balance.

 

(g)           If a Collateral Obligation included in the Assets would be deemed
a Current Pay Obligation but for the applicable percentage limitation in the
proviso to the definition of “Defaulted Obligation”, then the Current Pay
Obligations with the lowest Market Value (expressed as a percentage of the
Principal Balance of such Current Pay Obligations as of the date of
determination) shall be deemed Defaulted Obligations. Each such Defaulted
Obligation will be treated as a Defaulted Obligation for all purposes until such
time as the Aggregate Principal Balance of Current Pay Obligations would not
exceed, on a pro forma basis including such Defaulted Obligation, the applicable
percentage of the Collateral Principal Amount.

 



69

 

 

(h)           Except where expressly referenced herein for inclusion in such
calculations, Defaulted Obligations will not be included in the calculation of
the Collateral Quality Test.

 

(i)            For purposes of calculating compliance with the Investment
Criteria, upon the direction of the Collateral Manager by notice to the Trustee,
the Fiscal Agent and the Collateral Administrator, any Eligible Investment
representing Principal Proceeds received upon the sale or other disposition of a
Collateral Obligation shall be deemed to have the characteristics of such
Collateral Obligation until reinvested in an additional Collateral Obligation.
Such calculations shall be based upon the principal amount of such Collateral
Obligation, except in the case of Defaulted Obligations and Credit Risk
Obligations, in which case the calculations will be based upon the Principal
Proceeds received on the disposition or sale of such Defaulted Obligation or
Credit Risk Obligation.

 

(j)            For the purposes of calculating compliance with each of the
Concentration Limitations all calculations will be rounded to the nearest 0.1%.
All other calculations, unless otherwise set forth herein or the context
otherwise requires, shall be rounded to the nearest ten-thousandth if expressed
as a percentage, and to the nearest one-hundredth if expressed otherwise.

 

(k)           Except as expressly set forth herein, the “principal balance” and
the “outstanding principal balance” of a Revolving Collateral Obligation or a
Delayed Drawdown Collateral Obligation shall include all unfunded commitments
that have not been irrevocably reduced or withdrawn.

 

(l)            Notwithstanding any other provision of this Indenture to the
contrary, all monetary calculations hereunder shall be in Dollars.

 

(m)          Any reference in this Indenture to an amount of the Trustee’s or
the Collateral Administrator’s fees calculated with respect to a period at a per
annum rate shall be calculated on the basis of a 360-day year and the actual
number of days elapsed during the related Interest Accrual Period and shall be
based on the aggregate face amount of the Assets.

 

(n)           To the extent of any ambiguity in the interpretation of any
definition or term contained herein or to the extent more than one methodology
can be used to make any of the determinations or calculations set forth herein,
the Collateral Administrator shall request direction from the Collateral Manager
as to the interpretation and/or methodology to be used, and the Collateral
Administrator shall follow such direction, and together with the Trustee, shall
be entitled to conclusively rely thereon without any responsibility or liability
therefor.

 

(o)          For purposes of calculating compliance with any tests under this
Indenture, the trade date (and not the settlement date) with respect to any
acquisition or disposition of a Collateral Obligation or Eligible Investment
shall be used to determine whether and when such acquisition or disposition has
occurred.

 



70

 

 

(p)          For all purposes where expressly used herein, the “outstanding
principal balance” and the “principal balance” of any or all of the Collateral
Obligations shall exclude capitalized interest, if any.

 

(q)          For purposes of calculating the sale proceeds of a Collateral
Obligation in sale transactions, sale proceeds will include any Principal
Financed Accrued Interest received in respect of such sale.

 

(r)           For purposes of determining compliance with the EU Risk Retention
Requirements, calculating the EU Retained Interest and determining whether an EU
Retention Deficiency has occurred, the “principal balance” of any Asset shall be
its principal balance in each case without any adjustments for purchase price or
the application of haircuts or other adjustments.

 

ARTICLE II
The Securities

 

Section 2.1            Forms Generally. The Notes and the Trustee’s or
Authenticating Agent’s certificate of authentication thereon (the “Certificate
of Authentication”) shall be in substantially the forms required by this
Article, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Indenture, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may be consistent herewith, determined by the
Responsible Officers of the Applicable Issuer executing such Notes as evidenced
by their execution of such Notes. Any portion of the text of any Note may be set
forth on the reverse thereof, with an appropriate reference thereto on the face
of the Note. The Applicable Issuer may assign one or more CUSIPs or similar
identifying numbers to Notes for administrative convenience or in connection
with Tax Account Reporting Rules Compliance.

 

Section 2.2            Forms of Notes. (a) The forms of the Secured Notes,
including the forms of Certificated Notes, Regulation S Global Notes and Rule
144A Global Notes, shall be as set forth in Exhibit A hereto.

 

(b)            Secured Notes.

 

(i)              The Notes sold to Persons that are not “U.S. Persons” (as
defined in Regulation S) shall each be issued initially in the form of one
permanent global Note per Class in definitive, fully registered form without
interest coupons substantially in the form attached as Exhibit A hereto (each, a
“Regulation S Global Note”), and shall be deposited on behalf of the subscribers
for such Notes represented thereby with the Trustee as custodian for, and
registered in the name of a nominee of, DTC for the respective accounts of
Euroclear and Clearstream, duly executed by the Issuers and authenticated by the
Trustee or the Authenticating Agent as hereinafter provided.

 

(ii)             The Notes sold to Persons that are QIB/QPs shall each be issued
initially in the form of one permanent global Note per Class (unless such
Persons elect to receive a Certificated Note) in definitive, fully registered
form without interest coupons substantially in the form attached as Exhibit A
hereto (each, a “Rule 144A Global Note”) and shall be deposited on behalf of the
subscribers for such Notes represented thereby with the Trustee as custodian
for, and registered in the name of Cede & Co., a nominee of, DTC, duly executed
by the Issuers and authenticated by the Trustee or the Authenticating Agent as
hereinafter provided.

 



71

 

 

(iii)           The Secured Notes sold to persons that are a QIB/QP, may upon
request be issued in the form of one or more definitive, fully registered notes
without coupons substantially in the form attached as Exhibit A hereto (a
“Certificated Note”) which shall be registered in the name of the beneficial
owner or a nominee thereof, duly executed by the Issuers and authenticated by
the Trustee or Authenticating Agent as hereinafter provided.

 

(iv)           The aggregate principal amount of the Regulation S Global Notes
and the Rule 144A Global Notes may from time to time be increased or decreased
by adjustments made on the records of the Trustee or DTC or its nominee, as the
case may be, as hereinafter provided.

 

(c)            Book Entry Provisions. This Section 2.2(c) shall apply only to
Global Notes deposited with or on behalf of DTC.

 

The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, will be applicable to the Global Notes insofar as
interests in such Global Notes are held by the Agent Members of Euroclear or
Clearstream, as the case may be.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Notes held on their behalf by the Trustee, as custodian for DTC, and DTC
may be treated by the Issuers, the Trustee, and any agent of the Issuers or the
Trustee as the absolute owner of such Note for all payment purposes whatsoever,
and for all other purposes except as provided in Section 14.2(e).
Notwithstanding the foregoing, nothing herein shall prevent the Issuers, the
Trustee, or any agent of the Issuers or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by DTC or impair,
as between DTC and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Holder of any Note.

 

Section 2.3            Authorized Amount; Stated Maturity; Denominations. The
aggregate principal amount of Securities that may be authenticated and delivered
under this Indenture and the Memorandum and Articles is limited to
U.S.$396,600,000 (except for Securities authenticated and delivered upon
registration of transfer of, or in exchange for, or in lieu of, other Securities
pursuant to Section 2.4, Section 2.6, Section 2.7 or Section 8.5 of this
Indenture and the Memorandum and Articles).

 



72

 

 

Such Securities shall be divided into the Classes, having the designations,
original principal amounts and other characteristics as follows:

 

Class Designation A-1L Notes A-1F Notes A-2 Notes B-L Notes B-F Notes Preferred
Shares(1) Applicable Issuer Issuers Issuers Issuers Issuers Issuers Issuer
Initial Principal Amount(2) U.S.$157,000,000 U.S.$40,000,000 U.S.$20,000,000
U.S.$40,000,000 U.S.$3,000,000 U.S.$136,600,000 Stated Maturity The Payment Date
in January 2031 The Payment Date in January 2031 The Payment Date in January
2031 The Payment Date in January 2031 The Payment Date in January 2031 N/A
Interest Rate:             Fixed Rate Notes No Yes No No Yes N/A Floating Rate
Notes Yes No Yes Yes No N/A Index(3) Reference Rate N/A Reference Rate Reference
Rate N/A N/A Index Maturity(4) 3 month N/A 3 month 3 month N/A N/A Spread(5)
1.75% N/A 2.20% 2.75% N/A N/A Fixed Rate of Interest(5) N/A 3.44% N/A N/A 4.46%
N/A Initial Rating(s):             S&P “AAA(sf)” “AAA(sf)” “AAA(sf)” “AA(sf)”
“AA(sf)” N/A Priority Class(es) None None A1-L, A1-F A1-L, A1-F, A-2 A1-L, A1-F,
A-2 A1-L, A1-F, A-2, B-L, B-F Pari Passu Class(es) A1-F A1-L None B-F B-L None
Junior Class(es) A-2, B-L, B-F, Preferred Shares A-2, B-L, B-F, Preferred Shares
B-L, B-F, Preferred Shares Preferred Shares Preferred Shares None Interest
deferrable No No No No No N/A Form Book-Entry Book-Entry Book-Entry Book-Entry
Book-Entry Physical

 

1.The Preferred Shares are not being issued hereunder.

2.Aggregate issue price in the case of the Preferred Shares

3.The Reference Rate may be changed to an Alternate Reference Rate as described
in the definition thereof.

4.The Reference Rate shall be calculated in accordance with the definition
thereof and shall initially be benchmarked from three-month LIBOR (subject to a
floor of zero), except that LIBOR for the first Interest Accrual Period shall be
an interpolation between 3-month LIBOR and 6-month LIBOR.

5.The spread over the Reference Rate (or, in the case of any Fixed Rate Note,
the stated rated of interest) with respect to the Re-Pricing Eligible Notes may
be reduced in connection with a Re-Pricing of such Class of Re-Pricing Eligible
Notes, subject to the conditions set forth in Section 9.7.

 



73

 

 

The Secured Notes shall be issued in minimum denominations of U.S.$250,000 and
integral multiples of U.S.$1.00 in excess thereof (the “Minimum Denominations”).

 

Section 2.4            Additional Securities. (a) At any time during the
Reinvestment Period (or, in the case of an issuance solely of additional
Preferred Shares or Junior Mezzanine Notes, at any time), the Issuer or the
Issuers, as applicable, may (x) with the consent of a Majority of the
Controlling Class (such consent not to be unreasonably withheld or delayed),
issue and sell additional Securities of each existing Class of Securities (on a
pro rata basis with respect to each Class of Secured Notes and at least a pro
rata amount of Preferred Shares) or (y) issue and sell additional Preferred
Shares (subject to and in accordance with the Memorandum and Articles) or notes
of any one or more new classes of notes that are fully subordinated to the
existing Secured Notes (or to the most junior class of securities of the Issuer
issued pursuant to this Indenture, if any class of securities issued pursuant to
this Indenture other than the Securities is then Outstanding) (such additional
notes, “Junior Mezzanine Notes”); provided that (i) the Collateral Manager, the
Retention Holder and a Majority of the Preferred Shares consent to such issuance
(provided that the consent of a Majority of the Preferred Shares shall not be
required in circumstances where an issuance of additional Preferred Shares is
required to prevent or cure an EU Retention Deficiency), (ii) in the case of an
issuance of Additional Securities of existing Classes, the terms of the
Securities issued must be identical to the respective terms of previously issued
Securities of the applicable Class (except that the interest due on Additional
Notes will accrue from the issue date of such Additional Notes and the spread or
fixed rate of interest (after giving effect to any original issue discount) of
such Additional Notes may be lower (or higher) than those of the initial Secured
Notes of that Class; provided that (x) if such Class is a Class of Floating Rate
Notes, such Additional Notes must also be Floating Rate Notes and have a
floating rate based on the same benchmark rate as the corresponding existing
Class of such Floating Rate Notes and (y) if such Class is a Class of Fixed Rate
Notes, such Additional Notes must also be Fixed Rate Notes), (iii)  notice has
been provided to S&P; provided that satisfaction of the S&P Rating Condition
will be required if any Additional Notes are issued with an interest rate that
is higher than those of the current debt of that Class, (iv) the proceeds of any
Additional Securities (net of fees and expenses incurred in connection with such
issuance) shall be treated as Principal Proceeds and used to purchase additional
Collateral Obligations or as otherwise permitted hereunder; provided that the
Collateral Manager may elect to treat the portion of the proceeds from the
issuance of additional Preferred Shares or Junior Mezzanine Notes that exceeds
the Preferred Shares’ proportional share of the Additional Securities issued at
such time as Interest Proceeds, (v) the Overcollateralization Ratio with respect
to each Class of Secured Notes shall not be reduced after giving effect to such
issuance unless after giving effect to such issuance the Overcollateralization
Ratio is at least equal to the Overcollateralization Ratio as of the Effective
Date, (vi) Tax Advice shall be delivered to the Trustee, in form and substance
satisfactory to the Collateral Manager and the Trustee, to the effect that (A)
any additional Class A Notes and Class B Notes will be treated as indebtedness
for U.S. federal income tax purposes and (B) the additional issuance will not
result in the Issuer being treated as an association or a publicly traded
partnership, in either case, taxable as a corporation for U.S. federal income
tax purposes or becoming subject to U.S. federal income tax with respect to its
net income (including any tax imposed under Section 1446 of the Code), other
than by operation of Subchapter C of Chapter 63 of the Code, (vii) any such
additional issuance will be issued in a manner that will allow the Issuer to
accurately provide the information described in Treasury Regulations section
1.1275-3(b)(1)(i), (viii) any additional Preferred Shares or Potential Equity
Notes are issued only to holders or beneficial owners that are United States Tax
Persons and agree to provide the Issuer, the Collateral Manager and the Trustee
with a correct, complete and properly executed IRS Form W-9 (or applicable
successor form), (ix) any Additional Notes that are not fungible for U.S.
federal income tax purposes with the Outstanding Secured Notes of the same Class
will be identified with separate CUSIP numbers, (x) none of the Issuer, the
Collateral Manager, the Retention Holder or any “sponsor” of the Issuer under
the U.S. Risk Retention Rules shall fail to be in compliance with the U.S. Risk
Retention Rules or the EU Risk Retention Requirements as a result of such
additional issuance unless such Person has consented to such additional issuance
and (xi) an Officer’s certificate of the Issuer shall be delivered to the
Trustee stating that the conditions of this Section 2.4(a) have been satisfied.

 



74

 

 

(b)               Interest on the Additional Securities shall be payable
commencing on the first Payment Date following the issue date of such Additional
Securities (if issued prior to the applicable Record Date). The Additional Notes
of an existing Class shall rank pari passu in all respects with the initial
Notes of that Class.

 

(c)               Any Additional Securities of any Class issued pursuant to this
Section 2.4 shall, to the extent reasonably practicable, be offered first to
Holders of that Class in such amounts as are necessary to preserve (on an
approximate basis) their pro rata holdings of Securities of such Class; provided
that the Collateral Manager and the Retention Holder and their respective
affiliates shall have priority over such existing holders to the extent that the
Collateral Manager or the Retention Holder determines in its sole discretion
that the purchase of such Additional Securities is required to satisfy the U.S.
Risk Retention Rules or to prevent or cure an EU Retention Deficiency.

 

Section 2.5            Execution, Authentication, Delivery and Dating. (a) The
Notes shall be executed on behalf of the Applicable Issuer by one of its
Authorized Officers. The signature of such Authorized Officer on the Notes may
be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at the
time of execution Authorized Officers of the Applicable Issuer shall bind the
Applicable Issuer, notwithstanding the fact that such individuals or any of them
have ceased to hold such offices prior to the authentication and delivery of
such Notes or did not hold such offices at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Applicable Issuer may deliver Notes executed by the Applicable
Issuer to the Trustee or the Authenticating Agent for authentication and the
Trustee or the Authenticating Agent, upon Issuer Order, shall authenticate and
deliver such Notes as provided herein and not otherwise.

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated after the Closing Date for any other purpose
under this Indenture shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.

 



75

 

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
authorized signatories, and such Certificate of Authentication upon any Note
shall be conclusive evidence, and the only evidence, that such Note has been
duly authenticated and delivered hereunder.

 

Section 2.6            Registration, Registration of Transfer and Exchange. (a)
The Issuer shall cause the Notes to be registered and shall cause to be kept a
register (the “Register”) at the office of the Trustee in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Notes and the registration of transfers of Notes. The Trustee is
hereby initially appointed registrar (the “Registrar”) for the purpose of
registering Notes and transfers of such Notes with respect to the Register
maintained in the United States as herein provided. Upon any resignation or
removal of the Registrar, the Issuer shall promptly appoint a successor or, in
the absence of such appointment, assume the duties of Registrar.

 

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes. Upon written request at any time the
Registrar shall provide to the Issuer, the Collateral Manager or the Initial
Purchaser a current list of Holders as reflected in the Register.

 

Subject to this Section 2.6, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer (and solely with respect to the Co-Issued Notes, the
Co-Issuer) shall execute, and the Trustee shall authenticate, or cause the
Authenticating Agent to authenticate, and deliver, in the name of the designated
transferee or transferees, one or more new Notes of any authorized denomination
and of a like aggregate principal or face amount. At any time, upon request of
the Issuer, the Collateral Manager or the Initial Purchaser, the Trustee shall
provide such requesting Person a list of Holders of the Notes.

 

In addition, when permitted under this Indenture, the Issuers, the Trustee and
the Collateral Manager shall be entitled to rely upon any certificate of
ownership provided to the Trustee by a beneficial owner of a Note (including a
Beneficial Ownership Certificate or a certificate in the form of Exhibit C)
and/or other forms of reasonable evidence of such ownership as to the names and
addresses of such beneficial owner and the Classes, principal amounts and CUSIP
numbers of Notes beneficially owned thereby. At any time, upon request of the
Applicable Issuer, the Collateral Manager or the Initial Purchaser, the Trustee
shall provide such requesting Person a copy of each Beneficial Ownership
Certificate that the Trustee has received.

 



76

 

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Applicable Issuer shall execute, and the
Trustee shall authenticate, or cause the Authenticating Agent to authenticate,
and deliver, the Notes that the Holder making the exchange is entitled to
receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Applicable Issuer, evidencing the
same debt (to the extent they evidence debt), and entitled to the same benefits
under this Indenture as the Notes surrendered upon such registration of transfer
or exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
a form reasonably satisfactory to the Registrar, duly executed by the Holder
thereof or such Holder’s attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any transfer, tax or other governmental charge payable in connection
therewith. The Trustee shall be permitted to request such evidence reasonably
satisfactory to it documenting the identity and/or signatures of the transferor
and transferee.

 

(b)           No Note may be sold or transferred (including, without limitation,
by pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act, is exempt from the registration
requirements under applicable state securities laws and will not cause the
Applicable Issuer to become subject to the requirement that it register as an
investment company under the 1940 Act.

 

(c)           Each purchaser, beneficial owner and subsequent transferee of a
Note (or interest therein) will be deemed (and may be required) to represent and
agree to the requirements of Section 2.13.

 

(d)          Notwithstanding anything contained herein to the contrary, the
Trustee shall not be responsible for ascertaining whether any transfer complies
with, or for otherwise monitoring or determining compliance with, the
registration provisions of or any exemptions from the Securities Act, applicable
state securities laws or the applicable laws of any other jurisdiction, ERISA,
the Code, the 1940 Act, or the terms hereof; provided that if a certificate is
specifically required by the terms of this Section 2.6 to be provided to the
Trustee by a prospective transferor or transferee, the Trustee shall be under a
duty to receive and examine the same to determine whether or not the certificate
substantially conforms on its face to the applicable requirements of this
Indenture and shall promptly notify the party delivering the same and the Issuer
if such certificate does not comply with such terms.

 



77

 

 

(e)           Each Holder will provide the Issuer or its agents with such
information and documentation that may be required for the Issuer to achieve AML
Compliance and shall update or replace such information or documentation, as may
be necessary (the “Holder AML Obligations”).

 

(f)            Transfers of Global Notes shall only be made in accordance with
Section 2.2(b) and this Section 2.6(f).

 

(i)              Rule 144A Global Note to Regulation S Global Note. If a holder
of a beneficial interest in a Rule 144A Global Note deposited with DTC wishes at
any time to exchange its interest in such Rule 144A Global Note for an interest
in the corresponding Regulation S Global Note, or to transfer its interest in
such Rule 144A Global Note to a Person who wishes to take delivery thereof in
the form of an interest in the corresponding Regulation S Global Note, such
holder (provided that such holder or, in the case of a transfer, the transferee
is not a U.S. Person) may, subject to the immediately succeeding sentence and
the rules and procedures of DTC, exchange or transfer, or cause the exchange or
transfer of, such interest for an equivalent beneficial interest in the
corresponding Regulation S Global Note. Upon receipt by the Registrar of
(A) instructions given in accordance with DTC’s procedures from an Agent Member
directing the Registrar to credit or cause to be credited a beneficial interest
in the corresponding Regulation S Global Note, but not less than the Minimum
Denomination applicable to such holder’s Notes, in an amount equal to the
beneficial interest in the Rule 144A Global Note to be exchanged or transferred,
(B) a written order given in accordance with DTC’s procedures containing
information regarding the participant account of DTC and the Euroclear or
Clearstream account to be credited with such increase, (C) a certificate in the
form of Exhibit B-1 attached hereto given by the holder of such beneficial
interest stating that the exchange or transfer of such interest has been made in
compliance with the transfer restrictions applicable to the Global Notes,
including that the holder or the transferee, as applicable, is not a U.S.
Person, and (D) a written certification in the form of Exhibit B-3 attached
hereto given by the transferee in respect of such beneficial interest stating,
among other things, that such transferee is not a U.S. Person, then the
Registrar shall approve the instructions at DTC to reduce the principal amount
of the Rule 144A Global Note and to increase the principal amount of the
Regulation S Global Note by the aggregate principal amount of the beneficial
interest in the Rule 144A Global Note to be exchanged or transferred, and to
credit or cause to be credited to the securities account of the Agent Member
specified in such instructions a beneficial interest in the corresponding
Regulation S Global Note equal to the reduction in the principal amount of the
Rule 144A Global Note.

 



78

 

 

(ii)             Regulation S Global Note to Rule 144A Global Note. If a holder
of a beneficial interest in a Regulation S Global Note deposited with DTC wishes
at any time to exchange its interest in such Regulation S Global Note for an
interest in the corresponding Rule 144A Global Note or to transfer its interest
in such Regulation S Global Note to a Person who wishes to take delivery thereof
in the form of an interest in the corresponding Rule 144A Global Note, such
holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Rule 144A Global Note. Upon receipt by
the Registrar of (A) instructions from Euroclear, Clearstream and/or DTC, as the
case may be, directing the Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Note in an amount equal to the
beneficial interest in such Regulation S Global Note, but not less than the
Minimum Denomination applicable to such holder’s Notes to be exchanged or
transferred, such instructions to contain information regarding the participant
account with DTC to be credited with such increase, (B) a certificate in the
form of Exhibit B-2 attached hereto given by the holder of such beneficial
interest and stating, among other things, that, in the case of a transfer, the
Person transferring such interest in such Regulation S Global Note reasonably
believes that the Person acquiring such interest in a Rule 144A Global Note is a
QIB/QP, is obtaining such beneficial interest in a transaction meeting the
requirements of Rule 144A and in accordance with any applicable securities laws
of any state of the United States or any other jurisdiction and (C) a written
certification in the form of Exhibit B-3 attached hereto given by the transferee
in respect of such beneficial interest stating, among other things, that such
transferee is a QIB/QP, then the Registrar will approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Registrar shall instruct DTC, concurrently
with such reduction, to credit or cause to be credited to the securities account
of the Agent Member specified in such instructions a beneficial interest in the
corresponding Rule 144A Global Note equal to the reduction in the principal
amount of the Regulation S Global Note.

 

(iii)            Global Note to Certificated Note. Subject to Section 2.11(a),
if a holder of a beneficial interest in a Global Note deposited with DTC wishes
at any time to transfer its interest in such Global Note to a Person who wishes
to take delivery thereof in the form of a corresponding Certificated Note, such
holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, transfer,
or cause the transfer of, such interest for a Certificated Note. Upon receipt by
the Registrar of (A) a certificate substantially in the form of Exhibit B-2
attached hereto executed by the transferee and (B) appropriate instructions from
DTC, if required, the Registrar will approve the instructions at DTC to reduce,
or cause to be reduced, the Global Note by the aggregate principal amount of the
beneficial interest in the Global Note to be transferred and record the transfer
in the Register in accordance with Section 2.6(a) and upon execution by the
Applicable Issuer, authentication by the Trustee or the Authenticating Agent and
delivery by the Trustee of one or more corresponding Certificated Notes,
registered in the names specified in the instructions described in clause
(B) above, in principal amounts designated by the transferee (the aggregate of
such principal amounts being equal to the aggregate principal amount of the
interest in such Global Note transferred by the transferor), and in authorized
denominations.

 



79

 

 

(g)           Transfers of Certificated Notes shall only be made in accordance
with Section 2.2(b) and this Section 2.6(g).

 

(i)              Certificated Notes to Global Notes. If a holder of a
Certificated Note wishes at any time to exchange its interest in such
Certificated Note for a beneficial interest in a corresponding Global Note or to
transfer such Certificated Note to a Person who wishes to take delivery thereof
in the form of a beneficial interest in a corresponding Global Note, such holder
may, subject to the immediately succeeding sentence and the rules and procedures
of Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer,
or cause the exchange or transfer of, such Certificated Note for a beneficial
interest in a corresponding Global Note. Upon receipt by the Registrar of (A) a
Holder’s Certificated Note properly endorsed for assignment to the transferee,
(B) a certificate substantially in the form of Exhibit B-1 or Exhibit B-2 (as
applicable) attached hereto executed by the transferor and a certificate
substantially in the form of Exhibit B-3 (as applicable) attached hereto
executed by the transferee, (C) instructions given in accordance with Euroclear,
Clearstream or DTC’s procedures, as the case may be, from an Agent Member to
instruct DTC to cause to be credited a beneficial interest in the applicable
Global Notes in an amount equal to the Certificated Notes to be transferred or
exchanged, and (D) a written order given in accordance with DTC’s procedures
containing information regarding the Agent Member’s account at DTC and/or
Euroclear or Clearstream to be credited with such increase, the Registrar shall
cancel such Certificated Note in accordance with Section 2.10, record the
transfer in the Register in accordance with Section 2.6(a) and approve the
instructions at DTC, concurrently with such cancellation, to credit or cause to
be credited to the securities account of the Agent Member specified in such
instructions a beneficial interest in the corresponding Global Note equal to the
principal amount of the Certificated Note transferred or exchanged.

 

(ii)            Certificated Notes to Certificated Notes. If a holder of a
Certificated Note wishes at any time to exchange such Certificated Note for one
or more Certificated Notes or to transfer such Certificated Note to a Person who
wishes to take delivery thereof in the form of a Certificated Note, such holder
may exchange or transfer, or cause the exchange or transfer of, such
Certificated Note. Upon receipt by the Registrar of (A) a Holder’s Certificated
Note properly endorsed for assignment to the transferee, and (B) a certificate
substantially in the form of Exhibit B-3 attached hereto executed by the
transferee, the Registrar shall cancel such Certificated Note in accordance with
Section 2.10, record the transfer in the Register in accordance with
Section 2.6(a) and upon execution by the Applicable Issuer, authentication by
the Trustee or the Authenticating Agent and delivery by the Trustee, deliver one
or more Certificated Notes bearing the same designation as the Certificated Note
endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Note surrendered by the transferor), and in
authorized denominations.

 

(h)            If Notes are issued upon the transfer, exchange or replacement of
Notes bearing the applicable legends set forth in Exhibit A hereto, and if a
request is made to remove such applicable legend on such Notes, the applicable
legend shall not be removed unless there is delivered to the Trustee and the
Applicable Issuer such satisfactory evidence, which may include an Opinion of
Counsel acceptable to them, as may be reasonably required by the Applicable
Issuer (and which shall by its terms permit reliance by the Trustee), to the
effect that neither such applicable legend nor the restrictions on transfer set
forth therein are required to ensure that transfers thereof comply with the
provisions of the Securities Act, the 1940 Act, ERISA or the Code. Upon
provision of such satisfactory evidence, the Trustee or its Authenticating
Agent, at the written direction of the Applicable Issuer shall, after due
execution by the Applicable Issuer authenticate and deliver Notes that do not
bear such applicable legend.

 



80

 

 

(i)              Each Person who (x) becomes a holder of a Certificated Note at
any time will be required to represent and agree in a representation letter or
(y) becomes a beneficial owner of Notes represented by an interest in a Global
Note will be deemed to have represented and agreed, as follows:

 

(i)          In connection with the purchase of such Notes: (A) none of the
Issuer, the Co-Issuer, the Collateral Manager, the Initial Purchaser, the
Trustee, the Collateral Administrator or any of their respective Affiliates is
acting as a fiduciary or financial or investment adviser for such beneficial
owner; (B) such beneficial owner has read and understands the Offering Circular
(including, without limitation, the descriptions therein of the structure of the
transaction in which the Notes are being issued and the risks to purchasers of
the Notes) and is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or
oral) of the Issuer, the Co-Issuer, the Collateral Manager, the Trustee, the
Collateral Administrator, the Initial Purchaser or any of their respective
Affiliates other than any statements in the final Offering Circular for such
Notes; (C) such beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial and accounting advisors to the extent it
has deemed necessary and has made its own investment decisions (including
decisions regarding the suitability of any transaction pursuant to this
Indenture) based upon its own judgment and upon any advice from such advisors as
it has deemed necessary and not upon any view expressed by the Issuer, the
Co-Issuer, the Collateral Manager, the Trustee, the Collateral Administrator,
the Initial Purchaser or any of their respective Affiliates; (D) such beneficial
owner is either (1) in the case of a beneficial owner of an interest in a Rule
144A Global Note, both (a) a QIB that is not a broker-dealer which owns and
invests on a discretionary basis less than U.S.$25,000,000 in securities of
issuers that are not affiliated persons of the dealer and is not a plan referred
to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A under the Securities
Act or a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A under the
Securities Act that holds the assets of such a plan, if investment decisions
with respect to the plan are made by beneficiaries of the plan and (b) a
Qualified Purchaser for purposes of Section 3(c)(7) of the 1940 Act or an entity
(other than a trust) owned exclusively by Qualified Purchasers or (2) in the
case of a beneficial owner of an interest in a Regulation S Global Note, a
Person that is not a U.S. Person and is acquiring the Notes in reliance on the
exemption from registration provided by Regulation S; (E) such beneficial owner
is acquiring its interest in such Notes for its own account and not with a view
to the resale, distribution or other disposition thereof in violation of the
Securities Act; (F) unless it is a Person that is not a U.S. Person acquiring
the Notes in reliance on the exemption from registration provided by Regulation
S thereunder, such beneficial owner was not formed for the purpose of investing
in such Notes (unless each beneficial owner of the beneficial owner is a
Qualified Purchaser); (G) such beneficial owner understands that the Issuer may
receive a list of participants holding interests in the Notes from one or more
book-entry depositories, (H) such beneficial owner will hold and transfer at
least the Minimum Denomination of such Notes; (I) such beneficial owner is a
sophisticated investor and is purchasing the Notes with a full understanding of
all of the terms, conditions and risks thereof, and is capable of and willing to
assume those risks; (J) such beneficial owner will provide notice of the
relevant transfer restrictions to subsequent transferees; (K) if it is not a
United States Tax Person, it is not acquiring any Note as part of a plan to
reduce, avoid or evade U.S. federal income tax; (L) the investment by it is
within its powers and authority, is permissible under applicable laws governing
such purchase, has been duly authorized by it and complies with applicable
securities laws and other laws; (M) it consents and agrees that agency
cross-transactions with the Issuer are authorized by the Issuer and that any
subsequent authorizations by the Issuer or revocation of such authorization may
be effected through the board of directors of the Issuer and (N) it acknowledges
the conflicts of interest inherent in the transactions described in the Offering
Circular and herein and waives any claim with respect to any liability arising
from the existence thereof.

 



81

 

 

(ii)         (A) If such Person is, or is acting on behalf of, a Benefit Plan
Investor, its acquisition, holding and disposition of such Notes does not and
will not constitute or result in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, and (B) if it is a
governmental, church, non-U.S. or other plan which is subject to any Other Plan
Law, its acquisition, holding and disposition of such Notes will not constitute
or result in a non-exempt violation of any such Other Plan Law.

 

(iii)        Such beneficial owner represents that either (x) its principal
place of business is not located within any Federal Reserve District of the FRB
or (y) it has satisfied and will satisfy any applicable registration or other
requirements of the FRB, including, without limitation, Regulation U, in
connection with its acquisition of the Securities.

 

(iv)        Such beneficial owner understands that such Notes are being offered
only in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, such Notes have not been and will not
be registered under the Securities Act, and, if in the future such beneficial
owner decides to offer, resell, pledge or otherwise transfer such Notes, such
Notes may be offered, resold, pledged or otherwise transferred only in
accordance with the provisions of this Indenture and the legend on such Notes.
Such beneficial owner acknowledges that no representation has been made as to
the availability of any exemption under the Securities Act or any state
securities laws for resale of such Notes. Such beneficial owner understands that
none of the Issuer, the Co-Issuer or the pool of Assets has been registered
under the 1940 Act, and that they are exempt from registration as such by virtue
of Section 3(c)(7) of the 1940 Act.

 

(v)         Such beneficial owner is aware that, except as otherwise provided
herein, any Notes being sold to it in reliance on Regulation S will be
represented by one or more Regulation S Global Notes and that in each case
beneficial interests therein may be held only through DTC for the respective
accounts of Euroclear or Clearstream.

 

(vi)        Such beneficial owner will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Section 2.6, including the Exhibits referenced
herein.

 

(vii)       Such beneficial owner understands that the Issuer has the right to
compel any beneficial owner of any Re-Priced Class that does not consent to a
Re-Pricing with respect to its Notes pursuant to the terms hereof to sell its
interest in the Notes, or may sell such interest in the Notes on behalf of such
beneficial owner in accordance with the terms hereof.

 



82

 

 

(viii)      (1)(A) The express terms of this Indenture govern the rights of the
Holders to direct the commencement of a Proceeding against any Person, (B) this
Indenture contains limitations on the rights of the Holders to direct the
commencement of any such Proceeding, and (C) each Holder shall comply with such
express terms if it seeks to direct the commencement of any such Proceeding; (2)
there are no implied rights under this Indenture to direct the commencement of
any such Proceeding; and (3) notwithstanding any provision of this Indenture,
the Secured Notes, the Preferred Shares, the Collateral Management Agreement,
the Collateral Administration Agreement or any other agreement, the Issuer shall
be under no duty or obligation of any kind to the holders of the Notes, or any
of them, to institute any legal or other proceedings of any kind, against any
person or entity, including, without limitation, the Trustee, the Collateral
Manager, the Collateral Administrator or the Calculation Agent.

 

(ix)        Such beneficial owner agrees that the Issuer, or the Re-Pricing
Intermediary on behalf of the Issuer, may enter into binding commitments to sell
and transfer all Notes of a Re-Priced Class held by non-consenting holders
pursuant to this Indenture, and if such beneficial owner is a non-consenting
holder, it agrees to sell and transfer its Notes in accordance with the
provisions of this Indenture and hereby irrevocably appoints the Issuer, or the
Re-Pricing Intermediary on behalf of the Issuer, as its true and lawful agent
and attorney-in-fact (with full power of substitution) in its name, place and
stead and at its expense, in connection with such sale and transfer, and agrees
to cooperate with the Issuer, the Re-Pricing Intermediary on behalf of the
Issuer, or the Trustee to effect such sale and transfers.

 

(x)          Such beneficial owner is not a member of the public in the Cayman
Islands.

 

(xi)         Such beneficial owner agrees to be subject to the Bankruptcy
Subordination Agreement.

 

(xii)        Such beneficial owner understands and agrees that such Notes are
from time to time and at any time limited recourse obligations of the Issuer
(and, in the case of Co-Issued Notes, the Co-Issuer), payable solely from
proceeds of the Assets available at such time in accordance with the Priority of
Payments, and following realization of the Assets and application of the
proceeds thereof in accordance with this Indenture, all obligations of and any
claims against the Issuer (and, in the case of Co-Issued Notes, the Co-Issuer)
thereunder or in connection therewith after such realization will be
extinguished and will not thereafter revive.

 

(xiii)       Such beneficial owner acknowledges receipt of the Issuer’s privacy
notice (which can be accessed at
https://www.walkersglobal.com/external/SPVDPNotice.pdf and provides information
on the Issuer’s use of personal data in accordance with the Cayman Islands Data
Protection Law, 2017 and, in respect of any EU data subjects, the EU General
Data Protection Regulation) and, if applicable, agrees to promptly provide the
privacy notice (or any updated version thereof as may be provided from time to
time) to each individual (such as any individual directors, shareholders,
beneficial owners, authorised signatories, trustees or others) whose personal
data it provides to the Issuer or any of its affiliates or delegates including,
but not limited to the Administrator.

 



83

 

 

(j)              Each Person who becomes an owner of a Certificated Note will be
required to make the representations and agreements set forth in Exhibit B-3.

 

(k)             Any purported transfer of a Note not in accordance with this
Section 2.6 shall be null and void and shall not be given effect for any purpose
whatsoever.

 

(l)              To the extent required by the Issuer, as determined by the
Issuer or the Collateral Manager on behalf of the Issuer, the Issuer may, upon
written notice to the Trustee, impose additional transfer restrictions on the
Securities to comply with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 or
the Code and other similar laws or regulations, including, without limitation,
requiring each transferee of a Security to make representations to the Issuer in
connection with such compliance.

 

(m)            The Registrar, the Trustee and the Issuers shall be entitled to
conclusively rely on the information set forth on the face of any purchaser,
transferor and transferee certificate delivered pursuant to this Section 2.6 and
shall be able to presume conclusively the continuing accuracy thereof, in each
case without further inquiry or investigation. Notwithstanding anything in this
Indenture to the contrary, the Trustee shall not be required to obtain any
certificate specifically required by the terms of this Section 2.6 if the
Trustee is not notified of or in a position to know of any transfer requiring
such a certificate to be presented by the proposed transferor or transferee.

 

(n)            For the avoidance of doubt, notwithstanding anything in this
Indenture to the contrary, the Initial Purchaser may hold a position in a
Regulation S Global Note prior to the distribution of the applicable Notes
represented by such position.

 

Section 2.7            Mutilated, Defaced, Destroyed, Lost or Stolen Note. If
(a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Applicable Issuer, the Trustee and the relevant
Transfer Agent evidence to their reasonable satisfaction of the destruction,
loss or theft of any Note, and (b) there is delivered to the Applicable Issuer,
the Trustee and such Transfer Agent such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of notice
to the Applicable Issuer, the Trustee or such Transfer Agent that such Note has
been acquired by a protected purchaser, the Applicable Issuer shall execute and,
upon Issuer Order, the Trustee shall authenticate, or cause the Authenticating
Agent to authenticate, and deliver to the Holder, in lieu of any such mutilated,
defaced, destroyed, lost or stolen Note, a new Note, of like tenor (including
the same date of issuance) and equal principal or face amount, registered in the
same manner, dated the date of its authentication, bearing interest from the
date to which interest has been paid on the mutilated, defaced, destroyed, lost
or stolen Note and bearing a number not contemporaneously outstanding.

 

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Applicable Issuer, the Transfer Agent and the Trustee shall be entitled to
recover such new Note from the Person to whom it was delivered or any Person
taking therefrom, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Applicable Issuer, the Trustee and the Transfer Agent in
connection therewith.

 



84

 

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Applicable Issuer in its discretion may, instead of issuing
a new Note pay such Note without requiring surrender thereof except that any
mutilated or defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.7, the Applicable Issuer
may require the payment by the Holder thereof of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee) connected
therewith.

 

Every new Note issued pursuant to this Section 2.7 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Applicable Issuer and such new Note shall be
entitled, subject to the second paragraph of this Section 2.7, to all the
benefits of this Indenture equally and proportionately with any and all other
Notes of the same Class duly issued hereunder.

 

The provisions of this Section 2.7 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.8            Payment of Principal and Interest and Other Amounts;
Principal and Interest Rights Preserved. (a) The Secured Notes of each Class
shall accrue interest during each Interest Accrual Period at the applicable
Interest Rate and such interest will be payable in arrears on each Payment Date
on the Aggregate Outstanding Amount thereof as of the first day of the related
Interest Accrual Period (after giving effect to payments of principal thereof on
such date), except as otherwise set forth below; provided that any interest
bearing Additional Securities issued after the Closing Date in accordance with
the terms of this Indenture will accrue interest during the Interest Accrual
Period in which such Additional Securities are issued from and including the
applicable date of issuance of such Additional Securities to but excluding the
last day of such Interest Accrual Period at the applicable Interest Rate for
such Additional Securities; provided further that, with respect to any Interest
Accrual Period during which a Re-Pricing has occurred, the applicable Interest
Rate of any Re-Priced Class shall reflect the applicable Re-Pricing Rate from,
and including, the applicable Re-Pricing Date. Payment of interest and
distributions on each Class of Securities will be subordinated to the payment of
interest on each related Priority Class as provided in Section 11.1. To the
extent lawful and enforceable, interest on any interest that is not paid when
due on any Secured Notes shall accrue at the Interest Rate for such Class until
paid as provided herein.

 

(b)              The principal of each Secured Note of each Class matures at par
and is due and payable on the date of the Stated Maturity for such Class, unless
such principal has been previously repaid or unless the unpaid principal of such
Secured Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise. Notwithstanding the foregoing,
the payment of principal of each Class of Secured Notes may only occur in
accordance with the Priority of Payments. Payments of principal on any Class of
Secured Notes which are not paid, in accordance with the Priority of Payments,
on any Payment Date (other than the Payment Date which is the Stated Maturity of
such Class of Secured Notes or any Redemption Date), because of insufficient
funds therefor shall not be considered “due and payable” for purposes of
Section 5.1(a) until the Payment Date on which such principal may be paid in
accordance with the Priority of Payments or all Priority Classes with respect to
such Class have been paid in full.

 



85

 

 

(c)              Principal payments on the Secured Notes will be made in
accordance with the Priority of Payments and Article IX.

 

(d)              The Paying Agent shall require the previous delivery of
properly completed and signed applicable tax certifications (generally, in the
case of U.S. federal income tax, an IRS Form W-9 (or applicable successor form)
in the case of a United States Tax Person or, in the case of Notes that are not
Potential Equity Notes, the applicable IRS Form W-8 (or applicable successor
form) (together with all appropriate attachments) in the case of a Person that
is not a United States Tax Person or other certification acceptable to it to
enable the Issuers, the Trustee and any Paying Agent to determine their duties
and liabilities with respect to any taxes or other charges that they may be
required to pay, deduct or withhold from payments in respect of such Security or
the Holder or beneficial owner of such Security under any present or future law
or regulation of the United States, any other jurisdiction or any political
subdivision thereof or taxing authority therein or to comply with any reporting
or other requirements under any such law or regulation and the delivery of any
information required under FATCA to determine if the Issuers are subject to
withholding or payments by the Issuers are subject to withholding. The Issuers
shall not be obligated to pay any additional amounts to the Holders or
beneficial owners of the Securities as a result of deduction or withholding for
or on account of any present or future taxes, duties, assessments or
governmental charges with respect to the Securities. Nothing herein shall be
construed to obligate the Paying Agent to determine the duties or liabilities of
the Issuers or any other paying agent with respect to any tax certification or
withholding requirements, or any tax certification or withholding requirements
of any jurisdiction, political subdivision or taxing authority outside the
United States. Should any Holder fail for any reason to obtain and provide the
Issuers and the Trustee with accurate or complete information or documentation
described in the paragraph above or to the extent necessary or helpful (in the
sole determination of the Issuers or the Trustee or their agents, as applicable)
to achieve Tax Account Reporting Rules Compliance, or to update or correct such
information or documentation, the Issuers shall have the right to withhold on
passthru payments, principal and any other amounts payable in respect of the
Securities.

 

(e)              Payments in respect of interest on and principal of any Secured
Notes shall be made by the Trustee in Dollars to DTC or its designee with
respect to a Global Note and to the Holder or its nominee with respect to a
Certificated Note, by wire transfer, as directed by such Person, in immediately
available funds to a Dollar account maintained by DTC or its nominee with
respect to a Global Note, to the Holder or its nominee with respect to a
Certificated Note; provided that in the case of a Certificated Note (1) the
Holder thereof shall have provided written wiring instructions to the Trustee on
or before the related Record Date and (2) if appropriate instructions for any
such wire transfer are not received by the related Record Date, then such
payment shall be made by check drawn on a U.S. bank mailed to the address of the
Holder specified in the Register. Payments in respect to the Preferred Shares
shall be made by the Trustee to the Fiscal Agent, on behalf of the Issuer, for
payments to Shareholders. Upon final payment due on the Maturity of a Note, the
Holder thereof shall present and surrender such Note at the Corporate Trust
Office of the Trustee or at the office of any Paying Agent on or prior to such
Maturity; provided that if the Trustee and the Issuers shall have been furnished
such security or indemnity as may be required by them to save each of them
harmless and an undertaking thereafter to surrender such certificate, then, in
the absence of notice to the Issuers or the Trustee that the applicable Note has
been acquired by a protected purchaser, such final payment shall be made without
presentation or surrender. None of the Issuers, the Trustee, the Collateral
Manager, nor any Paying Agent will have any responsibility or liability for any
aspects of the records (or for maintaining, supervising or reviewing such
records) maintained by DTC, Euroclear, Clearstream or any of the Agent Members
or any of their nominees relating to or for payments made thereby on account of
beneficial interests in a Global Note. In the case where any final payment of
principal and interest is to be made on any Secured Note (other than on the
Stated Maturity thereof), the Trustee, in the name and at the expense of the
Issuers shall prior to the date on which such payment is to be made, mail (by
first class mail, postage prepaid) to the Persons entitled thereto at their
addresses appearing on the Register, a notice which shall specify the date on
which such payment will be made, the amount of such payment per U.S.$1,000
original principal amount of such Notes and the place where such Notes may be
presented and surrendered for such payment.

 



86

 

 

(f)              Payments of principal to Holders of the Secured Notes of each
Class shall be made in the proportion that the Aggregate Outstanding Amount of
the Secured Notes of such Class registered in the name of each such Holder on
the applicable Record Date bears to the Aggregate Outstanding Amount of all
Secured Notes of such Class on such Record Date.

 

(g)             Interest accrued with respect to the Floating Rate Notes shall
be calculated on the basis of the actual number of days elapsed in the
applicable Interest Accrual Period divided by 360. Interest on the Fixed Rate
Notes will be calculated on the basis of a 360-day year divided into twelve (12)
30-day months.

 

(h)             All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date or Redemption Date shall be binding upon all future Holders of such
Note and of any Notes issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.

 

(i)               Notwithstanding any other provision of this Indenture, the
obligations of the Issuers under the Co-Issued Notes and the Issuer under the
Securities and this Indenture from time to time and at any time are limited
recourse obligations of the Issuers or the Issuer (as applicable) payable solely
from the Assets available at such time and following realization of the Assets,
and application of the proceeds thereof in accordance with this Indenture, all
obligations of and any claims against the Issuers hereunder or in connection
herewith after such realization shall be extinguished and shall not thereafter
revive. No recourse shall be had against any officer, director, manager,
partner, member, employee, shareholder, authorized Person or incorporator of the
Issuer, the Co-Issuer, the Collateral Manager or their respective Affiliates,
successors or assigns for any amounts payable under the Notes or this Indenture.
It is understood that the foregoing provisions of this paragraph (i) shall not
(i) prevent recourse to the Assets for the sums due or to become due under any
security, instrument or agreement which is part of the Assets or (ii) constitute
a waiver, release or discharge of any indebtedness or obligation evidenced by
the Securities or secured by this Indenture until such Assets have been
realized. It is further understood that the foregoing provisions of this
paragraph (i) shall not limit the right of any Person to name the Issuer or the
Co-Issuer as a party defendant in any Proceeding or in the exercise of any other
remedy under the Notes or this Indenture, so long as no judgment in the nature
of a deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity.

 



87

 

 

(j)              Subject to the foregoing provisions of this Section 2.8, each
Note delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights to unpaid
interest and principal (or other applicable amount) that were carried by such
other Note.

 

Section 2.9            Persons Deemed Owners. The Applicable Issuer, the
Trustee, and any agent of the Applicable Issuer or the Trustee shall treat as
the owner of each Security the Person in whose name such Security is registered
on the Register or Share Register, as applicable, on the applicable Record Date
for the purpose of receiving payments of principal and interest on such Security
and on, other than as otherwise expressly provided in this Indenture, any other
date for all other purposes whatsoever (whether or not such Security is
overdue), and neither the Applicable Issuer or the Trustee, or any agent of the
Applicable Issuer or the Trustee shall be affected by notice to the contrary.

 

Section 2.10          Cancellation. All Secured Notes surrendered for payment,
registration of transfer, exchange or redemption, or deemed lost or stolen,
shall be promptly canceled by the Trustee and may not be reissued or resold. No
Notes may be surrendered (including any surrender in connection with any
abandonment thereof) except for payment as provided herein, or for registration
of transfer or exchange in accordance with an Optional Redemption, a Tax
Redemption, Clean-Up Call Redemption, Special Redemption or a Mandatory
Redemption (and, in the case of a Special Redemption or a Mandatory Redemption,
only to the extent that such Special Redemption or Mandatory Redemption results
in the payment in full of the applicable Class of Secured Notes) or for
replacement in connection with any Note deemed lost or stolen. Any Notes
surrendered for cancellation as permitted by this Section 2.10 shall, if
surrendered to any Person other than the Trustee, be delivered to the Trustee.
No Notes shall be authenticated in lieu of or in exchange for any Notes canceled
as provided in this Section 2.10, except as expressly permitted by this
Indenture. All canceled Notes held by the Trustee shall be destroyed or held by
the Trustee in accordance with its standard retention policy unless the Issuer
shall direct by an Issuer Order received prior to destruction that they be
returned to it. The Issuers are not permitted to repurchase any Securities;
provided that such prohibition will not be deemed to limit the Issuer’s rights
or obligations relating to any redemption of the Notes permitted or required
pursuant to this Indenture.

 

Section 2.11         DTC Ceases to be Depository. (a) A Global Note deposited
with DTC pursuant to Section 2.2 shall be transferred in the form of a
corresponding Certificated Note to the beneficial owners thereof only if
(A) such transfer complies with Section 2.6 of this Indenture and (B) either
(x)(i) DTC notifies the Applicable Issuer that it is unwilling or unable to
continue as depository for such Global Note, or (ii) DTC ceases to be a Clearing
Agency registered under the Exchange Act and, in each case, a successor
depository is not appointed by the Issuer within 90 days after receiving notice
of such event or (y) an Event of Default has occurred and is continuing and such
transfer is requested by any beneficial owner of an interest in such Global
Note.

 



88

 

 

(b)            Any Global Note that is transferable in the form of a
corresponding Certificated Note to the beneficial owner thereof pursuant to this
Section 2.11 shall be surrendered by DTC to the Trustee’s Corporate Trust Office
to be so transferred, in whole or from time to time in part, without charge, and
the Applicable Issuer shall execute and the Trustee shall authenticate, or cause
the Authenticating Agent to authenticate, and deliver, upon such transfer of
each portion of such Global Note, an equal aggregate principal amount of
definitive physical certificates (pursuant to the instructions of DTC) in
authorized denominations. Any Certificated Note delivered in exchange for an
interest in a Global Note shall, except as otherwise provided by Section 2.6,
bear the legends set forth in Exhibit A and shall be subject to the transfer
restrictions referred to in such legends.

 

(c)             Subject to the provisions of paragraph (b) of this Section 2.11,
the Holder of a Global Note may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which such Holder is entitled to take under
this Indenture or the Notes.

 

(d)             In the event of the occurrence of any of the events specified in
sub-Section (a) of this Section 2.11, the Applicable Issuer will promptly make
available to the Trustee a reasonable supply of Certificated Notes.

 

If Certificated Notes are not so issued by the Applicable Issuer to such
beneficial owners of interests in Global Notes as required by sub-Section (a) of
this Section 2.11, the Applicable Issuers expressly acknowledge that the
beneficial owners shall be entitled to pursue any remedy that the Holders of a
Global Note would be entitled to pursue in accordance with Article V of this
Indenture (but only to the extent of such beneficial owner’s interest in the
Global Note) as if corresponding Certificated Notes had been issued; provided
that the Trustee shall be entitled to rely upon any certificate of ownership
provided by such beneficial owners (including a certificate in the form of
Exhibit C) and/or other forms of reasonable evidence of such ownership.

 

Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from the DTC, as depository, and may conclusively rely
on, and shall be fully protected in relying on, such direction as to the names
of the beneficial owners in whose names such Certificated Notes shall be
registered or as to delivery instructions for such Certificated Notes.

 

Section 2.12          Non-Permitted Holders. (a) Notwithstanding anything to the
contrary elsewhere herein, any transfer of a beneficial interest in any Note to
a U.S. Person that is not a QIB/QP shall be null and void and any such purported
transfer of which the Issuer or the Trustee shall have notice may be disregarded
by the Issuer and the Trustee for all purposes. In addition, the acquisition of
Notes by a Non-Permitted Holder under Section 2.12(b) shall be null and void ab
initio.

 



89

 

 

(b)             If any U.S. Person that is not a QIB/QP shall become the Holder
or beneficial owner of an interest in any Note (other than a Regulation S Global
Note) or any U.S. Person shall become the Holder of a Regulation S Global Note
(any such Person a “Non-Permitted Holder”), the acquisition of Notes by such
Holder shall be null and void ab initio. The Issuer (or the Collateral Manager
on behalf of the Issuer) shall, promptly after discovery that such Person is a
Non-Permitted Holder by the Issuer or the Trustee or upon notice to the Issuer
from the Trustee (if a trust officer of the Trustee obtains actual knowledge, in
which case, the Trustee agrees to notify the Issuer of such discovery), send
notice to such Non-Permitted Holder demanding that such Non-Permitted Holder
transfer its interest in the Notes held by such Non-Permitted Holder to a Person
that is not a Non-Permitted Holder within 30 days after the date of such notice.
If such Non-Permitted Holder fails to so transfer such Notes, the Issuer or the
Collateral Manager acting for the Issuer shall have the right, without further
notice to the Non-Permitted Holder, to sell such Notes or interest in such Notes
to a purchaser selected by the Issuer that is not a Non-Permitted Holder on such
terms as the Issuer may choose. The Issuer, or the Collateral Manager acting on
behalf of the Issuer, may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Notes, and sell such Notes to the highest such bidder;
provided that the Collateral Manager, its Affiliates and accounts, funds,
clients or portfolios established and controlled by the Collateral Manager shall
be entitled to bid in any such sale. However, the Issuer or the Collateral
Manager may select a purchaser by any other means determined by it in its sole
discretion. The Holder of each Note, the Non-Permitted Holder and each other
Person in the chain of title from the Holder to the Non-Permitted Holder, by its
acceptance of an interest in the Notes, agrees to cooperate with the Issuer, the
Collateral Manager and the Trustee to effect such transfers. The proceeds of
such sale, net of any commissions, expenses and taxes due in connection with
such sale shall be remitted to the Non-Permitted Holder. The terms and
conditions of any such sale shall be determined in the sole discretion of the
Issuer, and none of the Issuer, the Trustee or the Collateral Manager shall be
liable to any Person having an interest in the Notes sold as a result of any
such sale or the exercise of such discretion.

 

(c)              If any Person shall become the beneficial owner of an interest
in any Note who has made or is deemed to have made a prohibited transaction,
Benefit Plan Investor or Other Plan Law representation required by
Section 2.6 that is subsequently shown to be false or misleading or whose
beneficial ownership otherwise causes a violation of the 25% Limitation (any
such Person a “Non-Permitted ERISA Holder”), the Issuer (or the Collateral
Manager on behalf of the Issuer) shall, promptly after discovery that such
Person is a Non-Permitted ERISA Holder by the Issuer or upon notice to the
Issuer from the Trustee (if a Trust Officer of the Trustee has actual knowledge
and who agrees to notify the Issuer upon obtaining actual knowledge), send
notice to such Non-Permitted ERISA Holder demanding that such Non-Permitted
ERISA Holder transfer all or any portion of the Notes held by such Person to a
Person that is not a Non-Permitted ERISA Holder within 10 days after the date of
such notice. If such Non-Permitted ERISA Holder fails to so transfer such Notes,
the Issuer shall have the right, without further notice to the Non-Permitted
ERISA Holder, to sell such Notes or interest in such Notes to a purchaser
selected by the Issuer that is not a Non-Permitted ERISA Holder on such terms as
the Issuer may choose. The Issuer may select the purchaser by soliciting one or
more bids from one or more brokers or other market professionals that regularly
deal in securities similar to the Notes, and selling such Notes to the highest
such bidder. The holder of each Note, the Non-Permitted ERISA Holder and each
other Person in the chain of title from the Holder to the Non-Permitted ERISA
Holder, by its acceptance of an interest in the Notes, agrees to cooperate with
the Issuer and the Trustee to effect such transfers. The proceeds of such sale,
net of any commissions, expenses and taxes due in connection with such sale
shall be remitted to the Non-Permitted ERISA Holder. The terms and conditions of
any sale under this sub-Section shall be determined in the sole discretion of
the Issuer, and none of the Issuers the Trustee or the Collateral Manager shall
be liable to any Person having an interest in the Notes sold as a result of any
such sale or the exercise of such discretion.

 



90

 

 

(d)             If a Person fails to provide the Issuer or its agents with
Holder Tax Obligations, or such Person’s ownership of any Notes would otherwise
prevent the Issuer from achieving Tax Account Reporting Rules Compliance, the
Issuer or its agents are authorized to withhold amounts otherwise distributable
to the investor, to compel such Person to sell its Notes, and, if such Person
does not sell its Notes within 10 Business Days after notice from the Issuer (or
its agents), to sell such Person ‘s Notes on behalf of such Person.

 

(e)             If (i) a Holder of a Note fails for any reason to comply with
the Holder AML Obligations or such information or documentation is not accurate
or complete or (ii) the Issuer otherwise reasonably determines that such
Holder’s acquisition, holding or transfer of an interest in any Note would cause
the Issuer to be unable to achieve AML Compliance, the Issuer (or any
intermediary on the Issuer’s behalf) shall have the right to (x) compel the
relevant Holder to sell its interest in such Note or (y) sell such interest on
such Holder’s behalf. The Issuer shall not compel sales for failure to provide
such other information or documentation as may be required under the Cayman AML
Regulations unless the Issuer reasonably determines the Holder’s acquisition,
holding or transfer of an interest in such Note would result in a materially
adverse effect on the Issuer.

 

Section 2.13        Treatment and Tax Certification. (a) Each Holder and each
beneficial owner of Secured Notes, by acceptance of such Notes or an interest in
such Notes shall be deemed to have agreed, to treat, and shall treat, the
Secured Notes as debt for all U.S. federal and to the extent permitted by law,
state and local income and franchise tax purposes, to the extent such Secured
Notes are treated as outstanding for such purposes, unless otherwise required by
any relevant taxing authority.

 

(b)               Each Holder and beneficial owner of Secured Notes other than
Potential Equity Notes, by acceptance of such Notes or an interest in such
Notes, shall be deemed to represent, warrant and covenant that, if it is not a
United States Tax Person, it is not, and will not be, a member of an “expanded
group” (within the meaning of the regulations issued under Section 385 of the
Code) that includes a domestic corporation (as determined for U.S. federal
income tax purposes) if (i) such domestic corporation, directly or indirectly
(through one or more entities that are treated for U.S. federal income tax
purposes as partnerships, disregarded entities, or grantor trusts), owns
Potential Equity Notes or Preferred Shares and (ii) (A) the Issuer is a
“controlled partnership” (within the meaning of the regulations issued under
Section 385 of the Code) with respect to such expanded group or (B) the Issuer
is an entity disregarded as separate from either such domestic corporation or an
entity that is treated as a “controlled partnership” (within the meaning of the
regulations issued under Section 385 of the Code) with respect to such expanded
group; provided that such beneficial owner may acquire Secured Notes in
violation of this restriction if it provides the Issuer with an opinion of
nationally recognized tax counsel experienced in such matters, in form and
substance satisfactory to the Collateral Manager, to the effect that the
acquisition or transfer of Secured Notes will not cause such Secured Notes to be
treated as equity under the regulations issued under Section 385 of the Code.

 



91

 

 

(c)               Each Holder and beneficial owner of Secured Notes agrees (i)
except as prohibited by applicable law, to obtain and provide the Issuer and the
Trustee (including their agents and representatives), as applicable, with
information or documentation, and to update or correct such information or
documentation, as may be necessary or helpful (in the sole determination of the
Issuer, the Trustee or their agents or representatives, as applicable) to enable
the Issuer to achieve Tax Account Reporting Rules Compliance (the obligations
undertaken pursuant to this clause (i), the “Holder Tax Obligations”), (ii) that
the Issuer and/or the Trustee or their agents or representatives may (A) provide
such information and documentation and any other information concerning its
investment in such Notes to the Cayman Islands Tax Information Authority, the
IRS and any other relevant tax authority and (B) take such other steps as they
deem necessary or helpful to achieve Tax Account Reporting Rules Compliance,
including withholding on “passthru payments” (as defined in the Code), and (iii)
that if it fails for any reason to comply with the Holder Tax Obligations, or
the Issuer otherwise reasonably determines that such beneficial owner’s direct
or indirect acquisition, holding or transfer of an interest in such Notes would
cause the Issuer to be unable to achieve Tax Account Reporting Rules Compliance,
the Issuer shall have the right, in addition to withholding on passthru payments
made to the applicable Holder of Notes or any agent or intermediary through
which its Notes are held, to (x) compel it to sell its interest in such Notes,
(y) after 10 Business Days’ notice from the Issuer (or its agents) sell such
interest on its behalf and/or (z) assign to such Notes a separate CUSIP or
CUSIPs. Moreover, each such beneficial owner will agree, or be deemed to agree,
to indemnify the Issuer, the Trustee and the other beneficial owners of Notes
for all damages, costs and expenses that result from the failure of such Person
to comply with its Holder Tax Obligations. This indemnification will continue
even after the Person ceases to have an ownership interest in the Notes.

 

(d)               Each Holder of Secured Notes that are not Potential Equity
Notes (or any interest therein) that is not a United States Tax Person will
make, or by acquiring such Notes will be deemed to make, a representation to the
effect that either (i) it is not a bank (or an entity affiliated with a bank)
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business (within the meaning of Section 881(c)(3)(A) of
the Code), a 10% shareholder of the issuer of such Notes (as determined for U.S.
federal income tax purposes) within the meaning of Section 871(h)(3) of the
Code, or a controlled foreign corporation within the meaning of Section 957(a)
of the Code that is related to the issuer of such Notes (as determined for U.S.
federal income tax purposes) within the meaning of Section 881(c)(3) of the
Code, (ii) it has provided an IRS Form W-8BEN or W-8BEN-E (or successor form)
representing that it is a person that is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States, or (iii) it has provided an IRS Form W-8ECI (or successor form)
representing that all payments received or to be received by it on such Notes
are effectively connected with the conduct of a trade or business in the United
States.

 

(e)              In the case of the Potential Equity Notes:

 

(i)                It is a United States Tax Person and a properly completed and
signed IRS Form W-9 (or applicable successor form) is attached hereto. It agrees
and acknowledges that the failure to provide such form may result in withholding
from payments in respect of its Potential Equity Notes, including U.S. federal
withholding or backup withholding, and that any purported transfers made in
violation of the foregoing requirements shall be void ab initio.

 



92

 

 

(ii)               Unless 100% of the Potential Equity Notes and the Preferred
Shares are being acquired by it and continue to be so held, it must either (i)
not be treated as a partnership, grantor trust or S corporation for United
States federal income tax purposes (a “Flowthrough Entity”), or (ii) be a
Flowthrough Entity (provided that none of the direct or indirect beneficial
owners of any interest in such Person has, or will have, 40% or more of the
value of their interest in such Person attributable to the aggregate interest of
such Person in the Potential Equity Notes and the Preferred Shares) (each person
that is described in, and makes the representation in either clause (i) or (ii),
a “Direct Tax Owner” with respect to the Potential Equity Notes or the Preferred
Shares); unless written advice of Cleary Gottlieb Steen & Hamilton LLP or an
opinion of other tax counsel of nationally recognized standing in the United
States experienced in such matters is delivered to the Issuer and the Trustee,
in form and substance satisfactory to the Collateral Manager, to the effect that
such status will not cause the Issuer to be treated as a publicly traded
partnership taxable as a corporation.

 

(iii)               It agrees that no transfer, sale, assignment, participation,
pledge or other disposition (a “Transfer”) of an interest in the Potential
Equity Notes (or any derivative interest therein) shall be effective, and no
such Transfer shall be recognized, if (i) such Transfer results in there being
more than 98 Direct Tax Owners in the aggregate of the Preferred Shares and
Potential Equity Notes or such Transfer would otherwise cause the Issuer to be
treated as a publicly traded partnership as defined in Section 7704(b) of the
Code or (ii) such Notes are Transferred on or through (A) an established
securities market or (B) a secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704(b) of the Code (and the Treasury
Regulations thereunder), unless written advice of Cleary Gottlieb Steen &
Hamilton LLP or an opinion of other tax counsel of nationally recognized
standing in the United States experienced in such matters is delivered to the
Trustee, in form and substance satisfactory to the Collateral Manager, to the
effect that such acquisition, ownership or Transfer will not cause the Issuer to
be treated as a publicly traded partnership taxable as a corporation.

 

(iv)              It agrees to provide (A) any transferee of its Potential
Equity Notes a certification that it is a United States Tax Person (such as a
properly completed and signed IRS Form W-9 (or applicable successor form)) in
accordance with Section 1446(f)(2) of the Code and any applicable Treasury
Regulations thereunder such that the transferee will not be obligated to
withhold under Section 1446(f)(1) of the Code, and (B) such forms,
documentation, proof of payment or other certifications as reasonably required
by the Issuer or the Trustee to determine that such transferee has complied with
Section 1446(f) of the Code (ignoring for this purpose Section 1446(f)(4) of the
Code), and any similar provision of state, local or non-U.S. law. It agrees that
the Issuer or the Trustee may provide such information and any other information
concerning its investment in such Potential Equity Notes to the IRS.

 



93

 

 

(f)              Each Holder and beneficial owner of Secured Notes, by
acceptance of such Notes or an interest in such Notes, shall be deemed to
understand and acknowledge that failure to provide the Applicable Issuer, the
Trustee or any Paying Agent with the properly completed and signed applicable
tax certifications (generally, in the case of U.S. federal income tax, an IRS
Form W-9 (or applicable successor form) in the case of a United States Tax
Person or, in the case of Notes that are not Potential Equity Notes, the
applicable IRS Form W-8 (or applicable successor form) (together with all
appropriate attachments) in the case of a Person that is not a United States Tax
Person) may result in withholding from payments in respect of such Note,
including U.S. federal withholding or back-up withholding.

 

(g)              Each Holder and beneficial owner of Secured Notes, by
acceptance of such Notes or an interest in such Notes, shall be deemed to agree
to provide the Issuer and the Trustee any U.S. federal income tax form,
certification or other information or documentation that is required or is
otherwise necessary (in the sole determination of the Issuers, the Trustee, or
other agent of the Issuers, as applicable) (i) to enable the Issuers, the
Trustee, or other agent of the Issuers to determine their duties and liabilities
with respect to any taxes they may be required to withhold pursuant to the Code
in respect of such Notes or the Holder of such Notes or beneficial interest
therein, (ii) to enable the Issuer to qualify for a reduced rate of withholding
in any jurisdiction from or through which either Issuer receives payments on its
assets or (iii) to enable the Issuers, the Trustee, or other agent of the
Issuers to satisfy reporting and other obligations under the Code and Treasury
regulations, including any cost basis reporting obligations. Each holder and
beneficial owner of a Note, by acceptance of such Note or an interest in such
Note, shall be deemed to agree that the Issuers may provide such information and
any other information concerning its investment in the Notes to the IRS. In
addition, it understands and acknowledges that the Issuer has the right under
this Indenture to withhold from any beneficial owner of an interest in a Note
that fails to establish an exemption from U.S. federal withholding tax under
Sections 1471 through 1474 of the Code.

 

ARTICLE III
Conditions Precedent

 

Section 3.1            Conditions to Issuance of Securities on Closing Date. (a)
The Notes to be issued on the Closing Date may be executed by the Issuers and
delivered to the Trustee for authentication and thereupon the same shall be
authenticated by the Trustee or the Authenticating Agent and delivered by the
Trustee upon Issuer Order and upon receipt by the Trustee of the following:

 

(i)         Officers’ Certificate of the Issuers Regarding Corporate Matters. An
Officer’s certificate of the Issuers (A) evidencing the authorization by
Resolution of the execution and delivery of the Transaction Documents to which
it is a party and related transaction documents and the execution,
authentication and delivery of the Notes, (B) specifying the Stated Maturity,
principal amount and Interest Rate of each Class of Notes to be authenticated
and delivered, and (C) certifying that (1) the attached copy of the Resolutions
are a true and complete copy thereof, (2) such Resolutions have not been
rescinded and are in full force and effect on and as of the Closing Date and
(3) the Officers authorized to execute and deliver such documents hold the
offices and have the signatures indicated thereon.

 



94

 

 

(ii)          Governmental Approvals. From each of the Issuers either (A) a
certificate of the Issuer or Co-Issuer, as applicable, or other official
document evidencing the due authorization, approval or consent of any
governmental body or bodies, at the time having jurisdiction in the premises,
together with an Opinion of Counsel of the Issuer or Co-Issuer, as applicable,
that no other authorization, approval or consent of any governmental body is
required for the performance by the Issuer or Co-Issuer, as applicable, of its
obligations under the Transaction Documents or (B) an Opinion of Counsel of the
Issuer or the Co-Issuer, as applicable, that no such authorization, approval or
consent of any governmental body is required for the performance by the Issuer
or Co-Issuer, as applicable, of its obligations under the Transaction Documents
except as has been given.

 

(iii)         Opinions. Opinions of (A) Milbank LLP, U.S. counsel to the Issuers
and the Initial Purchaser, (B) Walkers, Cayman Islands counsel to the Issuer,
(C) Nixon Peabody LLP, counsel to the Trustee and Collateral Administrator and
(D) Cleary Gottlieb Steen & Hamilton LLP, U.S. counsel to the Collateral
Manager, the Retention Holder and ORCC Financing Subsidiary, each dated the
Closing Date.

 

(iv)         Officers’ Certificate of the Issuers Regarding Indenture. An
Officer’s certificate of each of the Issuers stating that, to the best of the
signing Officer’s knowledge, the Issuer or Co-Issuer, as applicable, is not in
default under this Indenture and that the issuance of the Notes applied for by
it will not result in a default or a breach of any of the terms, conditions or
provisions of, or constitute a default under, its Organizational Documents, any
indenture or other agreement or instrument to which it is a party or by which it
is bound, or any order of any court or administrative agency entered in any
Proceeding to which it is a party or by which it may be bound or to which it may
be subject; that all conditions precedent provided herein relating to the
authentication and delivery of the Notes have been complied with; and that all
expenses due or accrued with respect to the offering of such Notes or relating
to actions taken on or in connection with the Closing Date have been paid or
reserves therefor have been made. The Officer’s certificates of each of the
Issuers shall also state that, to the best of the signing Officer’s knowledge,
all of the Issuer’s or Co-Issuer’s, as applicable, representations and
warranties contained herein are true and correct as of the Closing Date.

 

(v)         Certificate of ORCC. An Officer’s certificate of ORCC, dated as of
the Closing Date, certifying that ORRC will not take any action that would
result in the Issuer being treated as a corporation or a “publicly traded
partnership” taxable as a corporation for U.S. federal income tax purposes.

 

(vi)        Certificate of the Collateral Manager. An Officer’s certificate of
the Collateral Manager, dated as of the Closing Date, to the effect that
immediately before the Delivery of the Collateral Obligations on the Closing
Date:

 

(A)             the information with respect to each Collateral Obligation in
the Schedule of Collateral Obligations is true and correct and such schedule is
complete with respect to each such Collateral Obligation;

 

(B)             each Collateral Obligation in the Schedule of Collateral
Obligations satisfies the requirements of the definition of “Collateral
Obligation”; and

 



95

 

 

(C)             the Aggregate Principal Balance of the Collateral Obligations
which the Issuer has purchased or entered into binding commitments to purchase
on or prior to the Closing Date is at least U.S.$400,000,000.

 

(vii)       Grant of Collateral Obligations. Contemporaneously with the issuance
and sale of the Securities on the Closing Date, the Grant pursuant to the
Granting Clauses of this Indenture of all of the Issuer’s right, title and
interest in and to the Collateral Obligations pledged to the Trustee for
inclusion in the Assets on the Closing Date shall be effective, and Delivery of
such Collateral Obligations (including each promissory note and all other
Underlying Documents related thereto to the extent received by the Issuer) as
contemplated by Section 3.3 shall have been effected.

 

(viii)      Certificate of the Issuer Regarding Assets. An Officer’s certificate
of the Issuer, dated as of the Closing Date, to the effect that:

 

(A)             in the case of each Collateral Obligation pledged to the Trustee
for inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(VI)(y) below) on the Closing Date;

 

(I)                the Issuer is the owner of such Collateral Obligation free
and clear of any liens, claims or encumbrances of any nature whatsoever except
for (i) those which are being released on the Closing Date; (ii) those Granted
pursuant to this Indenture and (iii) any other Permitted Liens;

 

(II)              the Issuer has acquired its ownership in such Collateral
Obligation in good faith without notice of any adverse claim, except as
described in clause (I) above;

 

(III)              the Issuer has not assigned, pledged or otherwise encumbered
any interest in such Collateral Obligation (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture and the Account Control Agreement;

 

(IV)              the Issuer has full right to Grant a security interest in and
assign and pledge such Collateral Obligation to the Trustee;

 

(V)                based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(a)(vi), the information set forth with respect to such
Collateral Obligation in the Schedule of Collateral Obligations is true and
correct;

 

(VI)               (x) based on the certificate of the Collateral Manager
delivered pursuant to Section 3.1(a)(vi), each Collateral Obligation included in
the Assets satisfies the requirements of the definition of “Collateral
Obligation” and (y) the requirements of Section 3.1(a)(vii) have been satisfied;

 



96

 

 

(VII)             upon the Grant by the Issuer, the Trustee has a first priority
perfected security interest in the Collateral Obligations and other Assets,
except as permitted by this Indenture; and

 

(B)              based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(a)(vi), the Aggregate Principal Balance of the
Collateral Obligations which the Issuer has purchased or entered into binding
commitments to purchase on or prior to the Closing Date is at least
U.S.$400,000,000.

 

(ix)          Rating Letters. An Officer’s certificate of the Issuer to the
effect that attached thereto is a true and correct copy of a letter signed by
the Rating Agency, and confirming that each Class of Secured Notes has been
assigned the applicable Initial Rating and that such ratings are in effect on
the Closing Date.

 

(x)           Accounts. Evidence of the establishment of each of the Accounts.

 

(xi)         Issuer Order for Deposit of Funds into Accounts. The Issuer hereby
authorizes the deposit of the amounts set forth in the Issuer Order delivered on
the Closing Date into each of the Ramp-Up Account for use pursuant to
Section 10.3(c), the Expense Reserve Account as Interest Proceeds for use
pursuant to Section 10.3(d) and the Interest Reserve Account for use pursuant to
Section 10.3(e).

 

(xii)        Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (xii) shall imply or impose a duty
on the part of the Trustee to require any other documents.

 

Section 3.2            Conditions to Issuance of Additional Securities. (a)
Additional Notes to be issued on an Additional Securities Closing Date pursuant
to Section 2.4 may be executed by the Applicable Issuer and delivered to the
Trustee for authentication and thereupon the same shall be authenticated and
delivered to the Applicable Issuer by the Trustee upon Issuer Order, upon
compliance with clauses (vi) and (vii) of Section 3.1 (with all references
therein to the Closing Date being deemed to be the applicable Additional
Securities Closing Date and the Aggregate Principal Balance being deemed to be
the Aggregate Principal Balance as of the applicable Additional Securities
Closing Date) and upon receipt by the Trustee of the following:

 

(i)                    Officers’ Certificate of the Issuers Regarding Corporate
Matters. An Officer’s certificate of each of the Issuers (1) evidencing the
authorization by Resolution of each of the Issuers of the execution and delivery
of a supplemental indenture and the execution, authentication and delivery of
the Additional Securities applied for by it and, if applicable, specifying the
Stated Maturity, the principal amount and Interest Rate of each Class of such
Additional Securities to be authenticated and delivered, and (2) certifying that
(a) the attached copy of such Resolutions are a true and complete copy thereof,
(b) such Resolutions have not been rescinded and are in full force and effect on
and as of the Additional Securities Closing Date and (c) the Officers authorized
to execute and deliver such documents hold the offices and have the signatures
indicated thereon.

 



97

 

 

(ii)                     Governmental Approvals. From each of the Issuers either
(A) a certificate of the Issuer or Co-Issuer, as applicable, or other official
document evidencing the due authorization, approval or consent of any
governmental body or bodies, at the time having jurisdiction in the premises,
together with an Opinion of Counsel to the effect that no other authorization,
approval or consent of any governmental body is required for the valid issuance
of such Additional Securities, or (B) an Opinion of Counsel to the effect that
no such authorization, approval or consent of any governmental body is required
for the valid issuance of such Additional Securities except as have been given;
provided that the opinions delivered pursuant to Section 3.2(iii) may satisfy
the requirement.

 

(iii)                    Counsel Opinion. Opinion of Milbank LLP, special
counsel to the Issuers or other counsel acceptable to the Trustee, dated the
Additional Securities Closing Date, in form and substance satisfactory to the
Issuer and the Trustee.

 

(iv)                    Officers’ Certificate of the Issuers Regarding
Indenture. An Officer’s certificate of each of the Issuers stating that the
Issuer or Co-Issuer, as applicable, is not in default under this Indenture and
that the issuance of the Additional Securities applied for by it shall not
result in a default or a breach of any of the terms, conditions or provisions
of, or constitute a default under, its Organizational Documents, any indenture
or other agreement or instrument to which it is a party or by which it is bound,
or any order of any court or administrative agency entered in any Proceeding to
which it is a party or by which it may be bound or to which it may be subject;
that all conditions precedent provided in this Indenture and the supplemental
indenture relating to the authentication and delivery of the Additional
Securities applied for have been complied with and that the authentication and
delivery of the Additional Securities is authorized or permitted under this
Indenture and the supplemental indenture entered into in connection with such
Additional Securities; and that all expenses due or accrued with respect to the
Offering of the Additional Securities or relating to actions taken on or in
connection with the Additional Securities Closing Date have been paid or
reserved. The Officer’s certificate of the Issuer shall also state that all of
its representations and warranties contained herein are true and correct as of
the Additional Securities Closing Date.

 

(v)                   S&P Rating Condition. To the extent required by Section
2.4, evidence that the S&P Rating Condition has been satisfied with respect to
such issuance of Additional Securities.

 

(vi)                  Other Documents. Such other documents as the Trustee may
reasonably require; provided that nothing in this clause (vi) shall imply or
impose a duty on the Trustee to so require any other documents.

 

(b)      Prior to any Additional Securities Closing Date, the Trustee shall
provide to the Holders notice of such issuance of Additional Securities as soon
as reasonably practicable but in no case less than fifteen (15) days prior to
the Additional Securities Closing Date; provided that the Trustee shall receive
such notice at least two (2) Business Days prior to the 15th day prior to such
Additional Securities Closing Date. On or prior to any Additional Securities
Closing Date, the Trustee shall provide to the Holders copies of any
supplemental indentures executed as part of such issuance pursuant to Article
VIII.

 



98

 

 

Section 3.3            Custodianship; Delivery of Collateral Obligations and
Eligible Investments. (a) The Collateral Manager, on behalf of the Issuer, shall
deliver or cause to be delivered, on or prior to the Closing Date (with respect
to the initial Collateral Obligations) and within five (5) Business Days after
the related Cut-Off Date (with respect to any additional Collateral Obligations)
to a custodian appointed by the Issuer, which shall be a Securities Intermediary
(the “Custodian”) or the Trustee, as applicable, all Assets in accordance with
the definition of “Deliver”. The Custodian appointed hereby shall act as agent
and bailee for the Trustee on behalf of the Secured Parties. Initially, the
Custodian shall be the Bank and if such institution’s rating falls below “A” and
“A-1” by S&P (or below “A+” by S&P if such institution has no short-term rating)
the Assets held by the Custodian shall be moved within 30 calendar days to
another institution that is rated at least “A” and “A-1” by S&P (or at least
“A+” by S&P if such institution has no short-term rating) and is subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulation Section 9.10(b). Any successor custodian shall also be a
state or national bank or trust company that (i) has capital and surplus of at
least U.S.$200,000,000 and (ii) is a Securities Intermediary. Subject to the
limited right to relocate Assets as provided in Section 7.5(b), the Trustee or
the Custodian, as applicable, shall hold (i) all Collateral Obligations,
Eligible Investments, Cash and other investments purchased in accordance with
this Indenture and (ii) any other property of the Issuer otherwise Delivered to
the Trustee or the Custodian, as applicable, by or on behalf of the Issuer, in
the relevant Account established and maintained pursuant to Article X as to
which, in each case, the Issuer and the Trustee shall have entered into the
Account Control Agreement with the Custodian providing, inter alia, that the
establishment and maintenance of such Account will be governed by a law of a
jurisdiction satisfactory to the Issuer and the Trustee.

 

(b)               Each time that the Collateral Manager on behalf of the Issuer
directs or causes the acquisition of any Collateral Obligation, Eligible
Investment or other investment, the Collateral Manager (on behalf of the
Issuer) shall, if the Collateral Obligation, Eligible Investment or other
investment is required to be, but has not already been, transferred to the
relevant Account, cause the Collateral Obligation, Eligible Investment or other
investment to be Delivered to the Custodian to be held in the Custodial Account
(or in the case of any such investment that is not a Collateral Obligation, in
the Account in which the funds used to purchase the investment are held in
accordance with Article X) for the benefit of the Trustee in accordance with
this Indenture. The security interest of the Trustee in the funds or other
property used in connection with the acquisition shall, immediately and without
further action on the part of the Trustee, be released. The security interest of
the Trustee shall nevertheless come into existence and continue in the
Collateral Obligation, Eligible Investment or other investment so acquired,
including all interests of the Issuer in any contracts related to and proceeds
of such Collateral Obligation, Eligible Investment or other investment.

 

ARTICLE IV

Satisfaction and Discharge

 

Section 4.1            Satisfaction and Discharge of Indenture. This Indenture
shall be discharged and shall cease to be of further effect except as to
(i) rights of registration of transfer and exchange, (ii) substitution of
mutilated, defaced, destroyed, lost or stolen Notes, (iii) rights of Holders to
receive payments of principal thereof and interest thereon, (iv) the rights,
protections, indemnities and immunities of the Trustee and the specific
obligations of the Trustee set forth below hereunder, (v) the rights,
obligations and immunities of the Collateral Manager hereunder and under the
Collateral Management Agreement, (vi) the rights, protections, indemnities and
immunities of the Collateral Administrator hereunder and under the Collateral
Administration Agreement and (vii) the rights of Holders as beneficiaries hereof
with respect to the property deposited with the Trustee and payable to all or
any of them (and the Trustee, on demand of and at the expense of the Issuer,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture) when:

 



99

 

 

(a)               (i) either:

 

(A)             all Notes theretofore authenticated and delivered to Holders
other than (1) Notes which have been mutilated, defaced, destroyed, lost or
stolen and which have been replaced or paid as provided in Section 2.7 and
(2) Notes for whose payment Money has theretofore irrevocably been deposited in
trust and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 7.3 have been delivered to the Trustee for cancellation; or

 

(B)              all Notes not theretofore delivered to the Trustee for
cancellation (1) have become due and payable, or (2) shall become due and
payable at their Stated Maturity within one year, or (3) are to be called for
redemption pursuant to Article IX under an arrangement satisfactory to the
Trustee for the giving of notice of redemption by the Issuer pursuant to
Section 9.4 and either (x) the Issuer has irrevocably deposited or caused to be
deposited with the Trustee, in trust for such purpose, Cash or non-callable
direct obligations of the United States; provided that the obligations are
entitled to the full faith and credit of the United States or are debt
obligations which are rated “AAA” by S&P, in an amount sufficient, as
recalculated by a firm of Independent certified public accountants which are
nationally recognized, to pay and discharge the entire indebtedness on such
Notes not theretofore delivered to the Trustee for cancellation, for principal
and interest to the date of such deposit (in the case of Notes which have become
due and payable), or to the respective Stated Maturity or the respective
Redemption Date, as the case may be, and shall have Granted to the Trustee a
valid perfected security interest in such Eligible Investment that is of first
priority or free of any adverse claim, as applicable, and shall have furnished
an Opinion of Counsel with respect thereto or (y) in the event all of the Assets
are liquidated following the satisfaction of the conditions specified in
Section 5.5(a), the Issuer shall have paid or caused to be paid all proceeds of
such liquidation of the Assets in accordance with the Priority of Payments;

 

(ii)                the Issuer has paid or caused to be paid all other sums then
due and payable hereunder (including any amounts then due and payable pursuant
to the Collateral Administration Agreement and the Collateral Management
Agreement without regard to the Administrative Expense Cap) by the Issuer and no
other amounts are scheduled to be due and payable by the Issuers other than
Dissolution Expenses (it being understood that the requirements of this clause
(ii) may be satisfied as set forth in Section 5.7); and

 



100

 

 

(iii)                the Issuers have delivered to the Trustee Officer’s
certificates and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with; or

 

(b)               (i) the Trustee confirms to the Issuer that:

 

(A)             the Trustee is not holding any Assets (other than (x) the
Collateral Management Agreement, the Collateral Administration Agreement, the
Loan Sale Agreement and the Account Control Agreement and (y) Cash in an amount
not greater than the Dissolution Expenses); and

 

(B)              no assets (other than Excluded Property and Cash in an amount
not greater than the Dissolution Expenses) are on deposit in or to the credit of
any deposit account or securities account (including any Accounts) in the name
of the Issuer or the Co-Issuer (or the Trustee for the benefit of the Issuer,
the Co-Issuer or any Secured Party);

 

(ii)                each of the Issuers have delivered to the Trustee a
certificate stating that (1) there are no Assets (other than (x) the Collateral
Management Agreement, the Collateral Administration Agreement and the Account
Control Agreement and (y) Cash in an amount not greater than the Dissolution
Expenses) that remain subject to the lien of this Indenture, and (2) all funds
on deposit in the Accounts have been distributed in accordance with the terms of
this Indenture or have otherwise been irrevocably deposited with the Trustee for
such purpose; and

 

(iii)                the Issuers have delivered to the Trustee Officer’s
certificates and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.

 

Upon the discharge of this Indenture, the Trustee shall provide such
certifications to the Issuer or the Administrator as may be reasonably required
by the Issuer or the Administrator in order for the liquidation of the Issuer to
be completed.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuers, the Trustee, the Collateral Manager and, if
applicable, the Holders, as the case may be, under Sections 2.8, 4.2, 5.4(d),
5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, 13.1, 14.10, 14.11, and 14.12 shall
survive.

 

Section 4.2            Application of Trust Money. All Monies deposited with the
Trustee pursuant to Section 4.1 shall be held in trust and applied by it in
accordance with the provisions of the Notes and this Indenture, including,
without limitation, the Priority of Payments, to the payment of principal and
interest, either directly or through any Paying Agent, as the Trustee may
determine; and such Money shall be held in an Account meeting the requirements
of Section 10.1.

 

Section 4.3            Repayment of Monies Held by Paying Agent. In connection
with the satisfaction and discharge of this Indenture with respect to the Notes,
all Monies then held by any Paying Agent other than the Trustee under the
provisions of this Indenture shall, upon demand of the Issuer, be paid to the
Trustee to be held and applied pursuant to Section 7.3 hereof and in accordance
with the Priority of Payments and thereupon such Paying Agent shall be released
from all further liability with respect to such Monies.

 



101

 

 

Section 4.4            Limitation on Obligation to Incur Administrative
Expenses. If at any time when this Indenture is eligible to be discharged
pursuant to Section 4.1, the sum of (i) Eligible Investments, (ii) Cash and
(iii) amounts reasonably expected to be received by the Issuer in Cash during
the current Collection Period (as certified by the Collateral Manager in its
reasonable judgment) is less than the sum of Dissolution Expenses and any
accrued and unpaid Administrative Expenses, then notwithstanding any other
provision of this Indenture, the Issuers shall no longer be required to incur
Administrative Expenses as otherwise required by this Indenture to any Person
other than the Trustee and their Affiliates, and the Collateral Manager, and
failure to pay such amounts or provide or obtain any opinions, reports or
services required under this Indenture shall not constitute a Default hereunder,
and the Trustee shall have no liability for any failure to obtain or receive any
of the foregoing opinions, reports or services.

 

ARTICLE V

Remedies

 

Section 5.1            Events of Default. “Event of Default”, wherever used
herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a)               a default in the payment, when due and payable, of (i) any
interest on any Class A Note or any Class B Note and, in each case, the
continuation of any such default for five (5) Business Days after a Trust
Officer of the Trustee has actual knowledge or receives notice from any holder
of Securities of such payment default, or (ii) any principal of, or interest on,
or any Redemption Price in respect of, any Secured Note at its Stated Maturity
or any Redemption Date; provided that the failure to effect any Optional
Redemption which is withdrawn by the Issuer in accordance with this Indenture or
with respect to which any Refinancing fails to occur shall not constitute an
Event of Default and provided further that, solely with respect to clause (i)
above, in the case of a failure to disburse funds due to an administrative error
or omission by the Collateral Manager, the Trustee, the Collateral Administrator
or any Paying Agent, such failure continues for seven (7) Business Days after a
Trust Officer of the Trustee receives written notice or has actual knowledge of
such administrative error or omission;

 

(b)               the failure on any Payment Date to disburse amounts available
in the Payment Account in excess of U.S.$25,000 in accordance with the Priority
of Payments and continuation of such failure for a period of ten (10) Business
Days or, in the case of a failure to disburse due to an administrative error or
omission by the Trustee, the Collateral Administrator or any Paying Agent, such
failure continues for seven (7) Business Days after a Trust Officer of the
Trustee receives written notice or has actual knowledge of such administrative
error or omission;

 

(c)               any of the Issuer, the Co-Issuer or the Assets becomes an
investment company required to be registered under the 1940 Act and that status
continues for forty-five (45) consecutive days;

 



102

 

 

(d)               except as otherwise provided in this Section 5.1, a default in
a material respect in the performance, or breach in a material respect, of any
other material covenant of the Issuer or the Co-Issuer herein (it being
understood, without limiting the generality of the foregoing, that (i) any
failure to meet any Concentration Limitation, Collateral Quality Test or
Coverage Test is not an Event of Default, except to the extent provided in
clause (e) below and (ii) the failure of the Issuer to satisfy the requirements
of Section 7.17 will not constitute an Event of Default (unless the Issuer, the
Co-Issuer or the Collateral Manager acting on behalf of the Issuer, has acted in
bad faith)), or the failure of any material representation or warranty of the
Issuer or the Co-Issuer made herein or in any certificate or other writing
delivered pursuant hereto or in connection herewith to be correct in each case
in all material respects when the same shall have been made, which default,
breach or failure has a material adverse effect on the Holders of the Securities
and continues for a period of forty-five (45) days (or, in the case of a breach
of any material representation or warranty, 30 days) after notice to the Issuer
and the Collateral Manager by registered or certified mail or overnight delivery
service, by the Trustee at the direction of the Holders of at least a Majority
of the Controlling Class, specifying such default, breach or failure and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; provided that the delivery of a certificate or other report
which corrects any inaccuracy contained in a previous report or certification
shall be deemed to cure such inaccuracy as of the date of delivery of such
updated report or certificate and any and all inaccuracies arising from
continuation of such initial inaccurate report or certificate and the sale or
other disposition of any asset that did not at the time of its acquisition
satisfy any of the investment criteria set forth in this Indenture shall cure
any breach or failure arising therefrom as of the date of such sale or
disposition;

 

(e)               on any Measurement Date as of which the Class A-1 Notes are
Outstanding, failure of the percentage equivalent of a fraction, (i) the
numerator of which is equal to (1) the Collateral Principal Amount plus (2) the
aggregate Market Value of all Defaulted Obligations on such date and (ii) the
denominator of which is equal to the Aggregate Outstanding Amount of the
Class A-1 Notes, to equal or exceed 102.5%;

 

(f)                the entry of a decree or order by a court having competent
jurisdiction adjudging either of the Issuers as bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of either of the Issuers under any Bankruptcy Law or
any other applicable law, or appointing a receiver, liquidator, provisional
liquidator, assignee, or sequestrator (or other similar official) of either of
the Issuers or of any substantial part of its property, or ordering the winding
up or liquidation of its affairs, respectively, and the continuance of any such
decree or order unstayed and in effect for a period of sixty (60) consecutive
days; or

 

(g)               the institution by either of the Issuers of Proceedings to
have either of the Issuers adjudicated as bankrupt or insolvent, or the consent
of either of the Issuers to the institution of bankruptcy or insolvency
Proceedings against either of the Issuers, or the filing by either of the
Issuers of a petition or answer or consent seeking reorganization or relief
under any Bankruptcy Law or any other similar applicable law, or the consent by
either of the Issuers to the filing of any such petition or to the appointment
in a Proceeding of a receiver, liquidator, provisional liquidator, assignee,
trustee or sequestrator (or other similar official) of either of the Issuers or
of any substantial part of its property, respectively, or the making by either
of the Issuers of an assignment for the benefit of creditors, or the admission
by either of the Issuers in writing of its inability to pay its debts generally
as they become due, or the shareholders of the Issuer passing a resolution to
have the Issuer wound up on a voluntary basis, or the taking of any action by
either of the Issuers in furtherance of any such action.

 



103

 

 

Upon a Responsible Officer’s obtaining knowledge of the occurrence of an Event
of Default, each of (i) the Issuers, (ii) the Trustee and (iii) the Collateral
Manager shall notify each other. Upon the occurrence of an Event of Default
known to a Trust Officer of the Trustee, the Trustee shall promptly (and in no
event later than three (3) Business Days thereafter) notify the Holders (as
their names appear on the Register or Share Register, as applicable), each
Paying Agent and the Rating Agency of such Event of Default in writing (unless
such Event of Default has been waived as provided in Section 5.14).

 

Section 5.2            Acceleration of Maturity; Rescission and Annulment. (a)
If an Event of Default occurs and is continuing (other than an Event of Default
specified in Section 5.1(f) or (g)), the Trustee may, and shall, upon the
written direction of a Majority of the Controlling Class, by notice to the
Issuer and the Rating Agency, declare the principal of and accrued and unpaid
interest on all the Secured Notes to be immediately due and payable, and upon
any such declaration such principal, together with all accrued and unpaid
interest thereon, and other amounts payable hereunder, shall become immediately
due and payable. If an Event of Default specified in Section 5.1(f) or
(g) occurs, all unpaid principal, together with all accrued and unpaid interest
thereon, of all the Secured Notes, and other amounts payable thereunder and
hereunder, shall automatically become due and payable without any declaration or
other act on the part of the Trustee or any Holder.

 

(b)               At any time after such a declaration of acceleration of
maturity has been made and before a judgment or decree for payment of the Money
due has been obtained by the Trustee as hereinafter provided in this Article V,
a Majority of the Controlling Class by written notice to the Issuers and the
Trustee, may rescind and annul such declaration and its consequences if:

 

(i)                The Issuer has paid or deposited with the Trustee a sum
sufficient to pay:

 

(A)             all unpaid installments of interest and principal then due on
the Secured Notes (other than any principal amounts due to the occurrence of an
acceleration); and

 

(B)              all unpaid taxes and Administrative Expenses of the Issuers and
other sums paid or advanced by the Trustee hereunder or by the Collateral
Administrator under the Collateral Administration Agreement or hereunder,
accrued and unpaid Collateral Management Fee then due and owing and any other
amounts then payable by the Issuers hereunder prior to such Administrative
Expenses and such Collateral Management Fee; or

 

(ii)                It has been determined that all Events of Default, other
than the nonpayment of the interest on or principal of the Secured Notes that
has become due solely by such acceleration, have:

 



104

 

 

(A)             been cured; and

 

(I)                in the case of an Event of Default specified in Section
5.1(a) due to failure to pay interest on the Class A Notes or the Class B Notes
or in Section 5.1(e), a Majority of the Class A-1 Notes, by written notice to
the Trustee, have agreed with such determination (which agreement shall not be
unreasonably withheld, delayed or conditioned);

 

(II)                if (and only if) the Class B Notes constitute the
Controlling Class, in the case of an Event of Default specified in Section
5.1(a) due to failure to pay interest on the Class B Notes, the Holders of at
least a Majority of the Class B Notes, by written notice to the Trustee, have
agreed with such determination (which agreement shall not be unreasonably
withheld, delayed or conditioned); or

 

(III)               in the case of any other Event of Default, a Majority of
each Class of Secured Notes (voting separately by Class), in each case, by
written notice to the Trustee, have agreed with such determination (which
agreement shall not be unreasonably withheld, delayed or conditioned); or

 

(B)              been waived as provided in Section 5.14.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

(c)               Notwithstanding anything in this Section 5.2 to the contrary,
the Secured Notes will not be subject to acceleration by the Trustee solely as a
result of the failure to pay any amount due on the Secured Notes that are not of
the Controlling Class other than any failure to pay interest due on the Class B
Notes.

 

Section 5.3            Collection of Indebtedness and Suits for Enforcement by
Trustee. The Issuers covenant that if a default shall occur in respect of the
payment of any principal of or interest when due and payable on any Secured
Notes, the Issuers will, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holder of such Secured Notes, the whole amount, if any, then due
and payable on such Secured Notes for principal and interest with interest upon
the overdue principal and, to the extent that payments of such interest shall be
legally enforceable, upon overdue installments of interest, at the applicable
Interest Rate, and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee and
its agents and counsel.

 

If the Issuers fail to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may, and shall, subject to
the terms of this Indenture (including Section 6.3(e)) upon direction of a
Majority of the Controlling Class, institute a Proceeding for the collection of
the sums so due and unpaid, may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or any other obligor upon
the Secured Notes and collect the Monies adjudged or decreed to be payable in
the manner provided by law out of the Assets.

 



105

 

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion, and shall, subject to the terms of this Indenture (including Section
6.3(e)) upon written direction of a Majority of the Controlling Class, proceed
to protect and enforce its rights and the rights of the Secured Parties by such
appropriate Proceedings as the Trustee shall deem most effectual (if no such
direction is received by the Trustee) or as the Trustee may be directed by a
Majority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement herein or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Trustee by this Indenture or by
law.

 

In case there shall be pending Proceedings relative to either of the Issuers or
any other obligor upon the Secured Notes under the Bankruptcy Law or any other
applicable bankruptcy, insolvency or other similar law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the Issuer
its respective property or such other obligor or its property, or in case of any
other comparable Proceedings relative to the Issuer or other obligor upon the
Secured Notes, or the creditors or property of the Issuer or the Co-Issuer or
such other obligor, the Trustee, regardless of whether the principal of any
Secured Notes shall then be due and payable as therein expressed or by
declaration or otherwise and regardless of whether the Trustee shall have made
any demand pursuant to the provisions of this Section 5.3, shall be entitled and
empowered, by intervention in such Proceedings or otherwise:

 

(a)               to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Secured Notes upon
direction by a Majority of the Controlling Class and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Holders allowed in any Proceedings
relative to the Issuer or to the creditors or property of the Issuer;

 

(b)               unless prohibited by applicable law and regulations, to vote
on behalf of the Holders upon the direction of a Majority of the Controlling
Class, in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency Proceedings or
Person performing similar functions in comparable Proceedings; and

 

(c)               to collect and receive any Monies or other property payable to
or deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Holders and of the Trustee on their behalf; and any
trustee, receiver or liquidator, custodian or other similar official is hereby
authorized by each of the Holders to make payments to the Trustee, and, if the
Trustee shall consent to the making of payments directly to the Holders to pay
to the Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Trustee, each predecessor Trustee and their respective
agents, attorneys and counsel, and all other reasonable expenses and liabilities
incurred, and all advances made, by the Trustee and each predecessor Trustee
except as a result of negligence or bad faith.

 



106

 

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holders, any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Notes or any Holder thereof, or to authorize the Trustee to vote in respect of
the claim of any Holders, as applicable, in any such Proceeding except, as
aforesaid, to vote for the election of a trustee in bankruptcy or similar
Person.

 

In any Proceedings brought by the Trustee on behalf of the Holders of the
Secured Notes (and any such Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all the Holders of the Secured Notes.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).

 

Section 5.4            Remedies. (a) If an Event of Default has occurred and is
continuing, and the Secured Notes have been declared due and payable and such
declaration and its consequences have not been rescinded and annulled, the
Issuers agree that the Trustee may, and shall, subject to the terms of this
Indenture (including Section 6.3(e)), upon written direction of a Majority of
the Controlling Class, to the extent permitted by applicable law, exercise one
or more of the following rights, privileges and remedies:

 

(i)                institute Proceedings for the collection of all amounts then
payable on the Secured Notes or otherwise payable under this Indenture, whether
by declaration or otherwise, enforce any judgment obtained, and collect from the
Assets any Monies adjudged due;

 

(ii)                sell or cause the sale of all or a portion of the Assets or
rights or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with
Section 5.17 hereof;

 

(iii)                institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture with respect to the Assets;

 

(iv)                exercise any remedies of a secured party under the UCC and
take any other appropriate action to protect and enforce the rights and remedies
of the Trustee and the Holders of the Secured Notes hereunder (including
exercising all rights of the Trustee under the Account Control Agreement); and

 

(v)                exercise any other rights and remedies that may be available
at law or in equity;

 

provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).

 

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation in structuring and distributing
securities similar to the Secured Notes (the reasonable cost of which shall be
payable as an Administrative Expense), which may be the Initial Purchaser, as to
the feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and interest on the Secured Notes which opinion shall be conclusive evidence
as to such feasibility or sufficiency.

 



107

 

 

(b)               If an Event of Default as described in Section 5.1(d) hereof
shall have occurred and be continuing the Trustee may, and at the direction of
the Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class shall, subject to the terms of this Indenture (including
Section 6.3(e)), institute a Proceeding solely to compel performance of the
covenant or agreement or to cure the representation or warranty, the breach of
which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.

 

(c)               Upon any sale, whether made under the power of sale hereby
given or by virtue of judicial Proceedings, any of the Holders of the
Securities, the Trustee, the Collateral Manager, ORCC, the Collateral
Administrator or any Affiliate of the Issuers may bid for and purchase the
Assets or any part thereof and, upon compliance with the terms of sale and
applicable law (including the Advisers Act), may hold, retain, possess or
dispose of such property in its or their own absolute right without
accountability.

 

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuers, the Trustee and the Holders of the
Securities, shall operate to divest all right, title and interest whatsoever,
either at law or in equity, of each of them in and to the property sold, and
shall be a perpetual bar, both at law and in equity, against each of them and
their successors and assigns, and against any and all Persons claiming through
or under them.

 

(d)               If an Event of Default has occurred and is continuing and the
Trustee has directed or been directed to cause a liquidation of the Assets
pursuant to this Indenture, ORCC shall have the right to make a contribution in
an amount no less than would be sufficient to discharge in full the amounts then
due (or, in the case of interest, accrued) and unpaid on the Secured Notes for
principal and interest and all other amounts that, pursuant to the Priority of
Payments, are required to be paid prior to such payments on such Secured Notes
(including any amounts due and owing as Administrative Expenses (without regard
to the Administrative Expense Cap) and any due and unpaid Base Management Fee)
and upon the making of such contribution, any such direction for liquidation
shall be null and void and any liquidation procedures or auction shall be
terminated.

 

(e)               Notwithstanding any other provision of this Indenture, none of
the Trustee, the Secured Parties or the Holders may, prior to the date which is
one year (or if longer, any applicable preference period) plus one day after the
payment in full of all Notes and any other debt obligations of the Issuer that
have been rated upon issuance, institute against, or join any other Person in
instituting against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium, winding up or liquidation Proceedings, or
other similar Proceedings under Cayman Islands, U.S. federal or state bankruptcy
or similar laws. Nothing in this Section 5.4 shall preclude, or be deemed to
estop, the Trustee (i) from taking any action prior to the expiration of the
aforementioned period in (A) any case or Proceeding voluntarily filed or
commenced by the Issuer or the Co-Issuer (B) any involuntary insolvency
Proceeding filed or commenced by a Person other than the Trustee, or (ii) from
commencing against the Issuer, the Co-Issuer or any of its properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium, liquidation or similar Proceeding.

 



108

 

 

(f)                In the event one or more Holders or beneficial owners of
Securities cause the filing of a petition in bankruptcy against the Issuer in
violation of the prohibition described in Section 5.4(d) above, such Holder(s)
or beneficial owner(s) will be deemed to acknowledge and agree that any claim
that such Holder(s) or beneficial owner(s) have against the Issuer, the
Co-Issuer or with respect to any Assets (including any proceeds thereof) shall,
notwithstanding anything to the contrary in the Priority of Payments, be fully
subordinate in right of payment to the claims of each Holder and beneficial
owner of any Secured Notes that does not seek to cause any such filing, with
such subordination being effective until each Secured Note held by each Holder
or beneficial owner of any Secured Notes that does not seek to cause any such
filing is paid in full in accordance with the Priority of Payments (after giving
effect to such subordination). The terms described in the immediately preceding
sentence are referred to herein as the “Bankruptcy Subordination Agreement”. The
Bankruptcy Subordination Agreement will constitute a “subordination agreement”
within the meaning of Section 510(a) of the Bankruptcy Code. The Trustee shall
be entitled to rely upon an issuer order from the Issuer with respect to the
payment of amounts payable to Holders, which amounts are subordinated pursuant
to this Section 5.4(f).

 

Section 5.5            Optional Preservation of Assets. (a) Notwithstanding
anything to the contrary herein (but subject to the right of the Collateral
Manager to direct the Trustee to sell Collateral Obligations or Equity
Securities in strict compliance with Section 12.1), if an Event of Default shall
have occurred and be continuing, the Trustee shall retain the Assets securing
the Secured Notes intact, collect and cause the collection of the proceeds
thereof and make and apply all payments at the date or dates fixed by the
Trustee and deposit and maintain all accounts in respect of the Assets and the
Securities in accordance with the Priority of Payments and the provisions of
Article X, Article XII and Article XIII unless:

 

(i)                the Trustee, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Assets (after deducting the
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due (or, in the case of interest,
accrued) and unpaid on the Secured Notes for principal and interest, and all
other amounts that, pursuant to the Priority of Payments, are required to be
paid prior to such payments on such Secured Notes (including any amounts due and
owing as Administrative Expenses (without regard to the Administrative Expense
Cap) and any due and unpaid Base Management Fee) and a Majority of the
Controlling Class agrees with such determination and directs the sale and
liquidation of the Assets;

 

(ii)                in the case of an Event of Default specified in (A) Section
5.1(a) due to a failure to pay interest on the Class A Notes or the Class B
Notes in accordance with Section 11.1(a)(i) or Section 11.1(a)(ii), (B) Section
5.1(a) due to failure to pay interest on the Class A-1 Notes in accordance with
the Special Priority of Payments or (C) Section 5.1(e), the Holders of at least
a Majority of the Class A-1 Notes direct the sale and liquidation of the Assets
(in each case without regard to whether another Event of Default has occurred
prior, contemporaneously or subsequent to such Event of Default); or

 





109

 

 

(iii)                if the Class A-1 Notes are no longer Outstanding, or in the
case of any other Event of Default not specified in clause (ii), the Holders of
at least a Majority of each Class of Secured Notes (voting separately by Class)
direct the sale and liquidation of the Assets.

 

So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i), (ii) or (iii) exist.

 

(b)               Nothing contained in Section 5.5(a) shall be construed to
require the Trustee to sell the Assets securing the Secured Notes if the
conditions set forth in clause (i), (ii) or (iii) of Section 5.5(a) are not
satisfied. Nothing contained in Section 5.5(a) shall be construed to require the
Trustee to preserve the Assets securing the Secured Notes if prohibited by
applicable law.

 

(c)               In determining whether the condition specified in
Section 5.5(a)(i) exists, the Trustee shall use reasonable efforts to obtain,
with the cooperation of the Collateral Manager, bid prices with respect to each
Asset from two nationally recognized dealers (as specified by the Collateral
Manager in writing) at the time making a market in such Assets and shall compute
the anticipated proceeds of sale or liquidation on the basis of the lower of
such bid prices for each such Asset. In the event that the Trustee, with the
cooperation of the Collateral Manager, is only able to obtain bid prices with
respect to each Asset from one nationally recognized dealer at the time making a
market in such Assets, the Trustee shall compute the anticipated proceeds of the
sale or liquidation on the basis of such one bid price for each such Asset. In
addition, for the purposes of determining issues relating to the execution of a
sale or liquidation of the Assets and the execution of a sale or other
liquidation thereof in connection with a determination whether the condition
specified in Section 5.5(a)(i) exists, the Trustee may retain and rely on an
opinion of an Independent investment banking firm of national reputation (the
cost of which shall be payable as an Administrative Expense).

 

The Trustee shall deliver to the Holders and the Collateral Manager a report
stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than 10 days after such determination is made. The
Trustee shall make the determinations required by Section 5.5(a)(i) within
30 days after an Event of Default and at the request of a Majority of the
Controlling Class at any time during which the Trustee retains the Assets
pursuant to Section 5.5(a)(i).

 

The Trustee shall deliver written notice to the Issuers, the Collateral Manager
and the Rating Agency upon receipt of direction pursuant to Section 5.5(a)(i),
(ii) or (iii) to liquidate and sell the Assets.

 

Section 5.6            Trustee May Enforce Claims Without Possession of Notes.
All rights of action and claims under this Indenture or under any of the Secured
Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Secured Notes or the production thereof in any trial or other
Proceeding relating thereto, and any such action or Proceeding instituted by the
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7 hereof.

 



110

 

 

Section 5.7            Application of Money Collected. Any Money collected by
the Trustee with respect to the Notes pursuant to this Article V and any Money
that may then be held or thereafter received by the Trustee with respect to the
Notes hereunder shall be applied, subject to Section 13.1 and in accordance with
the provisions of Section 11.1(a)(iii), at the date or dates fixed by the
Trustee. Upon the final distribution of all proceeds of any liquidation effected
hereunder, the provisions of Section 4.1(a) and Section 4.1(b) shall be deemed
satisfied for the purposes of discharging this Indenture pursuant to Article IV.

 

Section 5.8            Limitation on Suits. No Holder of any Note shall have any
right to institute any Proceedings, judicial or otherwise, with respect to this
Indenture or any Note, or for the appointment of a receiver or trustee, or for
any other remedy hereunder, unless:

 

(a)               such Holder has previously given to the Trustee written notice
of an Event of Default;

 

(b)               the Holders of not less than 25% of the then Aggregate
Outstanding Amount of the Securities of the Controlling Class shall have made
written request to the Trustee to institute Proceedings in respect of such Event
of Default in its own name as Trustee hereunder and such Holder or Holders have
provided the Trustee indemnity reasonably satisfactory to the Trustee against
the costs, expenses (including reasonable attorneys’ fees and expenses) and
liabilities which might reasonably be incurred by it in compliance with such
request;

 

(c)               the Trustee, for 30 days after its receipt of such notice,
request and provision of such indemnity, has failed to institute any such
Proceeding; and

 

(d)               no direction inconsistent with such written request has been
given to the Trustee during such 30-day period by a Majority of the Controlling
Class; it being understood and intended that no one or more Holders of Notes
shall have any right in any manner whatever by virtue of, or by availing itself
of, any provision of this Indenture to affect, disturb or prejudice the rights
of any other Holders of Notes of the same Class or to obtain or to seek to
obtain priority or preference over any other Holders of the Notes of the same
Class or to enforce any right under this Indenture, except in the manner herein
provided and for the equal and ratable benefit of all the Holders of Notes of
the same Class subject to and in accordance with Section 13.1 and the Priority
of Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Controlling Class, notwithstanding any other provisions of this
Indenture. If all such groups represent the same percentage, the Trustee, in its
sole discretion, may determine what action, if any, shall be taken.

 

Section 5.9            Unconditional Rights of Holders to Receive Principal and
Interest. Subject to Section 2.8(i), but notwithstanding any other provision of
this Indenture, the Holder of any Secured Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Secured Note, as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments and Section 13.1, as the
case may be, and, subject to the provisions of Section 5.8, to institute
proceedings for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Holder. Holders of Secured Notes ranking
junior to Secured Notes still Outstanding shall have no right to institute
Proceedings to request the Trustee to institute proceedings for the enforcement
of any such payment until such time as no Secured Notes ranking senior to such
Secured Notes remains Outstanding, which right shall be subject to the
provisions of Section 5.8, and shall not be impaired without the consent of any
such Holder.

 



111

 

 

Section 5.10        Restoration of Rights and Remedies. If the Trustee or any
Holder has instituted any Proceeding to enforce any right or remedy under this
Indenture and such Proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case the Issuers, the Trustee and the Holder shall, subject to any
determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Issuers, Trustee and the Holder shall continue as though no such Proceeding had
been instituted.

 

Section 5.11        Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Trustee or to the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 

Section 5.12        Delay or Omission Not Waiver. No delay or omission of the
Trustee or any Holder of Secured Notes to exercise any right or remedy accruing
upon any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein or of a
subsequent Event of Default. Every right and remedy given by this Article V or
by law to the Trustee or to the Holders of the Secured Notes may be exercised
from time to time, and as often as may be deemed expedient, by the Trustee or by
the Holders of the Secured Notes.

 

Section 5.13        Control by Majority of Controlling Class. A Majority of the
Controlling Class shall have the right following the occurrence, and during the
continuance of, an Event of Default to cause the institution of and direct the
time, method and place of conducting any Proceeding for any remedy available to
the Trustee or exercising any trust or power conferred upon the Trustee under
this Indenture; provided that:

 

(a)               such direction shall not conflict with any rule of law or with
any express provision of this Indenture;

 

(b)               the Trustee may take any other action deemed proper by the
Trustee that is not inconsistent with such direction; provided that subject to
Section 6.1, the Trustee need not take any action that it determines might
involve it in liability or expense (unless the Trustee has received the
indemnity as set forth in (c) below);

 



112

 

 

(c)               the Trustee shall have been provided with an indemnity
reasonably satisfactory to it; and

 

(d)               notwithstanding the foregoing, any direction to the Trustee to
undertake a Sale of the Assets shall be by the Holders of Secured Notes
representing the requisite percentage of the Aggregate Outstanding Amount of
Secured Notes specified in Section 5.4 and/or Section 5.5.

 

Section 5.14        Waiver of Past Defaults. Prior to the time a judgment or
decree for payment of the Money due has been obtained by the Trustee, as
provided in this Article V, a Majority of the Controlling Class may on behalf of
the Holders of all the Secured Notes waive any past Default or Event of Default
and its consequences, except a Default:

 

(a)               in the payment of the principal of any Secured Note (which may
be waived only with the consent of the Holder of such Secured Note);

 

(b)               in the payment of interest on any Secured Note (which may be
waived only with the consent of the Holder of such Secured Note);

 

(c)               in respect of a covenant or provision hereof that under
Section 8.2 cannot be modified or amended without the waiver or consent of the
Holder of each Outstanding Security materially and adversely affected thereby
(which may be waived only with the consent of each such Holder); or

 

(d)               in respect of a representation contained in Section 7.18
(which may be waived only by a Majority of the Controlling Class if the S&P
Rating Condition is satisfied).

 

In the case of any such waiver, the Issuers, the Trustee and the Holders of the
Securities shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto. The Trustee shall promptly give written
notice of any such waiver to the Rating Agency, the Collateral Manager and each
Holder. Upon any such waiver, such Default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture.

 

Section 5.15        Undertaking for Costs. All parties to this Indenture agree,
and each Holder of any Note by such Holder’s acceptance thereof shall be deemed
to have agreed, that any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Indenture, or in any suit
against the Trustee for any action taken, or omitted by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section 5.15 shall not apply to
any suit instituted by the Trustee, to any suit instituted by any Holder, or
group of Holders, holding in the aggregate more than 10% of the Aggregate
Outstanding Amount of the Controlling Class, or to any suit instituted by any
Holder for the enforcement of the payment of the principal of or interest on any
Secured Note on or after the applicable Stated Maturity (or, in the case of
redemption which has resulted in an Event of Default, on or after the applicable
Redemption Date).

 



113

 

 

Section 5.16        Waiver of Stay or Extension Laws. The Issuers covenant (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any valuation, appraisement, redemption or
marshalling law or rights, in each case wherever enacted, now or at any time
hereafter in force, which may affect the covenants set forth in, the performance
of, or any remedies under this Indenture; and the Issuers (to the extent that it
may lawfully do so) hereby expressly waive all benefit or advantage of any such
law or rights, and covenants that it will not hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted or
rights created.

 

Section 5.17        Sale of Assets. (a) The power to effect any sale (a “Sale”)
of any portion of the Assets pursuant to Sections 5.4 and 5.5 shall not be
exhausted by any one or more Sales as to any portion of such Assets remaining
unsold, but shall continue unimpaired until the entire Assets shall have been
sold or all amounts secured by the Assets shall have been paid. The Trustee may
upon notice to the Holders, and shall, upon direction of a Majority of the
Controlling Class, from time to time postpone any Sale by public announcement
made at the time and place of such Sale. The Trustee hereby expressly waives its
rights to any amount fixed by law as compensation for any Sale; provided that
the Trustee shall be authorized to deduct the reasonable costs, charges and
expenses incurred by it in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 or other applicable terms hereof.

 

(b)               The Trustee may bid for and acquire any portion of the Assets
on behalf of the Holders in connection with a public Sale thereof, and may pay
all or part of the purchase price by crediting against amounts owing on the
Secured Notes in the case of the Assets or other amounts secured by the Assets,
all or part of the net proceeds of such Sale after deducting the reasonable
costs, charges and expenses incurred by the Trustee in connection with such Sale
notwithstanding the provisions of Section 6.7 hereof or other applicable terms
hereof. The Secured Notes need not be produced in order to complete any such
Sale, or in order for the net proceeds of such Sale to be credited against
amounts owing on the Secured Notes. The Trustee may hold, lease, operate, manage
or otherwise deal with any property so acquired in any manner permitted by law
in accordance with this Indenture.

 

(c)               If any portion of the Assets consists of securities issued
without registration under the Securities Act (“Unregistered Securities”), the
Trustee may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a no
action position from the Securities and Exchange Commission or any other
relevant federal or State regulatory authorities, regarding the legality of a
public or private Sale of such Unregistered Securities.

 

(d)               The Trustee shall execute and deliver an appropriate
instrument of conveyance transferring its interest in any portion of the Assets
in connection with a Sale thereof, without recourse, representation or warranty.
In addition, the Trustee is hereby irrevocably appointed the agent and attorney
in fact of the Issuer to transfer and convey its interest in any portion of the
Assets in connection with a Sale thereof, and to take all action necessary to
effect such Sale. No purchaser or transferee at such a sale shall be bound to
ascertain the Trustee’s authority, to inquire into the satisfaction of any
conditions precedent or see to the application of any Monies.

 



114

 

 

Section 5.18        Action on the Notes. The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking or obtaining of or application for any other relief under or with
respect to this Indenture. Neither the lien of this Indenture nor any rights or
remedies of the Trustee or the Holders shall be impaired by the recovery of any
judgment by the Trustee against the Issuer or by the levy of any execution under
such judgment upon any portion of the Assets or upon any of the assets of the
Issuer.

 

ARTICLE VI

The Trustee

 

Section 6.1            Certain Duties and Responsibilities. (a) Except during
the continuance of an Event of Default known to the Trustee:

 

(i)                the Trustee undertakes to perform such duties and only such
duties as are specifically set forth herein, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

(ii)                in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements hereof; provided that in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether or not they substantially conform to the
requirements hereof and shall promptly, but in any event within three (3)
Business Days in the case of an Officer’s certificate furnished by the
Collateral Manager, notify the party delivering the same if such certificate or
opinion does not conform. If a corrected form shall not have been delivered to
the Trustee within 15 days after such notice from the Trustee, the Trustee shall
so notify the Holders.

 

(b)               In case an Event of Default known to the Trustee has occurred
and is continuing, the Trustee shall, prior to the receipt of directions, if
any, from a Majority of the Controlling Class, or such other percentage as
permitted by this Indenture, exercise such of the rights and powers vested in it
by this Indenture, and use the same degree of care and skill in its exercise, as
a prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.

 

(c)               No provision hereof shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:

 

(i)                this sub-Section shall not be construed to limit the effect
of sub-Section (a) of this Section 6.1;

 

(ii)                the Trustee shall not be liable for any error of judgment
made in good faith by a Trust Officer, unless it shall be proven that the
Trustee was negligent in ascertaining the pertinent facts;

 

(iii)                the Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Issuers or the Collateral Manager in accordance with this
Indenture and/or a Majority (or such other percentage as may be required by the
terms hereof) of the Controlling Class (or other Class if required or permitted
by the terms hereof), relating to the time, method and place of conducting any
Proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee, under this Indenture;

 



115

 

 

(iv)                no provision hereof shall require the Trustee to expend or
risk its own funds or otherwise incur any financial or other liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it unless such risk
or liability relates to the performance of its ordinary services, including
mailing of notices under this Indenture; and

 

(v)                in no event shall the Trustee be liable for special,
indirect, punitive or consequential loss or damage (including lost profits) even
if the Trustee has been advised of the likelihood of such damages and regardless
of such action.

 

(d)               For all purposes under this Indenture, the Trustee shall not
be deemed to have notice or knowledge of any Default or Event of Default
described in Sections 5.1(c), (d), (e), (f), or (g) unless a Trust Officer
assigned to and working in the Corporate Trust Office has actual knowledge
thereof or unless written notice of any event which is in fact such an Event of
Default or Default is received by the Trustee at the Corporate Trust Office, and
such notice references the Securities generally, the Issuer, the Co-Issuer, the
Assets or this Indenture. For purposes of determining the Trustee’s
responsibility and liability hereunder, whenever reference is made herein to
such an Event of Default or a Default, such reference shall be construed to
refer only to such an Event of Default or Default of which the Trustee is deemed
to have notice as described in this Section 6.1.

 

(e)               Upon the Trustee receiving written notice from the Collateral
Manager that an event constituting “Cause” has occurred, the Trustee shall, not
later than two (2) Business Days thereafter, forward such notice to the Holders
(as their names appear in the Register or the Share Register, as applicable) and
the Rating Agency.

 

(f)                Whether or not therein expressly so provided, every provision
of this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 6.1.

 

Section 6.2            Notice of Event of Default. Promptly (and in no event
later than three (3) Business Days) after the occurrence of any Event of Default
actually known to a Trust Officer of the Trustee or after any declaration of
acceleration has been made or delivered to the Trustee pursuant to Section 5.2,
the Trustee shall transmit by mail to the Issuer, the Co-Issuer, the Collateral
Manager, the Rating Agency, all Holders (as their names and addresses appear on
the Register or the Share Register, as applicable), notice of all Event of
Defaults hereunder known to the Trustee, unless such Event of Default shall have
been cured or waived.

 



116

 

 

Section 6.3               Certain Rights of Trustee. Except as otherwise
provided in Section 6.1:

 

(a)             the Trustee may conclusively rely and shall be fully protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

 

(b)             any request or direction of the Issuer or the Co-Issuer
mentioned herein shall be sufficiently evidenced by an Issuer Request or Issuer
Order, as the case may be;

 

(c)              whenever in the administration of this Indenture the Trustee
shall (i) deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s certificate or Issuer Order or (ii) be required
to determine the value of any Assets or funds hereunder or the cash flows
projected to be received therefrom, the Trustee may, in the absence of bad faith
on its part, rely on reports of nationally recognized accountants, investment
bankers or other Persons qualified to provide the information required to make
such determination, including nationally recognized dealers in Assets of the
type being valued, securities quotation services, loan pricing services and loan
valuation agents;

 

(d)             as a condition to the taking or omitting of any action by it
hereunder, the Trustee may consult with counsel and the advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance thereon;

 

(e)              the Trustee shall be under no obligation to exercise or to
honor any of the rights or powers vested in it by this Indenture at the request
or direction of any of the Holders pursuant to this Indenture, unless such
Holders shall have provided to the Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses (including reasonable attorneys’
fees and expenses) and liabilities which might reasonably be incurred by it in
compliance with such request or direction;

 

(f)               the Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document, but the Trustee, in its discretion, may, and upon the
written direction of a Majority of the Controlling Class or of the Rating Agency
shall (subject to the right hereunder to be reasonably satisfactorily
indemnified for associated expense and liability), make such further inquiry or
investigation into such facts or matters as it may see fit or as it shall be
directed, and the Trustee shall be entitled, on reasonable prior notice to the
Issuers and the Collateral Manager, to examine the books and records relating to
the Securities and the Assets, personally or by agent or attorney, during the
Issuers’ or the Collateral Manager’s normal business hours; provided that the
Trustee shall, and shall cause its agents to, hold in confidence all such
information, except (i) to the extent disclosure may be required by law by any
regulatory, administrative or governmental authority and (ii) to the extent that
the Trustee, in its sole discretion, may determine that such disclosure is
consistent with its obligations hereunder; provided further that the Trustee may
disclose on a confidential basis any such information to its agents, attorneys
and auditors in connection with the performance of its responsibilities
hereunder;

 



117

 

 

(g)             the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys; provided that the Trustee shall not be responsible for any misconduct
or negligence on the part of any agent appointed or attorney appointed, with due
care by it hereunder;

 

(h)             the Trustee shall not be liable for any action it takes or omits
to take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder, including actions or omissions to act at the
direction of the Collateral Manager;

 

(i)              nothing herein shall be construed to impose an obligation on
the part of the Trustee to monitor, recalculate, evaluate or verify or
independently determine the accuracy of any report, certificate or information
received from the Issuer, the Co-Issuer or the Collateral Manager (unless and
except to the extent otherwise expressly set forth herein or in the Collateral
Administration Agreement);

 

(j)               to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee hereunder, is dependent upon or
defined by reference to generally accepted accounting principles (as in effect
in the United States) (“GAAP”), the Trustee shall be entitled to request and
receive (and rely upon) instruction from the Issuer or the accountants
identified in the Accountants’ Report (and in the absence of its receipt of
timely instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Issuer) as to the application of GAAP in such
connection, in any instance;

 

(k)              the Trustee shall not be liable for the actions or omissions
of, or any inaccuracies in the records of, the Collateral Manager, the Issuer,
the Co-Issuer, any Paying Agent (other than the Trustee), DTC, Euroclear,
Clearstream, or any other clearing agency or depository and without limiting the
foregoing, the Trustee shall not be under any obligation to monitor, evaluate or
verify compliance by the Collateral Manager with the terms hereof or of the
Collateral Management Agreement, or to verify or independently determine the
accuracy of information received by the Trustee from the Collateral Manager (or
from any selling institution, agent bank, trustee or similar source) with
respect to the Assets;

 

(l)               notwithstanding any term hereof (or any term of the UCC that
might otherwise be construed to be applicable to a “securities intermediary” as
defined in the UCC) to the contrary, none of the Trustee, the Custodian or the
Securities Intermediary shall be under a duty or obligation in connection with
the acquisition or Grant by the Issuer to the Trustee of any item constituting
the Assets, or to evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Issuers in connection with its Grant or
otherwise, or in that regard to examine any Underlying Document, in each case,
in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;

 

(m)             in the event the Bank is also acting in the capacity of Paying
Agent, Registrar, Transfer Agent, Custodian, Calculation Agent, Collateral
Administrator or Securities Intermediary, the rights, protections, benefits,
immunities and indemnities afforded to the Trustee pursuant to this Article VI
shall also be afforded to the Bank acting in such capacities; provided that such
rights, protections, benefits, immunities and indemnities shall be in addition
to any rights, immunities and indemnities provided in the Account Control
Agreement, the Collateral Administration Agreement or any other documents to
which the Bank in such capacity is a party;

 



118

 

 

(n)              any permissive right of the Trustee to take or refrain from
taking actions enumerated herein shall not be construed as a duty;

 

(o)              to the extent permitted by applicable law, the Trustee shall
not be required to give any bond or surety in respect of the execution of this
Indenture or otherwise;

 

(p)              except as otherwise provided herein, the Trustee shall not be
deemed to have notice or knowledge of any matter unless a Trust Officer has
actual knowledge thereof or unless written notice thereof is received by the
Trustee at the Corporate Trust Office and such notice references the Securities
generally, the Issuer or this Indenture. Whenever reference is made herein to a
Default or an Event of Default such reference shall, insofar as determining any
liability on the part of the Trustee is concerned, be construed to refer only to
a Default or an Event of Default of which the Trustee is deemed to have
knowledge in accordance with this paragraph;

 

(q)            the Trustee shall not be responsible for delays or failures in
performance resulting from circumstances beyond its control (such circumstances
include but are not limited to acts of God, strikes, lockouts, riots, acts of
war, loss or malfunctions of utilities, computer (hardware or software) or
communications services);

 

(r)              to help fight the funding of terrorism and money laundering
activities, the Trustee will obtain, verify, and record information that
identifies individuals or entities that establish a relationship or open an
account with the Trustee. The Trustee will ask for the name, address, tax
identification number and other information that will allow the Trustee to
identify the individual or entity who is establishing the relationship or
opening the account. The Trustee may also ask for formation documents such as
organizational documents, an offering memorandum, or other identifying documents
to be provided;

 

(s)              in making or disposing of any investment permitted by this
Indenture, the Trustee is authorized to deal with itself (in its individual
capacity) or with any one or more of its Affiliates, in each case on an
arm’s-length basis, whether it or such Affiliate is acting as a subagent of the
Trustee or for any third party or dealing as principal for its own account. If
otherwise qualified, obligations of the Bank or any of its Affiliates shall
qualify as Eligible Investments hereunder;

 

(t)              the Trustee or its Affiliates are permitted to receive
additional compensation that could be deemed to be in the Trustee’s economic
self-interest for (i) serving as investment adviser, administrator, shareholder,
servicing agent, custodian or subcustodian with respect to certain of the
Eligible Investments, (ii) using Affiliates to effect transactions in certain
Eligible Investments and (iii) effecting transactions in certain Eligible
Investments. Such compensation is not payable or reimbursable under Section 6.7
of this Indenture; and

 

(u)             the Trustee shall have no duty (i) to see to any recording,
filing, or depositing of this Indenture or any supplemental indenture or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance.

 



119

 

 

Section 6.4              Not Responsible for Recitals or Issuance of Notes. The
recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer; and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), the Assets or the Notes. The Trustee shall not be accountable for
the use or application by the Issuer of the Notes or the proceeds thereof or any
Money paid to the Issuer pursuant to the provisions hereof.

 

Section 6.5              May Hold Securities. The Trustee, any Paying Agent,
Registrar or any other agent of the Issuers, in its individual or any other
capacity, may become the owner or pledgee of Securities and may otherwise deal
with the Issuers or any of their Affiliates with the same rights it would have
if it were not Trustee, Paying Agent, Registrar or such other agent.

 

Section 6.6               Money Held in Trust. Money held by the Trustee
hereunder shall be held in trust to the extent required herein. The Trustee
shall be under no liability for interest on any Money received by it hereunder
except to the extent of income or other gain on investments which are deposits
in or certificates of deposit of the Bank in its commercial capacity and income
or other gain actually received by the Trustee on Eligible Investments.

 

Section 6.7               Compensation and Reimbursement. (a) The Issuer agrees:

 

(i)              to pay the Trustee on each Payment Date reasonable
compensation, as set forth in a separate fee schedule delivered to the Issuer in
connection with this Indenture, for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);

 

(ii)            except as otherwise expressly provided herein, to reimburse the
Trustee in a timely manner upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture or other Transaction Document (including,
without limitation, securities transaction charges and the reasonable
compensation and expenses and disbursements of its agents and legal counsel and
of any accounting firm or investment banking firm employed by the Trustee
pursuant to Section 5.4, 5.5, 6.3(c) or 10.7, except any such expense,
disbursement or advance as may be attributable to its negligence, willful
misconduct or bad faith) but with respect to securities transaction charges,
only to the extent any such charges have not been waived during a Collection
Period due to the Trustee’s receipt of a payment from a financial institution
with respect to certain Eligible Investments, as specified by the Collateral
Manager;

 

(iii)            to indemnify the Trustee and its Officers, directors, employees
and agents for, and to hold them harmless against, any loss, liability or
expense (including reasonable attorneys’ fees and expenses) incurred without
negligence, willful misconduct or bad faith on their part, arising out of or in
connection with the acceptance or administration of this trust or the
performance of its duties hereunder, including the costs and expenses of
defending themselves (including reasonable attorney’s fees and costs) against
any claim or liability in connection with the exercise or performance of any of
their powers or duties hereunder and under any other agreement or instrument
related hereto; and

 



120

 

 

(iv)          to pay the Trustee reasonable additional compensation together
with its expenses (including reasonable counsel fees) for any collection or
enforcement action taken pursuant to Section 6.13 or Article V, respectively.

 

(b)             The Trustee shall receive amounts pursuant to this Section 6.7
and any other amounts payable to it under this Indenture or in any of the
Transaction Documents to which the Trustee is a party only as provided in
Sections 11.1(a)(i), (ii) and (iii) but only to the extent that funds are
available for the payment thereof. Subject to Section 6.9, the Trustee shall
continue to serve as Trustee under this Indenture notwithstanding the fact that
the Trustee shall not have received amounts due it hereunder; provided that
nothing herein shall impair or affect the Trustee’s rights under Section 6.9. No
direction by the Holders shall affect the right of the Trustee to collect
amounts owed to it under this Indenture. If, on any date when a fee or an
expense shall be payable to the Trustee pursuant to this Indenture, insufficient
funds are available for the payment thereof, any portion of a fee or an expense
not so paid shall be deferred and payable on such later date on which a fee or
an expense shall be payable and sufficient funds are available therefor.

 

(c)               The Trustee hereby agrees not to cause the filing of a
petition in bankruptcy for the non-payment to the Trustee of any amounts
provided by this Section 6.7 until at least one year (or, if longer, the
applicable preference period then in effect) plus one day, after the payment in
full of all Notes issued under this Indenture.

 

(d)               The Issuer’s payment obligations to the Trustee under this
Section 6.7 shall be secured by the lien of this Indenture payable in accordance
with the Priority of Payments, and shall survive the discharge of this Indenture
and the resignation or removal of the Trustee.

 

(e)               Without limiting Section 5.4, the Trustee hereby agrees not to
cause the filing of a petition in bankruptcy against the Issuer or the Co-Issuer
on its own behalf or on behalf of the Secured Parties until at least one year
(or, if longer, the applicable preference period) plus one day after the payment
in full of all of the Notes.

 

Section 6.8               Corporate Trustee Required; Eligibility. There shall
at all times be a Trustee hereunder which shall be an Independent organization
or entity organized and doing business under the laws of the United States or of
any state thereof, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least U.S.$200,000,000,
subject to supervision or examination by federal or state authority, having a
long-term debt rating of at least “BBB+” by S&P and having an office within the
United States, and who makes the representations contained in Section 6.17. If
such organization or entity publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 6.8, the combined capital and
surplus of such organization or entity shall be deemed to be its combined
capital and surplus as set forth in its most recent published report of
condition. If at any time the Trustee shall cease to be eligible in accordance
with the provisions of this Section 6.8, it shall resign immediately in the
manner and with the effect hereinafter specified in this Article VI.

 

Section 6.9             Resignation and Removal; Appointment of Successor. (a)
No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article VI shall become effective until the acceptance
of appointment by the successor Trustee under Section 6.10.

 



121

 

 

(b)               Subject to Section 6.9(a), the Trustee may resign at any time
by giving not less than 30 days’ written notice thereof to the Issuers, the
Collateral Manager, the Holders of the Securities and the Rating Agency. Upon
receiving such notice of resignation, the Issuer shall promptly appoint a
successor trustee or trustees satisfying the requirements of Section 6.8 by
written instrument, in duplicate, executed by a Responsible Officer of the
Issuer, one copy of which shall be delivered to the Trustee so resigning and one
copy to the successor Trustee or Trustees, together with a copy to each Holder
and the Collateral Manager; provided that such successor Trustee shall be
appointed only upon the Act of a Majority of the Securities of each Class or, at
any time when an Event of Default shall have occurred and be continuing, by an
Act of a Majority of the Controlling Class. If no successor Trustee shall have
been appointed and an instrument of acceptance by a successor Trustee shall not
have been delivered to the Trustee within 30 days after the giving of such
notice of resignation, the resigning Trustee or any Holder, on behalf of itself
and all others similarly situated, may petition any court of competent
jurisdiction for the appointment of a successor Trustee satisfying the
requirements of Section 6.8.

 

(c)               The Trustee may be removed at any time upon 30 days written
notice by an act of a Majority of the Controlling Class and a Majority of the
Preferred Shares or, at any time when an Event of Default shall have occurred
and be continuing by an Act of a Majority of the Controlling Class, delivered to
the Trustee and to the Issuer.

 

(d)               If at any time:

 

(i)             the Trustee shall cease to be eligible under Section 6.8 and
shall fail to resign after written request therefor by the Issuer or by any
Holder; or

 

(ii)            the Trustee shall become incapable of acting or shall be
adjudged as bankrupt or insolvent or a receiver or liquidator of the Trustee or
of its property shall be appointed or any public officer shall take charge or
control of the Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

 

(e)               If the Trustee shall be removed or become incapable of acting,
or if a vacancy shall occur in the office of the Trustee for any reason (other
than resignation), the Issuer, by Issuer Order, shall promptly appoint a
successor Trustee. If the Issuer shall fail to appoint a successor Trustee
within 30 days after such removal or incapability or the occurrence of such
vacancy, a successor Trustee may be appointed by a Majority of the Controlling
Class by written instrument delivered to the Issuer and the retiring Trustee.
The successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee and supersede any successor Trustee
proposed by the Issuer. If no successor Trustee shall have been so appointed by
the Issuer or a Majority of the Controlling Class and shall have accepted
appointment in the manner hereinafter provided, subject to Section 5.15, the
Trustee or any Holder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Trustee.

 



122

 

 

(f)                The Issuer shall give prompt notice of each resignation and
each removal of the Trustee and each appointment of a successor Trustee by
mailing written notice of such event by first class mail, postage prepaid, to
the Collateral Manager, to the Rating Agency and to the Holders of the
Securities as their names and addresses appear in the Register (or, if
applicable, the Share Register). Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office. If the Issuer
fails to mail such notice within ten days after acceptance of appointment by the
successor Trustee, the successor Trustee shall cause such notice to be given at
the expense of the Issuer.

 

Section 6.10        Acceptance of Appointment by Successor. Every successor
Trustee appointed hereunder shall meet the requirements of Section 6.8, shall
make the representations and warranties contained in Section 6.17, and shall
execute, acknowledge and deliver to the Issuer and the retiring Trustee an
instrument accepting such appointment. In addition, so long as the retiring
Trustee is the same institution as the Collateral Administrator, unless
otherwise agreed to in writing by the Issuer, the successor and the retiring
institutions, such successor Trustee shall automatically become, and hereby so
agrees to be, the Collateral Administrator pursuant to Section 7(b) of the
Collateral Administration Agreement and shall assume the duties of the
Collateral Administrator under the terms and conditions of the Collateral
Administration Agreement in its acceptance of appointment as successor Trustee
until such time, if any, as it is replaced as Collateral Administrator by the
Issuer pursuant to the Collateral Administration Agreement. Upon delivery of the
required instruments, the resignation or removal of the retiring Trustee shall
become effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Issuer or a Majority
of any Class of Securities or the successor Trustee or successor Collateral
Administrator, as applicable, such retiring Trustee shall, upon payment of its
charges then unpaid, execute and deliver an instrument transferring to such
successor Trustee all the rights, powers and trusts of the retiring Trustee, and
shall duly assign, transfer and deliver to such successor Trustee all property
and Money held by such retiring Trustee hereunder. Upon request of any such
successor Trustee, the Issuers shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Trustee all such
rights, powers and trusts.

 

Section 6.11        Merger, Conversion, Consolidation or Succession to Business
of Trustee. Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder; provided that such organization or entity
shall be otherwise qualified and eligible under this Article VI, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto. In case any of the Notes has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.

 

Section 6.12        Co-Trustees. At any time or times, the Issuer and the
Trustee shall have power to appoint one or more Persons to act as co-trustee
(subject to the satisfaction of the S&P Rating Condition), jointly with the
Trustee, of all or any part of the Assets, with the power to file such proofs of
claim and take such other actions pursuant to Section 5.6 herein and to make
such claims and enforce such rights of action on behalf of the Holders, as such
Holders themselves may have the right to do, subject to the other provisions of
this Section 6.12.

 



123

 

 

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by them of a request to do so, the Trustee shall have the power to
make such appointment.

 

Should any written instrument from the Issuer be required by any co-trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay, to the
extent funds are available therefor under Section 11.1(a)(i)(A), for any
reasonable fees and expenses in connection with such appointment.

 

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)             the Notes shall be authenticated and delivered and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, Cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;

 

(b)             the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly as shall be provided
in the instrument appointing such co-trustee;

 

(c)             the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Issuer evidenced by an Issuer Order, may accept
the resignation of or remove any co-trustee appointed under this Section 6.12,
and in case an Event of Default has occurred and is continuing, the Trustee
shall have the power to accept the resignation of, or remove, any such
co-trustee without the concurrence of the Issuer. A successor to any co-trustee
so resigned or removed may be appointed in the manner provided in this
Section 6.12;

 

(d)              no co-trustee hereunder shall be personally liable by reason of
any act or omission of the Trustee hereunder;

 

(e)              the Trustee shall not be liable by reason of any act or
omission of a co-trustee; and

 

(f)               any Act of the Holders delivered to the Trustee shall be
deemed to have been delivered to each co-trustee.

 

The Issuer shall notify the Rating Agency of the appointment of a co-trustee
hereunder.

 



124

 

 

Section 6.13             Certain Duties of Trustee Related to Delayed Payment of
Proceeds and the Assets. If the Trustee shall not have received a payment with
respect to any Asset on its Due Date, (a) the Trustee shall promptly notify the
Issuer and the Collateral Manager in writing and (b) unless within three (3)
Business Days (or the end of the applicable grace period for such payment, if
any) after such notice (x) such payment shall have been received by the Trustee
or (y) the Issuer, in its absolute discretion (but only to the extent permitted
by Section 10.2(a)), shall have made provision for such payment satisfactory to
the Trustee in accordance with Section 10.2(a), the Trustee shall, not later
than the Business Day immediately following the last day of such period and in
any case upon request by the Collateral Manager, request the issuer of such
Asset, the trustee under the related Underlying Document or a paying agent
designated by either of them, as the case may be, to make such payment not later
than three (3) Business Days after the date of such request. If such payment is
not made within such time period, the Trustee, subject to the provisions of
clause (iv) of Section 6.1(c), shall take such action as the Collateral Manager
shall direct. Any such action shall be without prejudice to any right to claim a
Default or Event of Default under this Indenture. If the Issuer or the
Collateral Manager requests a release of an Asset and/or delivers an additional
Collateral Obligation in connection with any such action under the Collateral
Management Agreement or under this Indenture, such release shall be subject to
Section 10.8 and Article XII of this Indenture, as the case may be.
Notwithstanding any other provision hereof, the Trustee shall deliver to the
Issuer or its designee any payment with respect to any Asset or any additional
Collateral Obligation received after the Due Date thereof to the extent the
Issuer previously made provisions for such payment satisfactory to the Trustee
in accordance with this Section 6.13 and such payment shall not be deemed part
of the Assets.

 

Reasonably promptly after receipt thereof, the Trustee will notify and provide
to the Collateral Manager on behalf of the Issuer a copy of any documents,
financial reports, legal opinions or any other information including, without
limitation, any notices, reports, requests for waiver, consent requests or any
other requests or communications relating to the Assets or any Obligor or to
actions affecting the Assets or any Obligor. Upon reasonable request by the
Collateral Administrator or the Collateral Manager, the Trustee further agrees
to provide to the requesting Person from time to time, on a timely basis, any
information in its possession relating to the Collateral Obligations, the Equity
Securities and the Eligible Investments as requested so as to enable the
requesting Person to perform its duties hereunder, under the Collateral
Administration Agreement or under the Collateral Management Agreement, as
applicable.

 

Section 6.14             Authenticating Agents. Upon the request of the
Applicable Issuer, the Trustee shall, and if the Trustee so chooses the Trustee
may, appoint one or more Authenticating Agents with power to act on its behalf
and subject to its direction in the authentication of Notes in connection with
the issuance, transfers and exchanges under Sections 2.4, 2.5, 2.6, 2.7 and 8.5,
as fully to all intents and purposes as though each such Authenticating Agent
had been expressly authorized by such Sections to authenticate such Notes. For
all purposes of this Indenture, the authentication of Notes by an Authenticating
Agent pursuant to this Section 6.14 shall be deemed to be the authentication of
Notes by the Trustee.

 

Any Person into which any Authenticating Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
consolidation or conversion to which any Authenticating Agent shall be a party,
or any Person succeeding to the corporate trust business of any Authenticating
Agent, shall be the successor of such Authenticating Agent hereunder, without
the execution or filing of any further act on the part of the parties hereto or
such Authenticating Agent or such successor corporation.

 



125

 

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Applicable Issuer. The Trustee may at any
time terminate the agency of any Authenticating Agent by giving written notice
of termination to such Authenticating Agent and the Applicable Issuer. Upon
receiving such notice of resignation or upon such a termination, the Trustee
shall, upon the written request of the Applicable Issuer, promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Applicable Issuer.

 

Unless the Authenticating Agent is also the same entity as the Trustee, the
Applicable Issuer agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services, and reimbursement for its reasonable
expenses relating thereto as an Administrative Expense. The provisions of
Sections 2.9, 6.4 and 6.5 shall be applicable to any Authenticating Agent.

 

Section 6.15             Withholding. If any withholding tax is imposed on the
Issuer’s payment (or allocations of income) under the Secured Notes, such tax
shall reduce the amount otherwise distributable to the relevant Holder. The
Trustee is hereby authorized and directed to retain from amounts otherwise
distributable to any Holder sufficient funds for the payment of any tax that is
legally owed or required to be withheld by the Issuer or may be withheld because
of a failure by a Holder to provide any information required under Sections
1441, 1445 and 1471-1474 of the Code or any other provisions of any applicable
law and to timely remit such amounts to the appropriate taxing authority;
provided, for the avoidance of doubt, that whether the Trustee may make a
payment in respect of an obligation imposed by Section 6225 of the Code, and the
treatment of such a payment, are governed by Section 7.16(n). Such authorization
shall not prevent the Trustee from contesting any such tax in appropriate
proceedings and withholding payment of such tax, if permitted by law, pending
the outcome of such proceedings. The amount of any withholding tax imposed with
respect to any Securities shall be treated as Cash distributed to the relevant
Holder at the time it is withheld by the Trustee. If there is a possibility that
withholding tax is payable with respect to a distribution, the Paying Agent or
the Trustee may, in its sole discretion, withhold such amounts in accordance
with this Section 6.15. If any Holder or beneficial owner wishes to apply for a
refund of any such withholding tax, the Trustee shall reasonably cooperate with
such Person in providing readily available information so long as such Person
agrees to reimburse the Trustee for any out-of-pocket expenses incurred. Nothing
herein shall impose an obligation on the part of the Trustee to determine the
amount of any tax or withholding obligation on the part of the Issuer or in
respect of the any Class of Secured Notes. This Section 6.15 shall be
interpreted and applied in a manner consistent with Section 7.16(n).

 

Section 6.16            Fiduciary for Holders Only; Agent for each other Secured
Party. With respect to the security interest created hereunder, the delivery of
any item of Asset to the Trustee is to the Trustee as representative of the
Holders and agent for each other Secured Party. In furtherance of the foregoing,
the possession by the Trustee of any Asset, and the endorsement to or
registration in the name of the Trustee of any Asset (including without
limitation as entitlement holder of the Custodial Account) are all undertaken by
the Trustee in its capacity as representative of the Holders, and agent for each
other Secured Party.

 

Section 6.17             Representations and Warranties of the Bank. The Bank
hereby represents and warrants as follows, in its individual capacity and in its
capacities as described below (and any Person that becomes a successor Trustee
pursuant to Sections 6.9, 6.10, or 6.11 or a co-trustee pursuant to Section 6.12
represents and warrants as follows in its individual capacity and in its
capacity as Trustee where applicable):

 



126

 

 

(a)               Organization. The Bank has been duly organized and is validly
existing as a trust company with trust powers under the laws of the Commonwealth
of Massachusetts and has the power to conduct its business and affairs as a
trustee, paying agent, registrar, transfer agent, custodian, calculation agent
and securities intermediary.

 

(b)               Authorization; Binding Obligations. The Bank has the corporate
power and authority to perform the duties and obligations of Trustee, Paying
Agent, Registrar, Transfer Agent, Custodian, Calculation Agent and Securities
Intermediary under this Indenture. The Bank has taken all necessary corporate
action to authorize the execution, delivery and performance of this Indenture,
and all of the documents required to be executed by the Bank pursuant hereto.
This Indenture has been duly authorized, executed and delivered by the Bank and
constitutes the legal, valid and binding obligation of the Bank enforceable in
accordance with its terms subject, as to enforcement, (i) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Bank and (ii) to
general equitable principles (whether enforcement is considered in a proceeding
at law or in equity).

 

(c)               Eligibility. The Bank is eligible under Section 6.8 to serve
as Trustee hereunder.

 

(d)               No Conflict. Neither the execution, delivery and performance
of this Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon the
Bank or any of its properties or assets, or (ii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any material agreement to which the Bank is a party or by which it or any of its
property is bound.

 

(e)               Ownership of Securities. On the date of its appointment as
Trustee, the Trustee does not own any Securities and has no present intention of
acquiring any Securities although it is not restricted from doing so in the
future as provided in Section 6.5.

 

ARTICLE VII

Covenants

 

Section 7.1             Payment of Principal and Interest. The Issuer will duly
and punctually pay the principal of and interest on the Secured Notes, in
accordance with the terms of such Secured Notes and this Indenture pursuant to
the Priority of Payments. The Issuer will, to the extent funds are lawfully
available therefor pursuant to the Priority of Payments, duly and punctually pay
all required distributions on the Preferred Shares, in accordance with this
Indenture and the Memorandum and Articles.

 

Amounts properly withheld under the Code or other applicable law by any Person
from a payment under a Security shall be considered as having been paid by the
Issuer to the relevant Holder for all purposes of this Indenture.

 



127

 

 

The Issuer hereby provides notice to each Holder that the failure of such Holder
to provide appropriate tax certifications and information or documentation
necessary to achieve Tax Account Reporting Rules Compliance may result in
amounts being withheld from payments to such Holder under this Indenture;
provided that amounts withheld pursuant to applicable tax laws shall be
considered as having been paid by the Applicable Issuer as provided in the
preceding sentence.

 

Section 7.2              Maintenance of Office or Agency. The Issuers hereby
appoint the Trustee as a Paying Agent for payments or distributions on the
Securities, and appoint the Trustee as Transfer Agent at its applicable
Corporate Trust Office as the Issuer’s agent where Notes may be surrendered for
registration of transfer or exchange.

 

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes and no paying agent shall be appointed in a jurisdiction which
subjects payments or distributions on the Securities to withholding tax solely
as a result of such Paying Agent’s activities. The Issuers shall at all times
maintain a duplicate copy of the Register at the Corporate Trust Office. The
Issuers shall give prompt written notice to the Trustee, the Rating Agency and
the Holders of the appointment or termination of any such agent and of the
location and any change in the location of any such office or agency.

 

If at any time the Issuers shall fail to maintain any such required office or
agency, or shall fail to furnish the Trustee with the address thereof,
presentations and surrenders may be made (subject to the limitations described
in the preceding paragraph), notices and demands may be served on the Issuers,
and Notes may be presented and surrendered for payment to the Trustee at its
main office, and the Issuers hereby appoint the same as its agent to receive
such respective presentations, surrenders, notices and demands.

 

The Issuers shall maintain and implement administrative and operating procedures
reasonably necessary in the performance of their obligations hereunder, and the
Issuer shall keep and maintain or cause the Administrator to keep or maintain at
all times, or cause to be kept and maintained at all times in the Cayman
Islands, all documents, books, records, accounts and other information as are
required under the laws of the Cayman Islands.

 

The Issuers shall maintain an Issuers’ Notice Agent at all times. If at any time
the Issuers fail to maintain any such required office or agency in the United
States, or fail to furnish the Trustee with the address thereof, notices and
demands may be served directly on the Issuers. For the avoidance of doubt,
notices to the Issuers under the Transaction Documents shall be delivered in
accordance with Section 14.3.

 

Section 7.3              Money for Note Payments to be Held in Trust. All
payments of amounts due and payable with respect to any Securities that are to
be made from amounts withdrawn from the Payment Account shall be made on behalf
of the Issuer (and, in the case of the Co-Issued Notes, the Issuers) by the
Trustee or a Paying Agent with respect to payments or distributions on the
Securities.

 

When the Issuers shall have a Paying Agent that is not also the Registrar, the
Issuers shall furnish, or cause the Registrar to furnish, no later than the
fifth day after each Record Date a list, if necessary, in such form as such
Paying Agent may reasonably request, of the names and addresses of the Holders
and of the certificate numbers of individual Notes held by each such Holder.

 



128

 

 

Whenever the Issuers shall have a Paying Agent other than the Trustee, the
Issuers shall, on or before the Business Day next preceding each Payment Date
and on any Redemption Date, as the case may be, direct the Trustee to deposit on
such Payment Date or such Redemption Date, as the case may be, with such Paying
Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Issuers shall
promptly notify the Trustee of its action or failure so to act. Any Monies
deposited with a Paying Agent (other than the Trustee) in excess of an amount
sufficient to pay the amounts then becoming due on the Securities with respect
to which such deposit was made shall be paid over by such Paying Agent to the
Trustee for application in accordance with Article XI.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee; provided that, with respect to any additional or
successor Paying Agent, (x) so long as the Notes of any Class are rated by S&P
either (i) such Paying Agent has a long-term debt rating of “A+” or higher by
S&P or a short-term debt rating of “A-1” by S&P or (ii) the S&P Rating Condition
is satisfied. If such successor Paying Agent ceases to have any such minimum
rating specified in clause (i) of the immediately preceding sentence, the Issuer
shall promptly remove such Paying Agent and appoint a successor Paying Agent.
The Issuers shall not appoint any Paying Agent that is not, at the time of such
appointment, a depository institution or trust company subject to supervision
and examination by federal and/or state and/or national banking authorities. The
Issuers shall cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee and if the Trustee acts as Paying Agent, it hereby so agrees,
subject to the provisions of this Section 7.3, that such Paying Agent will:

 

(a)             allocate all sums received for payment to the Holders of
Securities for which it acts as Paying Agent on each Payment Date and any
Redemption Date among such Persons in the proportion specified in the applicable
Distribution Report to the extent permitted by applicable law;

 

(b)             hold all sums held by it for the payment of amounts due with
respect to the Securities in trust for the benefit of the Persons entitled
thereto until such sums shall be paid to such Persons or otherwise disposed of
as herein provided and pay such sums to such Persons as herein provided;

 

(c)             if such Paying Agent is not the Trustee, immediately resign as a
Paying Agent and forthwith pay to the Trustee all sums held by it in trust for
the payment of the Securities if at any time it ceases to meet the standards set
forth above required to be met by a Paying Agent at the time of its appointment;

 



129

 

 

(d)             if such Paying Agent is not the Trustee, immediately give the
Trustee notice of any default by the Issuer in the making of any payment
required to be made; and

 

(e)             if such Paying Agent is not the Trustee, during the continuance
of any such default, upon the written request of the Trustee, forthwith pay to
the Trustee all sums so held in trust by such Paying Agent.

 

The Issuers may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuers or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuers or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such Money.

 

Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Securities and
remaining unclaimed for two years after such amount has become due and payable
shall be paid to the Issuer on Issuer Order; and the Holder of such Securities
shall thereafter, as an unsecured general creditor, look only to the Issuer for
payment of such amounts (but only to the extent of the amounts so paid to the
Issuer) and all liability of the Trustee or such Paying Agent with respect to
such trust Money shall thereupon cease. The Trustee or such Paying Agent, before
being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Issuers any reasonable
means of notification of such release of payment, including, but not limited to,
mailing notice of such release to Holders whose Securities have been called but
have not been surrendered for redemption or whose right to or interest in Monies
due and payable but not claimed is determinable from the records of any Paying
Agent, at the last address of record of each such Holder.

 

Section 7.4              Existence of the Issuers. (a) Each of the Issuer and
Co-Issuer shall take all reasonable steps to maintain its identity as a separate
legal entity from that of its shareholders or members, as applicable. Each of
the Issuer and the Co-Issuer shall keep its registered office or principal place
of business (as the case may be) in the same city, state and country indicated
in the address specified in Section 14.3. Each of the Issuer and the Co-Issuer
shall keep separate books and records and shall not commingle its respective
funds with those of any other Person. The Issuer and the Co-Issuer shall keep in
full force and effect their rights and franchises as a company incorporated
under the laws of the Cayman Islands and as a limited liability company
organized under the laws of the State of Delaware, respectively, shall comply
with the provisions of their respective Organizational Documents and shall
obtain and preserve their qualification to do business as foreign corporations
in each jurisdiction in which such qualifications are or shall be necessary to
protect the validity and enforceability of this Indenture, the Securities or any
of the Assets; provided that, subject to Cayman Islands law, the Issuer shall be
entitled to change its jurisdiction of incorporation from the Cayman Islands to
any other jurisdiction reasonably selected by the Issuer and approved by a
Majority of the Preferred Shares in accordance with the Memorandum and Articles,
so long as (i) the Issuer has received an Opinion of Counsel (upon which the
Trustee may conclusively rely) to the effect that such change is not
disadvantageous in any material respect to the Holders, (ii) written notice of
such change shall have been given to the Trustee by the Issuer, which notice
shall be promptly forwarded by the Trustee to the Holders, the Collateral
Manager and the Rating Agency, (iii) the S&P Rating Condition is satisfied and
(iv) on or prior to the 15th Business Day following receipt of such notice the
Trustee shall not have received written notice from a Majority of the
Controlling Class objecting to such change.

 



130

 

 

(b)              Each of the Issuer and the Co-Issuer shall (i) ensure that all
corporate (or, in the case of the Co-Issuer, limited liability company) or other
formalities regarding its existence (including, to the extent required by
applicable law, holding regular board of directors’, partners’, members’,
managers’ and shareholders’ or other similar meetings) are followed,
(ii) conduct business in its own name, (iii) correct any known misunderstanding
as to its separate existence, (iv) maintain separate financial statements (if
any), (v) maintain an arm’s-length relationship with any Affiliates,
(vi) maintain adequate capital in light of its contemplated business operations
and (vii) not commingle its funds with those of any other entity. Neither the
Issuer nor the Co-Issuer shall take any action, or conduct its affairs in a
manner, that is likely to result in its separate existence being ignored or in
its assets and liabilities being substantively consolidated with any other
Person in a bankruptcy, reorganization or other insolvency proceeding. Without
limiting the foregoing, (i) the Issuer shall not have any subsidiaries (other
than the Co-Issuer and any subsidiaries necessitated by a change of jurisdiction
pursuant to clause (a), subject to satisfaction of the S&P Rating Condition in
the case of such clause (a)), (ii) the Co-Issuer shall not have any subsidiaries
and (iii) the Issuer and the Co-Issuer shall not (A) have any employees (other
than their respective directors, manager and officers), (B) engage in any
transaction with any shareholder, member or partner that would constitute a
conflict of interest (provided that each Transaction Document shall not be
deemed to be such a transaction that would constitute a conflict of interest) or
(C) pay dividends or make distributions to its owners other than in accordance
with the provisions of this Indenture. This Section 7.4(b) shall not be binding
for tax purposes.

 

(c)               The Co-Issuer will at all times have at least one Independent
manager under the Limited Liability Company Agreement.

 

Section 7.5              Protection of Assets. (a) The Collateral Manager on
behalf of the Issuer will cause the taking of such action within the Collateral
Manager’s control as is reasonably necessary in order to maintain the perfection
and priority of the security interest of the Trustee in the Assets; provided
that the Collateral Manager shall be entitled to rely on any Opinion of Counsel
delivered pursuant to Section 7.6 and any Opinion of Counsel with respect to the
same subject matter delivered pursuant to Section 3.1(a)(iii) to determine what
actions are reasonably necessary, and shall be fully protected in so relying on
such an Opinion of Counsel, unless the Collateral Manager has actual knowledge
that the procedures described in any such Opinion of Counsel are no longer
adequate to maintain such perfection and priority. The Issuer shall from time to
time execute and deliver all such supplements and amendments hereto and file or
authorize the filing of all such Financing Statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be necessary or advisable or desirable to secure the rights
and remedies of the Holders of the Notes hereunder and to:

 

(i)             grant more effectively all or any portion of the Assets;

 

(ii)            maintain, preserve and perfect any Grant made or to be made by
this Indenture including, without limitation, the first priority nature of the
lien or carry out more effectively the purposes hereof;

 



131

 

 

(iii)            perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

 

(iv)           enforce any of the Assets or other instruments or property
included in the Assets;

 

(v)            preserve and defend title to the Assets and the rights therein of
the Trustee, for the benefit of the Secured Parties, in the Assets against the
claims of all Persons and parties; or

 

(vi)           pay or cause to be paid any and all taxes levied or assessed upon
all or any part of the Assets.

 

The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file and hereby authorizes the filing of any Financing Statement,
continuation statement and all other instruments, and take all other actions,
required pursuant to this Section 7.5. Such designation shall not impose upon
the Trustee, or release or diminish, the Issuer’s and the Collateral Manager’s
obligations under this Section 7.5. The Issuer further authorizes and shall
cause the Issuer’s counsel to file without the Issuer’s signature an initial
Financing Statement on the Closing Date that names the Issuer as debtor and the
Trustee, on behalf of the Secured Parties, as secured party and that describes
“all personal property of the Issuer now owned or hereafter acquired” as the
Assets in which the Trustee has a Grant.

 

(b)               The Trustee shall not, except in accordance with Section 5.5
or Section 10.8(a), (b) and (c), as applicable, permit the removal of any
portion of the Assets or transfer any such Assets from the Account to which it
is credited, or cause or permit any change in the Delivery made pursuant to
Section 3.3 with respect to any Assets, if, after giving effect thereto, the
jurisdiction governing the perfection of the Trustee’s security interest in such
Assets is different from the jurisdiction governing the perfection at the time
of delivery of the most recent Opinion of Counsel pursuant to Section 7.6 (or,
if no Opinion of Counsel has yet been delivered pursuant to Section 7.6, the
Opinion of Counsel delivered at the Closing Date pursuant to
Section 3.1(a)(iii)) unless the Trustee shall have received an Opinion of
Counsel to the effect that the lien and security interest created by this
Indenture with respect to such property and the priority thereof will continue
to be maintained after giving effect to such action or actions.

 

Section 7.6            Opinions as to Assets. On or before December 31st in each
calendar year, commencing in 2020, the Issuer shall furnish to the Trustee and
the Rating Agency an Opinion of Counsel relating to the continued perfection of
the security interest granted by the Issuer to the Trustee, stating that, as of
the date of such opinion, the lien and security interest created by this
Indenture with respect to the Assets remain perfected and that no further action
(other than as specified in such opinion) needs to be taken to ensure the
continued perfection of such lien over the next year.

 

Section 7.7            Performance of Obligations. (a) The Issuers shall not
take any action, and will use its best efforts not to permit any action to be
taken by others, that would release any Person from any of such Person’s
covenants or obligations under any instrument included in the Assets, except in
the case of enforcement action taken with respect to any Defaulted Obligation in
accordance with the provisions hereof and actions by the Collateral Manager
under the Collateral Management Agreement and in conformity therewith or with
this Indenture, as applicable, or as otherwise required hereby or deemed
necessary or advisable by the Collateral Manager in accordance with the
Collateral Management Agreement.

 



132

 

 

(b)               The Issuer shall notify the Rating Agency within ten (10)
Business Days after it has received notice from any Holder or the Trustee of any
material breach of any Transaction Document, following any applicable cure
period for such breach.

 

Section 7.8               Negative Covenants. (a) The Issuer will not from and
after the Closing Date:

 

(i)              sell, transfer, exchange or otherwise dispose of, or pledge,
mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer
such to exist), any part of the Assets, except as expressly permitted by this
Indenture and the Collateral Management Agreement;

 

(ii)            claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Securities (other than amounts withheld or deducted in
accordance with the Code or any applicable laws of the Cayman Islands);

 

(iii)            (A) incur or assume or guarantee any indebtedness, other than
the Notes, this Indenture and the transactions contemplated hereby or (B) issue
any additional notes, securities or ownership interests after the Closing Date
(other than Additional Securities or securities issued in connection with a
Refinancing);

 

(iv)           (A) permit the validity or effectiveness of this Indenture or any
Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Securities except as may be permitted hereby or by the
Collateral Management Agreement, (B) except as permitted by this Indenture,
permit any lien, charge, adverse claim, security interest, mortgage or other
encumbrance (other than the lien of this Indenture) to be created on or extend
to or otherwise arise upon or burden any part of the Assets, any interest
therein or the proceeds thereof, or (C) except as permitted by this Indenture,
take any action that would permit the lien of this Indenture not to constitute a
valid first priority security interest in the Assets;

 

(v)            amend the Collateral Management Agreement except pursuant to the
terms thereof and Article XV of this Indenture;

 

(vi)           dissolve or liquidate in whole or in part, except as permitted
hereunder or required by applicable law (to the extent such matters are within
its power and control);

 

(vii)          pay any Cash distributions other than in accordance with the
Priority of Payments;

 



133

 

 

(viii)         conduct business under any name other than its own;

 

(ix)            make or incur any capital expenditures, except as reasonably
required to perform its functions in accordance with the terms of this
Indenture;

 

(x)             become liable in any way, whether directly or by assignment or
as a guarantor or other surety, for the obligations of the lessee under any
lease, hire any employees or make any distributions to the Issuer;

 

(xi)          enter into any transaction with any Affiliate or any Holder of
Securities other than (A) the transactions contemplated by the Transaction
Documents, (B) the transactions relating to the offering and sale of the
Securities or (C) the purchase of any Collateral Obligation in accordance with
the terms of this Indenture;

 

(xii)            maintain any bank accounts, other than the Accounts and the
Issuer’s bank account in the Cayman Islands (if any);

 

(xiii)          change its name without first delivering to the Trustee and the
Rating Agency notice thereof and an Opinion of Counsel that after giving effect
to the name change the security interest under this Indenture is perfected to
the same extent as it was prior to such name change;

 

(xiv)          have any subsidiaries other than the Co-Issuer and any
subsidiaries necessitated by a change of jurisdiction pursuant to Section 7.4
(subject to satisfaction of the S&P Rating Condition);

 

(xv)          transfer its equity interest in the Co-Issuer so long as any
Co-Issued Notes are Outstanding;

 

(xvi)          permit the Issuer to be a U.S. Person or a U.S. resident (as
determined for purposes of the Investment Company Act);

 

(xvii)         elect to be treated for U.S. federal income tax purposes as other
than a disregarded entity or partnership (that is not a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes);

 

(xviii)       fail to pay any tax, assessment, charge or fee with respect to the
Assets, or fail to defend any action, if such failure to pay or defend may
adversely affect the priority or enforceability of the lien over the Assets
created by this Indenture; and

 

(xix)         amend or waive any “non-petition” and “limited recourse”
provisions in any agreements that require such provisions pursuant to Section
7.8(c), unless the S&P Rating Condition is satisfied.

 

(b)               The Co-Issuer shall not, except as expressly permitted under
this Indenture:

 

(i)            claim any credit on, or make any deduction from, the principal or
interest payable in respect of the Co-Issued Notes (other than amounts withheld
in accordance with the Code or any applicable laws of the Cayman Islands) or
assert any claim against any present or future Holder by reason of the payment
of any taxes levied or assessed upon any part of the Assets;

 



134

 

 

(ii)            (A) incur, assume or guarantee, or become directly or indirectly
liable with respect to, any indebtedness or any contingent obligations, other
than pursuant to the Co-Issued Notes, this Indenture and the other agreements
and transactions expressly contemplated hereby and thereby or (B) issue any
additional notes, securities or ownership interests after the Closing Date
(other than Additional Securities or securities issued in a Refinancing);

 

(iii)           (A) permit the validity or effectiveness of this Indenture or
any Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Co-Issued Notes, (B) permit any lien, charge, adverse claim,
security interest, mortgage or other encumbrance (including any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever or otherwise, other than the lien of this Indenture) to be
created on or extend to or otherwise arise upon or burden the Assets or any part
thereof; any interest therein or the proceeds thereof or (C) take any action
that would cause the lien of this Indenture not to constitute a valid first
priority perfected security interest in the Assets;

 

(iv)           make or incur any capital expenditures;

 

(v)            become liable in any way, whether directly or by assignment or as
a guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or make any distributions to its members;

 

(vi)           enter into any transaction with any Affiliate or any Holder of
Securities, other than the transactions relating to the offering and sale of the
Securities;

 

(vii)          maintain any bank accounts;

 

(viii)         change its name without first delivering to the Trustee notice
thereof;

 

(ix)            have any subsidiaries;

 

(x)            dissolve or liquidate in whole or in part, except as required by
applicable law;

 

(xi)           pay any distributions other than in accordance with the Priority
of Payments;

 

(xii)          conduct business under any name other than its own; or

 

(xiii)         permit the transfer of any of its membership interests so long as
any Co-Issued Notes are Outstanding.

 



135

 

 

(c)               The Issuers shall not be party to any agreements without
including customary “non-petition” and “limited recourse” provisions therein
(and shall not amend or eliminate such provisions in any agreement to which it
is party), except for any agreements to achieve Tax Account Reporting Rules
Compliance or any agreements related to the purchase and sale of any Assets
which contain customary (as determined by the Collateral Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Collateral Manager in its sole discretion) loan trading
documentation.

 

(d)               Notwithstanding anything contained herein to the contrary, the
Issuers may not acquire any of the Securities; provided that this Section 7.8(d)
shall not be deemed to limit any redemption pursuant to the terms of this
Indenture.

 

Section 7.9               Statement as to Compliance. On or before December 31st
in each calendar year commencing in 2020, or promptly after a Responsible
Officer of the Issuer becomes aware thereof if there has been a Default under
this Indenture and prior to the issuance of any Additional Securities pursuant
to Section 2.4, the Issuer shall deliver to the Trustee (to be forwarded by the
Trustee to the Collateral Manager, each Holder making a written request therefor
and the Rating Agency) an Officer’s certificate of the Issuer that, having made
reasonable inquiries of the Collateral Manager, and to the best of the
knowledge, information and belief of the Issuer, there did not exist, as at a
date not more than five days prior to the date of the certificate, nor had there
existed at any time prior thereto since the date of the last certificate (if
any), any Default hereunder or, if such Default did then exist or had existed,
specifying the same and the nature and status thereof, including actions
undertaken to remedy the same, and that the Issuer has complied with all of its
obligations under this Indenture or, if such is not the case, specifying those
obligations with which it has not complied.

 

Section 7.10             The Issuer May Consolidate, etc.

 

(a)               The Issuer shall not consolidate or merge with or into any
other Person or convey or transfer its properties and assets substantially as an
entirety to any Person, unless permitted by Cayman Islands law and unless:

 

(i)             the Issuer shall be the surviving entity, or the Person (if
other than the Issuer) formed by such consolidation or into which the Issuer is
merged or to which the properties and assets of the Issuer are transferred (A)
shall be a company or a limited partnership organized and existing under the
laws of the Cayman Islands or such other jurisdiction approved by a Majority of
the Controlling Class; provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of incorporation pursuant to Section 7.4, and (B) shall expressly
assume, by an indenture supplemental hereto and an omnibus assumption agreement,
executed and delivered to the Trustee, each Holder, the Collateral Manager and
the Collateral Administrator, the due and punctual payment of the principal of
and interest on all Secured Notes, the payments on the Preferred Shares and the
performance of every covenant hereof and of each other Transaction Document on
the part of the Issuer to be performed or observed, all as provided herein or
therein, as applicable;

 

(ii)           the Rating Agency shall have been notified in writing of such
consolidation or merger and the S&P Rating Condition shall have been satisfied;

 



136

 

 

(iii)           if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which the properties
and assets of the Issuer are transferred substantially as an entirety shall have
agreed with the Trustee (A) if the formed or surviving Person is a company, to
observe the same legal requirements for the recognition of such company as a
legal entity separate and apart from any of its Affiliates as are applicable to
the Issuer with respect to its Affiliates and (B) not to consolidate or merge
with or into any other Person or convey or transfer the Assets or its assets
substantially as an entirety to any other Person except in accordance with the
provisions of this Section 7.10;

 

(iv)           if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which the properties
and assets of the Issuer are transferred substantially as an entirety shall have
delivered to the Trustee and the Rating Agency an Officer’s Certificate and an
Opinion of Counsel, each stating that such Person shall be duly organized,
validly existing and in good standing in the jurisdiction in which it is
organized; that it has sufficient power and authority to assume the obligations
set forth in paragraph (i) above and to execute and deliver an indenture
supplemental hereto and an omnibus assumption agreement for the purpose of
assuming such obligations; that such Person has duly authorized the execution,
delivery and performance of an indenture supplemental hereto and an omnibus
assumption agreement for the purpose of assuming such obligations and that such
supplemental indenture is a valid, legal and binding obligation of such Person,
enforceable in accordance with its terms, subject only to bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the enforcement
of creditors’ rights generally and to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law) and such other matters as the Trustee may reasonably require; provided that
(x) nothing in this clause shall imply or impose a duty on the Trustee to
require any other matters to be covered and (y) immediately following the event
which causes such Person to become the successor to the Issuer, (A) such Person
has good and marketable title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture, to the
Assets and (B) the Trustee continues to have a valid perfected security interest
in the Assets that is of first priority, free of any adverse claim or the legal
equivalent thereof, as applicable; and (C) such Person will not be subject to
U.S. net income tax (other than by operation of Subchapter C of Chapter 63 of
the Code);

 

(v)            immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing;

 

(vi)           the Issuer shall have notified the Rating Agency of such
consolidation, merger, conveyance or transfer and shall have delivered to the
Trustee for transmission to each Holder an Officer’s Certificate (based upon the
advice of counsel), stating that such consolidation, merger, conveyance or
transfer and such supplemental indenture comply with this Section 7.10, that all
conditions in this Section 7.10 have been satisfied and that no adverse U.S.
federal or Cayman Islands tax consequences (relative to the tax consequences of
not effecting the transaction) shall result therefrom to the Issuer or the
Holders of the Securities;

 



137

 

 

(vii)           after giving effect to such transaction, neither of the Issuers
nor the pool of Assets will be required to register as an investment company
under the Investment Company Act; and

 

(viii)         after giving effect to such transaction, the outstanding
interests in the Co-Issuer will not be beneficially owned within the meaning of
the Investment Company Act by any U.S. Person and the Issuer will not be a U.S.
Person.

 

(b)            The Co-Issuer shall not consolidate or merge with or into any
other Person or convey or transfer its properties and assets substantially as an
entirety to any Person unless:

 

(i)            the Co-Issuer shall be the surviving entity, or the Person (if
other than the Co-Issuer) formed by such consolidation or into which the
Co-Issuer is merged or to which the properties and assets of the Co-Issuer are
transferred shall be a limited purpose organization organized and existing under
the laws of the State of Delaware or such other jurisdiction approved by a
Majority of the Controlling Class and shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, the due and punctual
payment of the principal of and interest on all Co-Issued Notes and the
performance of every covenant of this Indenture on the part of the Co-Issuer to
be performed or observed, all as provided herein;

 

(ii)           the Rating Agency shall have been notified in writing of such
consolidation or merger and the S&P Rating Condition shall have been satisfied;

 

(iii)          if the Co-Issuer is not the surviving entity, the Person formed
by such consolidation or into which the Co-Issuer is merged or to which the
properties and assets of the Co-Issuer are transferred substantially as an
entirety shall have agreed with the Trustee (A) to observe the same legal
requirements for the recognition of such formed or surviving corporation as a
legal entity separate and apart from any of its Affiliates as are applicable to
the Co-Issuer with respect to its Affiliates and (B) not to consolidate or merge
with or into any other Person or convey or transfer its assets substantially as
an entirety to any other Person except in accordance with the provisions of this
Section 7.10;

 

(iv)          if the Co-Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Co-Issuer is merged or to which the
properties and assets of the Co-Issuer are transferred substantially as an
entirety shall have delivered to the Trustee and the Rating Agency an Officer’s
Certificate and an Opinion of Counsel, each stating that such Person shall be
duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in paragraph (i) above and to
execute and deliver an indenture supplemental hereto and an omnibus assumption
agreement for the purpose of assuming such obligations; that such Person has
duly authorized the execution, delivery and performance of an indenture
supplemental hereto and an omnibus assumption agreement for the purpose of
assuming such obligations and that such supplemental indenture is a valid, legal
and binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); and such other matters as the Trustee may
reasonably require; provided that nothing in this clause shall imply or impose a
duty on the Trustee to require any such other matters to be covered;

 



138

 

 

(v)            immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing;

 

(vi)          the Co-Issuer shall have notified the Rating Agency of such
consolidation, merger, conveyance or transfer and shall have delivered to the
Trustee and each Holder of a Co-Issued Note an Officer’s Certificate and an
Opinion of Counsel, each stating that such consolidation, merger, conveyance or
transfer and such supplemental indenture comply with this Section 7.10, that all
conditions in this Section 7.10 have been satisfied and that no adverse U.S.
federal or Cayman Islands tax consequences will result therefrom to the
Co-Issuer or the Holders of the Co-Issued Notes;

 

(vii)         after giving effect to such transaction, neither of the Issuers
nor the pool of Assets will be required to register as an investment company
under the Investment Company Act;

 

(viii)        after giving effect to such transaction, the outstanding ownership
interests in the Co-Issuer will not be beneficially owned within the meaning of
the Investment Company Act by any U.S. Person; and

 

(ix)           the conditions specified in Section 7.16(a) are satisfied.

 

Section 7.11             Successor Substituted. Upon any consolidation or
merger, or transfer or conveyance of all or substantially all of the properties
and assets of the Issuer or the Co-Issuer substantially as an entity in
accordance with Section 7.10, the Person formed by or surviving such
consolidation or merger (if other than the Issuer or the Co-Issuer), or the
Person to which such consolidation, merger, conveyance or transfer is made,
shall succeed to, and be substituted for, and may exercise every right and power
of, the Issuer or the Co-Issuer, as the case may be, under this Indenture with
the same effect as if such Person had been named as the Issuer or the Co-Issuer,
as the case may be, herein. In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” or the “Co-Issuer”
herein or any successor which shall theretofore have become such in the manner
prescribed in this Article VII may be dissolved, wound up and liquidated at any
time thereafter, and such Person thereafter shall be released, without further
action by any Person, from its liabilities as obligor on all the Securities (or
with respect to the Co-Issuer, the Co-Issued Notes) and from its obligations
under this Indenture and the other Transaction Documents to which it is a party.

 

Section 7.12            No Other Business. The Issuers shall not have any
employees (other than its officers, directors and managers to the extent such
officers, directors and managers might be considered employees) and shall not
engage in any business or activity other than issuing, selling, paying,
redeeming, prepaying and refinancing the Securities pursuant to this Indenture
and the Memorandum and Articles, acquiring, holding, selling, exchanging,
redeeming and pledging, solely for its own account, the Assets and other
incidental activities thereto, including entering into the Transaction Documents
to which it is a party and such other activities which are necessary, required
or advisable to accomplish the foregoing; provided that the Issuer shall be
permitted to enter into any additional agreements not expressly prohibited by
Section 7.8 and to enter into any amendment, modification, or waiver of existing
agreements or such additional agreements as otherwise provided in this
Indenture, including in accordance with Article VIII. The Co-Issuer shall not
engage in any business or activity other than issuing and selling the Co-Issued
Notes pursuant to this Indenture and such other activities which are necessary,
required or advisable to accomplish the foregoing.

 



139

 

 

Each of the Issuer and Co-Issuer will provide prior written notice to S&P of any
proposed amendment to its Organizational Documents. Neither the Issuer nor the
Co-Issuer shall permit the amendment of its Organizational Documents, if such
amendment would result in the rating of any Class of Secured Notes being reduced
or withdrawn without the consent of a Majority of the Holders of each Class of
Securities so affected, and shall not otherwise amend its Organizational
Documents, without the consent of a Majority of any one or more Classes of
Securities unless (i) the Issuer determines that such amendment would not, upon
or after becoming effective, materially adversely affect the rights or interests
of such Class or Classes, (ii) the Issuer gives ten days’ prior written notice
to the Holders of such amendment, (iii) with respect to any such Class, a
Majority of such Class do not provide written notice to the Issuer that,
notwithstanding the determination of the Issuer, the Persons providing notice
have reasonably determined that such amendment would, upon or after becoming
effective, materially adversely affect such Class (the failure of any such
Majority to provide such notice to the Issuer within ten days of receipt of
notice of such amendment from the Issuer being conclusively deemed to constitute
hereunder consent to and approval of such amendment) and (iv) the S&P Rating
Condition is satisfied.

 

Section 7.13             Annual Rating Review. (a) So long as any of the Secured
Notes of any Class remains Outstanding, on or before December 12th in each year
commencing in 2020, the Issuer shall obtain and pay for an annual review of the
rating of each such Class of Secured Notes from the Rating Agency, as
applicable. The Issuer shall promptly notify the Trustee and the Collateral
Manager in writing (and the Trustee shall promptly provide the Holders with a
copy of such notice) if at any time the Issuer is notified or has actual
knowledge that the then-current rating of any such Class of Secured Notes has
been, or is known will be, changed or withdrawn.

 

(b)             The Issuer shall obtain and pay for an annual review by S&P of
any Collateral Obligation which has an S&P Rating determined pursuant to clause
(iii)(b) of the definition of “S&P Rating”.

 

Section 7.14            Reporting. At any time when the Issuers are not subject
to Section 13 or 15(d) of the Exchange Act and are not exempt from reporting
pursuant to Rule 12g3 - 2(b) under the Exchange Act, upon the request of a
Holder or beneficial owner of a Note, the Issuers shall promptly furnish or
cause to be furnished Rule 144A Information to such Holder or beneficial owner,
to a prospective purchaser of such Note designated by such Holder or beneficial
owner, or to the Trustee for delivery upon an Issuer Order to such Holder or
beneficial owner or a prospective purchaser designated by such Holder or
beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note. “Rule 144A Information” shall be such information
as is specified pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto).

 



140

 

 

Section 7.15             Calculation Agent. (a) The Issuers hereby agree that
for so long as any Floating Rate Note remains Outstanding there will at all
times be an agent appointed (which does not control or is not controlled or
under common control with the Issuers or their Affiliates or the Collateral
Manager or its Affiliates) to calculate the Reference Rate in respect of each
Interest Accrual Period in accordance with the definition of Reference Rate (the
“Calculation Agent”). The Issuers hereby appoint the Collateral Administrator as
Calculation Agent. The Calculation Agent may be removed by the Issuers or the
Collateral Manager, on behalf of the Issuers, at any time. If the Calculation
Agent is unable or unwilling to act as such or is removed by the Issuers or the
Collateral Manager, on behalf of the Issuers, the Issuers or the Collateral
Manager, on behalf of the Issuers, will promptly appoint a replacement
Calculation Agent which does not control or is not controlled by or under common
control with the Issuer or its Affiliates or the Collateral Manager or its
Affiliates and provide notice thereof to the Trustee and the Collateral
Administrator. The Calculation Agent may not resign its duties or be removed
without a successor having been duly appointed.

 

(b)            The Calculation Agent shall be required to agree (and the
Collateral Administrator as Calculation Agent agrees under the Collateral
Administration Agreement) that, as soon as possible after 11:00 a.m. London time
on each Interest Determination Date, but in no event later than 11:00 a.m. New
York time on the London Banking Day immediately following each Interest
Determination Date, the Calculation Agent will calculate the Interest Rate
applicable to each Class of Floating Rate Notes during the related Interest
Accrual Period and the Note Interest Amount (in each case, rounded to the
nearest cent, with half a cent being rounded upward) payable on the related
Payment Date in respect of such Class of Floating Rate Notes in respect of the
related Interest Accrual Period. At such time, the Calculation Agent will
communicate such rates and amounts to the Issuer, the Trustee, each Paying
Agent, the Collateral Manager, DTC, Euroclear and Clearstream. The Calculation
Agent will also specify to the Issuer the quotations upon which the foregoing
rates and amounts are based, and in any event the Calculation Agent shall notify
the Issuer before 5:00 p.m. (New York time) on every Interest Determination Date
if it has not determined and is not in the process of determining any such
Interest Rate or Note Interest Amount together with its reasons therefor. The
Calculation Agent’s determination of the foregoing rates and amounts for any
Interest Accrual Period will (in the absence of manifest error) be final and
binding upon all parties.

 

Section 7.16             Certain Tax Matters.

 

(a)               The Issuer intends to be treated as a pass-through entity for
U.S. federal income tax purposes. For so long as all of the Preferred Shares and
any other interests that are treated as equity of the Issuer for U.S. federal
income tax purposes are held by a Sole Equity Owner, the Issuer will be
disregarded as separate from such Sole Equity Owner for U.S. federal income tax
purposes. If and when the Preferred Shares and any other interests that are
treated as equity of the Issuer for U.S. federal income tax purposes are
transferred such that those interest are considered held by two or more tax
owners for U.S. federal income tax purposes, the Issuer intends to treat itself
as a partnership for U.S. tax purposes. Each Holder or beneficial owner of a
Note or interest therein, by investing in a Note, is deemed to agree to such
treatment.

 



141

 

 

(b)             The Issuer has in effect an election to be treated as a
disregarded entity for U.S. federal income tax purposes, and has not elected and
will not elect to be treated other than as a partnership or disregarded entity
for U.S. federal, state or local income or franchise tax purposes and shall make
any election or take any action necessary to avoid classification as a
corporation for U.S. federal, state or local tax purposes. The Co-Issuer shall
not elect to be treated as other than a disregarded entity for U.S. federal
income tax purposes, in each case without the unanimous consent of all Holders.

 

(c)             The Issuers and the Trustee shall treat the Secured Notes as
debt for all U.S. federal and to the extent permitted by law, state and local
income and franchise tax purposes, to the extent such Secured Notes are treated
as outstanding for such purposes, unless otherwise required by any relevant
taxing authority.

 

(d)             The Issuer shall file, or cause to be filed, any tax returns,
including information tax returns, required by any governmental authority.

 

(e)             If the Issuer is aware that it has participated in a “reportable
transaction” within the meaning of Section 6011 of the Code, and a Holder of any
Note that is required to be treated as equity for U.S. federal income tax
purposes requests in writing information about any such transactions in which
the Issuer is an investor, the Issuer shall provide, or cause its Independent
accountants to provide, such information it has reasonably available that is
required to be obtained by such Holder under the Code as soon as practicable
after such request.

 

(f)              Notwithstanding anything herein to the contrary, the Collateral
Manager, the Issuers, the Trustee, the Collateral Administrator, the Initial
Purchaser, the Holders and beneficial owners of the Securities and each
employee, representative or other agent of those Persons, may disclose to any
and all Persons, without limitation of any kind, the U.S. tax treatment and tax
structure of the transactions contemplated by this Indenture and all materials
of any kind, including opinions or other tax analyses, that are provided to
those Persons. This authorization to disclose the U.S. tax treatment and tax
structure does not permit disclosure of information identifying the Collateral
Manager, the Issuer, the Trustee, the Collateral Administrator, the Initial
Purchaser or any other party to the transactions contemplated by this Indenture,
the Offering or the pricing (except to the extent such information is relevant
to U.S. tax structure or tax treatment of such transactions).

 

(g)             Upon the Issuer’s receipt of a request of a Holder of a Secured
Note that has been issued with more than de minimis “original issue discount”
(as defined in Section 1273 of the Code) or written request of a Person
certifying that it is an owner of a beneficial interest in a Secured Note that
has been issued with more than de minimis “original issue discount” for the
information described in United States Treasury regulations Section
1.1275-3(b)(1)(i) that is applicable to such Note, the Issuer will cause its
Independent certified public accountants to provide promptly to the Trustee and
such requesting Holder or owner of a beneficial interest in such a Note all of
such information.

 

(h)             The Issuer (or the Collateral Manager acting on behalf of the
Issuer) will take such reasonable actions, consistent with law and its
obligations under this Indenture, as are necessary to achieve Tax Account
Reporting Rules Compliance, including appointing any agent or representative to
perform due diligence, withholding or reporting obligations of the Issuer (or
the Sole Equity Owner) pursuant to FATCA, and any other action that the Issuer
would be permitted to take under this Indenture in furtherance of Tax Account
Reporting Rules Compliance.

 



142

 

 

(i)               The Issuer shall provide any certification or documentation
(including, for so long as all the Preferred Shares and other interests treated
as equity in the Issuer are held by a Sole Equity Owner, the IRS Form W-9 of its
Sole Equity Owner or, if the Preferred Shares and other interests treated as
equity in the Issuer are held by two or more tax owners for U.S. federal income
tax purposes, an IRS Form W-8IMY (together with all appropriate attachments) or
any applicable successor form) to any payor from time to time as provided by law
to minimize U.S. withholding tax or backup withholding tax.

 

(j)               For the avoidance of doubt, notwithstanding anything in this
Section 7.16 or any other Section of this Indenture to the contrary, neither the
Accountants’ Effective Date Recalculation AUP Report or any other Accountants’
Report pursuant to Section 10.9(b) shall be provided to the Holders of the Notes
or to the Rating Agency.

 

(k)             The Issuer will provide, upon request of a Holder or beneficial
owner of Preferred Shares, any information that such Holder or beneficial owner
reasonably requests to assist such Holder with regard to any filing requirements
the Holder may have as a result of the controlled foreign corporation rules
under the Code.

 

(l)              In connection with a Re-Pricing or a Reference Rate Amendment,
the Issuer will cause its Independent accountants to assist the Issuer in
complying with any requirements under Treasury Regulation Section 1.1273-2(f)(9)
(or any successor provision), including, (i) determining whether Notes of the
Re-Priced Class, Notes replacing the Re-Priced Class or Notes subject to such
Reference Rate Amendment, as applicable, are traded on an established market,
(ii) if so traded, to cause its Independent certified public accountants to
determine the fair market value of such Notes and (iii) to make available such
fair market value determination to holders in a commercially reasonable fashion,
including by electronic publication, within 90 days after the date of the
Re-Pricing or the Reference Rate Amendment, as applicable.

 

(m)             Upon written request, the Trustee and the Registrar shall
provide to the Issuer, the Initial Purchaser or any agent thereof any
information specified by such parties regarding the Holders of the Notes and
payments on the Notes that is reasonably available to the Trustee or the
Registrar, as the case may be, and may be necessary for achieving Tax Account
Reporting Rules Compliance, subject in all cases to confidentiality provisions.

 

(n)               If and when the Preferred Shares and any other interests that
are treated as equity of the Issuer for U.S. federal income tax purposes are
transferred such that those interests are considered held by two or more tax
owners for U.S. federal income tax purposes, the following provisions shall
apply (but, for the avoidance of doubt, the following provisions shall have no
force or effect while the Preferred Shares and the other interests that are
treated as equity of the Issuer for U.S. federal income tax purposes are held by
a Sole Equity Owner):

 



143

 

 

(i)              Each Holder or beneficial owner of a Preferred Share or other
interest that is treated as equity of the Issuer for U.S. federal income tax
purposes (each such interest, a “Partnership Interest” and each such Holder, a
“Partner”) agrees to treat the Issuer as a partnership and this Indenture as
part of the Issuer’s partnership agreement for purposes of Subchapter K and any
related provisions of the Code and any Treasury Regulations promulgated
thereunder.

 

(ii)             The Collateral Manager is hereby designated as the Issuer’s
“Partnership Representative” within the meaning of Section 6223 of the Code.
Vincent Cataldo shall be designated as the sole individual through whom the
Partnership Representative will act for all purposes under the Sections 6221
through 6241 of the Code. If the then serving designated individual ceases to be
the Head of Tax or ceases to meet the legal requirements to so serve, the
Collateral Manager shall appoint a new designated individual. The Partnership
Representative shall have authority to take any action that may be taken by a
“partnership representative” under Code Sections 6221 through 6241. The
Partnership Representative shall be entitled to reimbursement from the Issuer
for reasonable costs it incurs in performing its duties as the Partnership
Representative. The Issuer shall, to the fullest extent permitted by applicable
law, indemnify, defend and hold harmless the Partnership Representative from,
against and with respect to any liabilities arising out of or in connection with
the duties of the Partnership Representative, except to the extent that it is
finally judicially determined that such liabilities arose out of or were related
to actions or omissions undertaken in bad faith or constituting recklessness,
fraud or intentional wrongdoing.

 

(iii)            To the extent that, as a result of a determination by a taxing
authority or adjudicative body, there is any adjustment or proposed adjustment
(an “Audit Adjustment”) for the purposes of any tax law to any items of income
gain, loss, deduction or credit of the Issuer for any taxable period (the
“Adjustment Period”):

 

(A)             The Partnership Representative agrees to take reasonable steps
(taking into account the ability to effectively contest any Audit Adjustment and
the overall taxes imposed on the Issuer and the Partners (disregarding for this
purpose the specific tax characteristics of any Partner)), which may include
following procedures under Code Section 6225 to reduce any imputed underpayment
or making an election under Code Section 6226 and enforcing rights against
Partners, to reduce liabilities of the Issuer for taxes, interest, additional
amounts or penalties, or related amounts including any imputed underpayment,
arising from the Audit Adjustment (except to the extent such amounts are in fact
reimbursed by the Partners) and instead to cause each Partner to be liable for
and economically bear its allocable share (determined with respect to the
Adjustment Period) of the tax items affected by the Audit Adjustment (including
interest, additional amounts and penalties or related amounts, including any
imputed underpayment); and

 

(B)              each Partner agrees to (a) provide tax information or
certifications (including evidence of filing or payment of tax) as reasonably
requested by the Partnership Representative in connection with an Audit
Adjustment; (b) comply with the Partnership Representative’s reasonable request
to file accurate and timely amended returns to reflect an Audit Adjustment; and
(c) be liable for and economically bear (and indemnify and hold the Issuer and
each other Partner harmless from), all taxes and related interest, additional
amounts and penalties and other liabilities including reasonable administrative
costs resulting from or otherwise attributable to the Partner’s allocable share
(determined with respect to the Adjustment Period by the Partnership
Representative, in consultation with the Collateral Manager) of the tax items
affected by the Audit Adjustment.

 



144

 

 

This clause ‎(iii) and clause ‎(vi), below, shall survive the transfer or
termination of a Partnership Interest in the Issuer, as well as the termination,
dissolution, liquidation and winding up of the Issuer.

 

(iv)           The Partnership Representative shall make or cause to be made any
and all elections on behalf of the Issuer under any applicable tax law as the
Partnership Representative shall deem, in its discretion, to be in the best
interests of the Issuer, including an election under section 754 of the Code.

 

(v)            Capital Accounts.

 

(A)             The Partnership Representative shall establish and maintain or
cause to be established and maintained on the books and records of the Issuer an
individual capital account for each Partner in accordance with Section 704(b) of
the Code and Treasury Regulations section 1.704-1(b)(2)(iv).

 

(B)              For capital account purposes, all items of income, gain, loss
and deduction shall be allocated among the Partners in a manner such that, if
the Issuer were dissolved, its affairs wound up, its assets sold for their
respective Book Values and its liabilities satisfied in full (except that
nonrecourse liabilities with respect to an asset shall be satisfied only to the
extent that such nonrecourse liabilities do not exceed the Book Value of such
asset) and its assets distributed to the Partners in accordance with their
respective capital account balances immediately after making such allocation,
such distributions would, as nearly as possible, be equal to the distributions
that would be made pursuant to the provisions of this Indenture. Any special
allocations provided for in Section 7.16(n)(v)(E)-(G) shall be taken into
account for capital account purposes.

 

(C)              For U.S. federal, state and local income tax purposes, items of
income, gain, loss, deduction and credit shall be allocated to the Partners in
accordance with the allocations of the corresponding items for capital account
purposes under this Section 7.16(n)(v), except that items with respect to which
there is a difference between tax and book basis will be allocated in accordance
with Section 704(c) of the Code, the Treasury Regulations thereunder, and
Treasury Regulation section 1.704- 1(b)(4)(i).

 

(D)             The provisions of this Section 7.16(n)(v) relating to the
maintenance of capital accounts are intended to comply with Treasury Regulation
section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such regulations. The Partnership Representative shall be authorized to
make appropriate amendments to the allocations of items pursuant to this Section
7.16(n)(v) if necessary in order to comply with Section 704 of the Code or
applicable Treasury Regulations thereunder.

 



145

 

 

(E)         Notwithstanding any other provision set forth in this
Section 7.16(n)(v), no item of deduction or loss shall be allocated to a Partner
to the extent the allocation would cause a negative balance in the Partner’s
capital account (after taking into account the adjustments, allocations and
distributions described in Treasury Regulations sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6)) that exceeds the amount that such Partner
would be required to reimburse the Issuer pursuant to this Indenture or under
applicable law. In the event some but not all of the Partners would have such
excess capital account deficits as a consequence of such an allocation of loss
or deduction, the limitation set forth in this Section 7.16(n)(v)(E) shall be
applied on a Partner by Partner basis so as to allocate the maximum permissible
deduction or loss to each such Partner under Treasury Regulation section
1.704-1(b)(2)(ii)(d). In the event any loss or deduction is specially allocated
to a Partner pursuant to either of the two preceding sentences, an equal amount
of income of the Issuer shall be specially allocated to such Partner prior to
any allocation pursuant to Section 7.16(n)(v)(B).

 

(F)        In the event any Partner unexpectedly receives any adjustments,
allocations, or distributions described in Treasury Regulations sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6), items of Issuer income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate as quickly as possible any deficit balance in its capital account in
excess of that permitted under Section 7.16(n)(v)(E) created by such
adjustments, allocations or distributions. Any special allocations of items of
income or gain pursuant to this Section 7.16(n)(v)(F) shall be taken into
account in computing subsequent allocations pursuant to this Section
7.16(n)(v)(F) so that the net amount of any items so allocated and all other
items allocated to each Partner pursuant to this Section 7.16(n)(v)(F) shall, to
the extent possible, be equal to the net amount that would have been allocated
to each such Partner pursuant to the provisions of this Section 7.16(n)(v)(F) if
such unexpected adjustments, allocations or distributions had not occurred.

 

(G)         In the event the Issuer incurs any nonrecourse liabilities, income
and gain shall be allocated in accordance with the “minimum gain chargeback”
provisions of Treasury Regulations sections 1.704-1(b)(4)(iv) and 1.704-2.

 

(H)         The capital accounts of the Partners shall be adjusted in accordance
with Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect the fair
market value of Issuer property whenever a Partnership Interest is relinquished
to the Issuer, whenever an additional Person becomes a Partner as permitted
under this Indenture, and when the Issuer is liquidated as permitted under this
Indenture, and shall be adjusted in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(e) in the case of a distribution of any property (other than
cash).

 



146

 

 

(I)          To the extent the Issuer is required by law to withhold or to make
tax payments on behalf of or with respect to any Partner (e.g., backup
withholding) (“Tax Advances”), the Issuer may cause such amounts to be withheld
and such tax payments to be made as so required. All Tax Advances made on behalf
of a Partner shall, at the option of the Issuer, (i) be promptly paid to the
Issuer by the Partner on whose behalf such Tax Advances were made (such payment
not to constitute a capital contribution), or (ii) be repaid by reducing the
amount of the current or next succeeding distribution or distributions which
would otherwise have been made to such Partner or, if such distributions are not
sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Partner. Whenever the Issuer selects option (ii)
pursuant to the preceding sentence for repayment of a Tax Advance by a Partner,
for all other purposes of this Indenture such Partner shall be treated as having
received all distributions (whether before or upon liquidation) unreduced by the
amount of such Tax Advance and interest thereon. Each Partner hereby agrees, to
the extent permitted by applicable state and federal law, to reimburse the
Issuer for any liability with respect to Tax Advances required on behalf of or
with respect to such Partner.

 

By its purchase of a Partnership Interest, each Partner acknowledges that it has
read this Section 7.16(n) and agrees to the covenants set forth herein.

 

(o)           For so long as the Issuer is treated as a disregarded entity for
U.S. federal income tax purposes and the Sole Equity Owner owns any Secured
Notes, prior to the transfer (as determined by applying U.S. federal income tax
principles) by the Sole Equity Owner of any Preferred Shares or other interests
that might be treated as equity in the Issuer, any Secured Notes that will be
issued or treated as issued for U.S. federal income tax purposes as a result of
the transfer with more original issue discount than the Notes of the
corresponding Class that have already been issued or treated as issued for U.S.
federal income tax purposes, taking into account the qualified reopening rules,
will be issued with a separate CUSIP from the Notes of the corresponding Class.

 

(p)           No more than 50% of the debt obligations (as determined for U.S.
federal income tax purposes) held by the Issuer may at any time consist of real
estate mortgages as determined for purposes of Section 7701(i) of the Code
unless the Issuer has received Tax Advice to the effect that the ownership of
such debt obligations will not cause the Issuer to be treated as a taxable
mortgage pool for U.S. federal income tax purposes.

 

Section 7.17        Effective Date; Purchase of Additional Collateral
Obligations.

 

(a)           The Issuer will use commercially reasonable efforts to purchase,
on or before April 6, 2020, Collateral Obligations (i) such that the Target
Initial Par Condition is satisfied and (ii) that satisfy, as of the Effective
Date, the Concentration Limitations, the Collateral Quality Test and the
Coverage Tests.

 

(b)          During the period from the Closing Date to and including the
Effective Date, the Issuer will use funds to purchase additional Collateral
Obligations as follows: (i) to pay for the principal portion of any Collateral
Obligation from any amounts on deposit in the Ramp-Up Account or any Principal
Proceeds on deposit in the Collection Account at the discretion of the
Collateral Manager and (ii) to pay for accrued interest on any such Collateral
Obligation from any amounts on deposit in the Ramp-Up Account or any Principal
Proceeds on deposit in the Collection Account at the discretion of the
Collateral Manager.

 



147

 

 

(c)           Within thirty (30) days after the Effective Date, (i) the Issuer
shall provide to the Collateral Manager and the Trustee, an Accountants’ Report:
(x) confirming the identity of the issuer (it being understood that the same
issuer may be referred to differently due to the use of abbreviations or
shorthand references by different record keepers), principal balance,
coupon/spread, stated maturity, S&P Rating and country of Domicile with respect
to each Collateral Obligation as of the Effective Date and the information
provided by the Issuer with respect to every other asset included in the Assets,
by reference to such sources as shall be specified therein (such report, the
“Accountants’ Effective Date Comparison AUP Report”) and (y) recalculating and
comparing as of the Effective Date the level of compliance with, or satisfaction
or non-satisfaction of the Effective Date Tested Items and specifying the
procedures undertaken by them to review data and computations relating to such
report (the “Accountants’ Effective Date Recalculation AUP Report”), and (ii)
the Issuer shall cause the Collateral Administrator to compile and deliver to
the Rating Agency (in the case of delivery to S&P, via email to
CDOEffectiveDatePortfolios@spglobal.com) a report (the “Effective Date Report”),
determined as of the Effective Date, containing (A) the information required in
a Monthly Report, (B) a calculation of the Aggregate Principal Balance that
indicates whether the Aggregate Principal Balance equals or exceeds the Target
Initial Par Amount in satisfaction of the Target Initial Par Condition and (C) a
list of any Closing Date Participation Interests held by the Issuer as of the
Effective Date. For the avoidance of doubt, the Effective Date Report shall not
include or refer to the Accountants’ Report and no Accountants’ Report shall be
provided to or otherwise shared with the Rating Agency.

 

(d)           In accordance with SEC Release No. 34-72936, Form 15-E, only in
its complete and unedited form which includes the Accountants’ Effective Date
Comparison AUP Report as an attachment and, if Additional Securities are issued,
any Accountants’ Report delivered pursuant to Section 2.4(e) as an attachment,
will be provided by the Independent accountants to the Issuer who will post such
Form 15-E, except for the redaction of any sensitive information, on the 17g-5
Website. Copies of the Accountants’ Effective Date Recalculation AUP Report or
any other accountants’ report provided by the Independent accountants to the
Issuer, Trustee, Collateral Manager or Collateral Administrator will not be
provided to any other party including the Rating Agency (other than as provided
in an access letter between the accountants and such party).

 

(e)            If (1) the Effective Date S&P Conditions have not been satisfied
prior to the date that is thirty (30) days after the Effective Date or (2) S&P
has not provided written confirmation (which may take the form of a press
release or other written communication) of its Initial Rating of the Secured
Notes rated by S&P by the date thirty (30) Business Days following the Effective
Date, then the Issuer (or the Collateral Manager on the Issuer’s behalf) shall
request S&P to provide written confirmation of its Initial Rating of the Secured
Notes rated by S&P (which may take the form of a press release or other written
communication). In such case, if S&P does not provide written confirmation of
its Initial Rating of the Secured Notes on or prior to the Determination Date
immediately preceding the first Payment Date, then the Issuer (or the Collateral
Manager on the Issuer’s behalf) will instruct the Trustee to transfer amounts
from the Interest Collection Subaccount to the Principal Collection Subaccount
and may, prior to the first Payment Date, use such funds on behalf of the Issuer
for the purchase of additional Collateral Obligations until such time as S&P has
provided written confirmation of its Initial Rating of the Secured Notes
(provided that the amount of such transfer would not result in a default in the
payment of interest with respect to the Class A Notes or the Class B Notes);
provided that in lieu of complying with this clause (e), the Issuer (or the
Collateral Manager on the Issuer’s behalf) may take such action, including but
not limited to, a Special Redemption and/or transferring amounts from the
Interest Collection Subaccount to the Principal Collection Subaccount as
Principal Proceeds (for use in a Special Redemption or to acquire additional
Collateral Obligations), sufficient to enable the Issuer (or the Collateral
Manager on the Issuer’s behalf) to obtain written confirmation of its Initial
Rating of the Secured Notes from S&P.

 



148

 

 

(f)            U.S.$394,400,000 of the net proceeds of the issuance of the
Securities will be deposited in the Ramp-Up Account on the Closing Date. At the
direction of the Issuer (or the Collateral Manager on behalf of the Issuer), the
Trustee shall apply amounts held in the Ramp-Up Account to purchase additional
Collateral Obligations and Principal Financed Accrued Interest from the Closing
Date to and including the Effective Date as described in clause (b) above. If on
the Effective Date, any amounts on deposit in the Ramp-Up Account have not been
applied to purchase Collateral Obligations, such amounts shall be applied as
described in Section 10.3(c).

 

(g)          Weighted Average S&P Recovery Rate; S&P CDO Monitor. On or prior to
the later of (x) the S&P CDO Monitor Election Date and (y) the Effective Date,
the Collateral Manager will elect the S&P Minimum Weighted Average Recovery Rate
that will apply on and after such date to the Collateral Obligations for
purposes of determining compliance with the Minimum Weighted Average S&P
Recovery Rate Test, and the Collateral Manager will so notify the Trustee and
the Collateral Administrator. Thereafter, at any time with written notice to the
Trustee, the Collateral Administrator and S&P, the Collateral Manager may elect
a different S&P Minimum Weighted Average Recovery Rate to apply to the
Collateral Obligations; provided that if (i) the Collateral Obligations are
currently in compliance with the S&P Minimum Weighted Average Recovery Rate case
then applicable to the Collateral Obligations but the Collateral Obligations
would not be in compliance with the S&P Minimum Weighted Average Recovery Rate
case to which the Collateral Manager desires to change, then such changed case
shall not apply or (ii) the Collateral Obligations are not currently in
compliance with the S&P Minimum Weighted Average Recovery Rate case then
applicable to the Collateral Obligations and would not be in compliance with any
other S&P Minimum Weighted Average Recovery Rate case, the S&P Minimum Weighted
Average Recovery Rate to apply to the Collateral Obligations shall be the lowest
S&P Minimum Weighted Average Recovery Rate in Section 2 of Schedule 4. If the
Collateral Manager does not notify the Trustee and the Collateral Administrator
that it will alter the S&P Minimum Weighted Average Recovery Rate in the manner
set forth in this Indenture, the S&P Minimum Weighted Average Recovery Rate
chosen as of the S&P CDO Monitor Election Date or the Effective Date, as
applicable, shall continue to apply.

 

(h)           Compliance with the S&P CDO Monitor Test will be measured by the
Collateral Manager on each Measurement Date on or after the Effective Date and
on or prior to the last day of the Reinvestment Period; provided, however, that
on each Measurement Date occurring on and after the S&P CDO Monitor Election
Date, after receipt by the Issuer of the S&P CDO Monitor, the Collateral Manager
will be required to provide to the Collateral Administrator a report on the
portfolio of Collateral Obligations containing such information as shall be
reasonably necessary to permit the Collateral Administrator to calculate the
Class Default Differential with respect to the Highest Ranking Class on such
Measurement Date. In the event that the Collateral Manager’s measurement of
compliance and the Collateral Administrator’s measurement of compliance show
different results, the Collateral Manager and the Collateral Administrator shall
be required to cooperate promptly in order to reconcile such discrepancy.

 



149

 

 

(i)            The failure of the Issuer to satisfy the requirements of this
Section 7.17 will not constitute an Event of Default unless such failure
constitutes an Event of Default under Section 5.1(d) hereof and the Issuer, or
the Collateral Manager acting on behalf of the Issuer, has acted in bad faith.

 

Section 7.18        Representations Relating to Security Interests in the
Assets. (a) The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder):

 

(i)                The Issuer owns each Asset free and clear of any lien, claim
or encumbrance of any Person, other than such as are being released on the
Closing Date contemporaneously with the sale of the Securities on the Closing
Date or on the related Cut-Off Date contemporaneously with the purchase of such
Asset on the Cut-Off Date, created under, or permitted by, this Indenture and
any other Permitted Liens.

 

(ii)               Other than the security interest Granted to the Trustee for
the benefit of the Secured Parties pursuant to this Indenture, except as
permitted by this Indenture, the Issuer has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Assets. The Issuer has
not authorized the filing of and is not aware of any Financing Statements
against the Issuer that include a description of collateral covering the Assets
other than any Financing Statement relating to the security interest granted to
the Trustee hereunder or that has been terminated; the Issuer is not aware of
any judgment, PBGC liens or tax lien filings against the Issuer.

 

(iii)              All Assets constitute Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC).

 

(iv)             All Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC or “deposit accounts” (as defined in Section
9-102(a) of the UCC).

 

(v)              This Indenture creates a valid and continuing security interest
(as defined in Section 1 - 201(37) of the UCC) in such Assets in favor of the
Trustee, for the benefit and security of the Secured Parties, which security
interest is prior to all other liens, claims and encumbrances (except as
permitted otherwise herein), and is enforceable as such against creditors of and
purchasers from the Issuer.

 

(b)           The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute Instruments:

 



150

 

 

(i)                Either (x) the Issuer has caused or will have caused, within
ten days after the Closing Date, the filing of all appropriate Financing
Statements in the proper office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Instruments
granted to the Trustee, for the benefit and security of the Secured Parties or
(y) (A) all original executed copies of each promissory note or mortgage note
that constitutes or evidences the Instruments have been delivered to the Trustee
or the Issuer has received written acknowledgement from a custodian that such
custodian is holding the mortgage notes or promissory notes that constitute
evidence of the Instruments solely on behalf of the Trustee and for the benefit
of the Secured Parties and (B) none of the Instruments that constitute or
evidence the Assets has any marks or notations indicating that they are pledged,
assigned or otherwise conveyed to any Person other than the Trustee, for the
benefit of the Secured Parties.

 

(ii)               The Issuer has received all consents and approvals required
by the terms of the Assets to the pledge hereunder to the Trustee of its
interest and rights in the Assets.

 

(c)           The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to the Assets that constitute Security
Entitlements:

 

(i)               All of such Assets have been and will have been credited to
one of the Accounts which are securities accounts within the meaning of
Section 8-501(a) of the UCC or “deposit accounts” as defined in Section 9-102(a)
of the UCC. The Securities Intermediary for each Account that is a securities
account has agreed to treat all assets other than cash or general intangibles
credited to such Accounts as “financial assets” within the meaning of
Section 8-102(a)(9) the UCC.

 

(ii)              The Issuer has received all consents and approvals required by
the terms of the Assets to the pledge hereunder to the Trustee of its interest
and rights in the Assets.

 

(iii)             (x) The Issuer has caused or will have caused, within ten days
after the Closing Date, the filing of all appropriate Financing Statements in
the proper office in the appropriate jurisdictions under applicable law in order
to perfect the security interest granted to the Trustee, for the benefit and
security of the Secured Parties, hereunder and (y)(A) the Issuer has delivered
to the Trustee a fully executed Account Control Agreement pursuant to which the
Custodian has agreed to comply with all instructions originated by the Trustee
relating to the Accounts without further consent by the Issuer or (B) the Issuer
has taken all steps necessary to cause the Custodian to identify in its records
the Trustee as the Person having a security entitlement against the Custodian in
each of the Accounts.

 

(iv)             The Accounts are not in the name of any Person other than the
Issuer or the Trustee. The Issuer has not consented to the Custodian to comply
with the Entitlement Order of any Person other than the Trustee (and the Issuer
prior to a notice of exclusive control being provided by the Trustee).

 



151

 

 

(d)           The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute general
intangibles:

 

(i)              The Issuer has caused or will have caused, within ten days
after the Closing Date, the filing of all appropriate Financing Statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in the Assets granted to the Trustee,
for the benefit and security of the Secured Parties, hereunder.

 

(ii)              The Issuer has received, or will receive, all consents and
approvals required by the terms of the Assets to the pledge hereunder to the
Trustee of its interest and rights in the Assets.

 

(e)           The Issuer agrees to notify the Collateral Manager and the Rating
Agency promptly if it becomes aware of the breach of any of the representations
and warranties contained in this Section 7.18 and shall not, without
satisfaction of the S&P Rating Condition, waive any of the representations and
warranties in this Section 7.18 or any breach thereof.

 

Section 7.19        Limitation on Long Dated Obligations. Neither the Issuer nor
the Collateral Manager on behalf of the Issuer shall agree to any amendment or
modification to extend the stated maturity of a Collateral Obligation unless the
amended stated maturity of such Collateral Obligation would be not later than
two years beyond the earliest Stated Maturity of any Secured Notes Outstanding;
provided that (x) immediately after giving effect to any such amendment or
modification, the Aggregate Principal Balance of all Long Dated Obligations
shall not exceed 10.0% of the Collateral Principal Amount and (y) if, after
giving effect to such amendment or modification, the Weighted Average Life Test
is not satisfied (or if not satisfied immediately prior to such amendment or
modification, is not maintained or improved), then the Collateral Obligation
that is subject to such amendment or modification (or portion thereof, as
applicable) will be considered an “Additional Long Dated Obligation” for all
purposes hereunder until such time, if any, that the Weighted Average Life Test
is satisfied; provided, however, that no Collateral Obligation will be
considered an Additional Long Dated Obligation pursuant to the above proviso if
such amendment or modification is being executed in connection with the
restructuring of such Collateral Obligation as a result of an actual default,
bankruptcy or insolvency of the related Obligor; provided further, however, that
notwithstanding the prohibition set forth above, the Issuer or the Collateral
Manager on behalf of the Issuer may agree to an amendment or modification to
extend the stated maturity of a Collateral Obligation beyond two years following
the earliest Stated Maturity of any Secured Note Outstanding and in such
instances, for all purposes under this Indenture, such Collateral Obligation
will be treated as an Equity Security. For the avoidance of doubt, after giving
effect to such amendment or modification, the Collateral Obligation that is the
subject of such amendment or modification must satisfy the definition of
Collateral Obligation (other than clause (xvii) thereof).

 

Subject to the foregoing, the Collateral Manager may, on behalf of the Issuer,
agree to any amendment, waiver or modification with respect to any Collateral
Obligation in accordance with the Collateral Management Agreement.

 



152

 

 

Section 7.20        Proceedings. Notwithstanding any other provision of this
Indenture, the Notes, the Collateral Administration Agreement, the Collateral
Management Agreement or of any other agreement, the Issuer shall be under no
duty or obligation of any kind to the Holders, or any of them, to institute any
legal or other proceedings of any kind, against any person or entity, including,
without limitation, the Trustee, the Collateral Administrator or the Calculation
Agent. Nothing in this Section 7.20 shall imply or impose any additional duties
on the part of the Trustee.

 

Section 7.21        Involuntary Bankruptcy Proceedings. The Issuers shall take
all actions necessary to defend and dismiss any petition, filing or institution
of any involuntary bankruptcy, winding up or insolvency proceedings or
procedures against the Issuer or Co-Issuer, or the filing with respect to the
Issuer or the Co-Issuer of a petition or answer or consent seeking an
involuntary reorganization, arrangement, moratorium, winding up or liquidation
proceedings or other involuntary proceedings under any Bankruptcy Law or any
similar laws; provided that the obligations of the Issuers in this Section 7.21
shall be subject to the availability of funds therefor under the Priority of
Payments. The reasonable fees, costs, charges and expenses incurred by the
Issuer or the Co-Issuer (including, without limitation, attorney’s fees and
expenses) in connection with taking any such actions constitute Administrative
Expenses payable in accordance with the Priority of Payments.

 

ARTICLE VIII
Supplemental Indentures

 

Section 8.1            Supplemental Indentures Without Consent of Holders.

 

(a) Without the consent of the Holders of any Securities (except any consent
explicitly required below) (but with the written consent of the Collateral
Manager) and at any time and from time to time, subject to Section 8.3, and
without regard to whether any Class would be materially and adversely affected
thereby (except as expressly provided below), the Issuers and the Trustee may
enter into one or more indentures supplemental hereto, in form satisfactory to
the Trustee, for any of the following purposes:

 

(i)               to evidence the succession of another Person to the Issuer or
the Co-Issuer and the assumption by any such successor Person of the covenants
of the Issuer or the Co-Issuer herein and in the Securities;

 

(ii)               to add to the covenants of the Issuers or the Trustee for the
benefit of the Secured Parties;

 

(iii)             to convey, transfer, assign, mortgage or pledge any property
to or with the Trustee or add to the conditions, limitations or restrictions on
the authorized amount, terms and purposes of the issue, authentication and
delivery of the Securities;

 

(iv)             to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee and to add to or change any of the provisions
of this Indenture as shall be necessary to facilitate the administration of the
trusts hereunder by more than one Trustee, pursuant to the requirements of
Sections 6.9, 6.10 and 6.12 hereof;

 



153

 

 

(v)               to correct or amplify the description of any property at any
time subject to the lien of this Indenture, or to better assure, convey and
confirm unto the Trustee any property subject or required to be subjected to the
lien of this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations, whether
pursuant to Section 7.5 or otherwise) or to subject to the lien of this
Indenture any additional property;

 

(vi)              to modify the restrictions on and procedures for resales and
other transfers of Securities to reflect any changes in ERISA or other
applicable law or regulation (or the interpretation thereof) or to enable the
Issuers to rely upon any exemption from registration under the Securities Act or
the 1940 Act or otherwise comply with any applicable securities law;

 

(vii)            to remove restrictions on resale and transfer of Securities to
the extent not required under clause (vi) above;

 

(viii)           to facilitate (A) the listing of any of the Notes on any
non-U.S. exchange, (B) compliance with the guidelines of such exchange, or (C)
if so listed, the de-listing of any of the Notes from such exchange if the
Collateral Manager determines that the costs and burdens of maintaining such
listing are excessive;

 

(ix)              to correct any inconsistent or defective provisions herein or
to cure any ambiguity, omission or errors herein;

 

(x)               to conform the provisions of this Indenture to the Offering
Circular;

 

(xi)              to take any action necessary or advisable to prevent (A) the
Issuer or the Co-Issuer from becoming subject to (or to otherwise minimize)
withholding or other taxes, fees or assessments, including by achieving Tax
Account Reporting Rules Compliance, or to reduce the risk that the Issuer may be
treated as a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes or otherwise subject to U.S. federal, state or local
tax on a net income basis (including any tax imposed under Section 1446 of the
Code) or (B) the Issuer from being treated as other than a disregarded entity or
partnership for U.S. federal income tax purposes;

 

(xii)             (A) with the consent of the Collateral Manager, the Retention
Holder and a Majority of the Preferred Shares (and, solely with respect to an
issuance of additional Secured Notes, the consent of a Majority of the
Controlling Class (such consent not to be unreasonably withheld, delayed or
conditioned)), to make such changes as shall be necessary to permit the Issuer
or the Issuers, as applicable, to issue Additional Securities of any one or more
existing Classes or Junior Mezzanine Notes in accordance with this Indenture or
(B) at the direction of a Majority of the Preferred Shares, to permit the Issuer
or the Issuers, as applicable, to issue replacement securities in connection
with a Refinancing or to reduce the Interest Rate of a Class of Re-Pricing
Eligible Notes in connection with a Re-Pricing, in each case in accordance with
this Indenture; provided that, for the avoidance of doubt, the supplemental
indenture executed in connection therewith shall only effect such additional
issuance, Re-Pricing or Refinancing, as applicable, and shall not modify any
other provisions of this Indenture;

 

154

 



 

(xiii)            to modify the procedures herein relating to compliance with
Rule 17g-5;

 

(xiv)           to conform to ratings criteria and other guidelines (including,
without limitation, any alternative methodology published by the Rating Agency
or any use of the Rating Agency’s credit models or guidelines for ratings
determination) relating to collateral debt obligations in general published or
otherwise communicated by the Rating Agency; provided that consent to such
supplemental indenture has been obtained from a Majority of the Controlling
Class (such consent not to be unreasonably withheld, conditioned or delayed);

 

(xv)             following receipt by the Issuer of written advice of counsel
with a national reputation and experienced in such matters (which may be via
e-mail), to amend, modify or otherwise accommodate changes to this Indenture to
comply with any statute, rule or regulation enacted by regulatory agencies of
the United States federal government, or by any Member State of the European
Economic Area or otherwise under European law, after the Closing Date that are
applicable to the Issuers, the Secured Notes, the Preferred Shares or the
transactions contemplated by this Indenture or the Offering Circular, including,
without limitation, the EU Risk Retention Requirements, U.S. Risk Retention
Rules, securities laws or the Dodd-Frank Act and all rules, regulations, and
technical or interpretive guidance thereunder, or any amendment in relation to
the Volcker Rule; provided that any amendment in relation to the Volcker Rule
shall require the consent of each holder of Securities that notifies the Issuer
that it is adversely affected thereby;

 

(xvi)            to amend the name of the Issuer or the Co-Issuer;

 

(xvii)          (A) to modify or amend any component of the Collateral Quality
Test and the definitions related thereto which affect the calculation thereof or
(B) to modify the definition of “Credit Improved Obligation,” “Credit Risk
Obligation,” “Defaulted Obligation” or “Equity Security,” the restrictions on
the sales of Collateral Obligations set forth herein or the Investment Criteria
set forth herein (other than the calculation of the Concentration Limitations
and the Collateral Quality Test); provided, in each case under the foregoing
clauses (A) and (B), that consent to such supplemental indenture has been
obtained from a Majority of the Controlling Class;

 

(xviii)          to facilitate the issuance of participation notes, combination
notes, composite securities, and other similar securities by the Issuer or the
Issuers, as applicable; provided that any such issuance will not cause the
Issuer to be treated as a publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes;

 

(xix)           to modify any provision to facilitate an exchange of one Note
for another Note that has substantially identical terms except transfer
restrictions (other than transfer restrictions relating to the treatment of the
Issuer as a publicly traded partnership for U.S. federal income tax purposes),
including to effect any serial designation relating to the exchange;

 



155

 

 

(xx)             to evidence any waiver or modification by the Rating Agency as
to any material requirement or condition, as applicable, of the Rating Agency
set forth herein; provided that consent to such supplemental indenture has been
obtained from a Majority of the Controlling Class (such consent not to be
unreasonably withheld, conditioned or delayed);

 

(xxi)            to accommodate the settlement of the Notes in book-entry form
through the facilities of DTC or otherwise;

 

(xxii)           to change the date within the month on which reports are
required to be delivered hereunder;

 

(xxiii)          to enter into any additional agreements not expressly
prohibited by this Indenture if the Issuer determines that such agreement would
not, upon or after becoming effective, materially and adversely affect the
rights and interests of the Holders of any Class of Securities; provided that
(x) any such additional agreements include customary limited recourse and
non-petition provisions and (y) consent to such supplemental indenture has been
obtained from a Majority of the Controlling Class and a Majority of the
Preferred Shares (such consents not to be unreasonably withheld, delayed or
conditioned);

 

(xxiv)          following the occurrence of a Benchmark Transition Event and its
related Benchmark Replacement Date, to change the Reference Rate in respect of
the Secured Notes from LIBOR to an Alternate Reference Rate and make such other
amendments as are necessary or advisable in the reasonable judgment of the
Collateral Manager to facilitate such change;

 

(xxv)           to make such amendments as are necessary or advisable in the
reasonable judgment of the Collateral Manager to conform this Indenture to any
publication by the Relevant Governmental Body on or after the Closing Date of
any new or updated recommendations with respect to reference rate replacement
language for the leveraged loan market or the collateralized loan obligation
market; or

 

(xxvi)         to amend, modify or otherwise change the provisions of this
Indenture so that (1) the Issuer is not a “covered fund” under the Volcker Rule,
(2) the Secured Notes are not considered to constitute “ownership interests”
under the Volcker Rule or (3) ownership of the Secured Notes will otherwise be
exempt from the Volcker Rule.

 

Section 8.2            Supplemental Indentures With Consent of Holders. (a) With
the written consent of (i) the Collateral Manager and (ii) a Majority of each
Class of Securities (voting separately by Class) materially and adversely
affected thereby, if any, the Trustee and the Issuers may, subject to Section
8.3 execute one or more supplemental indentures to add provisions to, or change
in any manner or eliminate any of the provisions of, this Indenture or modify in
any manner the rights of the Holders of the Securities of any Class under this
Indenture; provided that, notwithstanding anything herein to the contrary, no
such supplemental indenture shall, without the consent of the Holder of each
Outstanding Security of each Class materially and adversely affected thereby:

 

156

 



 

(i)               change the Stated Maturity of the principal of or the due date
of any installment of interest on any Secured Notes, reduce the principal amount
thereof or the rate of interest thereon (except in connection with a Re-Pricing)
or, except as otherwise expressly permitted by this Indenture, the Redemption
Price with respect to any Securities, or change the earliest date on which
Securities of any Class may be redeemed or re-priced, change the provisions of
this Indenture relating to the application of proceeds of any Assets to the
payment of principal of or interest on the Secured Notes, or distributions on
the Preferred Shares or change any place where, or the coin or currency in
which, Securities or the principal thereof or interest or any distribution
thereon is payable, or impair the right to institute suit for the enforcement of
any such payment on or after the Stated Maturity thereof (or, in the case of
redemption, on or after the applicable Redemption Date); provided that this
Indenture may be amended without the consent of the Holders (except as expressly
provided in Section 8.1(xxiv)) to facilitate a change from LIBOR to an Alternate
Reference Rate pursuant to a Reference Rate Amendment;

 

(ii)               reduce the percentage of the Aggregate Outstanding Amount of
Holders of Securities of any Class whose consent is required for the
authorization of any such supplemental indenture or for any waiver of compliance
with certain provisions of this Indenture or certain defaults hereunder or their
consequences provided for herein;

 

(iii)              materially impair or materially adversely affect the Assets
except as otherwise permitted herein;

 

(iv)             except as otherwise permitted by this Indenture, permit the
creation of any lien ranking prior to or on a parity with the lien of this
Indenture with respect to any part of the Assets or terminate such lien on any
property at any time subject hereto or deprive the Holder of any Secured Note of
the security afforded by the lien of this Indenture;

 

(v)              reduce the percentage of the Aggregate Outstanding Amount of
Holders of any Class of Secured Notes whose consent is required to request the
Trustee to preserve the Assets or rescind the Trustee’s election to preserve the
Assets pursuant to Section 5.5 or to sell or liquidate the Assets pursuant to
Section 5.4 or 5.5;

 

(vi)             modify any of the provisions of (x) this Section 8.2, except to
increase the percentage of Outstanding Class A-1 Notes, Class A-2 Notes, Class B
Notes or Preferred Shares, the consent of the holders of which is required for
any such action or to provide that certain other provisions of this Indenture
cannot be modified or waived without the consent of the Holder of each Class A-1
Note Outstanding, Class A-2 Note Outstanding, Class B Note Outstanding, or
Preferred Share Outstanding and affected thereby or (y) Section 8.1 or
Section 8.3;

 

(vii)            modify the definitions of any of the terms “Outstanding,”
“Class,” “Controlling Class,” “Majority” and “Supermajority” or the Priority of
Payments; or

 

(viii)           modify any of the provisions of this Indenture in such a manner
as to affect the calculation of the amount of any payment of interest or
principal on any Secured Notes or any amount available for distribution to the
Preferred Shares, or to affect the rights of the Holders of any Securities to
the benefit of any provisions for the redemption of such Securities contained
herein.

 



157

 

 

The Trustee may conclusively rely on an Opinion of Counsel (which may be
supported as to factual (including financial and capital markets) matters by any
relevant certificates and other documents necessary or advisable in the judgment
of counsel delivering the opinion) or a Responsible Officer’s certificate of the
Collateral Manager as to whether the interests of any Holder of Securities would
be materially and adversely affected by the modifications set forth in any
supplemental indenture entered in pursuant to this Section 8.2, it being
expressly understood and agreed that the Trustee shall have no obligation to
make any determination as to the satisfaction of the requirements related to any
supplemental indenture which may form the basis of such Opinion of Counsel or
such Responsible Officer’s certificate. Such determination shall be conclusive
and binding on all present and future Holders. The Trustee shall not be liable
for any such determination made in good faith and in reliance upon an Opinion of
Counsel or such a Responsible Officer’s certificate delivered to the Trustee as
described herein. Notwithstanding the foregoing, if a Majority of any Class has
provided written notice to the Trustee at least three Business Day prior to the
execution of such supplemental indenture that such Class would be materially and
adversely affected thereby (and setting forth in reasonable detail how such
Class would be materially and adversely affected) and such Class is not being
redeemed in connection with the execution of such supplemental indenture, the
Trustee will not enter into such supplemental indenture without the consent of a
Majority (or such greater percentage as may be required above) of such Class.

 

Section 8.3            Execution of Supplemental Indentures. (a) The Collateral
Manager shall not be bound to follow any amendment or supplement to this
Indenture unless it has consented thereto in accordance with this Article VIII.
No amendment to this Indenture will be effective against the Collateral
Administrator if such amendment would adversely affect the Collateral
Administrator, including, without limitation, any amendment or supplement that
would increase the duties or liabilities of, or adversely change the economic
consequences to, the Collateral Administrator, unless the Collateral
Administrator otherwise consents in writing.

 

(b)           Notwithstanding any other provision relating to supplemental
indentures herein, at any time after the expiration of the Non-Call Period, if
any Class of Securities has been or contemporaneously with the effectiveness of
any supplemental indenture will be paid in full in accordance with this
Indenture as so supplemented or amended, no consent of any Holder of such Class
will be required with respect to such supplemental indenture.

 

(c)          The Trustee shall join in the execution of any such supplemental
indenture and shall make any further appropriate agreements and stipulations
which may be therein contained, but the Trustee shall not be obligated to enter
into any such supplemental indenture which adversely affects the Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.

 

(d)           In executing or accepting the additional trusts created by any
supplemental indenture permitted by this Article VIII or the modifications
thereby of the trusts created by this Indenture, the Trustee shall be entitled
to receive, and (subject to Sections 6.1 and 6.3) shall be fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture and that all
conditions precedent thereto have been satisfied. The Trustee shall not be
liable for any reliance made in good faith upon such an Opinion of Counsel.

 



158

 

 

(e)           At the cost of the Issuers, for so long as any Securities shall
remain Outstanding, not later than ten (10) Business Days (or, in the case of a
proposed supplemental indenture that effects a Refinancing, a Re-Pricing or an
issuance of Additional Securities, five (5) Business Days) prior to the
execution of any proposed supplemental indenture, the Trustee shall deliver to
the Collateral Manager, the Collateral Administrator, the Holders, the Rating
Agency (if any Class of Outstanding Notes is then rated by the Rating Agency)
and the Issuers, a copy of such supplemental indenture. The Trustee shall, at
the expense of the Issuer, notify the Holders if the Rating Agency determines
that such supplemental indenture will affect its rating of any Class rated by
the Rating Agency. At the cost of the Issuer, the Trustee shall provide to the
Holders (in the manner described in Section 14.4) and the Rating Agency (if any
Class of Outstanding Notes is then rated by the Rating Agency) a copy of the
executed supplemental indenture after its execution. Any failure of the Trustee
to publish or deliver such notice, or any defect therein, shall not in any way
impair or affect the validity of any such supplemental indenture.

 

(f)           It shall not be necessary for any Act of Holders to approve the
particular form of any proposed supplemental indenture, but it shall be
sufficient, if the consent of any Holders to such proposed supplemental
indenture is required, that such Act shall approve the substance thereof.

 

(g)          Notwithstanding any other provision in this Article VIII or any
other requirements set forth in this Indenture, in connection with a Refinancing
of all Classes of Secured Notes, the Issuers and the Trustee may enter into a
supplemental indenture to add any provisions to, or change in any manner or
eliminate any of the provisions of, this Indenture if (i) such supplemental
indenture is effective on or after the date of such Refinancing, (ii) the
Collateral Manager and a Majority of the Preferred Shares have consented to the
execution of such supplemental indenture and (iii) such supplemental indenture
does not, by its terms, modify the rights or terms applicable to any portion of
the Preferred Shares in a manner intended to result in such rights or terms
being materially different from any other portion of the Preferred Shares;
provided, further that with respect to any such supplemental indenture, a
description of all material terms of such supplemental indenture was disclosed
to the purchasers of the loans or replacement notes prior to the date of such
Refinancing.

 

(h)           Notwithstanding any other provision in this Article VIII, a
supplemental indenture for which the Holders of each Outstanding Security of
each Class have consented shall not require satisfaction of any timing
requirements for prior notice of such supplemental indenture to any person.
Notwithstanding the foregoing, the Trustee shall subsequently provide to the
Rating Agency then rating an Outstanding Class of Notes a copy of any
supplemental indenture described in the immediately preceding sentence.

 

(i)            Notwithstanding anything to the contrary contained herein, no
supplemental indenture, or other modification or amendment of this Indenture,
may become effective unless such supplemental indenture or other modification or
amendment would not, in the reasonable judgment of the Issuer in consultation
with legal counsel experienced in such matters, as certified by the Issuer to
the Trustee (upon which certification the Trustee may conclusively rely), (i)
result in the Issuer being treated as a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes or otherwise being subject to
U.S. federal income tax on a net income basis or (ii) have a material adverse
effect on the tax treatment of the Issuer or the tax consequences to the holders
of any Class of Securities Outstanding at the time of the execution of the
supplemental indenture or amendment or other modification or amendment of this
Indenture; provided that in determining whether a material adverse effect exists
with respect to the Issuer or such holders, either any related recognition of
cancellation of indebtedness income or gain or loss with respect to such Notes
under Section 1001 of the Code will be disregarded.

 



159

 

 

(j)             Any amendment or supplement to this Indenture, will only be
effective if none of the Issuer, the Collateral Manager, the Retention Holder or
any “sponsor” of the Issuer under the U.S. Risk Retention Rules fails to be in
compliance with the U.S. Risk Retention Rules or the EU Risk Retention
Requirements as a result of such amendment or supplement unless such Person has
consented to such amendment or supplement.

 

(k)           Holders of the Class A-1 Notes will vote together as a single
Class in connection with any supplemental indenture, except that the holders of
each of the Class A-1L Notes and the Class A-1F Notes will vote separately by
Class with respect to any amendment or modification of the Indenture solely to
the extent that such amendment or modification would by its terms directly
affect the holders of any such Class exclusively and differently from any
holders of the other Class A-1 Notes (including, without limitation, any
amendment that would reduce the amount of interest or principal payable on the
applicable Class). Holders of the Class B Notes will vote together as a single
Class in connection with any supplemental indenture, except that the holders of
each of the Class B-L Notes and the Class B-F Notes will vote separately by
Class with respect to any amendment or modification of the Indenture solely to
the extent that such amendment or modification would by its terms directly
affect the holders of any such Class exclusively and differently from any
holders of the other Class B Notes (including, without limitation, any amendment
that would reduce the amount of interest or principal payable on the applicable
Class).

 

Section 8.4            Effect of Supplemental Indentures. Upon the execution of
any supplemental indenture under this Article VIII, this Indenture shall be
modified in accordance therewith, and such supplemental indenture shall form a
part of this Indenture for all purposes; and every Holder of Notes theretofore
and thereafter authenticated and delivered hereunder shall be bound thereby.

 

Section 8.5            Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered as part of a transfer, exchange or replacement
pursuant to Article II or Notes originally issued hereunder after the execution
of any supplemental indenture pursuant to this Article VIII may, and if required
by the Issuer shall, bear a notice in form approved by the Trustee as to any
matter provided for in such supplemental indenture. If the Issuer shall so
determine, new Notes, so modified as to conform in the opinion of the Issuer to
any such supplemental indenture, may be prepared and executed by the Issuers and
authenticated and delivered by the Trustee in exchange for Outstanding Notes.

 

Section 8.6            Hedge Agreements. Notwithstanding anything herein to the
contrary, no supplemental indenture, or other modification or amendment of this
Indenture, may be entered into that permits the Issuer to enter into any hedge
agreement unless (i) the written terms of the hedge agreement directly relate to
the Collateral Obligations and the Securities and such hedge agreement reduces
the interest rate and/or foreign exchange risks related to the Collateral
Obligations and the Securities and (ii) the S&P Rating Condition is satisfied.
For the avoidance of doubt, the Issuer cannot enter into hedge agreements
without such a modification.

 



160

 

 

ARTICLE IX
Redemption Of Notes

 

Section 9.1            Mandatory Redemption. If a Coverage Test is not met on
any Determination Date on which such Coverage Test is applicable, the Issuer
shall apply available amounts in the Payment Account to make payments on the
Securities on the applicable Payment Date pursuant to the Priority of Payments
(a “Mandatory Redemption”).

 

Section 9.2            Optional Redemption. (a) The Secured Notes shall be
redeemable by the Issuers at the written direction of a Majority of the
Preferred Shares (with the consent of the Collateral Manager) as follows: (i) in
whole (with respect to all Classes of Secured Notes) but not in part on any
Business Day after the end of the Non-Call Period from Sale Proceeds,
Refinancing Proceeds and/or all other available funds or (ii) in part by Class
(with respect to one or more Classes of Secured Notes designated by a Majority
of the Preferred Shares) on any Business Day after the end of the Non-Call
Period from Refinancing Proceeds and/or Partial Refinancing Interest Proceeds;
provided that any redemption in part by Class will be in respect of the entire
Class or Classes of Secured Notes. In connection with any such redemption, the
Secured Notes shall be redeemed at the applicable Redemption Prices and a
Majority of the Preferred Shares must provide the above described written
direction to the Issuer and the Trustee not later than thirty (30) days (or such
shorter period of time (not to be less than fifteen (15) Business Days) as the
Trustee and the Collateral Manager find reasonably acceptable) prior to the
Business Day on which such redemption is to be made; provided that all Secured
Notes to be redeemed must be redeemed simultaneously.

 

(b)          Upon receipt of a notice of any redemption of Secured Notes in
whole (from the Trustee via overnight delivery service) pursuant to Section
9.2(a)(i), the Collateral Manager in its sole discretion shall direct the sale
(and the manner thereof) of all or part of the Redemption Assets in an amount
such that the proceeds from such sale and all other funds available for such
purpose in the Collection Account and the Payment Account will be at least
sufficient to pay the Redemption Prices of the Secured Notes to be redeemed and
to pay all Administrative Expenses (without regard to the Administrative Expense
Cap) and Collateral Management Fee due and payable under the Priority of
Payments. If such proceeds of such sale and all other funds available for such
purpose in the Collection Account and the Payment Account would not be
sufficient to redeem all Secured Notes and to pay such fees and expenses, the
Secured Notes may not be redeemed. The Collateral Manager, in its sole
discretion, may effect the sale of all or any part of the Collateral Obligations
or other Assets through the direct sale of such Collateral Obligations or other
Assets or by participation or other arrangement.

 

(c)           In addition to (or in lieu of) a sale of Collateral Obligations
and/or Eligible Investments in the manner provided above, the Issuers may redeem
the Secured Notes in whole from Refinancing Proceeds and Sale Proceeds, if any,
or in part by Class (with respect to one or more entire Classes of Secured Notes
designated by a Majority of the Preferred Shares) from Refinancing Proceeds
and/or Partial Refinancing Interest Proceeds, in each case, by obtaining a loan
or an issuance of replacement securities, whose terms in each case may be
negotiated by the Issuer or, upon request of the Issuer, by the Collateral
Manager on behalf of the Issuer, from one or more financial institutions or
purchasers (any such redemption and refinancing, a “Refinancing”); provided that
the terms of such Refinancing and any financial institutions acting as lenders
thereunder or purchasers thereof must be acceptable to the Collateral Manager
and a Majority of the Preferred Shares and such Refinancing must otherwise
satisfy the conditions set forth below. Any loans or replacement securities
issued in connection with a Refinancing will be offered first to the Collateral
Manager and the Retention Holder, in such amount that the Collateral Manager or
the Retention Holder has determined, in its sole discretion, is required for the
U.S. Risk Retention Rules and EU Risk Retention Requirements to be satisfied.

 



161

 

 

(d)           In the case of a Refinancing upon a redemption of the Secured
Notes in whole but not in part pursuant to Section 9.2(a)(i), such Refinancing
will be effective only if (i) the Refinancing Proceeds, all Sale Proceeds from
the sale of Collateral Obligations and Eligible Investments in accordance with
the procedures set forth herein, and all other available funds will be at least
sufficient to redeem simultaneously the Secured Notes then required to be
redeemed at the respective Redemption Prices thereof, in whole but not in part,
and to pay all accrued and unpaid Administrative Expenses (without regard to the
Administrative Expense Cap), including, without limitation, the reasonable fees,
costs, charges and expenses incurred by the Trustee, the Collateral
Administrator and the Collateral Manager (including reasonable attorneys’ fees
and expenses) in connection with such Refinancing, (ii) any Sale Proceeds,
Refinancing Proceeds and other available funds are used (to the extent
necessary) to make such redemption, (iii) none of the Issuer, the Collateral
Manager, the Retention Holder or any “sponsor” of the Issuer under the U.S. Risk
Retention Rules shall fail to be in compliance with the U.S. Risk Retention
Rules or the EU Risk Retention Requirements as a result of such Refinancing
unless such Person has consented to such Refinancing, (iv) the agreements
relating to the Refinancing contain limited recourse and non-petition provisions
equivalent (mutatis mutandis) to those contained in Section 13.1(b) and Section
2.8(i) and (v) Tax Advice is delivered to the Trustee, in form and substance
satisfactory to the Collateral Manager and the Trustee, to the effect that such
Refinancing will not result in the Issuer becoming subject to U.S. federal
income taxation with respect to its net income (including any tax imposed under
Section 1446 of the Code), other than by operation of Subchapter C of Chapter 63
of the Code, or result in the Issuer being treated as a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes.

 

(e)           In the case of a Refinancing upon a redemption of the Secured
Notes in part by Class pursuant to Section 9.2(a)(ii), such Refinancing will be
effective only if (i) the S&P Rating Condition has been satisfied with respect
to any remaining Secured Notes that were not the subject of the Refinancing,
(ii) the Refinancing Proceeds and the Partial Refinancing Interest Proceeds will
be at least sufficient to pay in full the aggregate Redemption Prices of the
entire Class or Classes of Secured Notes subject to Refinancing, (iii) the
Refinancing Proceeds and the Partial Refinancing Interest Proceeds are used (to
the extent necessary) to make such redemption, (iv) the agreements relating to
the Refinancing contain limited recourse and non-petition provisions equivalent
(mutatis mutandis) to those contained in Section 13.1(b) and Section 2.8(i),
(v) the aggregate principal amount of any obligations providing the Refinancing
is no greater than the Aggregate Outstanding Amount of the Secured Notes being
redeemed with the proceeds of such obligations plus an amount equal to the
reasonable fees, costs, charges and expenses incurred in connection with such
Refinancing, (vi) the stated maturity of each class of obligations providing the
Refinancing is no earlier than the corresponding Stated Maturity of each Class
of Secured Notes being refinanced, (vii) the reasonable fees, costs, charges and
expenses incurred in connection with such Refinancing have been paid or will be
adequately provided for from the Refinancing Proceeds (except for expenses owed
to Persons that the Collateral Manager informs the Trustee will be paid solely
as Administrative Expenses payable in accordance with the Priority of Payments;
provided that any such fees due to the Trustee and determined by the Collateral
Manager to be paid in accordance with the Priority of Payments shall not be
subject to the Administrative Expense Cap), (viii) the weighted average interest
rate (based on the aggregate principal amount of the obligations providing the
Refinancing and the Reference Rate as in effect in the Interest Accrual Period
in which the notice of redemption is delivered) with respect to such obligations
providing the Refinancing must not exceed the weighted average interest rate
(based on the aggregate principal amount of each Class of Secured Notes subject
to a Refinancing and the Reference Rate as in effect in the Interest Accrual
Period in which the notice of redemption is delivered) of the Class or Classes
of Secured Notes that are being redeemed pursuant to such Refinancing; provided,
for the avoidance of doubt, that Floating Rate Notes may be refinanced with
notes bearing a fixed rate of interest and Fixed Rate Notes may be refinanced
with notes bearing a floating rate of interest, (ix) the obligations providing
the Refinancing are subject to the Priority of Payments and do not rank higher
in priority pursuant to the Priority of Payments than the corresponding Class of
Secured Notes being refinanced, (x) the voting rights, consent rights,
redemption rights and all other rights of the obligations providing the
Refinancing are the same as the rights of the corresponding Class of Secured
Notes being refinanced, (xi) a Majority of the Preferred Shares directs the
Issuer to effect such Refinancing, (xii) Tax Advice is delivered to the Trustee,
in form and substance satisfactory to the Collateral Manager and the Trustee, to
the effect that such Refinancing will not result in the Issuer becoming subject
to U.S. federal income taxation with respect to its net income (including any
tax imposed under Section 1446 of the Code), other than by operation of
Subchapter C of Chapter 63 of the Code, or result in the Issuer being treated as
a publicly traded partnership taxable as a corporation for U.S. federal income
tax purposes and (xiii) none of the Issuer, the Collateral Manager, the
Retention Holder or any “sponsor” of the Issuer under the U.S. Risk Retention
Rules shall fail to be in compliance with the U.S. Risk Retention Rules or the
EU Risk Retention Requirements as a result of such Refinancing unless such
Person has consented to such Refinancing.

 



162

 

 

(f)            The holders of the Preferred Shares will not have any cause of
action against the Issuers, the Collateral Manager, the Collateral Administrator
or the Trustee for any failure to obtain a Refinancing. Unless it otherwise
consents, neither the Collateral Manager nor any Affiliate of the Collateral
Manager shall be required to acquire any obligations or securities of the
Issuers in connection with such Refinancing. If a Refinancing is obtained
meeting the requirements specified above as certified by the Collateral Manager,
the Issuers and the Trustee shall amend this Indenture to the extent necessary
to reflect the terms of the Refinancing and, notwithstanding anything to the
contrary set forth in Article VIII hereof, no further consent for such
amendments shall be required from the Holders of Securities other than the
consent of a Majority of the Preferred Shares directing the redemption
(including with respect to any related amendment providing that replacement
securities issued in connection therewith will not be subject to any subsequent
Refinancing). The Trustee shall not be obligated to enter into any amendment
that, in its view, adversely affects its duties, obligations, liabilities or
protections hereunder, and the Trustee shall be entitled to conclusively rely
upon an Opinion of Counsel as to matters of law (which may be supported as to
factual (including financial and capital markets) matters by any relevant
certificates and other documents necessary or advisable in the judgment of
counsel delivering such Opinion of Counsel) provided by the Issuer to the effect
that such amendment meets the requirements specified above and is permitted
under this Indenture (except that such officer or counsel shall have no
obligation to certify or opine as to the sufficiency of the Refinancing
Proceeds, or the sufficiency of the Accountants’ Report required hereunder).

 

(g)           In the event of any Optional Redemption, the Issuer shall, at
least fifteen (15) Business Days prior to the Redemption Date, notify the
Trustee in writing of such Redemption Date, the applicable Record Date, the
principal amount of Secured Notes to be redeemed on such Redemption Date and the
applicable Redemption Prices. The failure to effect any Optional Redemption
shall not constitute an Event of Default.

 

(h)          In connection with any Optional Redemption of the Secured Notes in
whole or of any Class of the Secured Notes in connection with a Refinancing of
such Class, Holders of 100% of the Aggregate Outstanding Amount of any such
Class of Secured Notes may elect to receive less than 100% of the Redemption
Price that would otherwise be payable to the Holders of such Class of Secured
Notes.

 

(i)            If a Class or Classes of Secured Notes are redeemed in connection
with a Refinancing in part by Class, Refinancing Proceeds, together with Partial
Refinancing Interest Proceeds, shall be used to pay the Redemption Price(s) of
such Class or Classes of Secured Notes without regard to the Priority of
Payments.

 

(j)            Subject to and in accordance with the Memorandum and Articles,
the Preferred Shares may be redeemed by the Issuer at their Redemption Price
(any such redemption, an “Optional Preferred Shares Redemption”), in whole but
not in part, on any Business Day upon five (5) Business Days’ notice (or such
shorter agreed period) to the Trustee on or after the redemption in full of the
Secured Notes, at the direction of a Majority of the Preferred Shares (with the
consent of the Collateral Manager) or at the direction of the Collateral
Manager. If no funds are available to pay holders of the Preferred Shares
pursuant hereto and to the Fiscal Agency Agreement, the Issuer may redeem the
Preferred Shares (in whole but not in part) for no consideration on any
Redemption Date, on the Stated Maturity or upon an acceleration of the Notes as
the result of an Event of Default.

 



163

 

 

Section 9.3            Tax Redemption. (a) The Securities shall be redeemed in
whole but not in part (any such redemption, a “Tax Redemption”) at their
applicable Redemption Prices at the written direction (delivered to the Trustee)
of (x) a Majority of any Affected Class or (y) a Majority of the Preferred
Shares, in either case following the occurrence and continuation of a Tax Event.

 

(b)           In connection with any Tax Redemption, Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of such Class of Secured Notes.

 

(c)           Upon its receipt of such written direction directing a Tax
Redemption, the Trustee shall promptly notify the Collateral Manager, the
Holders and the Rating Agency thereof.

 



(d)           If an Officer of the Collateral Manager obtains actual knowledge
of the occurrence of a Tax Event, the Collateral Manager shall promptly notify
the Issuer, the Collateral Administrator and the Trustee thereof, and upon
receipt of such notice the Trustee shall promptly notify the Holders of the
Securities and the Rating Agency thereof.

 

Section 9.4            Redemption Procedures. (a) In the event of any Optional
Redemption, the written direction of a Majority of the Preferred Shares and the
consent of the Collateral Manager shall be provided to the Issuers, the Trustee
and the Collateral Manager not later than thirty (30) days (or such shorter
period of time, not to be less than fifteen (15) Business Days, as the Trustee
and the Collateral Manager find reasonably acceptable) prior to the Business Day
on which such redemption is to be made (which date shall be designated in such
notice). In the event of any Optional Redemption or Tax Redemption, a notice of
redemption shall be given by the Trustee by overnight delivery service, postage
prepaid, mailed not later than fifteen (15) Business Days prior to the
applicable Redemption Date, to each Holder of Securities, at such Holder’s
address in the Register or the Share Register, as applicable (and, in the case
of Global Notes, delivered by electronic transmission to DTC) and the Rating
Agency.

 

(b)           All notices of redemption delivered pursuant to Section 9.4(a)
shall state:

 

(i)                the applicable Redemption Date;

 

(ii)                the Redemption Prices of the Notes to be redeemed;

 

(iii)                all of the Securities that are to be redeemed are to be
redeemed in full and that interest on such Notes shall cease to accrue on the
Payment Date specified in the notice; and

 

(iv)                the place or places where Securities are to be surrendered
for payment of the Redemption Prices, which in the case of the Notes shall be
the Corporate Trust Office of the Trustee and in the case of the Preferred
Shares shall be the offices of the Fiscal Agent as set forth in the Fiscal
Agency Agreement.

 



164

 

 

(c)           The Issuer may withdraw any such notice of an Optional Redemption
on any day up to and including the later of (x) the day on which the Collateral
Manager is required to deliver to the Trustee the sale agreement or agreements
or certifications as described in Section 9.4(e), by written notice to the
Trustee that the Collateral Manager will be unable after using commercially
reasonable efforts to deliver such sale agreement or agreements or
certifications or it elects in good faith based on an assessment of current
market conditions not to deliver such sale agreement or agreements or
certifications and (y) the day on which the Holders of Securities are notified
of such redemption in accordance with Section 9.4(a), at the written direction
of a Majority of Preferred Shares to the Trustee and the Collateral Manager. The
Issuer shall provide notice to the Rating Agency of any such withdrawal. The
reasonable fees, costs, charges and expenses incurred in connection with the
failure of any such redemption will be paid by the Issuer as Administrative
Expenses payable in accordance with the Priority of Payments. 

 

(d)               Notice of redemption (and any withdrawal thereof) pursuant to
Section 9.2 or 9.3 shall be given to the Holders of Securities and the Rating
Agency by the Issuer or, upon an Issuer Order, by the Trustee in the name and at
the expense of the Issuer. Failure to give notice of redemption, or any defect
therein, to any Holder of any Notes selected for redemption shall not impair or
affect the validity of the redemption of any other Notes.

 

(e)               Unless Refinancing Proceeds are being used to redeem the
Secured Notes in whole or in part, in the event of any Optional Redemption or
Tax Redemption, no Secured Note may be optionally redeemed unless (i) at least
five (5) Business Days before the scheduled Redemption Date the Collateral
Manager shall have furnished to the Trustee evidence in a form reasonably
satisfactory to the Trustee that the Collateral Manager on behalf of the Issuer
has entered into a binding agreement or agreements with a financial or other
institution or institutions whose short-term unsecured debt obligations (other
than such obligations whose rating is based on the credit of a Person other than
such institution) are rated, or guaranteed by a Person whose short-term
unsecured debt obligations are rated, at least “A-1” by S&P to purchase
(directly or by participation or other arrangement), not later than the Business
Day immediately preceding the scheduled Redemption Date in immediately available
funds, all or part of the Assets at a purchase price at least sufficient,
together with the Eligible Investments maturing, redeemable or putable to the
issuer thereof at par on or prior to the scheduled Redemption Date, to pay all
Administrative Expenses (without regard to the Administrative Expense Cap) and
Collateral Management Fees payable in connection with such Optional Redemption
or Tax Redemption, in each case, as applicable and in accordance with the
Priority of Payments, and redeem the applicable Class of Secured Notes on the
scheduled Redemption Date at the applicable Redemption Prices (including,
without limitation, any such amount that the Holders of such Class have elected
to receive, where Holders of such Class have elected to receive less than 100%
of the Redemption Price that would otherwise be payable to the Holders of such
Class), or (ii) prior to selling any Collateral Obligations and/or Eligible
Investments, the Collateral Manager shall certify to the Trustee that, in its
judgment (which may be based on the Issuer having entered into an agreement to
sell such Assets to another special purpose entity (or any Affiliate which has
sufficient cash or financing resources available) that has committed financing
or that has priced but has not yet closed its securities offering if such
securities offering is expected to close on or prior to the scheduled Redemption
Date), the aggregate sum of (A) expected proceeds from the sale of Eligible
Investments and all amounts that ORCC has committed to contribute to the Issuer,
and (B) for each Collateral Obligation, its Market Value, shall exceed the sum
of (x) the aggregate Redemption Prices of the applicable Class of Secured Notes
(including, without limitation, any such amount that the Holders of such Class
have elected to receive, where Holders of such Class have elected to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of such Class) and (y) all Administrative Expenses (without regard to
the Administrative Expense Cap) and Collateral Management Fees payable in
connection with such Optional Redemption or Tax Redemption, in each case, as
applicable and in accordance with the Priority of Payments. Any certification
delivered by the Collateral Manager pursuant to this Section 9.4(e) shall
include (1) the prices of, and expected proceeds from, the sale (directly or by
participation or other arrangement) of any Collateral Obligations and/or
Eligible Investments and (2) all calculations required by this Section 9.4(e).
Any holder of Securities, ORCC, the Collateral Manager or any of their
respective Affiliates or accounts managed thereby or by any of their respective
Affiliates may, subject to the same terms and conditions afforded to other
bidders and compliance with applicable law (including the Advisers Act), bid on
Assets to be sold as part of an Optional Redemption or Tax Redemption.

 

165

 



 

Section 9.5            Notes Payable on Redemption Date. (a) Notice of
redemption pursuant to Section 9.4 having been given as aforesaid, the Notes to
be redeemed shall, on the Redemption Date, subject to Section 9.4(e) and the
Issuer’s right to withdraw any notice of redemption pursuant to Section 9.4(c),
become due and payable at the Redemption Prices therein specified, and from and
after the Redemption Date (unless the Issuer shall default in the payment of the
Redemption Prices and accrued interest) all such Notes shall cease to bear
interest on the Redemption Date. Upon final payment on a Note to be so redeemed,
the Holder shall present and surrender such Note at the place specified in the
notice of redemption on or prior to such Redemption Date; provided that if there
is delivered to the Issuer and the Trustee such security or indemnity as may be
required by them to save such party harmless and an undertaking thereafter to
surrender such Note, then, in the absence of notice to the Issuer or the Trustee
that the applicable Note has been acquired by a protected purchaser, such final
payment shall be made without presentation or surrender. Payments of interest on
Notes to be so redeemed which are payable on or prior to the Redemption Date
shall be payable to the Holders of such Notes, or one or more predecessor Notes,
registered as such at the close of business on the relevant Record Date
according to the terms and provisions of Section 2.8(e).

 

(b)               If any Secured Notes called for redemption shall not be paid
upon surrender thereof for redemption, the principal thereof shall, until paid,
bear interest from the Redemption Date at the applicable Interest Rate for each
successive Interest Accrual Period such Secured Notes remain Outstanding;
provided that the reason for such non-payment is not the fault of such Holder.

 

Section 9.6            Special Redemption. Principal payments on the Secured
Notes shall be made in part in accordance with the Priority of Payments on any
Payment Date (i) during the Reinvestment Period, if the Collateral Manager in
its sole discretion notifies the Trustee at least five (5) Business Days prior
to the applicable Special Redemption Date that it has been unable, for a period
of at least twenty (20) consecutive Business Days, to identify additional
Collateral Obligations that are deemed appropriate by the Collateral Manager in
its sole discretion and which would satisfy the Investment Criteria in
sufficient amounts to permit the investment or reinvestment of all or a portion
of the funds then in the Collection Account that are to be invested in
additional Collateral Obligations or (ii) after the Effective Date, if the
Collateral Manager notifies the Trustee that a redemption is required pursuant
to Section 7.17 in order to (A) satisfy the Effective Date S&P Conditions or (B)
obtain from S&P its written confirmation of its Initial Ratings of the Secured
Notes (each of (i) and (ii), a “Special Redemption”). On the first Payment Date
following the Collection Period in which such notice is given (a “Special
Redemption Date”), the amount in the Collection Account representing, as
applicable, either (i) Principal Proceeds which the Collateral Manager has
determined cannot be reinvested in additional Collateral Obligations will be
applied as described in clause (E) of Section 11.1(a)(ii), or (ii) Interest
Proceeds and Principal Proceeds available therefor will be applied to pay
principal of the Secured Notes in accordance with the Note Payment Sequence as
described in clause (G) of Section 11.1(a)(i) and clause (C) of Section
11.1(a)(ii) (but in the case of this clause (ii), only to the extent that the
Collateral Manager does not direct that the Interest Proceeds and Principal
Proceeds be allocated to the purchase of additional Collateral Obligations)
until the Issuer obtains written confirmation from S&P of the Initial Ratings of
the Secured Notes or the Effective Date S&P Conditions have been satisfied (the
applicable amount payable under clause (i) or (ii), the “Special Redemption
Amount”) will be applied in accordance with the Priority of Payments. Notice of
a Special Redemption shall be given by the Trustee not less than three (3)
Business Days prior to the applicable Special Redemption Date (x) by email
transmission, if available, and otherwise by facsimile, if available, or (y) by
first class mail, postage prepaid, to each Holder of Securities affected thereby
at such Holder’s facsimile number, email address or mailing address in the
Register (and, in the case of Global Notes, delivered by electronic transmission
to DTC) or the Share Register, as applicable, and to the Rating Agency.

 



166

 

 

Section 9.7            Optional Re-Pricing.

 

(a)           On any Business Day after the Non-Call Period, at the written
direction of a Majority of the Preferred Shares (with the consent of the
Collateral Manager), the Issuers shall reduce the spread over the Reference Rate
(or, in the case of any Fixed Rate Notes, the stated rate of interest) with
respect to any Class of Re-Pricing Eligible Notes (such reduction, a
“Re-Pricing” and any Class of Re-Pricing Eligible Notes to be subject to a
Re-Pricing, a “Re-Priced Class”); provided that the Issuers shall not effect any
Re-Pricing unless each condition specified in this Section 9.7 is satisfied with
respect thereto. For the avoidance of doubt, no terms of any Secured Notes other
than the Interest Rate applicable to the related Re-Priced Class may be modified
or supplemented in connection with a Re-Pricing. In connection with any
Re-Pricing, the Issuer may engage a broker-dealer (the “Re-Pricing
Intermediary”) upon the recommendation and subject to the approval of (i) a
Majority of the Preferred Shares and (ii) the Collateral Manager and such
Re-Pricing Intermediary shall assist the Issuer in effecting the Re-Pricing.

 

(b)          At least 30 days prior to the Business Day fixed by a Majority of
the Preferred Shares for any proposed Re-Pricing (the “Re-Pricing Date”), the
Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall deliver a
notice in writing to the Trustee (who shall promptly deliver a copy of such
notice to each Holder of the proposed Re-Priced Class(es), the Collateral
Manager and the Rating Agency), which notice shall:

 

(i)          specify the proposed Re-Pricing Date and the revised Interest Rate
to be applied with respect to such Class (the “Re-Pricing Rate”);

 

(ii)         request each Holder of the Re-Priced Class to approve the proposed
Re-Pricing; and

 

(iii)        specify the price at which Secured Notes of any Holder of the
Re-Priced Class which does not approve the Re-Pricing may be sold and
transferred pursuant to Section 9.7(c), which, for purposes of such Re-Pricing,
shall be the applicable Redemption Price after giving effect on a pro forma
basis to all payments to be made pursuant to the Priority of Payments on the
Re-Pricing Date if such date is a Payment Date.

 



167

 

 

(c)           In the event any Holders of the Re-Priced Class do not deliver
written consent to the proposed Re-Pricing on or before the date that is ten
(10) Business Days prior to the proposed Re-Pricing Date, the Issuer, or the
Re-Pricing Intermediary on behalf of the Issuer, shall deliver written notice
thereof to the Trustee (who shall promptly deliver a copy of such notice to the
consenting Holders of the Re-Priced Class), specifying the Aggregate Outstanding
Amount of the Secured Notes of the Re-Priced Class held by such non-consenting
Holders, and shall request that each such consenting Holder provide written
notice to the Issuer, the Trustee, the Collateral Manager and the Re-Pricing
Intermediary if such Holder would like to purchase all or any portion of the
Secured Notes of the Re-Priced Class held by the non-consenting Holders (each
such notice, an “Exercise Notice”) within five (5) Business Days after receipt
of such notice. In the event the Issuer shall receive Exercise Notices with
respect to more than the Aggregate Outstanding Amount of the Secured Notes of
the Re-Priced Class held by non-consenting Holders, the Issuer, or the
Re-Pricing Intermediary on behalf of the Issuer, shall cause the sale and
transfer of such Secured Notes, without further notice to the non-consenting
Holders thereof (for settlement on the Re-Pricing Date) to the Holders
delivering Exercise Notices with respect thereto, pro rata based on the
Aggregate Outstanding Amount of the Secured Notes such Holders indicated an
interest in purchasing pursuant to their Exercise Notices. In the event the
Issuer shall receive Exercise Notices with respect to less than the Aggregate
Outstanding Amount of the Secured Notes of the Re-Priced Class held by
non-consenting Holders, the Issuer, or the Re-Pricing Intermediary on behalf of
the Issuer, shall cause the sale and transfer of such Secured Notes, without
further notice to the non-consenting Holders thereof, for settlement on the
Re-Pricing Date to the Holders delivering Exercise Notices with respect thereto,
and any excess Secured Notes of the Re-Priced Class held by non-consenting
Holders shall be sold (for settlement on the Re-Pricing Date) to one or more
transferees designated by the Re-Pricing Intermediary and consented to by the
Collateral Manager on behalf of the Issuer. All sales of Re-Pricing Eligible
Notes to be effected pursuant to this clause (c) shall be made at the applicable
Redemption Price after giving effect on a pro forma basis to all payments to be
made pursuant to the Priority of Payments on the Re-Pricing Date if such date is
a Payment Date, and shall be effected only if the related Re-Pricing is effected
in accordance with the provisions hereof. The Holder of each Re-Pricing Eligible
Note, by its acceptance of an interest in the Re-Pricing Eligible Note, agrees
that the Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, may
enter into binding commitments to sell and transfer all Re-Pricing Eligible
Notes of a Re-Priced Class held by non-consenting Holders in accordance with
this Section 9.7 and, if it is a non-consenting Holder, hereby irrevocably
appoints the Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, as
its true and lawful agent and attorney-in-fact (with full power of substitution)
in its name, place and stead and at its expense, in connection with such sale
and transfer, and agrees to sell and transfer its Secured Notes in accordance
with this Section 9.7 and to cooperate with the Issuer, the Re-Pricing
Intermediary and the Trustee to effect such sale and transfers. The Issuer, or
the Re-Pricing Intermediary on behalf of the Issuer, shall deliver written
notice to the Trustee and the Collateral Manager not later than five (5)
Business Days prior to the proposed Re-Pricing Date confirming that the Issuer
has received written commitments to purchase all Secured Notes of the Re-Priced
Class held by non-consenting Holders. For the avoidance of doubt, such
Re-Pricing will apply to all the Secured Notes of the Re-Priced Class, including
the Secured Notes of the Re-Priced Class held by non-consenting Holders.

 



168

 

 

(d)               The Issuer shall not effect any proposed Re-Pricing unless:
(i) with the consent of a Majority of the Preferred Shares and the Collateral
Manager, the Issuers and the Trustee shall have entered into a supplemental
indenture, dated as of the Re-Pricing Date solely to decrease the spread over
the Reference Rate (or, in the case of any Fixed Rate Notes, the stated rate of
interest) applicable to the Re-Priced Class; (ii) the Issuer, or the Re-Pricing
Intermediary on behalf of the Issuer, has received written commitments to
purchase all Secured Notes of the Re-Priced Class held by non-consenting
Holders; (iii) the Rating Agency shall have been notified of such Re-Pricing;
(iv) the Issuers have obtained Tax Advice to the effect that (1) such Re-Pricing
will not result in the Issuer becoming subject to U.S. federal income taxation
with respect to its net income (including any tax imposed under Section 1446 of
the Code), other than by operation of Subchapter C of Chapter 63 of the Code, or
result in the Issuer being treated as a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes and (2) any Class B Notes
subject to Re-Pricing will be treated as debt for U.S. federal income tax
purposes; (v) all expenses of the Issuer and the Trustee (including the fees of
the Re-Pricing Intermediary and fees of counsel) incurred in connection with the
Re-Pricing shall not exceed the amount of Interest Proceeds expected to be
available after taking into account all amounts required to be paid pursuant to
the Priority of Payments on the subsequent Payment Date prior to distributions
to the Holders of the Preferred Shares, unless such expenses shall have been
paid (including from proceeds of any additional issuance of Preferred Shares) or
shall be adequately provided for by an entity other than the Issuer; and (vi)
none of the Issuer, the Collateral Manager, the Retention Holder or any
“sponsor” of the Issuer under the U.S. Risk Retention Rules fails to be in
compliance with the U.S. Risk Retention Rules or the EU Risk Retention
Requirements as a result of such Re-Pricing unless such Person has consented to
such Re-Pricing. Unless it otherwise consents, none of the Collateral Manager,
the Retention Holder nor any of their Affiliates shall be required to acquire
any obligations or securities of the Issuer in connection with such Re-Pricing.

 

(e)           If notice has been received by the Trustee from the Issuer, or the
Re-Pricing Intermediary on behalf of the Issuer, confirming that the Issuer, or
the Re-Pricing Intermediary on behalf of the Issuer, has received written
commitments to purchase all Secured Notes of the Re-Priced Class held by
non-consenting Holders, notice of a Re-Pricing shall be given by the Trustee by
email transmission, if available, and by first class mail, postage prepaid,
mailed not less than three (3) Business Days prior to the proposed Re-Pricing
Date, to each Holder of Notes of the Re-Priced Class at the address in the
Register (and, in the case of Global Notes, delivered by electronic transmission
to DTC) (with a copy to the Collateral Manager), specifying the applicable
Re-Pricing Date and Re-Pricing Rate. Notice of Re-Pricing shall be given by the
Trustee at the expense of the Issuer. Failure to give a notice of Re-Pricing, or
any defect therein, to any Holder of any Re-Priced Class shall not impair or
affect the validity of the Re-Pricing or give rise to any claim based upon such
failure or defect. Any notice of a Re-Pricing may be withdrawn by a Majority of
the Preferred Shares on or prior to the fourth Business Day prior to the
scheduled Re-Pricing Date by written notice to the Issuer, the Trustee and the
Collateral Manager for any reason. Upon receipt of such notice of withdrawal,
the Trustee shall send such notice to the Holders of Secured Notes and the
Rating Agency.

 



169

 

 

(f)            The Issuer shall direct the Trustee to segregate payments and
take other reasonable steps to effect the Re-Pricing and the Trustee shall have
the authority to take such actions as may be directed by the Issuer or the
Collateral Manager as the Issuer (or the Re-Pricing Intermediary on behalf of
the Issuer) or Collateral Manager shall deem necessary or desirable to effect a
Re-Pricing. In order to give effect to the Re-Pricing, the Issuer may, to the
extent necessary or desirable, obtain and assign a separate CUSIP or CUSIPs to
the Secured Notes of each Class held by such consenting or non-consenting
Holder(s). The Trustee shall be entitled to receive, and shall be fully
protected in relying upon an Opinion of Counsel stating that the Re-Pricing is
authorized or permitted by this Indenture and that all conditions precedent
thereto have been complied with. The Trustee may request and rely on an Issuer
Order providing direction and any additional information requested by the
Trustee in order to effect a Re-Pricing.

 

Section 9.8            Clean-Up Call Redemption.

 

(a)               At the written direction of the Collateral Manager to the
Issuer and the Trustee, with a copy to the Rating Agency, at least twenty (20)
Business Days prior to the proposed Redemption Date, the Secured Notes shall be
subject to redemption by the Issuers, in whole but not in part, at the
applicable Redemption Price, on any Business Day after the Non-Call Period on
which the Collateral Principal Amount is less than 10% of the Target Initial Par
Amount.

 

(b)               Notwithstanding anything to the contrary set forth herein, the
Secured Notes shall not be redeemed pursuant to a Clean-Up Call Redemption
unless (i) at least five (5) Business Days before the scheduled Redemption Date
the Collateral Manager shall have furnished to the Trustee evidence, in form
satisfactory to the Trustee, that the Collateral Manager on behalf of the Issuer
has entered into a binding agreement or agreements to sell to a financial or
other institution or institutions not later than the Business Day immediately
preceding the scheduled Redemption Date, all or part of the Collateral
Obligations at a purchase price at least equal to an amount sufficient, together
with the Eligible Investments maturing, redeemable (or putable to the issuer
thereof at par) on or prior to the scheduled Redemption Date, to pay all
Administrative Expenses and other fees and expenses payable in accordance with
the Priority of Payments (without regard to the Administrative Expense Cap)
prior to the payment of the principal of the Secured Notes to be redeemed and
redeem all of the Secured Notes on the scheduled Redemption Date at the
applicable Redemption Price, or (ii) prior to selling any Collateral Obligations
and/or Eligible Investments, the Collateral Manager shall certify to the Trustee
in a certificate of a Responsible Officer upon which the Trustee can
conclusively rely that, in its judgment (which may be based on the Issuer having
entered into an agreement to sell such Assets to another special purpose entity
that has committed financing or that has priced but has not yet closed its
securities offering if such securities offering is expected to close on or prior
to the scheduled Redemption Date), the aggregate sum of (A) any expected
proceeds from the sale of Eligible Investments and (B) for each Collateral
Obligation, the Market Value thereof, shall equal or exceed the Redemption Price
of the Secured Notes. Any certification delivered by the Collateral Manager
pursuant to this Section 9.8(b) shall include (1) the prices of, and expected
proceeds from, the sale (directly or by participation or other arrangement) of
any Collateral Obligations and/or Eligible Investments and (2) all calculations
required by this Section 9.8(b).

 



170

 

 

(c)               Upon receipt from the Collateral Manager of a direction in
writing to effect a Clean-Up Call Redemption, the Issuer will set the related
Redemption Date and the Record Date and give written notice thereof to the
Trustee, the Collateral Administrator, the Collateral Manager and the Rating
Agency not later than fifteen (15) Business Days prior to the proposed
Redemption Date. A notice of redemption will be given by email, if available,
and by first-class mail, postage prepaid, mailed not later than ten (10)
Business Days prior to the applicable Redemption Date, to each Holder of
Securities, at such Holder’s address in Register (and, in the case of Global
Notes, delivered by electronic transmission to DTC) or the Share Register, as
applicable, and the Rating Agency.

 

(d)               Any notice of a Clean-Up Call Redemption may be withdrawn by
the Issuer (or by the Collateral Manager on behalf of the Issuer) up to (and
including) the fourth Business Day prior to the related Redemption Date by
written notice to the Trustee, the Fiscal Agent and the Rating Agency (if the
Secured Notes remain Outstanding) only if the Collateral Manager has not
delivered the sale agreement or agreements or certifications as described in
Section 9.8(b) in form satisfactory to the Trustee.

 

(e)               The Trustee will give notice of any such withdrawal of a
Clean-Up Call Redemption, at the expense of the Issuer, to each Holder of
Securities that were to be redeemed at such holder’s address in the Register or
Share Register, as applicable, by overnight courier guaranteeing next day
delivery not later than the third Business Day prior to the related scheduled
Redemption Date.

 

(f)                On the Redemption Date related to any Clean-Up Call
Redemption, the Redemption Price for the Secured Notes will be distributed
pursuant to the Priority of Payments.

 



171

 

 

ARTICLE X
Accounts, Accountings And Releases

 

Section 10.1        Collection of Money. Except as otherwise expressly provided
herein, the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all Money and other property payable to or receivable by the
Trustee pursuant to this Indenture, including all payments due on the Assets, in
accordance with the terms and conditions of such Assets. The Trustee shall
segregate and hold all such Money and property received by it in trust for the
Holders of the Securities and shall apply it as provided herein. Each Account
shall be established and maintained (a) with a federal or state-chartered
depository institution that has a short-term debt rating of at least “A-1” and a
long-term debt rating of at least “A” (or, in the absence of a short-term debt
rating, a long-term debt rating of at least “A+”) by S&P or (b) in segregated
trust accounts with the corporate trust department of a federal or
state-chartered deposit institution that has a short-term debt rating of at
least “A-1” and a long-term debt rating of at least “A” (or, in the absence of a
short-term debt rating, a long-term debt rating of at least “A+”) by S&P and is
subject to regulations regarding fiduciary funds on deposit similar to Title 12
of the Code of Federal Regulation Section 9.10(b) (an “Eligible Institution”)
and, in each case, if such institution’s rating falls below any such rating
threshold, the assets held in such Account shall be moved within 30 calendar
days to another institution that satisfies those ratings. Such institution shall
have a combined capital and surplus of at least U.S.$200,000,000. All Cash
deposited in the Accounts shall be invested only in Eligible Investments or
Collateral Obligations in accordance with the terms of this Indenture. To avoid
the consolidation of the Assets of the Issuer with the general assets of the
Bank under any circumstances, the Trustee shall comply, and shall cause the
Custodian to comply, with all law applicable to it as a Massachusetts trust
company holding segregated trust assets in a fiduciary capacity. Notwithstanding
anything herein to the contrary, the Trustee shall not credit or otherwise
deposit Excluded Property into any Account. The Co-Issuer shall have no legal,
equitable or beneficial interest in an Account.

 

Section 10.2        Collection Account. (a) In accordance with this Indenture
and the Account Control Agreement, the Issuer shall, prior to the Closing Date,
cause the Trustee to establish at the Custodian two segregated trust accounts,
one of which will be designated the “Interest Collection Subaccount” and one of
which will be designated the “Principal Collection Subaccount” (and which
together will comprise the Collection Account), each held in the name of the
Issuer subject to the Lien of this Indenture and each of which shall be
maintained with the Custodian in accordance with the Account Control Agreement.
The Trustee shall from time to time deposit into the Interest Collection
Subaccount, in addition to the deposits required pursuant to Section 10.6(a),
immediately upon receipt thereof or upon transfer from the Payment Account, all
Interest Proceeds (unless simultaneously reinvested in additional Collateral
Obligations in accordance with Article XII). The Trustee shall deposit
immediately upon receipt thereof or upon transfer from the Expense Reserve
Account, the Ramp-Up Account or Revolver Funding Account all other amounts
remitted to the Collection Account into the Principal Collection Subaccount,
including in addition to the deposits required pursuant to Section 10.6(a),
(i) any funds designated as Principal Proceeds by the Collateral Manager in
accordance with this Indenture and (ii) all other Principal Proceeds (unless
simultaneously reinvested in additional Collateral Obligations in accordance
with Article XII or in Eligible Investments). The Issuer may, but under no
circumstances shall be required to, deposit from time to time into the
Collection Account, in addition to any amount required hereunder to be deposited
therein, such Monies received from external sources for the benefit of the
Secured Parties or the Issuer (other than payments on or in respect of the
Collateral Obligations, Eligible Investments or other existing Assets) as the
Issuer deems, in its sole discretion, to be advisable and to designate them as
Interest Proceeds or Principal Proceeds. All Monies deposited from time to time
in the Collection Account pursuant to this Indenture shall be held by the
Trustee as part of the Assets and shall be applied to the purposes herein
provided. Subject to Section 10.2(d), amounts in the Collection Account shall be
reinvested pursuant to Section 10.6(a).

 



172

 

 

(b)               The Trustee, within one Business Day after receipt of any
distribution or other proceeds in respect of the Assets which are not Cash,
shall so notify the Issuer and the Issuer (or the Collateral Manager on behalf
of the Issuer) shall use its commercially reasonable efforts to, within five (5)
Business Days after receipt of such notice from the Trustee (or as soon as
practicable thereafter), sell such distribution or other proceeds for Cash in an
arm’s length transaction and deposit the proceeds thereof in the Collection
Account; provided that the Issuer (i) need not sell such distributions or other
proceeds if it delivers an Issuer Order or an Officer’s certificate to the
Trustee certifying that such distributions or other proceeds constitute
Collateral Obligations, Equity Securities or Eligible Investments or (ii) may
otherwise retain such distribution or other proceeds for up to two years from
the date of receipt thereof if it delivers an Officer’s certificate to the
Trustee certifying that (x) it will sell such distribution within such two-year
period and (y) retaining such distribution is not otherwise prohibited by this
Indenture.

 

(c)               At any time when reinvestment is permitted pursuant to Article
XII, the Collateral Manager on behalf of the Issuer may by Issuer Order direct
the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
withdraw funds on deposit in the Principal Collection Subaccount representing
Principal Proceeds (together with any Principal Financed Accrued Interest) and
reinvest (or invest, in the case of funds referred to in Section 7.17) such
funds in additional Collateral Obligations, in each case in accordance with the
requirements of Article XII and such Issuer Order. At any time, the Collateral
Manager on behalf of the Issuer may by Issuer Order direct the Trustee to, and
upon receipt of such Issuer Order the Trustee shall, withdraw funds on deposit
in the Principal Collection Subaccount representing Principal Proceeds and
deposit such funds in the Revolver Funding Account to meet funding requirements
on Delayed Drawdown Collateral Obligations or Revolving Collateral Obligations.

 

(d)               The Collateral Manager on behalf of the Issuer may by Issuer
Order direct the Trustee to, and upon receipt of such Issuer Order the Trustee
shall, pay from amounts on deposit in the Collection Account on any Business Day
during any Interest Accrual Period (i) any amount required to purchase
additional Collateral Obligations or to exercise a warrant or right to acquire
securities held in the Assets in accordance with the requirements of Article XII
and such Issuer Order; provided that if such payment to exercise a warrant or
right to acquire securities held in the Assets is made from Principal Proceeds,
the Adjusted Collateral Principal Amount is greater than or equal to the
Reinvestment Target Par Balance after giving effect to such payment and receipt
of any related assets or other proceeds, and (ii) from Interest Proceeds only,
any Administrative Expenses (such payments to be counted against the
Administrative Expense Cap for the applicable period and to be subject to the
order of priority as stated in the definition of Administrative Expenses);
provided that the aggregate Administrative Expenses paid pursuant to this
Section 10.2(d) during any Collection Period shall not exceed the Administrative
Expense Cap for the related Payment Date; provided further that the Trustee
shall be entitled (but not required) without liability on its part, to refrain
from making any such payment of an Administrative Expense pursuant to this
Section 10.2 on any day other than a Payment Date if, in its reasonable
determination, the payment of such amount is likely to leave insufficient funds
available to pay in full each of the items described in Section 11.1(a)(i)(A) as
reasonably anticipated to be or become due and payable on the next Payment Date,
taking into account the Administrative Expense Cap.

 



173

 

 

(e)               The Trustee shall transfer to the Payment Account, from the
Collection Account for application pursuant to Section 11.1(a), on the Business
Day immediately preceding each Payment Date, the amount set forth to be so
transferred in the Distribution Report for such Payment Date.

 

(f)                In connection with a Refinancing in part by Class of one or
more Classes of Notes, the Collateral Manager on behalf of the Issuer may direct
the Trustee to apply Partial Refinancing Interest Proceeds from the Interest
Collection Subaccount on the date of a Refinancing of one or more Classes of
Notes to the payment of the Redemption Price(s) of the Class or Classes of Notes
subject to Refinancing without regard to the Priority of Payments.

 

Section 10.3        Transaction Accounts.

 

(a)               Payment Account. In accordance with this Indenture and the
Account Control Agreement, the Issuer shall, prior to the Closing Date, cause
the Trustee to establish at the Custodian a single, segregated non-interest
bearing trust account held in the name of State Street Bank and Trust Company,
as Trustee, for the benefit of the Secured Parties, which shall be designated as
the Payment Account, which shall be maintained with the Custodian in accordance
with the Account Control Agreement. Except as provided in Section 11.1(a), the
only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Payment Account shall be to pay amounts due and
payable on the Securities in accordance with their terms and the provisions of
this Indenture and, upon Issuer Order, to pay Administrative Expenses, fees and
other amounts due and owing to the Collateral Manager under the Collateral
Management Agreement and other amounts specified herein, each in accordance with
the Priority of Payments. The Issuer shall not have any legal, equitable or
beneficial interest in the Payment Account other than in accordance with this
Indenture (including the Priority of Payments) and the Account Control
Agreement. Amounts in the Payment Account shall remain uninvested.

 

(b)               Custodial Account. In accordance with this Indenture and the
Account Control Agreement, the Issuer shall, prior to the Closing Date, cause
the Trustee to establish at the Custodian a single, segregated non-interest
bearing trust account held in the name of the Issuer, subject to the Lien of
this Indenture, which shall be designated as the Custodial Account, which shall
be maintained with the Custodian in accordance with the Account Control
Agreement. All Collateral Obligations shall be credited to the Custodial
Account. The only permitted withdrawals from the Custodial Account shall be in
accordance with the provisions of this Indenture. The Trustee agrees to give the
Issuer immediate notice if (to the actual knowledge of a Trust Officer of the
Trustee) the Custodial Account or any assets or securities on deposit therein,
or otherwise to the credit of the Custodial Account, shall become subject to any
writ, order, judgment, warrant of attachment, execution or similar process. The
Issuer shall not have any legal, equitable or beneficial interest in the
Custodial Account other than in accordance with this Indenture and the Priority
of Payments.

 



174

 

 

(c)               Ramp-Up Account. In accordance with this Indenture and the
Account Control Agreement, the Trustee shall, if directed to do so by the
Issuer, prior to the Closing Date, establish at the Custodian a single,
segregated non-interest bearing trust account held in the name of the Issuer,
subject to the Lien of this Indenture, which shall be designated as the Ramp-Up
Account, which shall be maintained with the Custodian in accordance with the
Account Control Agreement. The Issuer shall direct the Trustee to deposit the
amount specified in Section 3.1(a)(xi)(A) to the Ramp-Up Account on the Closing
Date. In connection with any purchase of an additional Collateral Obligation,
the Trustee will apply amounts held in the Ramp-Up Account as provided by
Section 7.17(b) and Section 7.17(f). Any income earned on amounts deposited in
the Ramp-Up Account will be deposited in the Interest Collection Subaccount. All
other amounts on deposit in the Ramp-Up Account will be deemed to represent
Principal Proceeds. Upon the occurrence of an Enforcement Event (and excluding
any amounts that will be used to settle binding commitments entered into prior
to such date), the Trustee will deposit any remaining amounts in the Ramp-Up
Account into the Principal Collection Subaccount as Principal Proceeds. On the
Effective Date (and excluding any amounts that will be used to settle binding
commitments entered into prior to such date), the Collateral Manager, in its
sole discretion, shall direct the Trustee to deposit from amounts remaining in
the Ramp-Up Account (x) an amount designated by the Collateral Manager not
greater than 0.5% of the Target Initial Par Amount into the Interest Collection
Subaccount as Interest Proceeds, provided that the Target Initial Par Condition
is satisfied before and after giving effect to such deposit, and (y) any
remaining amounts (after any deposit pursuant to clause (x) above) into the
Principal Collection Subaccount as Principal Proceeds.

 

(d)               Expense Reserve Account. In accordance with this Indenture and
the Account Control Agreement, the Issuer shall, prior to the Closing Date,
cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of the Issuer, subject to
the Lien of this Indenture, which shall be designated as the Expense Reserve
Account, which shall be maintained with the Custodian in accordance with the
Account Control Agreement. The Issuer shall direct the Trustee to deposit the
amount specified in Section 3.1(a)(xi)(B) to the Expense Reserve Account. On any
Business Day from the Closing Date up to the date that is two (2) Business Days
prior to the first Payment Date following the Closing Date, the Trustee shall
apply funds from the Expense Reserve Account, as directed by the Collateral
Manager, (i) to pay expenses of the Issuers incurred in connection with the
establishment of the Issuers, the structuring and consummation of the Offering
and the issuance of the Securities or (ii) to the Collection Account as
Principal Proceeds (or, prior to the Effective Date, the Ramp-Up Account) or
(solely in respect of the first Payment Date) as Interest Proceeds. By the date
that is two (2) Business Days prior to the first Payment Date following the
Closing Date, all funds in the Expense Reserve Account (after deducting any
expenses paid on such Payment Date) will be deposited in the Collection Account
as Principal Proceeds and/or Interest Proceeds and the Expense Reserve Account
will be closed. Thereafter, amounts may be deposited into the Expense Reserve
Account in connection with the issuance of Additional Securities and the Trustee
shall apply such funds from the Expense Reserve Account, as directed by the
Collateral Manager on behalf of the Issuer, as needed to pay expenses of the
Issuer incurred in connection with such additional issuance or as a deposit into
the Collection Account as Principal Proceeds or Interest Proceeds (solely with
respect to the first Payment Date following such additional issuance). Any
income earned on amounts deposited in the Expense Reserve Account will be
deposited in the Interest Collection Subaccount as Interest Proceeds as it is
received.

 



175

 

 

(e)                Interest Reserve Account. In accordance with this Indenture
and the Account Control Agreement, the Trustee shall, if directed to do so by
the Issuer, prior to the Closing Date, establish a single, segregated
non-interest bearing trust account held in the name of the Issuer, subject to
the Lien of this Indenture, designated as the “Interest Reserve Account”. The
Issuer shall direct the Trustee to make the deposit specified in
Section 3.1(a)(xi)(C) to the Interest Reserve Account. Such Interest Reserve
Amount shall be transferred to the Collection Account as Interest Proceeds on
the Determination Date relating to the first Payment Date unless the Collateral
Manager, in its discretion, provides written notice to the Trustee that such
Interest Reserve Amount shall not be so transferred and should instead be held
in the Interest Reserve Account for application in accordance with this
Section 10.3(e). The only permitted withdrawals from or application of funds or
property on deposit in the Interest Reserve Account shall be in accordance with
the provisions of this Indenture, including: (i) prior to the second Payment
Date, at the discretion of the Collateral Manager, to the Collection Account as
Interest Proceeds or to the Collection Account (or, prior to the Effective Date,
the Ramp-Up Account) as Principal Proceeds (as designated by the Collateral
Manager), and (ii) amounts remaining in the Interest Reserve Account after the
second Payment Date shall be transferred to the Collection Account as Interest
Proceeds or Principal Proceeds (as designated by the Collateral Manager).

 

Section 10.4        The Revolver Funding Account. Upon the purchase or
acquisition of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation identified by written notice to the Trustee, funds in an
amount equal to the undrawn portion of such obligation shall be withdrawn from
the Ramp-Up Account and/or from the Principal Collection Subaccount (at the
direction of the Collateral Manager) and deposited by the Trustee in a single,
segregated trust account established (in accordance with this Indenture and the
Account Control Agreement) at the Custodian and held in the name of the Issuer
subject to the Lien of this Indenture (the “Revolver Funding Account”). Upon
initial purchase or acquisition of any such obligations, funds deposited in the
Revolver Funding Account in respect of any Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation will be treated as part of the
purchase price therefor. Amounts on deposit in the Revolver Funding Account will
be invested in overnight funds that are Eligible Investments selected by the
Collateral Manager pursuant to Section 10.6 and earnings from all such
investments will be deposited in the Interest Collection Subaccount as Interest
Proceeds. All other amounts held in the Revolver Funding Account will be deemed
to represent Principal Proceeds.

 

The Issuer shall, at all times maintain sufficient funds on deposit in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
the Revolver Funding Account shall be equal to or greater than the sum of the
unfunded funding obligations under all such Delayed Drawdown Collateral
Obligations and Revolving Collateral Obligations then included in the Assets.
Funds shall be deposited in the Revolver Funding Account upon the purchase of
any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
and upon the receipt by the Issuer of any Principal Proceeds with respect to a
Revolving Collateral Obligation as directed by the Collateral Manager on behalf
of the Issuer. In the event of any shortfall in the Revolver Funding Account,
the Collateral Manager (on behalf of the Issuer) may direct the Trustee to, and
the Trustee thereafter shall, transfer funds in an amount equal to such
shortfall from the Principal Collection Subaccount to the Revolver Funding
Account.

 



176

 

 

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be treated as Principal Proceeds and will be available
solely to cover any drawdowns on the Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations; provided that any excess of (A) the amounts on
deposit in the Revolver Funding Account over (B) the sum of the unfunded funding
obligations under all Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations that are included in the Assets (which excess may occur
for any reason, including upon (i) the sale or maturity of a Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation, (ii) the occurrence of
an event of default with respect to any such Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation or (iii) any other event or
circumstance which results in the irrevocable reduction of the undrawn
commitments under such Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation) may be transferred by the Trustee (at the written
direction of the Collateral Manager on behalf of the Issuer) from time to time
as Principal Proceeds to the Principal Collection Subaccount.

 

Section 10.5        Contributions. At any time, the holders of the Preferred
Shares may, but shall not be required to, make contributions of cash, Eligible
Investments, or Collateral Obligations to the Issuer for any purpose; provided
that, following the first Payment Date, each such contribution shall be in an
amount equal to or greater than U.S.$500,000. Cash contributions may be treated
as Interest Proceeds if so directed by the holders of a Majority of the
Preferred Shares where necessary to cure or prevent any default or to permit the
Class A/B Interest Coverage Test to be satisfied, or if not satisfied,
maintained or improved and otherwise will be treated as Principal Proceeds;
provided that any such designation shall be irrevocable. No contribution or
portion thereof shall be returned to the contributor at any time (other than by
operation of the Priority of Payments). The Trustee will post the details of any
contributions on a dedicated page in the Monthly Report.

 

Section 10.6        Reinvestment of Funds in Accounts; Reports by Trustee. (a)
By Issuer Order (which may be in the form of standing instructions), the Issuer
(or the Collateral Manager on behalf of the Issuer) shall at all times direct
the Trustee to, and, upon receipt of such Issuer Order, the Trustee shall,
invest all funds on deposit in the Collection Account, the Ramp-Up Account, the
Revolver Funding Account, the Interest Reserve Account and the Expense Reserve
Account, as so directed in Eligible Investments having stated maturities no
later than the Business Day preceding the next Payment Date (or such shorter
maturities expressly provided herein). If prior to the occurrence of an Event of
Default, the Issuer shall not have given any such investment directions, the
Trustee shall seek instructions from the Collateral Manager within three (3)
Business Days after transfer of any funds to such accounts. If the Trustee does
not thereafter receive written instructions from the Collateral Manager within
five (5) Business Days after transfer of such funds to such accounts, it shall
invest and reinvest the funds held in such accounts, as fully as practicable, in
the Standby Directed Investment. If after the occurrence of an Event of Default,
the Issuer shall not have given such investment directions to the Trustee for
three consecutive days, the Trustee shall invest and reinvest such Monies as
fully as practicable in the Standby Directed Investment unless and until
contrary investment instructions as provided in the preceding sentence are
received or the Trustee receives a written instruction from the Issuer, or the
Collateral Manager on behalf of the Issuer, changing the Standby Directed
Investment. Except to the extent expressly provided otherwise herein, all
interest and other income from such investments shall be deposited in the
Interest Collection Subaccount, any gain realized from such investments shall be
credited to the Principal Collection Subaccount upon receipt, and any loss
resulting from such investments shall be charged to the Principal Collection
Subaccount. The Trustee shall not in any way be held liable by reason of any
insufficiency of such accounts which results from any loss relating to any such
investment; provided that nothing herein shall relieve the Bank of (i) its
obligations or liabilities under any security or obligation issued by the Bank
or any Affiliate thereof or (ii) liability for any loss resulting from gross
negligence, willful misconduct or fraud on the part of the Bank or any Affiliate
thereof.

 



177

 

 

For all U.S. federal tax reporting purposes, all income earned on the funds
invested and allocable to the Accounts is legally owned by the Issuer (and
beneficially owned by the Issuer or the equity owners of the Issuer). The Issuer
is required to provide to the Bank, in its capacity as Trustee, (i) an
applicable IRS Form W-9 or W-8 no later than the date hereof, and (ii) any
additional IRS forms (or updated versions of any previously submitted IRS forms)
or other documentation at such time or times required by applicable law or upon
the reasonable request of the Trustee as may be necessary (a) to reduce or
eliminate the imposition of U.S. withholding taxes and (b) to permit the Trustee
to fulfill its tax reporting obligations under applicable law with respect to
the Accounts or any amounts paid to the Issuer. The Issuer is further required
to report to the Trustee comparable information upon any change in the legal or
beneficial ownership of the income allocable to the Accounts. The Bank, both in
its individual capacity and in its capacity as Trustee, shall have no liability
to the Issuer or any other person in connection with any tax withholding amounts
paid, or retained for payment, to a governmental authority from the Accounts
arising from the Issuer’s failure to timely provide an accurate, correct and
complete applicable IRS Form W-9 or W-8 or such other documentation contemplated
under this paragraph. For the avoidance of doubt, no funds shall be invested
with respect to such Accounts absent the Trustee having first received (x)
instructions with respect to the investment of such funds, and (y) the forms and
other documentation required by this paragraph.

 

(b)               The Trustee agrees to give the Issuer immediate notice if any
Account or any funds on deposit in any Account, or otherwise to the credit of an
Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process.

 

(c)               The Trustee shall supply, in a timely fashion, to the Issuers,
the Rating Agency, the Collateral Administrator and the Collateral Manager any
information regularly maintained by the Trustee that the Issuers, the Rating
Agency, the Collateral Administrator or the Collateral Manager may from time to
time reasonably request with respect to the Assets, the Accounts and the other
Assets and provide any other requested information reasonably available to the
Trustee by reason of its acting as Trustee hereunder and required to be provided
by Section 10.7 or to permit the Collateral Manager to perform its obligations
under the Collateral Management Agreement or the Issuer’s obligations hereunder
that have been delegated to the Collateral Manager. The Trustee shall promptly
forward to the Collateral Manager copies of notices and other writings received
by it from the obligor or issuer of any Asset or from any Clearing Agency with
respect to any Asset which notices or writings advise the holders of such Asset
of any rights that the holders might have with respect thereto (including,
without limitation, requests to vote with respect to amendments or waivers and
notices of prepayments and redemptions) as well as all periodic financial
reports received from such obligor or issuer and Clearing Agencies with respect
to such issuer.

 



178

 

 

Section 10.7        Accountings.

 

(a)               Monthly. Not later than the 20th calendar day (or, if such day
is not a Business Day, on the next succeeding Business Day) of each calendar
month (other than the calendar months in which a Payment Date occurs) and
commencing in February 2020, the Issuer shall compile and make available (or
cause to be compiled and made available) to the Rating Agency, the Trustee, the
Collateral Manager, the Initial Purchaser and each other Holder shown on the
Register and any beneficial owner of a Note who has delivered a Beneficial
Ownership Certificate to the Trustee a monthly report on a settlement date basis
(except as otherwise expressly provided in this Indenture) (each such report a
“Monthly Report”). As used herein, the “Monthly Report Determination Date” with
respect to any calendar month will be the 10th Business Day preceding the date
the Monthly Report is made available. The Monthly Report for a calendar month
shall contain the following information with respect to the Collateral
Obligations and Eligible Investments included in the Assets, and shall be
determined as of the close of business on the Monthly Report Determination Date
for such calendar month:

 

(i)          Aggregate Principal Balance of Collateral Obligations, the
aggregate unfunded commitments of the Collateral Obligations, any capitalized
interest on the Collateral Obligations and Eligible Investments representing
Principal Proceeds.

 

(ii)         Adjusted Collateral Principal Amount of Collateral Obligations.

 

(iii)        Collateral Principal Amount of Collateral Obligations.

 

(iv)        A list of Collateral Obligations, including, with respect to each
such Collateral Obligation, the following information:

 

(A)        The obligor thereon (including the issuer ticker, if any);

 

(B)        The LoanX ID (to the extent available) and any other security
identifier thereof;

 

(C)        The Principal Balance thereof (other than any accrued interest that
was purchased with Principal Proceeds) and any unfunded commitment pertaining
thereto;

 

(D)       The percentage of the aggregate Collateral Principal Amount
represented by such Collateral Obligation;

 



179

 

 

(E)        (x) The related interest rate or spread (in the case of a Reference
Rate Floor Obligation, calculated both with and without regard to the applicable
specified “floor” rate per annum), (y) if such Collateral Obligation is a
Reference Rate Floor Obligation, the related Reference Rate floor and (z) the
identity of any Collateral Obligation that is not a Reference Rate Floor
Obligation and for which interest is calculated with respect to any index other
than the Reference Rate then applicable to the Floating Rate Notes;

 

(F)        The stated maturity thereof;

 

(G)        The related S&P Industry Classification;

 

(H)        For each Collateral Obligation with an S&P Rating derived from a
Moody’s Rating, the Moody’s Rating, unless such rating is based on a credit
estimate unpublished by Moody’s (and, in the event of a downgrade or withdrawal
of the applicable Moody’s Rating, the prior rating and the date such Moody’s
Rating was changed);

 

(I)         The S&P Rating, unless such rating is based on a credit estimate or
is a private or confidential rating from S&P;

 

(J)         The country of Domicile;

 

(K)       An indication as to whether each such Collateral Obligation is (1) a
Senior Secured Loan, (2) a Defaulted Obligation, (3) a Delayed Drawdown
Collateral Obligation, (4) a Revolving Collateral Obligation, (5) except for the
Closing Date Participation Interests, a Participation Interest (indicating the
related Selling Institution, if applicable, and its ratings by the Rating
Agency), (6) a Permitted Deferrable Obligation, (7) a Fixed Rate Obligation,
(8) a Current Pay Obligation, (9) a Discount Obligation, (10) a Discount
Obligation purchased in the manner described in clause (y) of the proviso to the
definition “Discount Obligation”, (11) a Cov-Lite Loan, (12) a First-Lien
Last-Out Loan or (13) a DIP Collateral Obligation.

 

(L)        With respect to each Collateral Obligation that is a Discount
Obligation purchased in the manner described in clause (y) of the proviso to the
definition “Discount Obligation”,

 

(I)       the identity of the Collateral Obligation (including whether such
Collateral Obligation was classified as a Discount Obligation at the time of its
original purchase) the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;

 

(II)     the purchase price (as a percentage of par) of the purchased Collateral
Obligation and the sale price (as a percentage of par) of the Collateral
Obligation the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;

 



180

 

 

(III)    the Aggregate Principal Balance of Collateral Obligations that have
been excluded from the definition of “Discount Obligation” and relevant
calculations indicating whether such amount is in compliance with the
limitations described in clauses (z)(A) and (z)(B) of the proviso to the
definition of “Discount Obligation.”

 

(M)      The Principal Balance of each Cov-Lite Loan and the Aggregate Principal
Balance of all Cov-Lite Loans;

 

(N)       The S&P Recovery Rate; and

 

(O)       The date of the credit estimate of such Collateral Obligation, if
applicable.

 

(v)         If the Monthly Report Determination Date occurs on or after the
Effective Date, for each of the limitations and tests specified in the
definitions of Concentration Limitations and Collateral Quality Test, (1) the
result, (2) if such Monthly Report Determination Date occurs on or prior to the
last day of the Reinvestment Period, the related minimum or maximum test level
and (3) if such Monthly Report Determination Date occurs on or prior to the last
day of the Reinvestment Period, a determination as to whether such result
satisfies the related test.

 

(vi)        The calculation of each of the following:

 

(A)       Each Interest Coverage Ratio (and setting forth the percentage
required to satisfy the Class A/B Interest Coverage Test); and

 

(B)        Each Overcollateralization Ratio (and setting forth the percentage
required to satisfy the Class A/B Overcollateralization Ratio Test).

 

(vii)       The calculation specified in Section 5.1(e).

 

(viii)      For each Account, a schedule showing the beginning balance, each
credit or debit specifying the nature, source and amount, and the ending
balance.

 

(ix)         A schedule showing for each of the following the beginning balance,
the amount of Interest Proceeds received from the date of determination of the
immediately preceding Monthly Report, and the ending balance for the current
Measurement Date:

 

(A)       Interest Proceeds from Collateral Obligations; and

 

(B)        Interest Proceeds from Eligible Investments.

 

(x)         Purchases and sales:

 

(A)       The identity, Principal Balance (other than any accrued interest that
was purchased with Principal Proceeds), unfunded commitment (if any),
capitalized interest (if any), Principal Proceeds and Interest Proceeds
received, and date for each Collateral Obligation that was released for sale or
disposition pursuant to Section 12.1 since the last Monthly Report Determination
Date and whether such Collateral Obligation was a Credit Risk Obligation or a
Credit Improved Obligation, whether the sale of such Collateral Obligation was a
discretionary sale; provided that Principal Proceeds shall not be required to be
reported in connection with an Optional Redemption in full;

 



181

 

 

(B)        The identity, Principal Balance (other than any accrued interest that
was purchased with Principal Proceeds), unfunded commitment (if any),
capitalized interest (if any) and cash expended to acquire each Collateral
Obligation acquired pursuant to Section 12.2 since the last Monthly Report
Determination Date;

 

(C)        The identity, Principal Balance (other than any accrued interest that
was purchased with Principal Proceeds), unfunded commitment (if any), Principal
Proceeds and Interest Proceeds received, and date for each Collateral Obligation
that was substituted pursuant to Section 12.3(a) or purchased pursuant to
Section 12.3(b) since the last Monthly Report Determination Date, all as
reported to the Trustee by the Collateral Manager at the time of such purchase
or substitution; and

 

(D)        On a dedicated page of the Monthly Report, the completion of any
Trading Plan and the details of any Trading Plan (including, the proposed
acquisitions and dispositions identified by the Collateral Manager as part of
such Trading Plan).

 

(xi)        The identity of each Defaulted Obligation, the S&P Collateral Value
and Market Value of each such Defaulted Obligation and date of default thereof.

 

(xii)       The identity of each Collateral Obligation with an S&P Rating of
“CCC+” or below, and, if the CCC Excess is greater than zero, the Market Value
of each such Collateral Obligation.

 

(xiii)       The identity of each Deferring Obligation and Market Value of each
Deferring Obligation, and the date on which interest was last paid in full in
Cash thereon.

 

(xiv)      The identity of each Current Pay Obligation, the Market Value of each
such Current Pay Obligation, and the percentage of the Collateral Principal
Amount comprised of Current Pay Obligations.

 

(xv)       The identity, rating and maturity of each Eligible Investment.

 

(xvi)      The Moody’s Equivalent Diversity Score, the Weighted Average Floating
Spread, the Weighted Average Life, the Weighted Average S&P Recovery Rate and
the Moody’s Equivalent Weighted Average Rating Factor.

 

(xvii)     The results of the S&P CDO Monitor Test (with a statement as to
whether it is passing or failing), including the Weighted Average S&P Rating
Factor, the Default Rate Dispersion, the Obligor Diversity Measure, the Industry
Diversity Measure, the Regional Diversity Measure, the Weighted Average Life,
and the Class Default Differentials, the Class Break-even Default Rates and the
Class Scenario Default Rate for the Highest Ranking Class of Notes, and, after
the S&P CDO Monitor Election Date, the Weighted Average Floating Spread that is
calculated for purposes of the S&P CDO Monitor Test, the characteristics of the
Current Portfolio and the benchmark rating levels used in connection with the
related S&P CDO Monitor.

 



182

 

 

(xviii)    The number, identity, Bloomberg Loan ID, FIGI, ISIN, Loan/X or CUSIP
number, if applicable, of any Collateral Obligations.

 

(xix)      The short-term debt rating and long-term debt rating by S&P of the
Eligible Institution.

 

(xx)        Confirmation that each Account is held at an Eligible Institution
(and which Eligible Institution).

 

(xxi)       On a dedicated page of the Monthly Report, any amounts in the
Ramp-Up Account which the Collateral Manager designated as Interest Proceeds on
the Effective Date pursuant to Section 10.3(c).

 

(xxii)      On a dedicated page of the Monthly Report, the amount of any
contributions received by the Issuer pursuant to Section 10.5 since the previous
Monthly Report Determination Date.

 

(xxiii)     The identity of each Closing Date Participation Interest.

 

(xxiv)     The identity of each Long Dated Obligation.

 

(xxv)     Such other information as the Rating Agency or the Collateral Manager
may reasonably request.

 

Upon receipt of each Monthly Report, the Trustee shall (a) if the relevant
Monthly Report Determination Date occurred on or prior to the last day of the
Reinvestment Period, notify the Issuer (who shall notify S&P) if such Monthly
Report indicates that the S&P CDO Monitor Test has not been satisfied as of the
relevant Measurement Date and (b) compare the information contained in such
Monthly Report to the information contained in its records with respect to the
Assets and shall, within three (3) Business Days after receipt of such Monthly
Report, notify the Issuer, the Collateral Administrator, the Rating Agency and
the Collateral Manager if the information contained in the Monthly Report does
not conform to the information maintained by the Trustee with respect to the
Assets. If any discrepancy exists, the Collateral Administrator and the Issuer,
or the Collateral Manager on behalf of the Issuer, shall attempt to resolve the
discrepancy. If such discrepancy cannot be promptly resolved, the Trustee shall
within ten (10) Business Days notify the Collateral Manager who shall, on behalf
of the Issuer, request that the Independent accountants appointed by the Issuer
pursuant to Section 10.9 review such Monthly Report and the Trustee’s records to
determine the cause of such discrepancy. If such review reveals an error in the
Monthly Report or the Trustee’s records, the Monthly Report or the Trustee’s
records shall be revised accordingly and, as so revised, shall be utilized in
making all calculations pursuant to this Indenture and notice of any error in
the Monthly Report shall be sent as soon as practicable by the Issuer to all
recipients of such report which may be accomplished by making a notation of such
error in the subsequent Monthly Report.

 



183

 

 

(b)               Payment Date Accounting. The Issuer shall render an accounting
(each a “Distribution Report”), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Trustee, the Collateral Manager, the Initial
Purchaser, the Rating Agency and any Holder shown on the Register, any
Shareholder shown on the Share Register and any beneficial owner of a Security
who has delivered a Beneficial Ownership Certificate to the Trustee not later
than the Business Day preceding the related Payment Date. The Distribution
Report shall contain the following information:

 

(i)          the information required to be in the Monthly Report pursuant to
Section 10.7(a);

 

(ii)         (a) the Aggregate Outstanding Amount of the Secured Notes of each
Class at the beginning of the Interest Accrual Period and such amount as a
percentage of the original Aggregate Outstanding Amount of the Secured Notes of
such Class, (b) the amount of principal payments to be made on the Secured Notes
of each Class on the next Payment Date and the Aggregate Outstanding Amount of
the Secured Notes of each Class after giving effect to the principal payments,
if any, on the next Payment Date and such amount as a percentage of the original
Aggregate Outstanding Amount of the Secured Notes of such Class and (c) the
amount of distributions, if any, to be made on the Preferred Shares on the next
Payment Date;

 

(iii)        the Interest Rate and accrued interest for each applicable Class of
Secured Notes for such Payment Date;

 

(iv)        the amounts payable pursuant to each clause of Section 11.1(a)(i)
and each clause of Section 11.1(a)(ii) or each clause of Section 11.1(a)(iii),
as applicable, on the related Payment Date;

 

(v)         for the Collection Account:

 

(A)       the Balance on deposit in the Collection Account at the end of the
related Collection Period;

 

(B)        the amounts payable from the Collection Account to the Payment
Account, in order to make payments pursuant to Section 11.1(a)(i) and
Section 11.1(a)(ii) on the next Payment Date (net of amounts which the
Collateral Manager intends to re-invest in additional Collateral Obligations
pursuant to Article XII); and

 

(C)        the Balance remaining in the Collection Account immediately after all
payments and deposits to be made on such Payment Date; and

 

(vi)        such other information as the Collateral Manager may reasonably
request.

 



184

 

 

Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article XIII.

 

(c)               Interest Rate Notice. The Trustee shall include in the Monthly
Report a notice setting forth the Interest Rate for each Class of Secured Notes
for the Interest Accrual Period preceding the next Payment Date.

 

(d)               Failure to Provide Accounting. If the Trustee shall not have
received any accounting provided for in this Section 10.7 on the first Business
Day after the date on which such accounting is due to the Trustee, the Trustee
shall notify the Collateral Manager who shall use all reasonable efforts to
obtain such accounting by the applicable Payment Date. To the extent the
Collateral Manager is required to provide any information or reports pursuant to
this Section 10.7 as a result of the failure of the Issuer to provide such
information or reports, the Collateral Manager shall be entitled to retain an
Independent certified public accountant in connection therewith and the
reasonable costs incurred by the Collateral Manager for such Independent
certified public accountant shall be paid by the Issuer.

 

(e)               Required Content of Certain Reports. Each Monthly Report and
each Distribution Report sent to any Holder or beneficial owner of an interest
in a Security shall contain, or be accompanied by, the following notices:

 

The Securities may be beneficially owned only by Persons that are (a) not “U.S.
Persons” (as defined in Regulation S) outside of the United States in reliance
on Regulation S or (b) both (i) Qualified Institutional Buyers and (ii)
Qualified Purchasers (or corporations, partnerships, limited liability companies
or other entities (other than trusts) each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser). The Applicable Issuer has the
right to compel any beneficial owner of an interest in the Securities that does
not meet the qualifications set forth in the preceding sentence to sell its
interest in such Securities, or may sell such interest on behalf of such owner,
pursuant to Section 2.12 of the Indenture in the case of the Secured Notes or
pursuant to Section 2.6 of the Fiscal Agency Agreement in the case of the
Preferred Shares.

 

Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Securities; provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder’s Securities that is permitted by the terms of the Transaction
Documents to acquire such holder’s Securities and that agrees to keep such
information confidential in accordance with the terms of the Transaction
Documents.

 

(f)                Initial Purchaser Information. The Issuer and the Initial
Purchaser or any successor to the Initial Purchaser, may post the information
contained in a Monthly Report or Distribution Report to a password-protected
internet site accessible only to the Holders of the Securities and to the
Collateral Manager.

 



185

 

 

(g)               Distribution of Reports. The Trustee will make the Monthly
Report and the Distribution Report available via its website. The Trustee’s
website shall initially be located at www.mystatestreet.com. The Trustee may
change the way such statements are distributed. Access to the Trustee’s website
shall be provided to Holders upon request. As a condition to access to the
Trustee’s website, the Trustee may require registration and the acceptance of a
disclaimer. The Trustee shall be entitled to rely on but shall not be
responsible for the content or accuracy of any information provided in the
Monthly Report and the Distribution Report which the Trustee disseminates in
accordance with this Indenture and may affix thereto any disclaimer it deems
appropriate in its reasonable discretion.

 

(h)               As promptly as possible following the delivery of each Monthly
Report and Distribution Report to the Trustee pursuant to Section 10.7(a)
or (b), as applicable, the Collateral Manager on behalf of the Issuer shall
cause a copy of such report (or portions thereof, as determined by the
Collateral Manager) to be delivered to Intex Solutions, Inc. and Bloomberg
Financial Markets, and any other service provider as determined by the
Collateral Manager in its reasonable judgment, which may be delivered via the
Trustee’s website.

 

(i)                 In the event the Trustee receives instructions from the
Issuer to effect a securities transaction as contemplated in 12 CFR 12.1, the
Issuer acknowledges that upon its written request and at no additional cost, it
has the right to receive the notification from the Trustee after the completion
of such transaction as contemplated in 12 CFR 12.4(a) or (b). The Issuer agrees
that, absent specific request, such notifications shall not be provided by the
Trustee hereunder, and in lieu of such notifications, the Trustee shall make
available the Monthly Report in the manner required by this Indenture.

 

Section 10.8        Release of Assets. (a) Subject to Article XII, the Issuer
may, by Issuer Order executed by an Officer of the Collateral Manager, delivered
to the Trustee at least one Business Day prior to the settlement date for any
sale of an Asset certifying that the sale, purchase or substitution of such
Asset is being made in accordance with Section 12.1 or 12.3 hereof or
Section 2.2 of the Loan Sale Agreement, as applicable, and such sale, purchase
or substitution complies with all applicable requirements of Section 12.1 or
12.3 hereof or Section 2.2 of the Loan Sale Agreement, as applicable (provided
that if an Event of Default has occurred and is continuing, neither the Issuer
nor the Collateral Manager (on behalf of the Issuer) may direct the Trustee to
release or cause to be released such Asset from the lien of this Indenture
pursuant to a sale under Section 12.1(e), Section 12.1(f) or Section 12.1(g)
unless the sale of such Asset is permitted pursuant to Section 12.4(c)), direct
the Trustee to release or cause to be released such Asset from the lien of this
Indenture and, upon receipt of such Issuer Order, the Trustee shall deliver any
such Asset, if in physical form, duly endorsed to the broker or purchaser
designated in such Issuer Order or, if such Asset is a Clearing Corporation
Security, cause an appropriate transfer thereof to be made, in each case against
receipt of the sales price therefor as specified by the Collateral Manager in
such Issuer Order; provided that the Trustee may deliver any such Asset in
physical form for examination in accordance with industry custom.

 

(b)               Subject to the terms of this Indenture, the Trustee shall upon
an Issuer Order (i) deliver any Asset, and release or cause to be released such
Asset from the lien of this Indenture, which is set for any mandatory call or
redemption or payment in full to the appropriate payor or paying agent, as
applicable, on or before the date set for such call, redemption or payment, in
each case against receipt of the call or redemption price or payment in full
thereof and (ii) provide notice thereof to the Collateral Manager.

 



186

 

 

(c)               Upon receiving actual notice of any Offer or any request for a
waiver, direction, consent, amendment or other modification or action with
respect to any Asset, the Trustee on behalf of the Issuer shall notify the
Collateral Manager of any Asset that is subject to a tender offer, voluntary
redemption, exchange offer, conversion or other similar action (an “Offer”) or
such request. Unless the Notes have been accelerated following an Event of
Default, the Collateral Manager may, by Issuer Order, direct (x) the Trustee to
accept or participate in or decline or refuse to participate in such Offer and,
in the case of acceptance or participation, to release from the lien of this
Indenture such Asset in accordance with the terms of the Offer against receipt
of payment therefor, or (y) the Issuer or the Trustee to agree to or otherwise
act with respect to such consent, direction, waiver, amendment, modification or
action; provided that in the absence of any such direction, the Trustee shall
not respond or react to such Offer or request.

 

(d)               As provided in Section 10.2(a), the Trustee shall deposit any
proceeds received by it from the disposition or replacement of an Asset in the
applicable subaccount of the Collection Account, unless simultaneously applied
to the purchase of additional Collateral Obligations or Eligible Investments as
permitted under and in accordance with the requirements of this Article X and
Article XII.

 

(e)               The Trustee shall, upon receipt of an Issuer Order at such
time as there are no Notes Outstanding and all obligations of the Issuer
hereunder have been satisfied, release any remaining Assets from the lien of
this Indenture.

 

(f)                Any security, Collateral Obligation or amounts that are
released pursuant to Section 10.8(a), (b) or (c) shall be released from the lien
of this Indenture.

 

(g)               Any amounts paid from the Payment Account to the holders of
the Preferred Shares in accordance with the Priority of Payments shall be
released from the lien of this Indenture.

 

(h)               The Trustee shall, upon receipt of an Issuer Order, release
from the lien of this Indenture any Collateral Obligation being transferred.
Such Issuer Order shall be executed by an Authorized Officer of the Collateral
Manager, request release of such Collateral Obligation, certify that such
release is permitted under this Indenture and request that the Trustee execute
the agreements, releases or other documents releasing such Collateral Obligation
as presented to it by the Collateral Manager.

 



187

 

 

Section 10.9        Reports by Independent Accountants. (a) At the Closing Date,
the Issuer shall appoint one or more firms of Independent certified public
accountants of recognized international reputation for purposes of reviewing and
delivering the reports or certificates of such accountants required by this
Indenture, which may be the firm of Independent certified public accountants
that performs accounting services for the Issuer or the Collateral Manager. The
Issuer may remove any firm of Independent certified public accountants at any
time without the consent of any Holder of Securities. Upon any resignation by
such firm or removal of such firm by the Issuer, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall promptly appoint by Issuer Order
delivered to the Trustee and the Rating Agency a successor thereto that shall
also be a firm of Independent certified public accountants of recognized
international reputation, which may be a firm of Independent certified public
accountants that performs accounting services for the Issuer or the Collateral
Manager. If the Issuer shall fail to appoint a successor to a firm of
Independent certified public accountants which has resigned within 30 days after
such resignation, the Issuer shall promptly notify the Trustee of such failure
in writing. If the Issuer shall not have appointed a successor within ten days
thereafter, the Trustee shall promptly notify the Collateral Manager, who shall
appoint a successor firm of Independent certified public accountants of
recognized international reputation. The fees of such Independent certified
public accountants and its successor shall be payable by the Issuer as
Administrative Expenses. In the event such firm requires the Bank, in any of its
capacities including but not limited to Trustee or Collateral Administrator, to
agree to the procedures performed by such firm, which acknowledgment or
agreement may include confidentiality provisions and/or releases of claims or
other liabilities by the Bank, the Issuer hereby directs the Bank to so agree;
it being understood that the Bank shall deliver such letter of agreement in
conclusive reliance on the foregoing direction and the Bank shall make no
inquiry or investigation as to, and shall have no obligation in respect of, the
sufficiency, validity, or correctness of such procedures. The Bank, in each of
its capacities, shall not disclose any information or documents provided to it
by such firm of Independent accountants.

 

(b)               On or before the date which is 30 days after the Payment Date
occurring in January of each year commencing in 2021, the Issuer shall cause to
be delivered to the Trustee and the Collateral Manager a statement from a firm
of Independent certified public accountants for each Distribution Report
delivered in the previous year (i) indicating that such firm has performed
agreed upon procedures to recalculate certain calculations within such
Distribution Report (excluding the S&P CDO Monitor Test) and (ii) listing the
Aggregate Principal Balance of the Assets and the Aggregate Principal Balance of
the Collateral Obligations securing the Notes as of the relevant Determination
Dates; provided that in the event of a conflict between such firm of Independent
certified public accountants and the Issuer with respect to any matter in this
Section 10.9, the determination by such firm of Independent public accountants
shall be conclusive.

 

(c)               Upon the written request of the Trustee or any holder of a
Preferred Share, the Issuer will cause the firm of Independent certified public
accountants appointed pursuant to Section 10.9(a) to provide any holder of the
Preferred Shares with all of the information required to be provided by the
Issuer or pursuant to Section 7.16 or assist the Issuer in the preparation
thereof.

 

Section 10.10    Reports to Rating Agency and Additional Recipients. In addition
to the information and reports specifically required to be provided to the
Rating Agency pursuant to the terms of this Indenture, the Issuer shall provide
the Rating Agency with all information or reports delivered to the Trustee
hereunder, and such additional information as the Rating Agency may from time to
time reasonably request (including notification (i) to the Rating Agency of any
Specified Amendment, which notice shall include (x) a copy of such Specified
Amendment, (y) a brief summary of its purpose and (z) which criteria under the
definition of “Collateral Obligation” are no longer satisfied with respect to
such Collateral Obligation after giving effect to the Specified Amendment, if
any, and (ii) to the Rating Agency of the occurrence of an event with respect to
a Collateral Obligation that has a credit estimate or credit opinion from the
Rating Agency and which in the reasonable business judgment of the Collateral
Manager would require such notification to the Rating Agency under its credit
estimate or credit opinion guidelines); provided that any reports, statements or
certificates of the Issuer’s Independent certified public accountants shall not
be provided to the Rating Agency. Within ten (10) Business Days after the
Effective Date, together with each Monthly Report and on each Payment Date, the
Issuer shall provide to S&P at cdo_surveillance@spglobal.com or via the
Trustee’s website, a Microsoft Excel file of the Excel Default Model Input File
and, with respect to each Collateral Obligation, the name of each obligor or
issuer thereof, the CUSIP number thereof (if applicable) and the Priority
Category thereof.

 



188

 

 

Section 10.11    Procedures Relating to the Establishment of Accounts Controlled
by the Trustee. Notwithstanding anything else contained herein, the Trustee
agrees that with respect to each of the Accounts, it will cause each Securities
Intermediary establishing such accounts to enter into an account control
agreement and, if the Securities Intermediary is the Bank, shall cause the Bank
to comply with the provisions of such account control agreement. The Trustee
shall have the right to open such subaccounts of any such account as it deems
necessary or appropriate for convenience of administration.

 

Section 10.12    Section 3(c)(7) Procedures. For so long as any Securities are
Outstanding, the Issuer shall do the following:

 

(a)               Notification. Each Monthly Report sent or caused to be sent by
the Issuer to the Holders will include a notice to the following effect:

 

“The United States Investment Company Act of 1940, as amended (the “1940 Act”),
requires that all holders of the outstanding securities of the Issuer that are
“U.S. persons” (as defined in Regulation S) be “Qualified Purchasers”
(“Qualified Purchasers”) as defined in Section 2(a)(51)(A) of the 1940 Act and
related rules. Under the rules, the Issuer must have a “reasonable belief” that
all holders of its outstanding securities that are “U.S. persons” (as defined in
Regulation S), including transferees, are Qualified Purchasers. Consequently,
all sales and resales of the Securities in the United States or to “U.S.
persons” (as defined in Regulation S) must be made solely to purchasers that are
Qualified Purchasers. Each purchaser of a Security in the United States who is a
“U.S. person” (as defined in Regulation S) (such Security a “Restricted
Security”) will be deemed (or required, as the case may be) to represent at the
time of purchase that: (i) the purchaser is a Qualified Purchaser who is a
qualified institutional buyer as defined in Rule 144A under the Securities Act
(“QIB”); (ii) the purchaser is acting for its own account or the account of
another Qualified Purchaser and QIB; (iii) the purchaser is not formed for the
purpose of investing in the Issuer (unless each beneficial owner of the
purchaser is a Qualified Purchaser); (iv) the purchaser, and each account for
which it is purchasing, will hold and transfer at least the minimum
denominations of the Securities specified in the Transaction Documents; (v) the
purchaser understands that the Issuer may receive a list of participants holding
positions in securities from one or more book-entry depositories; and (vi) the
purchaser will provide written notice of the foregoing, and of any applicable
restrictions on transfer, to any subsequent transferees. The Restricted
Securities may only be transferred to another Qualified Purchaser and QIB and
all subsequent transferees are deemed to have made representations (i) through
(vi) above.”

 



189

 

 

“The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, to provide a copy to any Person having an interest in this
Security as indicated on the books of DTC or on the books of a participant in
DTC or on the books of an indirect participant for which such participant in DTC
acts as agent.”

 

“The Transaction Documents provide that if, notwithstanding the restrictions on
transfer contained therein, the Issuer determines that any holder of, or
beneficial owner of an interest in a Restricted Security is a “U.S. person” (as
defined in Regulation S) who is determined not to have been a Qualified
Purchaser at the time of acquisition of such Restricted Security, or beneficial
interest therein, the Issuer may require, by notice to such Holder or beneficial
owner, that such Holder or beneficial owner sell all of its right, title and
interest to such Restricted Security (or any interest therein) to a Person that
is either (x) a Person that is not a “U.S. Person” (as defined in Regulation S)
acquiring the Securities in an offshore transaction (as defined in Regulation S)
in reliance on the exemption from registration provided by Regulation S, or (y)
a Qualified Purchaser who is a QIB, with such sale to be effected within 30 days
after notice of such sale requirement is given. If such holder or beneficial
owner fails to effect the transfer required within such 30-day period, (i) the
Issuer or the Collateral Manager acting for the Issuer, without further notice
to such holder, shall and is hereby irrevocably authorized by such holder or
beneficial owner, to cause its Restricted Security, or beneficial interest
therein, to be transferred in a commercially reasonable sale (conducted by the
Collateral Manager in accordance with Article 9 of the UCC as in effect in the
State of New York as applied to securities that are sold on a recognized market
or that may decline speedily in value) to a Person that certifies to the
Trustee, the Issuer and the Collateral Manager, in connection with such
transfer, that such Person meets the qualifications set forth in clauses (x) and
(y) above and (ii) pending such transfer, no further payments will be made in
respect of such Restricted Security, or beneficial interest therein held by such
holder or beneficial owner.”

 

(b)               DTC Actions. The Issuer will direct DTC to take the following
steps in connection with the Global Notes:

 

(i)                The Issuer will direct DTC to include the marker “3c7” in the
DTC 20-character security descriptor and the 48-character additional descriptor
for the Global Notes in order to indicate that sales are limited to Qualified
Purchasers.

 

(ii)                The Issuer will direct DTC to cause each physical deliver
order ticket that is delivered by DTC to purchasers to contain the 20-character
security descriptor. The Issuer will direct DTC to cause each deliver order
ticket that is delivered by DTC to purchasers in electronic form to contain a
“3c7” indicator and a related user manual for participants. Such user manual
will contain a description of the relevant restrictions imposed by Section
3(c)(7).

 

(iii)                On or prior to the Closing Date, the Issuer will instruct
DTC to send a Section 3(c)(7) Notice to all DTC participants in connection with
the offering of the Global Notes.

 

(iv)                In addition to the obligations of the Registrar set forth in
Section 2.6, the Issuer will from time to time (upon the request of the Trustee)
make a request to DTC to deliver to the Issuer a list of all DTC participants
holding an interest in the Global Notes.

 

(v)                The Issuer will cause each CUSIP number obtained for a Global
Note to have a fixed field containing “3c7” and “144A” indicators, as
applicable, attached to such CUSIP number.

 



190

 

 

(c)               Bloomberg Screens, Etc. The Issuer will from time to time
request all third-party vendors to include on screens maintained by such vendors
appropriate legends regarding Rule 144A and Section 3(c)(7) under the 1940 Act
restrictions on the Global Notes. Without limiting the foregoing, the Initial
Purchaser will request that each third-party vendor include the following
legends on each screen containing information about the Notes:

 

(i)                Bloomberg

 

(A)             “Iss’d Under 144A/3c7”, to be stated in the “Note Box” on the
bottom of the “Security Display” page describing the Global Notes;

 

(B)              a flashing red indicator stating “See Other Available
Information” located on the “Security Display” page;

 

(C)              a link to an “Additional Security Information” page on such
indicator stating that the Global Notes are being offered in reliance on the
exception from registration under Rule 144A of the Securities Act of 1933 to
Persons that are both (i) “qualified institutional buyers” as defined in Rule
144A under the Securities Act and (ii) “qualified purchasers” as defined under
Section 2(a)(51) of the 1940 Act, as amended; and

 

(D)             a statement on the “Disclaimer” page for the Global Notes that
the Notes will not be and have not been registered under the Securities Act of
1933, as amended, that the Issuer has not been registered under the 1940 Act, as
amended, and that the Global Notes may only be offered or sold in accordance
with Section 3(c)(7) of the 1940 Act, as amended.

 

(ii)                Reuters.

 

(A)             a “144A – 3c7” notation included in the security name field at
the top of the Reuters Instrument Code screen;

 

(B)              a “144A3c7Disclaimer” indicator appearing on the right side of
the Reuters Instrument Code screen; and

 

(C)              a link from such “144A3c7Disclaimer” indicator to a disclaimer
screen containing the following language: “These Notes may be sold or
transferred only to Persons who are both (i) Qualified Institutional Buyers, as
defined in Rule 144A under the Securities Act, and (ii) Qualified Purchasers, as
defined under Section 3(c)(7) under the U.S. Investment Company Act of 1940.”

 



191

 

 

ARTICLE XI

Application Of Monies

 

Section 11.1        Disbursements of Monies from Payment Account. (a)
Notwithstanding any other provision herein, but subject to the other
sub-Sections of this Section 11.1 and to Section 13.1, on each Payment Date, the
Trustee shall disburse amounts transferred from the Collection Account to the
Payment Account pursuant to Section 10.2 in accordance with the following
priorities (the “Priority of Payments”); provided that, unless an Enforcement
Event has occurred and is continuing, (x) amounts transferred from the Interest
Collection Subaccount shall be applied solely in accordance with
Section 11.1(a)(i); and (y) amounts transferred from the Principal Collection
Subaccount shall be applied solely in accordance with Section 11.1(a)(ii).

 

(i)                On each Payment Date, unless an Enforcement Event has
occurred and is continuing, Interest Proceeds on deposit in the Collection
Account, to the extent received on or before the related Determination Date (or
if such Determination Date is not a Business Day, the next succeeding Business
Day) and that are transferred into the Payment Account, shall be applied in the
following order of priority:

 

(A)              to the payment of (1) first, taxes and governmental fees owing
by the Issuers, if any and (2) second, the accrued and unpaid Administrative
Expenses, in the priority stated in the definition thereof, up to the
Administrative Expense Cap (except as otherwise expressly provided in connection
with any Optional Redemption or Tax Redemption);

 

(B)               to the payment to the Collateral Manager of the accrued and
unpaid Base Management Fee that has not been waived by the Collateral Manager;

 

(C)               pro rata based on the amounts due, to the payment of accrued
and unpaid interest on the Class A-1L Notes and the Class A-1F Notes (in each
case, including any defaulted interest);

 

(D)              to the payment of accrued and unpaid interest on the Class A-2
Notes (including any defaulted interest);

 

(E)               pro rata based on the amounts due, to the payment of accrued
and unpaid interest on the Class B-L Notes and the Class B-F Notes (in each
case, including any defaulted interest);

 

(F)               if either of the Class A/B Coverage Tests is not satisfied on
the related Determination Date (except, in the case of the Class A/B Interest
Coverage Test, if such Determination Date is prior to the Interest Coverage Test
Effective Date), to make payments in accordance with the Note Payment Sequence
to the extent necessary to cause all Class A/B Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (F);

 



192

 

 

(G)              if, with respect to any Payment Date following the Effective
Date, S&P has not yet confirmed satisfaction of the S&P Rating Condition
pursuant to Section 7.1 7(e), and the Effective Date S&P Conditions are not
satisfied, to one or both of the following alternatives, as directed by the
Collateral Manager: (i) for application in accordance with the Note Payment
Sequence on such Payment Date or (ii) as Principal Proceeds and transferred to
the Collection Account to invest in Eligible Investments (pending the purchase
of additional Collateral Obligations) and/or to the purchase of additional
Collateral Obligations (provided that such payment would not, in the reasonable
determination of the Collateral Manager, cause an EU Retention Deficiency), in
an amount sufficient to satisfy the S&P Rating Condition;

 

(H)              to the payment of (1) first, (in the same manner and order of
priority stated therein) any Administrative Expenses not paid pursuant to clause
(A)(2) above due to the limitation contained therein and (2) second, any
expenses related to a Re-Pricing to the extent not paid on the effective date of
such Re-Pricing;

 

(I)                 to the payment to the Collateral Manager of any accrued and
unpaid Subordinated Management Fee that has not been waived by the Collateral
Manager, except to the extent that the Collateral Manager elects to treat such
current Subordinated Management Fee as Deferred Subordinated Management Fees,
plus any unpaid Deferred Subordinated Management Fee (including any accrued and
unpaid interest thereon) that has been deferred with respect to prior Payment
Dates which the Collateral Manager has not waived and elects to have paid on
such Payment Date; and

 

(J)                any remaining Interest Proceeds (i) first to be deposited in
the Collection Account to the extent the Collateral Manager elects, in its sole
discretion, to designate such amounts as Interest Proceeds or Principal Proceeds
and (ii) second, to be paid to the Fiscal Agent for payment to the holders of
the Preferred Shares.

 

(ii)                On each Payment Date, unless an Enforcement Event has
occurred and is continuing, Principal Proceeds on deposit in the Collection
Account that are received on or before the related Determination Date (or if
such Determination Date is not a Business Day, the next succeeding Business Day)
and that are transferred to the Payment Account (which will not include
(i) amounts required to meet funding requirements with respect to Delayed
Drawdown Collateral Obligations and Revolving Collateral Obligations that are
deposited in the Revolver Funding Account or (ii) Principal Proceeds which the
Issuer has entered into any commitment to reinvest in Collateral Obligations)
shall be applied in the following order of priority:

 

(A)              to pay the amounts referred to in clauses (A) through (E) of
Section 11.1(a)(i) (and in the same manner and order of priority stated
therein), but only to the extent not paid in full thereunder;

 

(B)               to pay the amounts referred to in clause (F) of Section
11.1(a)(i), but only to the extent not paid in full thereunder and to the extent
necessary to cause the Class A/B Coverage Tests that are applicable on such
Payment Date to be met as of the related Determination Date on a pro forma basis
after giving effect to any payments made through this clause (B);

 



193

 

 

(C)               with respect to any Payment Date following the Effective Date,
if after the application of Interest Proceeds as provided in clause (G) under
Section 11.1(a)(i) S&P has not yet confirmed satisfaction of the S&P Rating
Condition pursuant to Section 7.17(e), and the Effective Date S&P Conditions are
not satisfied, to one or both of the following alternatives, as directed by the
Collateral Manager: (i) for application in accordance with the Note Payment
Sequence on such Payment Date or (ii) as Principal Proceeds and transferred to
the Collection Account to invest in Eligible Investments (pending the purchase
of additional Collateral Obligations) and/or to the purchase of additional
Collateral Obligations (provided that such payment would not, in the reasonable
determination of the Collateral Manager, cause an EU Retention Deficiency), in
an amount sufficient to satisfy the S&P Rating Condition;

 

(D)               if such Payment Date is a Redemption Date, to make payments in
accordance with the Note Payment Sequence;

 

(E)               if such Payment Date is a Special Redemption Date occurring in
connection with a Special Redemption described in clause (i) of the definition
thereof to make payments in the amount of the Special Redemption Amount at the
election of the Collateral Manager, in accordance with the Note Payment
Sequence;

 

(F)              during the Reinvestment Period, to the Collection Account as
Principal Proceeds to invest in Eligible Investments (pending the purchase of
additional Collateral Obligations) and/or to the purchase of additional
Collateral Obligations (provided that such payment would not, in the reasonable
determination of the Collateral Manager, cause an EU Retention Deficiency);

 

(G)               after the Reinvestment Period, to make payments in accordance
with the Note Payment Sequence;

 

(H)              after the Reinvestment Period, to pay the amounts referred to
in clause (H) of Section 11.1(a)(i) only to the extent not already paid (in the
same manner and order of priority stated therein);

 

(I)                after the Reinvestment Period, to pay the amounts referred to
in clause (I) of Section 11.1(a)(i) only to the extent not already paid (in the
same manner and order of priority stated therein); and

 

(J)                any remaining Principal Proceeds to be paid to the Fiscal
Agent for payment to the holders of the Preferred Shares.

 

(iii)                On the Stated Maturity of the Notes, the Trustee shall pay
the net proceeds from the liquidation of the Assets and all available Cash, but
only after the payment of (or establishment of a reserve for) all Administrative
Expenses (in the same manner and order of priority stated in the definition
thereof), Collateral Management Fees, and interest and principal on the Notes,
to the Holders of the Preferred Shares in final payment of such Preferred Shares
(such payments to be made in accordance with the priority set forth in Section
11.1(a)(iv)).

 



194

 

 

(iv)                Notwithstanding the provisions of the foregoing Sections
11.1(a)(i) and 11.1(a)(ii) (other than the last paragraph thereof), on the
Stated Maturity of the Notes, or if the maturity of the Notes has been
accelerated following an Event of Default and has not been rescinded in
accordance with the terms herein (an “Enforcement Event”), pursuant to Section
5.7, distributions and proceeds in respect of the Assets will be applied at the
date or dates fixed by the Trustee in the following order of priority (the
“Special Priority of Payments”):

 

(A)             to the payment of (1) first, taxes and governmental fees owing
by the Issuers, if any, and (2) second, the accrued and unpaid Administrative
Expenses, in the priority stated in the definition thereof, up to the
Administrative Expense Cap;

 

(B)              to the payment to the Collateral Manager of the accrued and
unpaid Base Management Fee that has not been waived by the Collateral Manager;

 

(C)              pro rata based on the amounts due, to the payment of accrued
and unpaid interest on the Class A-1L Notes and the Class A-1F Notes (in each
case, including any defaulted interest);

 

(D)              pro rata based on the amounts due, to the payment of principal
of (1) the Class A-1L Notes, until the Class A-1L Notes have been paid in full
and (2) the Class A-1F Notes, until the Class A-1F Notes have been paid in full;

 

(E)              to the payment of accrued and unpaid interest on the Class A-2
Notes (including any defaulted interest);

 

(F)              to the payment of principal of the Class A-2 Notes, until the
Class A-2 Notes have been paid in full;

 

(G)             pro rata based on the amounts due, to the payment of accrued and
unpaid interest on the Class B-L Notes and the Class B-F Notes (in each case,
including any defaulted interest);

 

(H)             pro rata based on the amounts due, to the payment of principal
of (1) the Class B-L Notes, until the Class B-L Notes have been paid in full and
(2) the Class B-F Notes, until the Class B-F Notes have been paid in full;

 

(I)                to the payment of (in the same manner and order of priority
stated therein) any Administrative Expenses not paid pursuant to clause
(A)(2) above due to the limitation contained therein;

 



195

 

 

(J)                to the payment to the Collateral Manager of any accrued and
unpaid Subordinated Management Fee that has not been waived by the Collateral
Manager, except to the extent that the Collateral Manager elects to treat such
current Subordinated Management Fee as Deferred Subordinated Management Fees,
plus any unpaid Deferred Subordinated Management Fee (including any accrued
interest thereon) that has been deferred with respect to prior Payment Dates
which the Collateral Manager elects to have paid on such Payment Date;

 

(K)             to the payment of any obligations of the Issuers or to establish
any reserves determined by the Issuer or the Collateral Manager to be necessary
or desirable; and

 

(L)              to pay the balance to the Fiscal Agent for payment to the
holders of the Preferred Shares.

 

If any declaration of acceleration has been rescinded in accordance with the
provisions hereof, proceeds in respect of the Assets will be applied in
accordance with Section 11.1(a)(i) or (ii), as applicable.

 

(b)               If on any Payment Date the amount available in the Payment
Account is insufficient to make the full amount of the disbursements required by
the Distribution Report, the Trustee shall make the disbursements called for in
the order and according to the priority set forth under Section 11.1(a) above,
subject to Section 13.1, to the extent funds are available therefor.

 

(c)               In connection with the application of funds to pay
Administrative Expenses of the Issuer in accordance with Section 11.1(a)(i),
Section 11.1(a)(ii) and Section 11.1(a)(iii), the Trustee shall remit such
funds, to the extent available (and subject to the order of priority set forth
in the definition of “Administrative Expenses”), as directed and designated in
an Issuer Order (which may be in the form of standing instructions, including
standing instructions to pay Administrative Expenses in such amounts and to such
entities as indicated in the Distribution Report in respect of such Payment
Date) delivered to the Trustee no later than the Business Day prior to each
Payment Date.

 

(d)               The Collateral Manager may, in its sole discretion, elect to
waive payment of any or all of any Collateral Management Fee otherwise due on
any Payment Date by notice to the Issuer, the Collateral Administrator and the
Trustee no later than the Business Day immediately prior to such Payment Date in
accordance with the terms of Section 8(a) of the Collateral Management
Agreement. Any such Collateral Management Fee, once waived, shall not thereafter
become due and payable and any claim of the Collateral Manager therein shall be
extinguished.

 



196

 

 

ARTICLE XII
Sale of Collateral Obligations;
Purchase of Additional Collateral Obligations

 

Section 12.1        Sales of Collateral Obligations. Subject to the satisfaction
of the conditions specified in Section 12.4, the Collateral Manager on behalf of
the Issuer may (except as otherwise specified in this Section 12.1) direct the
Trustee to sell and the Trustee shall sell on behalf of the Issuer in the manner
directed by the Collateral Manager any Collateral Obligation or Equity Security
if, as certified by the Collateral Manager, such sale meets the requirements of
any one of paragraphs (a) through (j) of this Section 12.1 (subject in each case
to any applicable requirement of disposition under Section 12.1(h) and provided
that (x) if an Event of Default has occurred and is continuing, the Collateral
Manager may not direct the Trustee to sell any Collateral Obligation or Equity
Security pursuant to Section 12.1(e), Section 12.1(f) or Section 12.1(g) unless
the sale of such Asset is permitted pursuant to Section 12.4(c) and (y) the
Collateral Manager may not direct the Trustee to sell any Collateral Obligation
pursuant to this Section 12.1 to ORCC unless such sale satisfies the Purchase
and Substitution Limit). For purposes of this Section 12.1, the Sale Proceeds of
a Collateral Obligation sold by the Issuer shall include any Principal Financed
Accrued Interest received in respect of such sale.

 

(a)               Credit Risk Obligations. The Collateral Manager may direct the
Trustee to sell any Credit Risk Obligation at any time.

 

(b)               Credit Improved Obligations. The Collateral Manager may direct
the Trustee to sell any Credit Improved Obligation at any time during the
Reinvestment Period, if the Collateral Manager reasonably believes prior to any
such sale that either:

 

(i)      after giving effect to such sale and subsequent reinvestment, the
Adjusted Collateral Principal Amount (excluding the Collateral Obligation being
sold but including, without duplication, the Collateral Obligation being
purchased and the anticipated cash proceeds, if any, of such sale that are not
applied to the purchase of such additional Collateral Obligation) will be at
least equal to the Reinvestment Target Par Balance; or

 

(ii)      it will be able to enter into binding commitments to reinvest all or a
portion of the proceeds of such sale, in compliance with the Investment
Criteria, in one or more additional Collateral Obligations with an aggregate
outstanding principal balance at least equal to the outstanding principal
balance (or, in the case of any Discount Obligation, the purchase price,
excluding accrued interest, expressed as a percentage of par and multiplied by
the outstanding principal balance thereof) of such Credit Improved Obligation
within 20 Business Days of such sale;

 

(c)               Defaulted Obligations. The Collateral Manager may direct the
Trustee to sell any Defaulted Obligation at any time.

 

(d)               Equity Securities. The Collateral Manager may direct the
Trustee to sell any Equity Security at any time and shall use its commercially
reasonable efforts to effect the sale of any Equity Security, regardless of
price (provided that any sale to ORCC or its Affiliates must be on arm’s length
terms), subject to any applicable transfer restrictions:

 

(i)                within three years after receipt, if such Equity Security is
(A) received upon the conversion of a Defaulted Obligation, or (B) received in
an exchange initiated by the Obligor to avoid bankruptcy; and

 

(ii)                within 45 days after receipt, if such Equity Security
constitutes Margin Stock, unless such sale is prohibited by applicable law or
contractual restriction, in which case such Equity Security shall be sold as
soon as such sale is permitted by applicable law or such contract.

 



197

 

 

(e)               Optional Redemption, Optional Preferred Shares Redemption or
Clean-Up Call Redemption. In connection with an Optional Redemption of the
Secured Notes, an Optional Preferred Shares Redemption or a Clean-Up Call
Redemption, if all requirements for such redemption set forth in this Indenture
are met (or expected to be met), if necessary to effect such redemption, the
Collateral Manager shall direct the Trustee to sell (which sale may be through
participation or other arrangement) all or a portion of the Collateral
Obligations (provided that all of the Collateral Obligations shall be sold in
connection with an Optional Preferred Shares Redemption) if the requirements of
Article IX (including the certification requirements of Section 9.4(e)(ii), if
applicable) are satisfied.

 

(f)                Tax Redemption. After a Majority of an Affected Class or a
Majority of the Preferred Shares has directed (by a written direction delivered
to the Trustee) a Tax Redemption, the Collateral Manager shall, if necessary to
effect such Tax Redemption, direct the Trustee to sell (which sale may be
through participation or other arrangement) all or a portion of the Collateral
Obligations if the requirements of Article IX (including the certification
requirements of Section 9.4(e)(ii), if applicable) are satisfied (or expected to
be satisfied).

 

(g)               Discretionary Sales. The Collateral Manager may direct the
Trustee to sell (in addition to any sales pursuant to clauses (a) through (e)
above) any Collateral Obligation to any party other than ORCC at any time other
than during a Restricted Trading Period if after giving effect to such sale, the
Aggregate Principal Balance of all Collateral Obligations sold as described in
this Section 12.1(g) during the preceding period of 12 calendar months (or, for
the first 12 calendar months after the Closing Date, during the period
commencing on the Closing Date) is not greater than 25% of the Collateral
Principal Amount as of the first day of such 12 calendar month period (or as of
the Closing Date, as the case may be).

 

(h)               Mandatory Sales. The Collateral Manager on behalf of the
Issuer shall use its commercially reasonable efforts to effect the sale
(regardless of price, but after a reasonable period of market inquiry, except
that sales to ORCC or its Affiliates must be on arm’s length terms) subject to
any applicable transfer restrictions of any Collateral Obligation that (i) no
longer meets the criteria described in clause (vii) of the definition of
“Collateral Obligation”, within 18 months after the failure of such Collateral
Obligation to meet such criteria or (ii) no longer meets the criteria described
in clause (vi) of the definition of “Collateral Obligation” within 45 days after
the failure of such Collateral Obligation to meet either such criteria.

 

(i)                 Sales in Connection with an Optional Substitution or
Optional Repurchase. The Collateral Manager may direct the Trustee to sell any
Collateral Obligation to ORCC at any time in connection with an optional
purchase or substitution of such Collateral Obligation pursuant to Section 12.3,
it being understood that such sales will be subject to the Purchase and
Substitution Limit.

 

(j)                 Sales at Stated Maturity. The Collateral Manager may direct
the Trustee to sell any Collateral Obligation in order to repay the Secured
Notes at the earliest Stated Maturity of any Secured Notes Outstanding.

 



198

 

 

Section 12.2        Purchase of Additional Collateral Obligations. On any date
during the Reinvestment Period, the Collateral Manager on behalf of the Issuer
may, subject to the other requirements in this Indenture, direct the Trustee to
invest Principal Proceeds, amounts on deposit in the Ramp-Up Account and
Principal Financed Accrued Interest, and the Trustee shall invest such Principal
Proceeds and other amounts in accordance with such direction. After the
Reinvestment Period, the Collateral Manager shall not direct the Trustee to
invest any amounts on behalf of the Issuer; provided that in accordance with
Section 12.2(e), Cash on deposit in any Account (other than the Payment Account)
may be invested in Eligible Investments following the Reinvestment Period.

 

(a)               Investment Criteria. No obligation may be purchased by the
Issuer unless each of the following conditions is satisfied as of the date the
Collateral Manager commits on behalf of the Issuer to make such purchase, in
each case as determined by the Collateral Manager after giving effect to such
purchase and all other sales or purchases previously or simultaneously committed
to; provided that the conditions set forth in clauses (ii), (iii) and (iv) below
need only be satisfied with respect to purchases of Collateral Obligations
occurring on or after the Effective Date (the “Investment Criteria”):

 

(i)                such obligation is a Collateral Obligation;

 

(ii)                each Coverage Test will be satisfied, or if any such test is
not satisfied, the level of compliance with such test is maintained or improved;

 

(iii)                (A) in the case of an additional Collateral Obligation
purchased with the proceeds from the sale of a Credit Risk Obligation or a
Defaulted Obligation, either (1) the Aggregate Principal Balance of all
additional Collateral Obligations purchased with the proceeds from such sale
will at least equal the Sale Proceeds from such sale, (2) the Aggregate
Principal Balance of the Collateral Obligations will be maintained or increased
(when compared to the Aggregate Principal Balance of the Collateral Obligations
immediately prior to such sale) or (3) the Adjusted Collateral Principal Amount
(excluding the Collateral Obligation being sold but including, without
duplication, the Collateral Obligation being purchased and the anticipated cash
proceeds, if any, of such sale that are not applied to the purchase of such
additional Collateral Obligation) will be greater than the Reinvestment Target
Par Balance and (B) in the case of any other purchase of additional Collateral
Obligations purchased with the proceeds from the sale of a Collateral
Obligation, either (1) the Aggregate Principal Balance of the Collateral
Obligations will be maintained or increased (when compared to the Aggregate
Principal Balance of the Collateral Obligations immediately prior to such sale)
or (2) the Adjusted Collateral Principal Amount (excluding the Collateral
Obligation being sold but including, without duplication, the Collateral
Obligation being purchased and the anticipated cash proceeds, if any, of such
sale that are not applied to the purchase of such additional Collateral
Obligation) will be greater than the Reinvestment Target Par Balance;

 

(iv)                either (A) each requirement or test, as the case may be, of
the Concentration Limitations and the Collateral Quality Test (except, in the
case of an additional Collateral Obligation purchased with the proceeds from the
sale of a Credit Risk Obligation or a Defaulted Obligation, the S&P CDO Monitor
Test) will be satisfied or (B) if any such requirement or test was not satisfied
immediately prior to such investment, such requirement or test will be
maintained or improved, in each case after giving effect to the investment;

 



199

 

 

(v)                the date on which the Issuer (or the Collateral Manager on
its behalf) commits to purchase such Collateral Obligation occurs during the
Reinvestment Period;

 

(vi)                if the Weighted Average Life Test is not satisfied
immediately prior to the purchase of such additional Collateral Obligation, the
Average Life of such additional Collateral Obligation shall be no greater than
the level of the Weighted Average Life Test in effect as of the date of such
purchase;

 

(vii)                the EU Origination Requirement will be satisfied after
giving effect to such purchase; and

 

(viii)                no EU Retention Deficiency would occur as a result of, and
immediately after giving effect to any such purchase.

 

(b)               Post-Reinvestment Period Settlement Obligations. If the Issuer
has entered into a written trade ticket or other written binding commitment to
purchase a Collateral Obligation during the Reinvestment Period which purchase
does not settle or is not scheduled to settle prior to the end of the
Reinvestment Period (such Collateral Obligation, a “Post-Reinvestment Period
Settlement Obligation”), such Post-Reinvestment Period Settlement Obligation
shall be treated as having been purchased by the Issuer prior to the end of the
Reinvestment Period for purposes of the Investment Criteria, and Principal
Proceeds received after the end of the Reinvestment Period may be applied to the
payment of the purchase price of such Post-Reinvestment Period Settlement
Obligation, provided that the Collateral Manager believes, in its commercially
reasonable business judgment, that the settlement date with respect to such
purchase will occur within forty-five (45) Business Days of the date of the
trade ticket or other commitment to purchase such Collateral Obligations. Not
later than the Business Day immediately preceding the end of the Reinvestment
Period, the Collateral Manager shall deliver to the Trustee a schedule of
Collateral Obligations purchased by the Issuer with respect to which purchases
the trade date has occurred but the settlement date has not yet occurred and
shall certify to the Trustee that sufficient Principal Proceeds are available
(including for this purpose, cash on deposit in the Principal Collection
Subaccount as well as any Principal Proceeds received by the Issuer from the
sale of Collateral Obligations for which the trade date has already occurred but
the settlement date has not yet occurred) to effect the settlement of such
Collateral Obligation.

 

(c)               Trading Plan Period. For purposes of calculating compliance
with the Investment Criteria, at the election of the Collateral Manager in its
sole discretion, any proposed investment (whether a single Collateral Obligation
or a group of Collateral Obligations) identified by the Collateral Manager as
such at the time when compliance with the Investment Criteria is required to be
calculated (a “Trading Plan”) may be evaluated after giving effect to all sales
and reinvestments proposed to be entered into within the three (3) Business Days
following the date of determination of such compliance (such period, the
“Trading Plan Period”); provided that (i) no Trading Plan may result in the
purchase of Collateral Obligations having an Aggregate Principal Balance that
exceeds 5.0% of the Collateral Principal Amount as of the first day of the
Trading Plan Period, (ii) no Trading Plan Period may include a Determination
Date, (iii) no more than one Trading Plan may be in effect at any time during a
Trading Plan Period, (iv) if the Investment Criteria are satisfied prospectively
after giving effect to a Trading Plan but are not satisfied upon the expiry of
the related Trading Plan Period, solely as a result of the purchases and sales
included in the Trading Plan, the Investment Criteria shall not at any time
thereafter be evaluated by giving effect to a Trading Plan, (v) no Trading Plan
may result in the purchase of Collateral Obligations with the difference between
the maturity of the Collateral Obligation with the shortest maturity in such
group and the maturity of the Collateral Obligation with the longest maturity in
such group being greater than 36 months and (vi) no Trading Plan may result in
the purchase of a Collateral Obligation with a maturity of less than 6 months.
The Collateral Manager shall provide written notice to the Rating Agency of (i)
any Trading Plan, which notice shall specify the proposed investments identified
by the Collateral Manager for acquisition as part of such Trading Plan, prior to
utilizing such Trading Plan and (ii) the occurrence of the event described in
clause (iv) above promptly following the occurrence thereof. The Collateral
Manager shall notify the Trustee of the completion of any Trading Plan and, upon
receipt of such notice, the Trustee will post a notice on the Trustee’s website.

 



200

 

 

(d)               Certification by Collateral Manager. Not later than the
Cut-Off Date for any Collateral Obligation purchased in accordance with this
Section 12.2, the Collateral Manager shall deliver by e-mail or other electronic
transmission to the Trustee and the Collateral Administrator an Officer’s
certificate of the Collateral Manager certifying that such purchase complies
with this Section 12.2 and Section 12.4.

 

(e)               Investment in Eligible Investments. Cash on deposit in any
Account (other than the Payment Account) may be invested at any time in Eligible
Investments in accordance with Article X.

 

Section 12.3        Optional Purchase or Substitution of Collateral Obligations.

 

(a)               Optional Substitutions.

 

(i)                With respect to any Collateral Obligation as to which a
Substitution Event has occurred, subject to the limitations set forth in this
Section 12.3 (including the Purchase and Substitution Limit), ORCC may (but
shall not be obligated to) either (x) convey to the Issuer one or more
Collateral Obligations in exchange for such Collateral Obligation or (y) deposit
into the Principal Collection Subaccount an amount equal to the Fair Market
Value (or, with respect to any Post-Transition S&P CCC Collateral Obligation,
the purchase price that the Issuer paid to acquire such Post-Transition S&P CCC
Collateral Obligation) for such Collateral Obligation and then, prior to the
expiration of the Substitution Period, convey to the Issuer one or more
Collateral Obligations in exchange for the funds so deposited or a portion
thereof.

 

(ii)                Any substitution pursuant to this Section 12.3(a) shall be
initiated by delivery of written notice in the form of Exhibit E hereto (a
“Notice of Substitution”) by ORCC to the Trustee, the Issuer and the Collateral
Manager that ORCC intends to substitute a Collateral Obligation pursuant to this
Section 12.3(a) and shall be completed prior to the earliest of: (x) the
expiration of 90 days after delivery of such notice (or, with respect to any
Collateral Obligation that is substituted or repurchased solely on the basis of
becoming a Post-Transition S&P CCC Collateral Obligation, 15 Business Days from
the date on which it became a Post-Transition S&P CCC Collateral Obligation);
(y) delivery of written notice to the Trustee from ORCC stating that ORCC does
not intend to convey any additional Substitute Collateral Obligations to the
Issuer in exchange for any remaining amounts deposited in the Principal
Collection Subaccount under clause (a)(i)(y); or (z) in the case of a Collateral
Obligation which has become subject to a Specified Amendment, the effective date
set forth in such Specified Amendment (such period described in this clause
(ii), the “Substitution Period”).

 



201

 

 

(iii)                Each Notice of Substitution shall specify the Collateral
Obligation to be substituted, the reasons for such substitution and the Fair
Market Value (or, with respect to any Collateral Obligation that is substituted
or repurchased solely on the basis of becoming a Post-Transition S&P CCC
Collateral Obligation, the purchase price that the Issuer paid to acquire such
Collateral Obligation) with respect to the Collateral Obligation. On the last
day of any Substitution Period, any amounts previously deposited in accordance
with clause (a)(i)(y) above which relate to such Substitution Period that have
not been applied to purchase one or more Substitute Collateral Obligations (or
to fund the Revolver Funding Account if necessary) with respect thereto shall be
deemed to constitute Principal Proceeds; provided that prior to the expiration
of the related Substitution Period any such amounts shall not be deemed to be
Principal Proceeds and shall remain in the Principal Collection Subaccount until
applied to acquire Substitute Collateral Obligations (or to fund the Revolver
Funding Account if necessary) with respect thereto.

 

(iv)                The substitution of any Substitute Collateral Obligation
will be subject to the satisfaction of the Substitute Collateral Obligations
Qualification Conditions as of the related Cut-Off Date for each such Collateral
Obligation (after giving effect to such substitution).

 

(b)               Optional Purchases. In addition to the right to substitute for
any Collateral Obligations that become subject to a Substitution Event, ORCC
shall have the right, but not the obligation, to purchase from the Issuer any
Collateral Obligation subject to the Purchase and Substitution Limit at a cash
purchase price at least equal to the Fair Market Value of such Collateral
Obligation (or applicable portion thereof) as of the date of such purchase,
which the Trustee shall deposit into the Collection Account upon receipt.

 



202

 

 

(c)               Purchase and Substitution Limit. At all times, (i) the
Aggregate Principal Balance of all Collateral Obligations that are Substitute
Collateral Obligations, plus (ii) the Aggregate Principal Balance of all
Collateral Obligations that have been purchased by ORCC pursuant to Section
12.3(a) and that the purchase price therefor was not subsequently applied to
purchase a Substitute Collateral Obligation, plus (iii) the Aggregate Principal
Balance of all Collateral Obligations that have been purchased by ORCC pursuant
to Section 12.3(b) above, plus (iv) the Aggregate Principal Balance of all
Collateral Obligations that have been purchased by ORCC pursuant to Section 12.1
may not exceed an amount equal to 30% of the Target Initial Par Amount; provided
that the aggregate principal balance of all Collateral Obligations that have
been purchased by ORCC since the end of the Reinvestment Period under clauses
(ii) – (iv) above may not exceed an amount equal to 7.5% of the Target Initial
Par Amount; provided further that (I) clauses (i) - (iv) above shall not include
(A) the Principal Balance related to any Collateral Obligation that is purchased
by ORCC in connection with a proposed Specified Amendment to such Collateral
Obligation so long as (x) ORCC certifies in writing to the Collateral Manager
and the Trustee that such purchase is, in the commercially reasonable business
judgment of ORCC, necessary or advisable in connection with the restructuring of
such Collateral Obligation and such restructuring is expected to result in a
Specified Amendment to such Collateral Obligation, and (y) the Collateral
Manager certifies in writing to the Trustee that the Collateral Manager either
would not be permitted to or would not elect to enter into such Specified
Amendment pursuant to the Collateral Manager Standard or any provision of this
Indenture or the Collateral Management Agreement, (B) the purchase price of any
Equity Securities sold to ORCC pursuant to Section 12.1(d), (C) the Principal
Balance of Post-Transition S&P CCC Collateral Obligations that are substituted
or repurchased solely on the basis of becoming a Post-Transition S&P CCC
Collateral Obligation; provided that (x) each such Collateral Obligation must be
substituted or repurchased by ORCC within 15 Business Days from the date it
becomes a Post-Transition S&P CCC Collateral Obligation and (y) the purchase
price, or substitution value, as applicable, for such Post-Transition S&P CCC
Collateral Obligation must be at least the greater of its Fair Market Value and
the purchase price that the Issuer paid to acquire such Collateral Obligation
(less any principal payments received by the Issuer) or (D) any purchase by ORCC
in connection with an Optional Redemption, Tax Redemption or Clean-Up Call
Redemption and (II) ORCC may not substitute or repurchase a Collateral
Obligation that is a Post-Transition S&P CCC Collateral Obligation that was not
substituted or repurchased in accordance with clause (I)(C) above or was an S&P
CCC Collateral Obligation at the time the Issuer acquired such Collateral
Obligation, in each case, other than (A) if a Substitution Event has occurred
with respect to such Collateral Obligation (other than a Substitution Event
under clause (v) of the definition thereof), in which case, such substitution or
repurchase will be counted towards the Purchase and Substitution Limit or (B) in
connection with an Optional Redemption, Tax Redemption or Clean-Up Call
Redemption. The foregoing provisions in this paragraph constitute the “Purchase
and Substitution Limit.”

 

(d)               Third Party Beneficiaries. The Issuer and the Trustee agree
that ORCC shall be a third party beneficiary of this Indenture solely for
purposes of this Section 12.3, and shall be entitled to rely upon and enforce
such provisions of this Section 12.3 to the same extent as if it were a party
hereto.

 

Section 12.4        Conditions Applicable to All Sale and Purchase Transactions.
(a) Any transaction effected under this Article XII or in connection with the
acquisition, disposition or substitution of any Asset shall be conducted on an
arm’s length basis and, if effected with an Affiliate of the Collateral Manager
(or with an account or portfolio for which the Collateral Manager or any of its
Affiliates serves as investment adviser), shall be effected in accordance with
the requirements of Section 5 of the Collateral Management Agreement on terms no
less favorable to the Issuer than would be the case if such Person were not an
Affiliate of the Collateral Manager; provided that the Trustee shall have no
responsibility to oversee compliance with this clause (a) by the other parties.
Any sale of a Collateral Obligation or an Equity Security (other than a
Substitute Collateral Obligation) to the Collateral Manager, an Affiliate of the
Collateral Manager or an Affiliate of the Issuer shall be at a purchase price at
least equal to the current Fair Market Value of such Collateral Obligation or
Equity Security as determined by the Collateral Manager and certified by the
Collateral Manager to the Trustee.

 

(b)               Upon any acquisition of a Collateral Obligation pursuant to
this Article XII, all of the Issuer’s right, title and interest to the Asset or
Assets shall be Granted to the Trustee pursuant to this Indenture, such Asset or
Assets shall be Delivered to the Custodian, and, if applicable, the Custodian
shall receive such Asset or Assets. The Trustee shall also receive, not later
than the Cut-Off Date, an Officer’s certificate of the Issuer containing the
statements set forth in Section 3.1(a)(viii); provided that such requirement
shall be satisfied, and such statements shall be deemed to have been made by the
Issuer, in respect of such acquisition by the delivery to the Trustee of a trade
ticket in respect thereof that is signed by a Responsible Officer of the
Collateral Manager.

 



203

 

 

(c)               Notwithstanding anything contained in this Article XII or
Article V to the contrary, in addition to the rights described herein, the
Issuer shall have the right to effect any sale of any Asset or purchase of any
Collateral Obligation and ORCC shall have the right to exercise any optional
purchase or substitution rights with the consent of Holders evidencing at least
75% of the Aggregate Outstanding Amount of each Class of Securities (and notice
to the Trustee and the Rating Agency).

 

(d)               Notwithstanding anything contained in this Article XII or
Article V to the contrary, upon the occurrence and during the continuance of an
Enforcement Event, the Issuer shall not have the right to effect any sale of any
Asset or purchase of any Collateral Obligation and ORCC shall not exercise any
optional purchase or substitution rights, in each case without the consent of a
Majority of the Controlling Class.

 

ARTICLE XIII
Holders’ Relations

 

Section 13.1        Subordination. (a) Anything in this Indenture or the Notes
to the contrary notwithstanding, the Holders of each Class of Securities that
constitute a Junior Class agree for the benefit of the Holders of the Securities
of each Priority Class with respect to such Junior Class that such Junior Class
shall be subordinate and junior to the Securities of each such Priority Class to
the extent and in the manner expressly set forth in the Priority of Payments.

 

(b)               The Holders of each Class of Securities and beneficial owners
of each Class of Securities agree, for the benefit of all Holders of each Class
of Securities and beneficial owners of each Class of Securities, not to cause
the filing of a petition in bankruptcy, insolvency or a similar proceeding in
the United States, the Cayman Islands or any other jurisdiction against the
Issuer or the Co-Issuer until the payment in full of all Notes and the
expiration of a period equal to one year (or, if longer, the applicable
preference period then in effect) plus one day, following such payment in full.

 

Section 13.2        Standard of Conduct. In exercising any of its or their
voting rights, rights to direct and consent or any other rights as a Holder
under this Indenture, a Holder or Holders shall not have any obligation or duty
to any Person or to consider or take into account the interests of any Person
and shall not be liable to any Person for any action taken by it or them or at
its or their direction or any failure by it or them to act or to direct that an
action be taken, without regard to whether such action or inaction benefits or
adversely affects any Holder, the Issuers, or any other Person, except for any
liability to which such Holder may be subject to the extent the same results
from such Holder’s taking or directing an action, or failing to take or direct
an action, in bad faith or in violation of the express terms of this Indenture.

 



204

 

 

ARTICLE XIV
Miscellaneous

 

Section 14.1        Form of Documents Delivered to Trustee. In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.

 

Any certificate or opinion of an Officer of the Issuer, the Co-Issuer or the
Collateral Manager may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel (provided that, with
respect to any matter of U.S. law, such counsel is a nationally or
internationally recognized and reputable law firm, one or more of the partners
of which are admitted to practice before the highest court of any State of the
United States or the District of Columbia which law firm may, except as
otherwise expressly provided herein, be counsel for the Issuer), unless such
Officer knows, or should know, that the certificate or opinion or
representations with respect to the matters upon which such certificate or
opinion is based are erroneous. Any such certificate of an Officer of the
Issuer, the Co-Issuer or the Collateral Manager or Opinion of Counsel may be
based, insofar as it relates to factual matters, upon a certificate or opinion
of, or representations by, the Issuer, the Co-Issuer, the Collateral Manager or
any other Person (on which the Trustee shall be entitled to rely), stating that
the information with respect to such factual matters is in the possession of the
Issuer, the Co-Issuer, the Collateral Manager or such other Person, unless such
Officer of the Issuer, the Co-Issuer or the Collateral Manager or such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous. Any Opinion of Counsel may also be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, an Officer of the Collateral Manager or of the Issuer or the Co-Issuer,
stating that the information with respect to such matters is in the possession
of the Collateral Manager or of the Issuer, unless such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer or
the Co-Issuer, then notwithstanding that the satisfaction of such condition is a
condition precedent to the Issuer’s or the Co-Issuer’s right to make such
request or direction, the Trustee shall be protected in acting in accordance
with such request or direction if it does not have knowledge of the occurrence
and continuation of such Default or Event of Default as provided in
Section 6.1(d).

 



205

 

 

The Bank (in any capacity under the Transaction Documents) agrees to accept and
act upon instructions or directions pursuant to the Transaction Documents sent
by unsecured email, facsimile transmission or other similar unsecured electronic
methods. If any person elects to give the Bank email or facsimile instructions
(or instructions by a similar electronic method) and the Bank in its discretion
elects to act upon such instructions, the Bank’s reasonable understanding of
such instructions shall be deemed controlling. The Bank shall not be liable for
any losses, costs or expenses arising directly or indirectly from the Bank’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflicting with or being inconsistent with a subsequent written
instruction. Any person providing such instructions agrees to assume all risks
arising out of the use of such electronic methods to submit instructions and
directions to the Bank, including without limitation the risk of the Bank acting
on unauthorized instructions, and the risk of interception and misuse by third
parties and acknowledges and agrees that there may be more secure methods of
transmitting such instructions than the method(s) selected by it and agrees that
the security procedures (if any) to be followed in connection with its
transmission of such instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances.

 

Section 14.2        Acts of Holders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer. Such instrument or instruments (and the action or actions embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Holders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and conclusive in favor of the Trustee and the
Issuers, if made in the manner provided in this Section 14.2.

 

(b)               The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee reasonably
deems sufficient.

 

(c)               The principal amount or face amount, as the case may be, and
registered numbers of Securities held by any Person, and the date of such
Person’s holding the same, shall be proved by the Register or Share Register, as
applicable, or shall be provided by certification by such Holder.

 

(d)               Any request, demand, authorization, direction, notice,
consent, waiver or other action by the Holder of any Security shall bind the
Holder (and any transferee thereof) of such and of every Security issued upon
the registration thereof or in exchange therefor or in lieu thereof, in respect
of anything done, omitted or suffered to be done by the Trustee or the Issuers
in reliance thereon, whether or not notation of such action is made upon such
Security.

 

(e)               Notwithstanding anything herein to the contrary, a holder of a
beneficial interest in a Global Note will have the right to receive access to
reports on the Trustee’s website and will be entitled to exercise rights to
vote, give consents and directions which holders of the related Class of Notes
is entitled to give under this Indenture upon delivery of a beneficial ownership
certificate (a “Beneficial Ownership Certificate”) to the Trustee which
certifies (i) that such Person is a beneficial owner of an interest in a Global
Note, (ii) the amount and Class of Notes so owned, and (iii) that such Person
will notify the Trustee when it sells all or a portion of its beneficial
interest in such Class of Notes. A separate Beneficial Ownership Certificate
must be delivered each time any such vote, consent or direction is given;
provided that nothing shall prevent the Trustee from requesting additional
information and documentation with respect to any such beneficial owner.

 



206

 

 

Section 14.3        Notices, etc.to the Trustee, the Issuer, the Collateral
Manager, Initial Purchaser, the Collateral Administrator, the Rating Agency and
the Co-Issuer.

 

(a)               Any request, demand, authorization, direction, instruction,
order, notice, consent, waiver or Act of Holders or other documents or
communication provided or permitted by this Indenture to be made upon, given,
e-mailed or furnished to, or filed with:

 

(i)                the Trustee shall be sufficient for every purpose hereunder
if made, given, furnished or filed in writing to and mailed, by certified mail,
return receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery, by electronic mail, or by facsimile to State
Street Bank and Trust Company, 1776 Heritage Drive, Mail Code: JAB0130, North
Quincy, Massachusetts 02171, Attention: Owl Rock CLO II, Ltd., in legible form,
to the Trustee addressed to it at its applicable Corporate Trust Office, or at
any other address previously furnished in writing to the other parties hereto by
the Trustee, and executed by a Responsible Officer of the entity sending such
request, demand, authorization, direction, instruction, order, notice, consent,
waiver or other document; provided that any demand, authorization, direction,
instruction, order, notice, consent, waiver or other document sent to State
Street Bank and Trust Company (in any capacity hereunder) will be deemed
effective only upon receipt thereof by State Street Bank and Trust Company;

 

(ii)                the Issuer shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service, by
electronic mail, or by facsimile in legible form, to the Issuer addressed to it
at c/o Walkers Fiduciary Limited, Cayman Corporate Centre, 27 Hospital Road,
George Town, Grand Cayman, KY1-9008, Cayman Islands, with a copy to the
Collateral Manager, or at any other address previously furnished in writing to
the other parties hereto by the Issuer, with a copy to the Collateral Manager at
its address below;

 

(iii)                the Collateral Manager shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service, by electronic mail or by facsimile
in legible form, to the Collateral Manager addressed to it at 399 Park Avenue,
38th Floor, New York, NY 10022, or at any other address previously furnished in
writing to the parties hereto;

 

(iv)                DBSI shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service, in legible form, addressed to Deutsche Bank
Securities Inc., 60 Wall Street, New York, NY 10005, Attention: Global Markets
or at any other address previously furnished in writing to the Issuer and the
Trustee by DBSI; and

 

(v)                the Collateral Administrator shall be sufficient for every
purpose hereunder (except as otherwise provided in Section 14.16 with respect to
17g-5 Information) if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service, by electronic mail, or by
facsimile in legible form, to the Collateral Administrator at State Street Bank
and Trust Company, 1776 Heritage Drive, Mail Code: JAB0130, North Quincy,
Massachusetts 02171, Attention: Owl Rock CLO II, Ltd., or at any other address
previously furnished in writing to the parties hereto; and

 



207

 

 

(vi)                the Rating Agency shall be sufficient for every purpose
hereunder (unless otherwise herein expressly provided) if delivered by
electronic copy to CDO_Surveillance@spglobal.com; provided that (x) in respect
of any application for a ratings estimate by S&P in respect of a Collateral
Obligation, Information must be submitted to creditestimates@spglobal.com, (y)
in respect of any request for satisfaction of the S&P Rating Condition in
connection with the Effective Date, Information must be submitted to
CDOEffectiveDatePortfolios@spglobal.com and (x) in respect of emails related to
the S&P CDO Monitor, Information must be submitted to cdomonitor@spglobal.com.

 

(vii)                the Co-Issuer shall be sufficient for every purpose
hereunder (unless otherwise expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service, by
electronic mail, or by facsimile in legible form, to c/o Puglisi & Associates,
850 Library Avenue, Suite 204, Newark, DE 19711 or at any other address
previously furnished in writing to the other parties hereto by the Co-Issuer
with a copy to the Collateral Manager.

 

(b)               If any provision herein calls for any notice or document to be
delivered simultaneously to the Trustee and any other Person, the Trustee’s
receipt of such notice or document shall entitle the Trustee to assume that such
notice or document was delivered to such other Person or entity unless otherwise
expressly specified herein.

 

(c)               Notwithstanding any provision to the contrary contained herein
or in any agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee may be provided
by providing access to a website containing such information.

 

(d)               Unless the parties hereto otherwise agree, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day; provided further that if in any instance the
intended recipient declines or opts out of the receipt acknowledgment, then such
notice or communication shall be deemed to have been received on the Business
Day sent or posted, if sent or posted during normal business hours on such
Business Day, or if otherwise, at the opening of business on the next Business
Day.

 



208

 

 

Section 14.4        Notices to Holders; Waiver. Except as otherwise expressly
provided herein, where this Indenture provides for notice to Holders of any
event:

 

(a)               such notice shall be sufficiently given to Holders if in
writing and sent by email transmission, if available, and mailed, first class
postage prepaid, or by overnight delivery service (or, in the case of Holders of
Global Notes, emailed to DTC), to each Holder affected by such event, at the
address of such Holder as it appears in the Register not earlier than the
earliest date and not later than the latest date prescribed for the giving of
such notice; and

 

(b)               such notice shall be in the English language.

 

Where this Indenture provides for notice to holders of Preferred Shares, such
notice shall be sufficiently given if in writing and mailed, first class postage
prepaid, or by overnight delivery service to Issuer, or by electronic mail
transmission, at the Issuer’s address pursuant to Section 14.3 hereof. The
Issuer shall forward all notices received pursuant to the preceding sentence to
the holders of Preferred Shares. The Issuer shall provide notice and a consent
solicitation package to each holder of a Preferred Share to the extent that such
holder’s consent or approval is required hereunder. The Issuer shall provide
written notice to the Trustee confirming any such approval or consent obtained
from the requisite holders of the Preferred Shares.

 

Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission. Thereafter, the Trustee shall give notices to such
Holder by electronic mail or facsimile transmission, as so requested; provided
that if such notice also requests that notices be given by mail, then such
notice shall also be given by mail in accordance with clause (a) above. Notices
for Holders may also be posted to the Trustee’s website.

 

Subject to the requirements of Section 14.15, the Trustee will deliver to the
Holders any information or notice relating to this Indenture requested to be so
delivered by at least 25% of the Holders of any Class of Notes (by Aggregate
Outstanding Amount), at the expense of the Issuer; provided that the Trustee may
decline to send any such notice that it reasonably determines to be contrary to
(i) any of the terms of this Indenture, (ii) any duty or obligation that the
Trustee may have hereunder or (iii) applicable law. The Trustee may require the
requesting Holders to comply with its standard verification policies in order to
confirm Holder status.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 



209

 

 

Section 14.5        Effect of Headings and Table of Contents. The Article and
Section headings herein (including those used in cross-references herein) and
the Table of Contents are for convenience only and shall not affect the
construction hereof.

 

Section 14.6        Successors and Assigns. All covenants and agreements herein
by the Issuers shall bind their successors and assigns, whether so expressed or
not.

 

Section 14.7        Severability. If any term, provision, covenant or condition
of this Indenture or the Securities, or the application thereof to any party
hereto or any circumstance, is held to be unenforceable, invalid or illegal (in
whole or in part) for any reason (in any relevant jurisdiction), the remaining
terms, provisions, covenants and conditions of this Indenture or the Securities,
modified by the deletion of the unenforceable, invalid or illegal portion (in
any relevant jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture or the Securities, as the case may
be, so long as this Indenture or the Securities, as the case may be, as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the deletion of such portion
of this Indenture or the Securities, as the case may be, will not substantially
impair the respective expectations or reciprocal obligations of the parties or
the practical realization of the benefits that would otherwise be conferred upon
the parties.

 

Section 14.8        Benefits of Indenture. Except as otherwise expressly set
forth in this Indenture, nothing herein or in the Securities, expressed or
implied, shall give to any Person, other than the parties hereto and their
successors hereunder, the Collateral Manager, the Collateral Administrator, the
Holders of the Securities and (to the extent provided herein) and the other
Secured Parties any benefit or any legal or equitable right, remedy or claim
under this Indenture.

 

Section 14.9        Liability of Issuers. Notwithstanding any other terms of
this Indenture, the Notes, or any other agreement entered into by either of the
Issuers or otherwise, neither of the Issuers shall have any liability whatsoever
to the other of the Issuers under this Indenture, the Notes, any other
agreement, or otherwise. Without prejudice to the generality of the foregoing,
neither of the Issuers may take any action to enforce, or bring any action or
proceeding, in respect of this Indenture, the Notes, any other agreement, or
otherwise against the other of the Issuers. In particular, the Issuers may not
petition or take any other steps for the winding up or bankruptcy of the other
of the Issuers or of any and neither of the Issuers shall have any claim with
respect to any assets of the other of the Issuers.

 

Section 14.10    Governing Law. This Indenture shall be construed in accordance
with, and this Indenture and any matters arising out of or relating in any way
whatsoever to this Indenture (whether in contract, tort or otherwise), shall be
governed by, the law of the State of New York.

 



210

 

 

Section 14.11    Submission to Jurisdiction. With respect to any suit, action or
proceedings relating to this Indenture or any matter between the parties arising
under or in connection with this Indenture (“Proceedings”), each party
irrevocably: (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party. Nothing herein precludes
any of the parties from bringing Proceedings in any other jurisdiction, nor will
the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

  

Section 14.12    WAIVER OF JURY TRIAL. EACH OF THE ISSUERS, THE HOLDERS AND THE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED
HEREBY. Each party hereby (i) certifies that no representative, agent or
attorney of the other has represented, expressly or otherwise, that the other
would not, in the event of a Proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it has been induced to enter into this Indenture by,
among other things, the mutual waivers and certifications in this paragraph. THE
ISSUERS IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS IN ANY ACTION
OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF SUCH PROCESS TO IT AT THE
OFFICE OF THE ISSUERS’ NOTICE AGENT SET FORTH IN SECTION 7.2. THE ISSUERS AND
THE TRUSTEE AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

Section 14.13    Counterparts. This Indenture (and each amendment, modification
and waiver in respect of it) may be executed and delivered in counterparts
(including by e-mail (.pdf) or facsimile transmission), each of which will be
deemed an original, and all of which together constitute one and the same
instrument. Delivery of an executed counterpart signature page of this Indenture
by e-mail (.pdf) or facsimile shall be effective as delivery of a manually
executed counterpart of this Indenture.

 

Section 14.14    Acts of Issuer. Any report, information, communication,
request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or performed by the Issuer shall
be effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer’s behalf.

 

The Issuer agrees to coordinate with the Collateral Manager with respect to any
communication to the Rating Agency and to comply with the provisions of this
Section and Section 14.16, unless otherwise agreed to in writing by the
Collateral Manager.

 



211

 

 

Section 14.15    Confidential Information. (a) The Trustee, the Collateral
Administrator and each Holder or beneficial owner of Securities will maintain
the confidentiality of all Confidential Information in accordance with
procedures adopted by such Person in good faith to protect Confidential
Information of third parties delivered to such Person; provided that such Person
may deliver or disclose Confidential Information to: (i) such Person’s
directors, trustees, managers, officers, employees, agents, attorneys and
affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 14.15 and to the
extent such disclosure is reasonably required for the administration of this
Indenture, the matters contemplated hereby or the investment represented by the
Securities; (ii) such Person’s legal advisors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14.15 and
to the extent such disclosure is reasonably required for the administration of
this Indenture, the matters contemplated hereby or the investment represented by
the Securities; (iii) any other Holder, or any of the other parties to this
Indenture, the Collateral Management Agreement or the Collateral Administration
Agreement; (iv) except for Specified Obligor Information, any Person of the type
that would be, to such Person’s knowledge, permitted to acquire Securities or
any other security of the Issuers in accordance with the requirements of
Section 2.6 hereof to which such Person sells or offers to sell any such
Securities or security or any part thereof or is proposing in good faith a
transaction relating thereto; (v) any federal or state or other regulatory,
governmental or judicial authority having jurisdiction over such Person;
(vi) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about the investment portfolio of such Person, reinsurers and
liquidity and credit providers that agree to hold confidential the Confidential
Information substantially in accordance with this Section 14.15; (vii) the
Rating Agency (subject to Section 14.16); (viii) any other Person with the
consent of the Issuer and the Collateral Manager; or (ix) any other Person to
which such delivery or disclosure may be necessary or appropriate (A) to effect
compliance with any law, rule, regulation or order applicable to such Person,
(B) in response to any subpoena or other legal process (unless prohibited by
applicable law, rule, order or decree or other requirement having the force of
law), (C) in connection with any litigation to which such Person is a party
(unless prohibited by applicable law, rule, order or decree or other requirement
having the force of law), (D) if an Event of Default has occurred and is
continuing, to the extent such Person may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under this Indenture or the Securities or
(E) in the Trustee’s or Collateral Administrator’s performance of its
obligations under this Indenture, the Collateral Administration Agreement or
other transaction document related thereto; and provided that delivery to the
Holders by the Trustee or the Collateral Administrator of any report of
information required by the terms of this Indenture to be provided to Holders
shall not be a violation of this Section 14.15. Each Holder or beneficial owner
of a Security will, by its acceptance of its Securities, be deemed to have
agreed, except as set forth in clauses (v), (vi) and (ix) above, that it shall
use the Confidential Information for the sole purpose of making an investment in
the Securities or administering its investment in the Securities; and that the
Trustee and the Collateral Administrator shall neither be required nor
authorized to disclose to Holders any Confidential Information in violation of
this Section 14.15. In the event of any required disclosure of the Confidential
Information by such Holder or beneficial owner such Holder or beneficial owner
will, by its acceptance of its Securities, be deemed to have agreed to use
reasonable efforts to protect the confidentiality of the Confidential
Information. Each Holder or beneficial owner of a Security, by its acceptance of
its Securities, will be deemed to have agreed to be bound by and to be entitled
to the benefits of this Section 14.15 (subject to Section 7.16(f)).

 



212

 

 

(b)               For the purposes of this Section 14.15, (A) “Confidential
Information” means information delivered to the Trustee, the Collateral
Administrator or any Holder of Securities by or on behalf of the Issuer in
connection with and relating to the transactions contemplated by or otherwise
pursuant to this Indenture (including, without limitation, information relating
to Obligors); provided that such term does not include information that: (i) was
publicly known or otherwise known to the Trustee, the Collateral Administrator
or such Holder prior to the time of such disclosure; (ii) subsequently becomes
publicly known through no act or omission by the Trustee, the Collateral
Administrator, any Holder or any Person acting on behalf of the Trustee, the
Collateral Administrator or any Holder; (iii) otherwise is known or becomes
known to the Trustee, the Collateral Administrator or any Holder other than
(x) through disclosure by the Issuer or (y) to the knowledge of the Trustee, the
Collateral Administrator or a Holder, as the case may be, in each case after
reasonable inquiry, as a result of the breach of a fiduciary duty to the Issuer
or a contractual duty to the Issuer; or (iv) is allowed to be treated as
non-confidential by consent of the Issuer; and (B) “Specified Obligor
Information” means Confidential Information relating to Obligors that is not
otherwise included in the Monthly Reports or Distribution Reports or the
disclosure of which would be prohibited by applicable law or the Underlying
Documents relating to such Obligor’s Collateral Obligation.

 

(c)               Notwithstanding the foregoing, the Trustee and the Collateral
Administrator may disclose Confidential Information to the extent disclosure
thereof may be required by law or by any regulatory or governmental authority
and the Trustee and the Collateral Administrator may disclose on a confidential
basis any Confidential Information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder.

 

Section 14.16          17g-5 Information. (a) The Issuer shall comply with their
obligations under Rule 17g-5 promulgated under the Exchange Act (“Rule 17g-5”),
by its or its agent’s posting on the 17g-5 Website, no later than the time such
information is provided to the Rating Agency, all information that the Issuer or
other parties on its behalf, including the Trustee and the Collateral Manager,
provide to the Rating Agency for the purposes of determining the initial credit
rating of the Secured Notes or undertaking credit rating surveillance of the
Secured Notes (the “17g-5 Information”); provided that no party other than the
Issuer (or the Information Agent on its behalf), the Trustee or the Collateral
Manager may provide information to the Rating Agency on the Issuer’s behalf
without the prior written consent of the Collateral Manager. At all times while
any Secured Note is rated by the Rating Agency or any other NRSRO, the Issuer
shall engage a third-party to post 17g-5 Information to the 17g-5 Website. On
the Closing Date, the Issuer shall engage the Collateral Administrator (in such
capacity, the “Information Agent”), to post 17g-5 Information it receives from
the Issuer, the Trustee or the Collateral Manager to the 17g-5 Website in
accordance with Section 2A of the Collateral Administration Agreement.

 

(b)               To the extent that any of the Issuer, the Collateral Manager,
the Collateral Administrator or the Trustee is required to provide any
information to, or communicate with, the Rating Agency in writing in accordance
with its obligations under this Indenture, the Collateral Management Agreement
or the Collateral Administration Agreement (as applicable), the Issuer, the
Collateral Manager, the Collateral Administrator or the Trustee, as applicable
(or their respective representatives or advisors), shall provide such
information or communication to the Information Agent by e-mail at
statestreet_cdo_services@statestreet.com with the subject line specifically
referencing “17g-5 Information” and “Owl Rock CLO II”, which information the
Information Agent shall promptly post to the 17g-5 Website in accordance with
Section 2A of the Collateral Administration Agreement.

 



213

 

 

(c)               To the extent any of the Issuer, the Trustee or the Collateral
Manager are engaged in oral communications with the Rating Agency, for the
purposes of determining the initial credit rating of the Secured Notes or
undertaking credit rating surveillance of the Secured Notes, the party
communicating with the Rating Agency shall cause such oral communication to
either be (x) recorded and an audio file containing the recording to be promptly
delivered to the Information Agent for posting to the 17g-5 Website or
(y) summarized in writing and the summary to be promptly delivered to the
Information Agent by e-mail at statestreet_cdo_services@statestreet.com with the
subject line specifically referencing “17g-5 Information” and “Owl Rock CLO II”,
which information the Information Agent shall promptly post to the 17g-5 Website
in accordance with Section 2A of the Collateral Administration Agreement.

 

(d)               All information to be made available to the Rating Agency
pursuant to Section 14.3(a) shall be made available on the 17g-5 Website. In the
event that any information is delivered or posted in error, the Issuer may
remove it from the 17g-5 Website, and shall so remove promptly when instructed
to do so by the Person that delivered such information. None of the Trustee, the
Collateral Manager, the Collateral Administrator and the Information Agent shall
have obtained or shall be deemed to have obtained actual knowledge of any
information solely due to receipt and posting to the 17g-5 Website. Access will
be provided to the Issuer, the Collateral Manager, the Rating Agency, and to any
NRSRO upon receipt by the Issuer of an NRSRO Certification from such NRSRO
(which may be submitted electronically via the 17g-5 Website).

 

(e)               Notwithstanding the requirements herein, the Trustee shall
have no obligation to engage in or respond to any oral communications, for the
purposes of determining the initial credit rating of the Secured Notes or
undertaking credit rating surveillance of the Secured Notes, with the Rating
Agency or any of its respective officers, directors or employees.

 

(f)                The Trustee shall not be responsible for maintaining the
17g-5 Website, posting any 17g-5 Information to the 17g-5 Website or assuring
that the 17g-5 Website complies with the requirements of this Indenture, Rule
17g-5, or any other law or regulation. In no event shall the Trustee be deemed
to make any representation in respect of the content of the 17g-5 Website or
compliance of the 17g-5 Website with this Indenture, Rule 17g-5, or any other
law or regulation.

 

(g)               The Trustee shall not be responsible or liable for the
dissemination of any identification numbers or passwords for the 17g-5 Website,
including by the Issuer, the Rating Agency, the NRSROs, any of their agents or
any other party. The Trustee shall not be liable for the use of any information
posted on the 17g-5 Website, whether by the Issuer, the Rating Agency, the
NRSROs or any other third party that may gain access to the 17g-5 Website or the
information posted thereon.

 

(h)               Notwithstanding anything herein to the contrary, the
maintenance by the Information Agent of the website described in Section 10.7(g)
shall not be deemed as compliance by or on behalf of the Issuer with Rule 17g-5
or any other law or regulation related thereto.

 

(i)                 For the avoidance of doubt, no reports of Independent
accountants shall be provided to the Rating Agency hereunder and shall not be
posted to the 17g-5 Website.

 

Notwithstanding anything to the contrary in this Indenture, a breach of this
Section 14.16 shall not constitute a Default or Event of Default.

 



214

 

 

ARTICLE XV

Assignment Of Certain Agreements

 

Section 15.1        Assignment of Collateral Management Agreement. (a) The
Issuer hereby acknowledges that its Grant pursuant to the first Granting
Clause hereof includes all of the Issuer’s estate, right, title and interest in,
to and under the Collateral Management Agreement, including (i) the right to
give all notices, consents and releases thereunder, (ii) the right to give all
notices of termination and to take any legal action upon the breach of an
obligation of the Collateral Manager thereunder, including the commencement,
conduct and consummation of proceedings at law or in equity, (iii) the right to
receive all notices, accountings, consents, releases and statements thereunder
and (iv) the right to do any and all other things whatsoever that the Issuer is
or may be entitled to do thereunder; provided that, notwithstanding anything
herein to the contrary, the Trustee shall not have the authority to exercise any
of the rights set forth in (i) through (iv) above or that may otherwise arise as
a result of the Grant until the occurrence of an Event of Default hereunder and
such authority shall terminate at such time, if any, as such Event of Default is
cured or waived and, for the avoidance of doubt, the Issuer may exercise any of
its rights under the Collateral Management Agreement without notice to or the
consent of the Trustee (except as otherwise expressly required by this
Indenture), so long as an Event of Default has not occurred and is not
continuing. From and after the occurrence and continuance of an Event of
Default, the Collateral Manager shall continue to perform and be bound by the
provisions of the Collateral Management Agreement and this Indenture applicable
thereto.

 

(b)               The assignment made hereby is executed as collateral security,
and the execution and delivery hereby shall not in any way impair or diminish
the obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee.

 

(c)               Upon the retirement of the Secured Notes, the payment of all
amounts required to be paid pursuant to the Priority of Payments and the release
of the Assets from the lien of this Indenture, this assignment and all rights
herein assigned to the Trustee for the benefit of the Holders shall cease and
terminate and all the estate, right, title and interest of the Trustee in, to
and under the Collateral Management Agreement shall revert to the Issuer and no
further instrument or act shall be necessary to evidence such termination and
reversion.

 

(d)               The Issuer represents that, as of the date hereof, the Issuer
has not executed any other assignment of the Collateral Management Agreement.

 

(e)               The Issuer agrees that this assignment is irrevocable, and
that it will not take any action which is inconsistent with this assignment or
make any other assignment inconsistent herewith. The Issuer will, from time to
time, execute all instruments of further assurance and all such supplemental
instruments with respect to this assignment as may be necessary to continue and
maintain the effectiveness of such assignment.

 

(f)                The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Collateral Manager in the Collateral Management
Agreement, to the following:

 



215

 

 

(i)                The Collateral Manager shall consent to the provisions of
this assignment and agree to perform any provisions of this Indenture applicable
to the Collateral Manager subject to the terms (including the Collateral Manager
Standard) of the Collateral Management Agreement.

 

(ii)                The Collateral Manager shall acknowledge that the Issuer is
assigning all of its right, title and interest in, to and under the Collateral
Management Agreement to the Trustee as representative of the Holders and the
Collateral Manager shall agree that all of the representations, covenants and
agreements made by the Collateral Manager in the Collateral Management Agreement
are also for the benefit of the Trustee.

 

(iii)                The Collateral Manager shall deliver to the Trustee copies
of all notices, statements, communications and instruments delivered or required
to be delivered by the Collateral Manager to the Issuer pursuant to the
Collateral Management Agreement.

 

(iv)                Neither the Issuer nor the Collateral Manager will enter
into any agreement amending, modifying or terminating the Collateral Management
Agreement except as permitted by the Collateral Management Agreement.

 

(v)                Except as otherwise set forth herein and therein (including
pursuant to Section 8 of the Collateral Management Agreement), the Collateral
Manager shall continue to serve as Collateral Manager under the Collateral
Management Agreement notwithstanding that the Collateral Manager shall not have
received amounts due it under the Collateral Management Agreement because
sufficient funds were not then available hereunder to pay such amounts in
accordance with the Priority of Payments set forth under Section 11.1. The
Collateral Manager agrees not to cause the filing of a petition in bankruptcy
against the Issuer for the nonpayment of the fees or other amounts payable by
the Issuer to the Collateral Manager under the Collateral Management Agreement
until the payment in full of all Notes issued under this Indenture and the
expiration of a period equal to one year (or, if longer, the applicable
preference period then in effect) and a day, following such payment. Nothing in
this Section 15.1 shall preclude, or be deemed to estop, the Collateral Manager
(i) from taking any action prior to the expiration of the aforementioned period
in (A) any case or Proceeding voluntarily filed or commenced by the Issuer, or
(B) any involuntary insolvency Proceeding filed or commenced by a Person other
than the Collateral Manager, or (ii) from commencing against the Issuer or any
of its properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding.

 

(vi)                Except with respect to transactions contemplated by
Section 5 of the Collateral Management Agreement, if the Collateral Manager
determines that it or any of its Affiliates has a conflict of interest between
the Holder of any Securities and any other account or portfolio for which the
Collateral Manager or any of its Affiliates is serving as investment adviser
which relates to any action to be taken with respect to any Asset, then the
Collateral Manager will give written notice briefly describing such conflict and
the action it proposes to take to the Trustee, who shall promptly forward such
notice to the relevant Holder. The provisions of this clause (vi) shall not
apply to any transaction permitted by the terms of the Collateral Management
Agreement.

 



216

 

 

(vii)                On each Measurement Date on which the S&P CDO Monitor Test
is used, the Collateral Manager on behalf of the Issuer will measure compliance
under such test.

 

(g)               The Issuer and the Trustee agree that the Collateral Manager
shall be a third party beneficiary of this Indenture, and shall be entitled to
rely upon and enforce such provisions of this Indenture to the same extent as if
it were a party hereto.

 

(h)               Upon a Trust Officer of the Trustee receiving written notice
from the Collateral Manager that an event constituting “Cause” has occurred, the
Trustee shall, not later than two (2) Business Days thereafter, forward such
notice to the Holders (as their names appear in the Register).

 

[Signature Pages Follow]

 



217

 

 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

  OWL ROCK CLO II, LTD., as Issuer       By:         Name:     Title:

 

  OWL ROCK CLO II, LLC, as Co-Issuer       By:         Name:     Title:

 



S-1-1

 

 

State Street Bank and Trust Company, as Trustee

 

  By:         Name:     Title:

 



S-1-2

 

 

 

Schedule 1

 

List of Collateral Obligations

 

Distributed Separately

 



S-1-1

 

 

Schedule 2

 

S&P Industry Classifications

 

Asset Type Code Asset Type Description 1020000 Energy Equipment & Services
1030000 Oil, Gas & Consumable Fuels 2020000 Chemicals 2030000 Construction
Materials 2040000 Containers & Packaging 2050000 Metals & Mining 2060000 Paper &
Forest Products 3020000 Aerospace & Defense 3030000 Building Products 3040000
Construction & Engineering 3050000 Electrical Equipment 3060000 Industrial
Conglomerates 3070000 Machinery 3080000 Trading Companies & Distributors 3110000
Commercial Services & Supplies 9612010 Professional Services 3210000 Air Freight
& Logistics 3220000 Airlines 3230000 Marine 3240000 Road & Rail 3250000
Transportation Infrastructure 4011000 Auto Components 4020000 Automobiles
4110000 Household Durables 4120000 Leisure Products 4130000 Textiles, Apparel &
Luxury Goods 4210000 Hotels, Restaurants & Leisure 9551701 Diversified Consumer
Services 4300001 Entertainment 4300002 Interactive Media and Services 4310000
Media 4410000 Distributors 4420000 Internet and Direct Marketing Retail 4430000
Multiline Retail 4440000 Specialty Retail 5020000 Food & Staples Retailing
5110000 Beverages 5120000 Food Products 5130000 Tobacco 5210000 Household
Products 5220000 Personal Products

 





S-2-1

 

 



Asset Type Code Asset Type Description 6020000 Health Care Equipment & Supplies
6030000 Health Care Providers & Services 9551729 Health Care Technology 6110000
Biotechnology 6120000 Pharmaceuticals 9551727 Life Sciences Tools & Services
7011000 Banks 7020000 Thrifts & Mortgage Finance 7110000 Diversified Financial
Services 7120000 Consumer Finance 7130000 Capital Markets 7210000 Insurance
7311000 Real Estate Investment Trusts (REITs) 7310000 Real Estate Management &
Development 8030000 IT Services 8040000 Software 8110000 Communications
Equipment 8120000 Technology Hardware, Storage & Peripherals 8130000 Electronic
Equipment, Instruments & Components 8210000 Semiconductors & Semiconductor
Equipment 9020000 Diversified Telecommunication Services 9030000 Wireless
Telecommunication Services 9520000 Electric Utilities 9530000 Gas Utilities
9540000 Multi-Utilities 9550000 Water Utilities 9551702 Independent Power and
Renewable Electricity Producers PF1 Project finance: Industrial equipment PF2
Project finance: Leisure and gaming PF3 Project finance: Natural resources and
mining PF4 Project finance: Oil and gas PF5 Project finance: Power PF6 Project
finance: Public finance and real estate PF7 Project finance: Telecommunications
PF8 Project finance: Transport

 



S-2-2

 

 



Schedule 3

 

Moody’s Rating Definitions

 

MOODY’S RATING

 

(a)       With respect to a Collateral Obligation that (A) is publicly rated by
Moody’s, such public rating, or (B) is not publicly rated by Moody’s but for
which a rating or rating estimate has been assigned by Moody’s upon the request
of the Issuer or the Collateral Manager, such rating or, in the case of a rating
estimate, the applicable rating estimate for such obligation;

 

(b)       With respect to a Collateral Obligation that is a Moody’s Senior
Secured Loan or Participation Interest in a Moody’s Senior Secured Loan, if not
determined pursuant to clause (a) above, if the Obligor of such Collateral
Obligation has a corporate family rating by Moody’s, then such corporate family
rating; and

 

(c)       With respect to a Collateral Obligation, if not determined pursuant to
clause (a) or (b) above, if the Obligor of such Collateral Obligation has one or
more senior unsecured obligations publicly rated by Moody’s, then the Moody’s
public rating on any such obligation (or, if such Collateral Obligation is a
Moody’s Senior Secured Loan, the Moody’s rating that is one subcategory higher
than the Moody’s public rating on any such senior unsecured obligation) as
selected by the Collateral Manager in its sole discretion.

 

For purposes of calculating a Moody’s Rating, each applicable rating, at the
time of calculation, (i) on credit watch by Moody’s with positive implications
will be treated as having been upgraded by one rating subcategory, (ii) on
credit watch by Moody’s with negative implications will be treated as having
been downgraded by two rating subcategories and (iii) on negative outlook by
Moody’s will be treated as having been downgraded by one rating subcategory.

 

For purposes of this definition, any credit estimate assigned by Moody’s shall
expire one year from the date such estimate was issued; provided that, for
purposes of any calculation under this Indenture, if Moody’s fails to renew for
any reason a credit estimate for a previously acquired Collateral Obligation
thereunder on or before such one-year anniversary (which may be extended at
Moody’s option to the extent the annual audited financial statements for the
Obligor have not yet been received), after the Issuer or the Collateral Manager
on the Issuer’s behalf has submitted to Moody’s all information that the Issuer
or the Collateral Manager believed in good faith was required to provide such
renewal, (1) the Issuer for a period of 30 days will continue using the previous
credit estimate assigned by Moody’s with respect to such Collateral Obligation
until such time as Moody’s renews the credit estimate for such Collateral
Obligation, (2) after 30 days until the 90th day or until such time as Moody’s
renews the credit estimate for such Collateral Obligation the Collateral
Obligation will be treated as having been downgraded by one rating subcategory
and (3) after 90 days but before Moody’s renews the credit estimate for such
Collateral Obligation, the Collateral Obligation will be deemed to have a
Moody’s rating of “Caa3”.

 



S-3-1

 

 



MOODY’S SENIOR SECURED LOAN

(a)       A loan that:

 

(i)       is not (and cannot by its terms become) subordinate in right of
payment to any other debt obligation of the Obligor of the loan;

 

(ii)       (x) is secured by a valid first priority perfected security interest
or lien in, to or on specified collateral securing the Obligor’s obligations
under the loan and (y) such specified collateral does not consist entirely of
equity securities or common stock; provided that any loan that would be
considered a Moody’s Senior Secured Loan but for clause (y) above shall be
considered a Moody’s Senior Secured Loan if it is a loan made to a parent entity
and as to which the Collateral Manager determines in good faith that the value
of the common stock of the subsidiary (or other equity interests in the
subsidiary) securing such loan at or about the time of acquisition of such loan
by the Issuer has a value that is at least equal to the outstanding principal
balance of such loan and the outstanding principal balances of any other
obligations of such parent entity that are pari passu with such loan, which
value may include, among other things, the enterprise value of such subsidiary
of such parent entity; and

 

(iii)       the value of the collateral securing the loan together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay the loan in accordance with its terms and to
repay all other loans of equal seniority secured by a first lien or security
interest in the same collateral; or

 

(b)       a loan that:

 

(i)       is not (and cannot by its terms become) subordinate in right of
payment to any other debt obligation of the Obligor of the loan, except that
such loan can be subordinate with respect to the liquidation of such Obligor or
the collateral for such loan;

 

(ii)       with respect to such liquidation, is secured by a valid second
priority perfected security interest or lien in, to or on specified collateral
securing the Obligor’s obligations under the loan;

 

(iii)       the value of the collateral securing the loan together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay the loan in accordance with its terms and to
repay all other loans of equal or higher seniority secured in the same
collateral; and

 

(iv)       (x) has a Moody’s facility rating and the Obligor of such loan has a
Moody’s corporate family rating and (y) such Moody’s facility rating is not
lower than such Moody’s corporate family rating; and

 

(c)       a loan that is not is not a loan for which the security interest or
lien (or the validity or effectiveness thereof) in substantially all of its
collateral attaches, becomes effective, or otherwise “springs” into existence
after the origination thereof.

 



S-3-2

 

 

 

Schedule 4

 

S&P RECOVERY RATE TABLES

 

Section 1.S&P Recovery Rate Tables

 

(a)       (i) If a Collateral Obligation has an S&P Recovery Rating, the S&P
Recovery Rate for such Collateral Obligation will be the applicable percentage
set forth in Table 1 below, based on such S&P Recovery Rating (for the
applicable recovery point estimate) and the applicable Class of Notes:

 

Table 1: S&P Recovery Rates for Collateral Obligations with S&P Recovery
Ratings*

 

S&P Recovery
Rating
of a Collateral
Obligation Initial Liability Rating   Recovery Point Estimate** “AAA” “AA” “A”
“BBB” “BB” “B” “CCC” 1+ 100% 75.00% 85.00% 88.00% 90.00% 92.00% 95.00% 95.00% 1
95% 70.00% 80.00% 84.00% 87.50% 91.00% 95.00% 95.00% 1 90% 65.00% 75.00% 80.00%
85.00% 90.00% 95.00% 95.00% 2 85% 62.50% 72.50% 77.50% 83.00% 88.00% 92.00%
92.00% 2 80% 60.00% 70.00% 75.00% 81.00% 86.00% 89.00% 89.00% 2 75% 55.00%
65.00% 70.50% 77.00% 82.50% 84.00% 84.00% 2 70% 50.00% 60.00% 66.00% 73.00%
79.00% 79.00% 79.00% 3 65% 45.00% 55.00% 61.00% 68.00% 73.00% 74.00% 74.00% 3
60% 40.00% 50.00% 56.00% 63.00% 67.00% 69.00% 69.00% 3 55% 35.00% 45.00% 51.00%
58.00% 63.00% 64.00% 64.00% 3 50% 30.00% 40.00% 46.00% 53.00% 59.00% 59.00%
59.00% 4 45% 28.50% 37.50% 44.00% 49.50% 53.50% 54.00% 54.00% 4 40% 27.00%
35.00% 42.00% 46.00% 48.00% 49.00% 49.00% 4 35% 23.50% 30.50% 37.50% 42.50%
43.50% 44.00% 44.00% 4 30% 20.00% 26.00% 33.00% 39.00% 39.00% 39.00% 39.00% 5
25% 17.50% 23.00% 28.50% 32.50% 33.50% 34.00% 34.00% 5 20% 15.00% 20.00% 24.00%
26.00% 28.00% 29.00% 29.00% 5 15% 10.00% 15.00% 19.50% 22.50% 23.50% 24.00%
24.00% 5 10% 5.00% 10.00% 15.00% 19.00% 19.00% 19.00% 19.00% 6 5% 3.50% 7.00%
10.50% 13.50% 14.00% 14.00% 14.00% 6 0% 2.00% 4.00% 6.00% 8.00% 9.00% 9.00%
9.00%   Recovery rate

 

*The S&P Recovery Rate shall be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

 

**From S&P’s published reports. Recovery point estimates are rounded down to the
nearest 5%.

 

(ii)       If (x) a Collateral Obligation does not have an S&P Recovery Rating
and such Collateral Obligation is a senior unsecured loan, First-Lien Last-Out
Loans or Second Lien Loan and (y) the issuer of such Collateral Obligation has
issued another debt instrument that is outstanding and senior to such Collateral
Obligation that is a Senior Secured Loan (a “Senior Secured Debt
Instrument”) that has an S&P Recovery Rating, the S&P Recovery Rate for such
Collateral Obligation shall be determined as follows:

 



S-4-1

 

 

For Collateral Obligations Domiciled in Group A*

 

S&P Recovery Rating
of the Senior Secured
Debt Instrument Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B” and
“CCC” 1+ 18% 20% 23% 26% 29% 31% 1 18% 20% 23% 26% 29% 31% 2 18% 20% 23% 26% 29%
31% 3 12% 15% 18% 21% 22% 23% 4 5% 8% 11% 13% 14% 15% 5 2% 4% 6% 8% 9% 10% 6 0%
0% 0% 0% 0% 0%   Recovery rate

 

*The S&P Recovery Rate shall be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

 

For Collateral Obligations Domiciled in Group B*

 

S&P Recovery Rating
of the Senior Secured
Debt Instrument Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B” and
“CCC” 1+ 13% 16% 18% 21% 23% 25% 1 13% 16% 18% 21% 23% 25% 2 13% 16% 18% 21% 23%
25% 3 8% 11% 13% 15% 16% 17% 4 5% 5% 5% 5% 5% 5% 5 2% 2% 2% 2% 2% 2% 6 0% 0% 0%
0% 0% 0%   Recovery rate

 

*The S&P Recovery Rate shall be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

 



S-4-2

 

 

For Collateral Obligations Domiciled in Group C*

 

S&P Recovery Rating
of the Senior Secured
Debt Instrument Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B” and
“CCC” 1+ 10% 12% 14% 16% 18% 20% 1 10% 12% 14% 16% 18% 20% 2 10% 12% 14% 16% 18%
20% 3 5% 7% 9% 10% 11% 12% 4 2% 2% 2% 2% 2% 2% 5 0% 0% 0% 0% 0% 0% 6 0% 0% 0% 0%
0% 0%   Recovery rate

 

*The S&P Recovery Rate shall be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

 

(iii)       If (x) a Collateral Obligation does not have an S&P Recovery Rating
and such Collateral Obligation is a subordinated loan or subordinated bond and
(y) the issuer of such Collateral Obligation has issued another debt instrument
that is outstanding and senior to such Collateral Obligation that is a Senior
Secured Debt Instrument that has an S&P Recovery Rating, the S&P Recovery Rate
for such Collateral Obligation shall be determined as follows:

 

For Collateral Obligations Domiciled in Groups A and B*

 

S&P Recovery Rating
of the Senior Secured
Debt Instrument Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B” and
“CCC” 1+ 8% 8% 8% 8% 8% 8% 1 8% 8% 8% 8% 8% 8% 2 8% 8% 8% 8% 8% 8% 3 5% 5% 5% 5%
5% 5% 4 2% 2% 2% 2% 2% 2% 5 0% 0% 0% 0% 0% 0% 6 0% 0% 0% 0% 0% 0%   Recovery
rate

 

*The S&P Recovery Rate shall be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

 



S-4-3

 

 

For Collateral Obligations Domiciled in Group C*

 

S&P Recovery Rating
of the Senior Secured
Debt Instrument Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B” and
“CCC” 1+ 5% 5% 5% 5% 5% 5% 1 5% 5% 5% 5% 5% 5% 2 5% 5% 5% 5% 5% 5% 3 2% 2% 2% 2%
2% 2% 4 0% 0% 0% 0% 0% 0% 5 0% 0% 0% 0% 0% 0% 6 0% 0% 0% 0% 0% 0%   Recovery
rate

 

*The S&P Recovery Rate shall be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

 

(b)       If a recovery rate cannot be determined using clause (a), the recovery
rate shall be determined using the following table.

Recovery rates for Obligors Domiciled in Group A, B or C*:

 

Priority Category Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B” and
“CCC” Senior Secured Loans** Group A 50% 55% 59% 63% 75% 79% Group B 39% 42% 46%
49% 60% 63% Group C 17% 19% 27% 29% 31% 34% Senior Secured Loans (Cov-Lite
Loans)**, *** Group A 41% 46% 49% 53% 63% 67% Group B 32% 35% 39% 41% 50% 53%
Group C 17% 19% 27% 29% 31% 34% Second Lien Loans, First-Lien Last-Out Loans,
Unsecured Loans**** Group A 18% 20% 23% 26% 29% 31% Group B 13% 16% 18% 21% 23%
25% Group C 10% 12% 14% 16% 18% 20% Subordinated loans Group A 8% 8% 8% 8% 8% 8%
Group B 8% 8% 8% 8% 8% 8% Group C 5% 5% 5% 5% 5% 5%   Recovery rate

 



S-4-4

 

 



Priority Category Initial Liability Rating

Group A: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany,
Hong Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway,
Portugal, Singapore, Spain, Sweden, Switzerland, U.K., U.S.***** Group B:
Brazil, Czech Republic, Italy, Mexico, Poland, South Africa. ***** Group C:
Dubai International Finance Center, Greece, India, Indonesia, Kazakhstan,
Romania, Russia, Turkey, Ukraine, United Arab Emirates, Vietnam, countries that
do not have a jurisdictional ranking assessment listed in “Jurisdiction Ranking
Assessments Of National Insolvency Regimes Update: October 2019,” published
October 21, 2019.*****



 

*The S&P Recovery Rate will be the applicable rate set forth above based on the
initial rating of the Highest Ranking Class at the time of determination.

 

**Solely for the purpose of determining the S&P Recovery Rate for such loan, no
loan will constitute a “Senior Secured Loan” unless such loan (a) is secured by
a valid first priority security interest in collateral, (b) in the Collateral
Manager’s commercially reasonable judgment (with such determination being made
in good faith by the Collateral Manager at the time of such loan’s purchase and
based upon information reasonably available to the Collateral Manager at such
time and without any requirement of additional investigation beyond the
Collateral Manager’s customary credit review procedures), is secured by
specified collateral that has a value not less than an amount equal to the sum
of (i) the aggregate principal balance of all loans senior or pari passu to such
loans and (ii) the outstanding principal balance of such loan, which value may
be derived from, among other things, the enterprise value (including equity and
goodwill) of the issuer of such loan; provided that the terms of this footnote
may be amended or revised at any time by a written notice from the Issuer and
the Collateral Manager to the Trustee and the Collateral Administrator (without
the consent of any holder of any Note), subject to the satisfaction of the S&P
Rating Condition, in order to conform to S&P then-current criteria for such
loans and (c) is not subordinate to any other obligation; provided further that
if 100% of the value of such loan is derived from the enterprise value of the
issuer of such loan, such loan will have either (1) the S&P Recovery Rate
specified for Unsecured Loans in the table above, or (2) the S&P Recovery Rate
determined by S&P on a case by case basis.

 

***For the avoidance of doubt, each Cov-Lite Loan will constitute a “senior
secured cov-lite loan”.

 

****Solely for the purpose of determining the S&P Recovery Rate for such loan,
the Aggregate Principal Balance of all Unsecured Loans, First-Lien Last-Out
Loans and Second Lien Loans that, in the aggregate, represent up to 15% of the
Collateral Principal Amount shall have the S&P Recovery Rate specified for
Unsecured Loans, First-Lien Last-Out Loans and Second Lien Loans in the table
above and the Aggregate Principal Balance of all Unsecured Loans, First-Lien
Last-Out Loans and Second Lien Loans in excess of 15% of the Collateral
Principal Amount shall have the S&P Recovery Rate specified for subordinated
loans in the table above.

 

*****In each case, or such other countries identified as such by S&P in a press
release, written criteria or other public announcement from time to time or as
may be notified by S&P to the Collateral Manager from time to time.

 

Notwithstanding the foregoing, for purposes of determining the S&P Recovery Rate
of a Collateral Obligation that is a Senior Secured Loan (including any Cov-Lite
Loan) secured solely or primarily by common stock or other equity interest, such
Collateral Obligation shall be deemed to be an Unsecured Loan.

 

Section 2.S&P CDO Monitor

 

“S&P Minimum Weighted Average Recovery Rate”: As of any date of determination
for each Class of Secured Notes, the recovery rate applicable to such Class of
Secured Notes determined by reference to the “Recovery Rate” as set forth in the
table below chosen by the Collateral Manager (with prior notification to the
Collateral Administrator and S&P) as currently applicable to the Collateral
Obligations.

 



S-4-5

 

 



Liability
Rating Recovery Rate (in increments of 0.05%)   Not Less Than Not Greater Than
“AAA” (%) 35.00% 55.00% “AA” (%) 40.00% 65.00%

 

S&P Minimum Weighted Average Floating Spread.

 

“S&P Minimum Weighted Average Floating Spread”: A spread between 1.50% and 7.00%
(in increments of .01%) without exceeding the Weighted Average Floating Spread
as of such Measurement Date.

 

Section 3.       S&P Region Classifications

 

Region Code Region Name Country Code Country Name 17 Africa: Eastern 253
Djibouti 17 Africa: Eastern 291 Eritrea 17 Africa: Eastern 251 Ethiopia 17
Africa: Eastern 254 Kenya 17 Africa: Eastern 252 Somalia 17 Africa: Eastern 249
Sudan 12 Africa: Southern 247 Ascension 12 Africa: Southern 267 Botswana 12
Africa: Southern 266 Lesotho 12 Africa: Southern 230 Mauritius 12 Africa:
Southern 264 Namibia 12 Africa: Southern 248 Seychelles 12 Africa: Southern 27
South Africa 12 Africa: Southern 290 St. Helena 12 Africa: Southern 268
Swaziland 13 Africa: Sub-Saharan 244 Angola 13 Africa: Sub-Saharan 226 Burkina
Faso 13 Africa: Sub-Saharan 257 Burundi 13 Africa: Sub-Saharan 225 Cote d’lvoire
13 Africa: Sub-Saharan 240 Equatorial Guinea 13 Africa: Sub-Saharan 241 Gabonese
Republic 13 Africa: Sub-Saharan 220 Gambia 13 Africa: Sub-Saharan 233 Ghana 13
Africa: Sub-Saharan 224 Guinea 13 Africa: Sub-Saharan 245 Guinea-Bissau 13
Africa: Sub-Saharan 231 Liberia 13 Africa: Sub-Saharan 261 Madagascar 13 Africa:
Sub-Saharan 265 Malawi 13 Africa: Sub-Saharan 223 Mali 13 Africa: Sub-Saharan
222 Mauritania 13 Africa: Sub-Saharan 258 Mozambique

 



S-4-6

 

 

13 Africa: Sub-Saharan 227 Niger 13 Africa: Sub-Saharan 234 Nigeria 13 Africa:
Sub-Saharan 250 Rwanda 13 Africa: Sub-Saharan 239 Sao Tome & Principe 13 Africa:
Sub-Saharan 221 Senegal 13 Africa: Sub-Saharan 232 Sierra Leone 13 Africa:
Sub-Saharan 255 Tanzania/Zanzibar 13 Africa: Sub-Saharan 228 Togo 13 Africa:
Sub-Saharan 256 Uganda 13 Africa: Sub-Saharan 260 Zambia 13 Africa: Sub-Saharan
263 Zimbabwe 13 Africa: Sub-Saharan 229 Benin 13 Africa: Sub-Saharan 237
Cameroon 13 Africa: Sub-Saharan 238 Cape Verde Islands 13 Africa: Sub-Saharan
236 Central African Republic 13 Africa: Sub-Saharan 235 Chad 13 Africa:
Sub-Saharan 269 Comoros 13 Africa: Sub-Saharan 242 Congo-Brazzaville 13 Africa:
Sub-Saharan 243 Congo-Kinshasa 3 Americas: Andean 591 Bolivia 3 Americas: Andean
57 Colombia 3 Americas: Andean 593 Ecuador 3 Americas: Andean 51 Peru 3
Americas: Andean 58 Venezuela 4 Americas: Mercosur and Southern Cone 54
Argentina 4 Americas: Mercosur and Southern Cone 55 Brazil 4 Americas: Mercosur
and Southern Cone 56 Chile 4 Americas: Mercosur and Southern Cone 595 Paraguay 4
Americas: Mercosur and Southern Cone 598 Uruguay 1 Americas: Mexico 52 Mexico 2
Americas: Other Central and Caribbean 1264 Anguilla 2 Americas: Other Central
and Caribbean 1268 Antigua 2 Americas: Other Central and Caribbean 1242 Bahamas
2 Americas: Other Central and Caribbean 246 Barbados 2 Americas: Other Central
and Caribbean 501 Belize 2 Americas: Other Central and Caribbean 441 Bermuda 2
Americas: Other Central and Caribbean 284 British Virgin Islands 2 Americas:
Other Central and Caribbean 345 Cayman Islands 2 Americas: Other Central and
Caribbean 506 Costa Rica 2 Americas: Other Central and Caribbean 809 Dominican
Republic 2 Americas: Other Central and Caribbean 503 El Salvador 2 Americas:
Other Central and Caribbean 473 Grenada 2 Americas: Other Central and Caribbean
590 Guadeloupe 2 Americas: Other Central and Caribbean 502 Guatemala 2 Americas:
Other Central and Caribbean 504 Honduras

 



S-4-7

 

 

2 Americas: Other Central and Caribbean 876 Jamaica 2 Americas: Other Central
and Caribbean 596 Martinique 2 Americas: Other Central and Caribbean 505
Nicaragua 2 Americas: Other Central and Caribbean 507 Panama 2 Americas: Other
Central and Caribbean 869 St. Kitts/Nevis 2 Americas: Other Central and
Caribbean 758 St. Lucia 2 Americas: Other Central and Caribbean 784 St. Vincent
& Grenadines 2 Americas: Other Central and Caribbean 597 Suriname 2 Americas:
Other Central and Caribbean 868 Trinidad& Tobago 2 Americas: Other Central and
Caribbean 649 Turks & Caicos 2 Americas: Other Central and Caribbean 297 Aruba 2
Americas: Other Central and Caribbean 53 Cuba 2 Americas: Other Central and
Caribbean 599 Curacao 2 Americas: Other Central and Caribbean 767 Dominica 2
Americas: Other Central and Caribbean 594 French Guiana 2 Americas: Other
Central and Caribbean 592 Guyana 2 Americas: Other Central and Caribbean 509
Haiti 2 Americas: Other Central and Caribbean 664 Montserrat 101 Americas: U.S.
and Canada 2 Canada 101 Americas: U.S. and Canada 1 USA 7 Asia: China, Hong
Kong, Taiwan 86 China 7 Asia: China, Hong Kong, Taiwan 852 Hong Kong 7 Asia:
China, Hong Kong, Taiwan 886 Taiwan 5 Asia: India, Pakistan and Afghanistan 93
Afghanistan 5 Asia: India, Pakistan and Afghanistan 91 India 5 Asia: India,
Pakistan and Afghanistan 92 Pakistan 6 Asia: Other South 880 Bangladesh 6 Asia:
Other South 975 Bhutan 6 Asia: Other South 960 Maldives 6 Asia: Other South 977
Nepal 6 Asia: Other South 94 Sri Lanka 8 Asia: Southeast, Korea and Japan 673
Brunei 8 Asia: Southeast, Korea and Japan 855 Cambodia 8 Asia: Southeast, Korea
and Japan 62 Indonesia 8 Asia: Southeast, Korea and Japan 81 Japan 8 Asia:
Southeast, Korea and Japan 856 Laos 8 Asia: Southeast, Korea and Japan 60
Malaysia 8 Asia: Southeast, Korea and Japan 95 Myanmar 8 Asia: Southeast, Korea
and Japan 850 North Korea 8 Asia: Southeast, Korea and Japan 63 Philippines 8
Asia: Southeast, Korea and Japan 65 Singapore 8 Asia: Southeast, Korea and Japan
82 South Korea 8 Asia: Southeast, Korea and Japan 66 Thailand 8 Asia: Southeast,
Korea and Japan 84 Vietnam 8 Asia: Southeast, Korea and Japan 670 East Timor

 



S-4-8

 

 

105 Asia-Pacific: Australia and New Zealand 61 Australia 105 Asia-Pacific:
Australia and New Zealand 682 Cook Islands 105 Asia-Pacific: Australia and New
Zealand 64 New Zealand 9 Asia-Pacific: Islands 679 Fiji 9 Asia-Pacific: Islands
689 French Polynesia 9 Asia-Pacific: Islands 686 Kiribati 9 Asia-Pacific:
Islands 691 Micronesia 9 Asia-Pacific: Islands 674 Nauru 9 Asia-Pacific: Islands
687 New Caledonia 9 Asia-Pacific: Islands 680 Palau 9 Asia-Pacific: Islands 675
Papua New Guinea 9 Asia-Pacific: Islands 685 Samoa 9 Asia-Pacific: Islands 677
Solomon Islands 9 Asia-Pacific: Islands 676 Tonga 9 Asia-Pacific: Islands 688
Tuvalu 9 Asia-Pacific: Islands 678 Vanuatu 15 Europe: Central 420 Czech Republic
15 Europe: Central 372 Estonia 15 Europe: Central 36 Hungary 15 Europe: Central
371 Latvia 15 Europe: Central 370 Lithuania 15 Europe: Central 48 Poland 15
Europe: Central 421 Slovak Republic 16 Europe: Eastern 355 Albania 16 Europe:
Eastern 387 Bosnia and Herzegovina 16 Europe: Eastern 359 Bulgaria 16 Europe:
Eastern 385 Croatia 16 Europe: Eastern 383 Kosovo 16 Europe: Eastern 389
Macedonia 16 Europe: Eastern 382 Montenegro 16 Europe: Eastern 40 Romania 16
Europe. Eastern 381 Serbia 16 Europe: Eastern 90 Turkey 14 Europe: Russia & CIS
374 Armenia 14 Europe: Russia & CIS 994 Azerbaijan 14 Europe: Russia & CIS 375
Belarus 14 Europe: Russia & CIS 995 Georgia 14 Europe: Russia & CIS 8 Kazakhstan
14 Europe: Russia & CIS 996 Kyrgyzstan 14 Europe: Russia & CIS 373 Moldova 14
Europe: Russia & CIS 976 Mongolia 14 Europe: Russia & CIS 7 Russia 14 Europe:
Russia & CIS 992 Tajikistan 14 Europe: Russia & CIS 993 Turkmenistan 14 Europe:
Russia & CIS 380 Ukraine

 



S-4-9

 

 

14 Europe: Russia & CIS 998 Uzbekistan 102 Europe: Western 376 Andorra 102
Europe: Western 43 Austria 102 Europe: Western 32 Belgium 102 Europe: Western
357 Cyprus 102 Europe: Western 45 Denmark 102 Europe: Western 358 Finland 102
Europe: Western 33 France 102 Europe: Western 49 Germany 102 Europe: Western 30
Greece 102 Europe: Western 354 Iceland 102 Europe: Western 353 Ireland 102
Europe: Western 101 Isle of Man 102 Europe: Western 39 Italy 102 Europe: Western
102 Liechtenstein 102 Europe: Western 352 Luxembourg 102 Europe: Western 356
Malta 102 Europe: Western 377 Monaco 102 Europe: Western 31 Netherlands 102
Europe: Western 47 Norway 102 Europe: Western 351 Portugal 102 Europe: Western
386 Slovenia 102 Europe: Western 34 Spain 102 Europe: Western 46 Sweden 102
Europe: Western 41 Switzerland 102 Europe: Western 44 United Kingdom 10 Middle
East: Gulf States 973 Bahrain 10 Middle East: Gulf States 98 Iran 10 Middle
East: Gulf States 964 Iraq 10 Middle East: Gulf States 965 Kuwait 10 Middle
East: Gulf States 968 Oman 10 Middle East: Gulf States 974 Qatar 10 Middle East:
Gulf States 966 Saudi Arabia 10 Middle East: Gulf States 971 United Arab
Emirates 10 Middle East: Gulf States 967 Yemen 11 Middle East: MENA 213 Algeria
11 Middle East: MENA 20 Egypt 11 Middle East: MENA 972 Israel 11 Middle East
MENA 962 Jordan 11 Middle East: MENA 961 Lebanon 11 Middle East: MENA 212
Morocco 11 Middle East: MENA 970 Palestinian Settlements 11 Middle East: MENA
963 Syrian Arab Republic 11 Middle East: MENA 216 Tunisia 11 Middle East: MENA
1212 Western Sahara 11 Middle East: MENA 218 Libya

 



S-4-10

 

 

Section 4.       S&P Rating Factor

 

“S&P Rating Factor”: With respect to each Collateral Obligation, the rating
factor determined in accordance with the table below opposite the S&P Rating of
such Collateral Obligation.

 

S&P Rating

 

S&P Rating Factor

AAA   13.51 AA+   26.75 AA   46.36 AA-   63.90 A+   99.50 A   146.35 A-   199.83
BBB+   271.01 BBB   361.17 BBB-   540.42 BB+   784.92 BB   1233.63 BB-   1565.44
B+   1982.00 B   2859.50 B-   3610.11 CCC+   4641.40 CCC   5293.00 CCC-  
5751.10 CC or lower   10,000

 



S-4-11

 

 

Schedule 5
Moody’s Equivalent DIVERSITY SCORE CALCULATION

 

The Moody’s Equivalent Diversity Score is calculated as follows:

 

(a)               An “Issuer Par Amount” is calculated for each issuer of a
Collateral Obligation, and is equal to the Aggregate Principal Balance of all
Collateral Obligations issued by that issuer and all affiliates.

 

(b)               An “Average Par Amount” is calculated by summing the Issuer
Par Amounts for all issuers, and dividing by the number of issuers.

 

(c)               An “Equivalent Unit Score” is calculated for each issuer, and
is equal to the lesser of (x) one and (y) the Issuer Par Amount for such issuer
divided by the Average Par Amount.

 

(d)               An “Aggregate Industry Equivalent Unit Score” is then
calculated for each S&P Industry Classification, shown on Schedule 2, and is
equal to the sum of the Equivalent Unit Scores for each issuer in such industry
classification group.

 

(e)               An “Industry Diversity Score” is then established for each S&P
Industry Classification, shown on Schedule 2, by reference to the following
table for the related Aggregate Industry Equivalent Unit Score; provided that if
any Aggregate Industry Equivalent Unit Score falls between any two such scores,
the applicable Industry Diversity Score will be the lower of the two Industry
Diversity Scores:

 

Aggregate       Aggregate       Aggregate       Aggregate      Industry  
Industry   Industry   Industry   Industry   Industry   Industry   Industry 
Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity  
Equivalent   Diversity  Unit Score   Score   Unit Score   Score   Unit Score  
Score   Unit Score   Score  0.0000    0.0000    5.0500    2.7000    10.1500  
 4.0200    15.2500    4.5300  0.0500    0.1000    5.1500    2.7333    10.2500  
 4.0300    15.3500    4.5400  0.1500    0.2000    5.2500    2.7667    10.3500  
 4.0400    15.4500    4.5500  0.2500    0.3000    5.3500    2.8000    10.4500  
 4.0500    15.5500    4.5600  0.3500    0.4000    5.4500    2.8333    10.5500  
 4.0600    15.6500    4.5700  0.4500    0.5000    5.5500    2.8667    10.6500  
 4.0700    15.7500    4.5800  0.5500    0.6000    5.6500    2.9000    10.7500  
 4.0800    15.8500    4.5900  0.6500    0.7000    5.7500    2.9333    10.8500  
 4.0900    15.9500    4.6000  0.7500    0.8000    5.8500    2.9667    10.9500  
 4.1000    16.0500    4.6100  0.8500    0.9000    5.9500    3.0000    11.0500  
 4.1100    16.1500    4.6200  0.9500    1.0000    6.0500    3.0250    11.1500  
 4.1200    16.2500    4.6300  1.0500    1.0500    6.1500    3.0500    11.2500  
 4.1300    16.3500    4.6400  1.1500    1.1000    6.2500    3.0750    11.3500  
 4.1400    16.4500    4.6500  1.2500    1.1500    6.3500    3.1000    11.4500  
 4.1500    16.5500    4.6600  1.3500    1.2000    6.4500    3.1250    11.5500  
 4.1600    16.6500    4.6700  1.4500    1.2500    6.5500    3.1500    11.6500  
 4.1700    16.7500    4.6800  1.5500    1.3000    6.6500    3.1750    11.7500  
 4.1800    16.8500    4.6900  1.6500    1.3500    6.7500    3.2000    11.8500  
 4.1900    16.9500    4.7000 

 



S-5-1

 

 

Aggregate       Aggregate       Aggregate       Aggregate      Industry  
Industry   Industry   Industry   Industry   Industry   Industry   Industry 
Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity  
Equivalent   Diversity  Unit Score   Score   Unit Score   Score   Unit Score  
Score   Unit Score   Score  1.7500    1.4000    6.8500    3.2250    11.9500  
 4.2000    17.0500    4.7100  1.8500    1.4500    6.9500    3.2500    12.0500  
 4.2100    17.1500    4.7200  1.9500    1.5000    7.0500    3.2750    12.1500  
 4.2200    17.2500    4.7300  2.0500    1.5500    7.1500    3.3000    12.2500  
 4.2300    17.3500    4.7400  2.1500    1.6000    7.2500    3.3250    12.3500  
 4.2400    17.4500    4.7500  2.2500    1.6500    7.3500    3.3500    12.4500  
 4.2500    17.5500    4.7600  2.3500    1.7000    7.4500    3.3750    12.5500  
 4.2600    17.6500    4.7700  2.4500    1.7500    7.5500    3.4000    12.6500  
 4.2700    17.7500    4.7800  2.5500    1.8000    7.6500    3.4250    12.7500  
 4.2800    17.8500    4.7900  2.6500    1.8500    7.7500    3.4500    12.8500  
 4.2900    17.9500    4.8000  2.7500    1.9000    7.8500    3.4750    12.9500  
 4.3000    18.0500    4.8100  2.8500    1.9500    7.9500    3.5000    13.0500  
 4.3100    18.1500    4.8200  2.9500    2.0000    8.0500    3.5250    13.1500  
 4.3200    18.2500    4.8300  3.0500    2.0333    8.1500    3.5500    13.2500  
 4.3300    18.3500    4.8400  3.1500    2.0667    8.2500    3.5750    13.3500  
 4.3400    18.4500    4.8500  3.2500    2.1000    8.3500    3.6000    13.4500  
 4.3500    18.5500    4.8600  3.3500    2.1333    8.4500    3.6250    13.5500  
 4.3600    18.6500    4.8700  3.4500    2.1667    8.5500    3.6500    13.6500  
 4.3700    18.7500    4.8800  3.5500    2.2000    8.6500    3.6750    13.7500  
 4.3800    18.8500    4.8900  3.6500    2.2333    8.7500    3.7000    13.8500  
 4.3900    18.9500    4.9000  3.7500    2.2667    8.8500    3.7250    13.9500  
 4.4000    19.0500    4.9100  3.8500    2.3000    8.9500    3.7500    14.0500  
 4.4100    19.1500    4.9200  3.9500    2.3333    9.0500    3.7750    14.1500  
 4.4200    19.2500    4.9300  4.0500    2.3667    9.1500    3.8000    14.2500  
 4.4300    19.3500    4.9400  4.1500    2.4000    9.2500    3.8250    14.3500  
 4.4400    19.4500    4.9500  4.2500    2.4333    9.3500    3.8500    14.4500  
 4.4500    19.5500    4.9600  4.3500    2.4667    9.4500    3.8750    14.5500  
 4.4600    19.6500    4.9700  4.4500    2.5000    9.5500    3.9000    14.6500  
 4.4700    19.7500    4.9800  4.5500    2.5333    9.6500    3.9250    14.7500  
 4.4800    19.8500    4.9900  4.6500    2.5667    9.7500    3.9500    14.8500  
 4.4900    19.9500    5.0000  4.7500    2.6000    9.8500    3.9750    14.9500  
 4.5000            4.8500    2.6333    9.9500    4.0000    15.0500    4.5100  
         4.9500    2.6667    10.0500    4.0100    15.1500    4.5200           

 

(f)                The Moody’s Equivalent Diversity Score is then calculated by
summing each of the Industry Diversity Scores for each S&P Industry
Classification shown on Schedule 2.

 

For purposes of calculating the Moody’s Equivalent Diversity Score, affiliated
issuers in the same industry are deemed to be a single issuer (provided that one
obligor shall not be considered an affiliate of another obligor solely because
they are controlled by the same financial sponsor) except as otherwise agreed to
by S&P.

 



S-5-2

 